 



EXECUTION COPY   Exhibit 10.1

Dated 13 October 2006

  (1)   AGCO GMBH as AGCO Germany     (2)   AGCO RECEIVABLES LIMITED as the
Company     (3)   AGCO LIMITED as Master Servicer     (4)   COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (trading as RABOBANK INTERNATIONAL),
London Branch as Agent

 
RECEIVABLES TRANSFER AGREEMENT
 
(MAYER BROWN ROWE & MAW LOGO) [g04087g0408701.gif]
LONDON

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page
1.
  DEFINITIONS AND INTERPRETATION     1  
 
   
2.
  PURCHASE OF RECEIVABLES     2  
 
   
3.
  REPRESENTATIONS AND WARRANTIES     6  
 
   
4.
  COVENANTS     10  
 
   
5.
  ADMINISTRATION AND COLLECTION     15  
 
   
6.
  ASSIGNMENTS     19  
 
   
7.
  TERMINATION     19  
 
   
8.
  INDEMNIFICATION     20  
 
   
9.
  MISCELLANEOUS     24  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 13 October, 2006, is made between:

(1)   AGCO GMBH, a company incorporated under the laws of Germany (“AGCO
Germany”);   (2)   AGCO RECEIVABLES LIMITED, a company incorporated under the
laws of England and Wales (the “Company”);   (3)   AGCO LIMITED, a company
incorporated under the laws of England and Wales (in its capacity as Master
Servicer as appointed under the Receivables Servicing Agreement, the “Master
Servicer”); and   (4)   COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A,
(trading as RABOBANK INTERNATIONAL), LONDON BRANCH acting in its capacity as
Agent (the “Agent”) for Erasmus Capital Corporation (the “CP Lender”).

BACKGROUND

(A)   AGCO Germany has originated and is the owner of certain Receivables and
intends, from time to time, to originate further Receivables.   (B)   AGCO
Germany wishes to sell certain of its Receivables to the Company from time to
time and the Company desires to purchase such Receivables from AGCO Germany from
time to time.   (C)   AGCO Germany and the Company wish to set out the terms on
which AGCO Germany may offer to sell, and the Company may purchase, certain
Receivables.   1.   DEFINITIONS AND INTERPRETATION   1.1   Terms defined in
Schedule of Definitions       In this Agreement, unless otherwise defined herein
or the context otherwise requires, capitalised terms have the meanings set forth
in the Master Schedule of Definitions, Interpretations and Construction, dated
as of the date hereof and signed by the parties hereto and others for the
purposes of identification (the “Schedule of Definitions”).   1.2  
Interpretation and construction       The principles of interpretation,
construction and calculation set forth in Clauses 2 (Interpretation) and 3
(Calculation) of the Schedule of Definitions apply to this Agreement as if fully
set forth herein.   1.3   Amendments to Schedule of Definitions       No
amendment, restatement, supplement or other modification to the Schedule of
Definitions after the date of this Agreement shall affect the terms of this
Agreement unless approved in writing by the parties to this Agreement.

1



--------------------------------------------------------------------------------



 



1.4   The Agent       The parties to this Agreement acknowledge that the Agent
is a party to this Agreement, inter alia, for the purposes of obtaining the
benefit of the obligations of AGCO Germany hereunder. The Agent shall have no
responsibility or liability as a result of its being party to this Agreement.  
2.   PURCHASE OF RECEIVABLES   2.1   Sale and transfer of Receivables

  (a)   On the terms and subject to the conditions set forth herein, AGCO
Germany hereby sells and transfers to the Company, and the Company purchases
from AGCO Germany, and accepts the transfer of, on any Purchase Date occurring
prior to the Termination Date, all of AGCO Germany’s right, title and interest
in, to and under:

  (i)   the Receivables specified from time to time in Accounts Receivables
Listings to be made available to the Agent in accordance with Clause 2.1(c),    
(ii)   all Related Assets in relation thereto (whether now existing or hereafter
arising or acquired); and     (iii)   all proceeds of the foregoing.

  (b)   The parties agree that the transfer under Clause 2.1(a) of any
Receivable and any Related Assets shall be conditional (aufschiebend bedingt)
upon the receipt by AGCO Germany of the Purchase Price of such Receivable
payable on such Purchase Date pursuant to Clause 2.2 (Payment of Purchase
Price).     (c)   On each Reporting Date immediately preceding a Purchase Date,
or, in the case of the first Purchase Date, on or before the Closing Date the
Master Servicer shall make available to the Agent an Account Receivables Listing
setting out the Receivables to be purchased by and transferred to the Company
under this Agreement on such Purchase Date. On the same Reporting Date, the
Master Servicer shall make available to the Agent (or any other Person
designated by the Agent) an Obligor Information Listing relating to the
Receivables set out on the Account Receivables Listing to be made available to
the Agent on such day.

2.2   Payment of Purchase Price

  (a)   On each Purchase Date on which Receivables are sold and transferred or
purported to be sold and transferred to the Company under Clause 2.1 (Sale and
transfer of Receivables), the Company shall deposit into the AGCO Germany
Account an amount equal to the Purchase Price of such Receivables, in
immediately available funds in Euro.     (b)   Subject to 2.2(c) below, AGCO
Germany and the Company hereby agree that the Purchase Price payable by the
Company pursuant to, and in accordance with, this Clause 2.2 shall be inclusive
of all value added taxes and

2



--------------------------------------------------------------------------------



 



      comparable or similar Taxes and that (A) the Company shall have no
responsibility to pay any additional amount in respect of any such Taxes, and
(B) in the event that any such Taxes are payable with respect to the payment or
receipt of any such Purchase Price, AGCO Germany shall promptly pay such Taxes
in full or, to the extent such Taxes have already been paid by any other Person
legally obligated to pay such Taxes, AGCO Germany shall promptly reimburse such
Person in full, whether out of such purchase price received by it or otherwise.
    (c)   Where any value added taxes are fully recoverable by the Company, the
Purchase Price shall be exclusive of value added taxes and the Company shall pay
those value added taxes on receipt of a valid value added taxes invoice.

2.3   Collections

  (a)   If, on any day, any Purchased Receivable becomes a Diluted Receivable,
other than by reason of the operation of Clause 2.3(b) and except to the extent
that the same is not reflected in the Dilution Adjustment, AGCO Germany shall be
deemed to have received on such day a Collection of such Purchased Receivable in
the amount of the reduction, adjustment or cancellation of the Outstanding
Balance thereof which resulted in such Receivable being a Diluted Receivable.  
  (b)   If any of the representations or warranties in Clause 3.2 (a), (d), (e),
(f), (g), (h), (i) or (j) (Further representations and warranties of AGCO
Germany) is not true on or by reference to the facts existing on the day such
representation or warranty was given with respect to a Purchased Receivable,
AGCO Germany shall be deemed to have received on such day a Collection of such
Purchased Receivable in full.     (c)   If AGCO Germany is deemed to have
received a Collection on any Purchased Receivable pursuant to Clause 2.3(a) or
(b), AGCO Germany shall be obliged to pay an amount equal to such Deemed
Collection to or to the order of the Company, such payment becoming due on the
date of the Deemed Collection but not payable until the Settlement Date next
following the date of the Deemed Collection, provided that, if a Termination
Event or Potential Termination Event has occurred and is continuing, such
payment shall be due and payable on the date of the Deemed Collection.     (d)  
Notwithstanding any other provisions of this Agreement, payment to the Company
by AGCO Germany of the full amount of all Collections deemed to have been
received by AGCO Germany under Clause 2.3(b) with respect to a breach of the
representation and warranty appearing in Clause 3.2(a) with respect to any
Purchased Receivable shall constitute a full discharge and release of AGCO
Germany from any claims, rights and remedies which the Company may have against
AGCO Germany arising from such breach, but shall not affect any rights or
remedies arising from a breach of such representation or warranty to the extent
that it applies to any other Purchased Receivable or a breach of any other
representation or warranty in Clause 3 (Further Representations and warranties
of AGCO Germany).

3



--------------------------------------------------------------------------------



 



  (e)   To the extent that (i) the Company has received in accordance with
Clause 2.3(c) the full Outstanding Balance of a Purchased Receivable referred to
in Clause 2.3(b) and (ii) the Company subsequently receives Collections with
respect to such Purchased Receivable, the Company shall pay to AGCO Germany the
Collections so received.

2.4   Payments and computations, etc.

  (a)   Euro is the currency of account for each payment made or to be made
under this Agreement.     (b)   Except as otherwise expressly provided herein,
all amounts (including, but not limited to the remittance of any Collections) to
be paid or deposited by any Person hereunder shall be paid or deposited in
accordance with the terms hereof on the day when such amounts are due, in
immediately available funds; if such amounts are payable to the Company, they
shall be paid to the Company Account. If any amount hereunder is payable on a
day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.     (c)   Without prejudice to Clause 8.2 (Taxes), all
payments by AGCO Germany under this Agreement shall be made free of any set-off
or counterclaim on the part of any Person.     (d)   Any payment by an Obligor
in respect of any amounts owed by it in respect of any Purchased Receivable
shall:

  (i)   except as otherwise specified by such Obligor, be in a form customary
between such Obligor and AGCO Germany (and provided that such specification
shall, if requested by the Company, be evidenced in writing); and     (ii)  
unless otherwise required by contract or any applicable law and unless otherwise
instructed by the Company, be applied as a Collection of any Purchased
Receivables of such Obligor, in accordance with the Credit and Collection
Policy, to the extent of any amounts then due and payable thereunder before
being applied to any other Receivable or other obligation of such Obligor.

2.5   Default fees       If AGCO Germany fails to pay any amount when due
hereunder, AGCO Germany agrees to pay to the Company, on demand, interest on
such unpaid amount at a rate equal to the Default Rate.   2.6   Related Assets  
    To the extent that title to the Related Assets cannot be transferred by mere
agreement between AGCO Germany and the Company as provided herein, AGCO Germany
and the Company agree that:

  (a)   insofar as Related Assets governed by German law is concerned:

4



--------------------------------------------------------------------------------



 



  (i)   any transfer of possession (Übergabe) necessary to transfer title in any
Related Assets, in particular in relation to any form of retained title
(Vorbehaltseigentum), is replaced by:

  (A)   if AGCO Germany has direct possession (unmittelbaren Besitz) of such
Related Assets over which the security is created, AGCO Germany holding the
relevant chattel in custody for Company free of charge (unentgeltliche
Verwahrung); and/or     (B)   if AGCO Germany has indirect possession
(mittelbaren Besitz) or otherwise a claim for return (Herausgabeanspruch) of or
to such Related Assets over which the security is created, AGCO Germany
assigning hereby to the Company all claims for return (Abtretung des
Herausgabeanspruchs) against the relevant Person(s) who are in actual possession
of such Related Assets;

  (ii)   any other thing to be done or form or registration to be perfected
shall be immediately done and/or perfected by AGCO Germany at its own cost; it
being agreed that, if AGCO Germany fails to do such thing or fails to perfect
such form or registration, the Company is hereby irrevocably authorised to do
everything necessary for such thing to be done, such form to be perfected or
such registration to be made on behalf of AGCO Germany at AGCO Germany’s own
cost;

  (b)   insofar as Related Assets governed by the laws of any other jurisdiction
is concerned:

  (i)   AGCO Germany shall (in such form as the Company requires) perform all
acts and do all things at its own cost which, under applicable Law, are
necessary in order to effect transfer of title to the Company, and AGCO Germany
hereby agrees that if it fails to perform such acts or do such things, the
Company is hereby irrevocably authorised to perform such acts and do such things
on behalf of AGCO Germany and at AGCO Germany’s own cost); and     (ii)  
insofar as applicable Law allows, Clauses 2.7(a)(i) and (a)(ii) shall apply
mutatis mutandis to such Related Assets.

2.7   Bills of exchange, etc.       AGCO Germany shall, upon the occurrence of a
Termination Event or Potential Termination Event or upon the designation of a
Master Servicer other than the Parent or an Affiliate of the Parent pursuant to
Clause 2.1 (Appointment of Master Servicer) of the Receivables Servicing
Agreement, endorse in blank and deliver to the Company (or any other Person as
requested by the Agent) each bill of exchange, promissory note and similar draft
instrument or instrument that has the purpose of transferring funds it receives
in relation to any Affected Asset.

5



--------------------------------------------------------------------------------



 



2.8   Current Accounts       In the event that AGCO Germany has sold to the
Company Receivables that have been originated from Contracts on the basis of
current accounts (each a “Current Account”) within the meaning of Section 355 of
the German Commercial Code (“Current Account Receivables”), AGCO Germany hereby
assigns to the Company:

  (a)   any and all current and future excess balances to which AGCO Germany is
entitled against the respective Obligors upon balancing of the existing current
account relationship; and     (b)   all of AGCO Germany’s present and future
claims against the respective Obligors resulting from the relevant current
account contract (Kontokorrentverhältnis) to payment of the balance between
account balancing dates in the event that the relevant Current Account is
dissolved between such account balancing dates and all entitlements with respect
to ancillary and non-ancillary rights to determine the legal relationship
(including termination of the current account relationship and the right to
demand a balancing of the Current Account).

    Where such Receivable is not a Current Account Receivable but is subject to
similar arrangements under an agreement comparable to a current account
agreement within the meaning of Section 355 of the German Commercial Code, AGCO
Germany hereby assigns its rights and claims against the respective Obligors to
the Company pursuant to this Clause 2.9, mutatis mutandis.   3.  
REPRESENTATIONS AND WARRANTIES   3.1   Representations and warranties relating
to AGCO Germany       AGCO Germany hereby represents and warrants to the Company
and the Agent, on the date hereof, on each Purchase Date and each Settlement
Date:

  (a)   Corporate Existence and Power. It:

  (i)   is a body corporate duly organised and validly existing under the laws
of its jurisdiction of incorporation; and     (ii)   has all corporate power and
all governmental licences, authorisations, consents and approvals required to
carry on its business in each jurisdiction in which its business is conducted,
the failure to have which would have a Material Adverse Effect.

  (b)   No Conflict. The execution, delivery and performance by it of each
Transaction Document to which it is a party, and its use of the proceeds of
purchases made hereunder:

  (i)   are within its corporate powers;     (ii)   have been duly authorised by
all necessary corporate action and have been duly executed and delivered;

6



--------------------------------------------------------------------------------



 



  (iii)   do not contravene or violate:

  (A)   any of its Organic Documents;     (B)   any law, rule or regulation
applicable to it which would result in a Material Adverse Effect;     (C)   any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound which would result in a Material
Adverse Effect; or     (D)   any order, writ, claim form, judgment, award,
injunction or decree binding on or affecting it or any of its property; and

  (iv)   do not result in the creation or imposition of any Adverse Claim on its
assets (except as created under any Transaction Document).

  (c)   Governmental Authorisation. No authorisation or approval or other action
by, and no notice to or filing with, any Official Body or regulatory body, the
absence of which could have a Material Adverse Effect, is required for the due
execution, delivery and performance by it of any Transaction Documents to which
it is a party.     (d)   Binding Effect. Each Transaction Document to which it
is a party constitutes the legal, valid and binding obligations of it
enforceable against it in accordance with its terms (as such enforcement may be
subject to any applicable Enforcement Limitation).     (e)   Accuracy of
Information. All information furnished or made available by or on behalf of it
to the Company for the purposes of or in connection with this Agreement, any of
the other Transaction Documents, or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished or made available by or
on behalf of it to the Company shall, to the best of its knowledge and belief,
be, true, accurate and complete in every material respect on the date such
information is stated or certified.     (f)   Financial Statements. Each of its
audited balance sheets and the statements of income relating thereto delivered
pursuant to Clause 4.1(a)(i) (Affirmative Covenants of AGCO Germany) have been
prepared in accordance with GAAP relevant to it consistently applied and present
a true and fair view of its financial condition at the end of the fiscal year to
which they relate.     (g)   Places of Business. Its registered office, Centre
of Main Interest and principal places of business where it keeps all its Records
are located at the address listed in Exhibit 1 to the Schedule of Definitions or
such other locations notified to the Company in accordance with Clause 4.2(a).  
  (h)   Actions, Suits. There are no actions, suits or proceedings pending or,
to its knowledge threatened against or affecting it or any of its properties in
or before any court, arbitrator or other body, which would have a Material
Adverse Effect. It is not in default with respect to any order of any court,

7



--------------------------------------------------------------------------------



 



      arbitrator or governmental body which default would have a Material
Adverse Effect.     (i)   Other Defaults. It does not have indebtedness (other
than to another Group Company) and whether individually or collectively having
an aggregate amount in excess of the Threshold Amount or the foreign exchange
equivalent thereof which has been declared to be or otherwise has become due and
payable prior to its scheduled maturity date.     (j)   Sovereign Immunity.
Neither it nor any of its properties or assets has any right of immunity on the
grounds of sovereignty or otherwise from any legal action, suit or proceeding,
set-off or counterclaim, the jurisdiction of any competent court, service of
process upon it or any agent, attachment prior to judgment, attachment in aid of
execution, execution or any other process for the enforcement of any judgment or
other legal process in respect of any of their respective obligations under any
Transaction Document to which it may be a party. To the extent that,
notwithstanding the foregoing, AGCO Germany has or may have any such immunity,
such right of immunity is hereby irrevocably and unconditionally waived.     (k)
  Corporate Information. All shareholders’ resolutions or other events or
circumstances with respect to it (including all excerpts from any commercial
register) which are required or which are capable of being recorded in the
commercial register in the jurisdiction of its incorporation has been so
recorded unless any failure to do so would not have a Material Adverse Effect.  
  (l)   Solvency. It is solvent and able to pay its debts as they fall due and
has not suspended or threatened to suspend making payments (whether of principal
or interest) with respect to all or any class of its debts and will not become
insolvent or unable to pay its debts in consequence of any obligation or
transaction contemplated in the Transaction Documents.     (m)   Insolvency
procedures. No corporate action has been taken or is pending, no other steps
have been taken (whether out of court or otherwise) and no legal proceedings
(other than any frivolous and vexatious proceedings which are dismissed within
10 days) have been commenced or are threatened or are pending for:

  (i)   its bankruptcy, liquidation, suspension of payments, controlled
management, winding-up, liquidation, dissolution, administration or
reorganisation; or     (ii)   it to enter into any composition or arrangement
with its creditors; or     (iii)   the appointment of a receiver, administrative
receiver, trustee or similar officer in respect of it or any of its property,
undertaking or assets.

      No event equivalent to any of the foregoing has occurred in or under the
laws of any relevant jurisdiction.

8



--------------------------------------------------------------------------------



 



3.2   Further representations and warranties of AGCO Germany       AGCO Germany,
in connection with any Receivables purchased (or purported to be purchased) by
the Company hereunder represents and warrants to the Company and the Agent on
the date hereof, on each Purchase Date and each Settlement Date as follows:

  (a)   Eligible Receivables. Each of the Receivables purchased or purported to
be purchased by the Company under this Agreement is a German Eligible
Receivables which is validly existing and validly evidenced for the full nominal
amount thereof.     (b)   Account Receivables Listing. All information contained
in each Account Receivables Listing is complete true and accurate in every
material respect on the date on which it is delivered.     (c)   Credit and
Collection Policy. Except as otherwise permitted under, or contemplated by, this
Agreement, the Credit and Collection Policy has not been amended or modified in
any respect which would have a Material Adverse Effect.     (d)   Transfer of
Receivables. Subject to Clause 2.1(b), each sale and transfer of any Receivables
hereunder shall be effective as against AGCO Germany and the relevant Obligor to
transfer to the Company all of AGCO Germany’s present and future right and title
to and interest in such Receivables and the Related Assets, free and clear of
any Adverse Claim, except as created by any of the Transaction Documents, and no
further action need be taken in order to transfer to the Company such right,
title and interest, save that, until notice of such sale of Receivables has been
given to such Obligor, such sale shall not be effective as against such Obligor
and, in particular, such Obligor is entitled to discharge its payment obligation
with respect to such Receivable by payment to AGCO Germany.     (e)   Arm’s
Length. Each sale and purchase of Receivables under or as contemplated by this
Agreement has been made on arm’s length terms.     (f)   No Voidable Sales. No
sale by AGCO Germany to the Company of any Receivable under this Agreement, is
or may be at the relevant time voidable by AGCO Germany or by any liquidator,
receiver, administrator, administrative receiver, custodian, trustee in
bankruptcy, examiner or other similar official appointed with respect to, or any
creditor of, AGCO Germany under any law, rule or regulation in effect in any
Approved Country or any political subdivision thereof or a jurisdiction therein,
whether relating to bankruptcy, insolvency, reorganisation, creditors’ rights or
otherwise.     (g)   Principal, not Agent. With respect to each sale by AGCO
Germany of Equipment or Parts to an Obligor giving rise to a Receivable
purchased or purportedly purchased under this Agreement, AGCO Germany acted as
principal and not as the agent of any Person.     (h)   Tracking. AGCO Germany
has the capability:

9



--------------------------------------------------------------------------------



 



  (i)   at any given time to identify the Purchased Receivables of each
individual Obligor;     (ii)   to track Collections in respect of each Obligor
of the Purchased Receivables and Collections in respect of each individual
Purchased Receivable and of each of the Receivables purchased or purported to be
purchased hereunder; and     (iii)   as among the Receivable payable by any
Obligor, to identify which of such Receivables (if any) are Defaulted
Receivables and/or Delinquent Receivables.

  (i)   Termination Events. No Termination Event has occurred which is
continuing.     (j)   Security interest. The Agent, on behalf of the Secured
Parties, has a valid and enforceable first priority security interest ranking
ahead of any other security interest and the interest of any other creditor of
the Company and/or AGCO Germany, in each Purchased Receivable and all of the
other Affected Assets, free and clear of any Adverse Claim.

4.   COVENANTS   4.1   Affirmative covenants of AGCO Germany       Until the
date on which the Aggregate Unpaids have been indefeasibly reduced to zero, AGCO
Germany covenants as follows:

  (a)   Financial Reporting. AGCO Germany shall maintain a system of accounting
established and administered in accordance with GAAP consistently applied, and
furnish or make available, as the case may be, to the Company and the Agent:

  (i)   Annual Reporting. Upon the request of the Agent and after filing thereof
with the relevant Official Body, audited financial statements certified in a
manner acceptable to the Agent by a duly authorised officer of AGCO Germany;    
(ii)   Compliance Certificate. Together with the financial statements required
hereunder, a certificate signed by a director of AGCO Germany stating that
(A) the attached financial statements have been prepared in accordance with GAAP
and accurately reflect the financial condition of AGCO Germany, and (B) to the
best of such Person’s knowledge, no Termination Event or Potential Termination
Event exists, or if any Termination Event or Potential Termination Event exists,
stating the nature and status thereof;     (iii)   Credit and Collection Policy.
At least 30 days prior to the effectiveness of any material change in or
amendment to the Credit and Collection Policy, a notice indicating such change
or amendment; and     (iv)   Other Information. Such other information
(including non-financial information) reasonably relating to the transactions
contemplated by

10



--------------------------------------------------------------------------------



 



      the Transaction Documents and/or to the Purchased Receivables as the
Company or the Agent may from time to time reasonably request.

  (b)   Notices. AGCO Germany shall notify the Company and the Agent in writing
of any of the following, describing the same and, if applicable, the steps being
taken with respect thereto:

  (i)   Termination Event. Immediately upon becoming aware thereof, the
occurrence of any Termination Event or Potential Termination Event, by a
statement of a duly authorised officer of AGCO Germany;     (ii)   Final
Judgment. As soon as reasonably practicable following the occurrence thereof the
entry of any final judgment or decree which is not subject to any further appeal
against AGCO Germany in an amount which, when aggregated with any other
undischarged judgments or decrees against AGCO Germany is in excess of the
Threshold Amount or the foreign currency equivalent thereof at the time of entry
of such judgment or decree;     (iii)   Litigation. As soon as reasonably
practicable following the occurrence thereof and, in any event, no later than
the immediately succeeding Settlement Date, the institution of any litigation,
dispute resolution, arbitration proceeding or governmental proceeding against
AGCO Germany, or to which it becomes party seeking monetary damages in an amount
which, when aggregated with any other such monetary damages sought against AGCO
Germany, is in excess of the Threshold Amount or the foreign currency equivalent
thereof; and     (iv)   Adverse Claims. Immediately upon becoming aware thereof,
the creation or imposition of any Adverse Claim on any Purchased Receivable or
any Related Asset (except as created under any Transaction Document) or the
occurrence of a Material Adverse Effect.

  (c)   Compliance with Laws. AGCO Germany shall comply with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees and
awards to which it may be subject, including any relevant data protection
legislation in respect of the list of Obligors to be provided pursuant to Clause
4.1(a)(iv), the non-compliance with which would have a Material Adverse Effect.
    (d)   Maintenance of Corporate Existence. AGCO Germany shall, subject to
Clause 4.2(g), do all things necessary to remain duly organised and validly
existing in the jurisdiction of its incorporation and maintain all requisite
authority to conduct its business in such jurisdiction and any other
jurisdiction, the failure to do which would have a Material Adverse Effect.    
(e)   Keeping and Maintaining of Records and Books; Notation in Financial
Statements.

  (i)   AGCO Germany shall, in each case with respect to the Receivables
originated by it, maintain and implement administrative and operating

11



--------------------------------------------------------------------------------



 



      procedures (including an ability to recreate records evidencing such
Receivables and identifying such Receivables in the event of the destruction of
the originals thereof) and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
such Receivables (including records adequate to permit the immediate
identification of each Purchased Receivable, all Collections of and adjustments
to each such Receivable and the Equipment relating to such Receivable) and
provide to the Agent from time to time such information as the Agent may
reasonably request.     (ii)   AGCO Germany shall keep a complete and accurate
copy of each Account Receivables Listing delivered by it under this Agreement.

  (f)   Compliance with Contracts. AGCO Germany shall:

  (i)   perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts,
to which AGCO Germany is a party, related to the Purchased Receivables; and    
(ii)   comply in all material respects with the applicable Credit and Collection
Policy with regard to the Purchased Receivables and the related Contracts, to
which AGCO Germany is a party.

  (g)   Payment of Taxes. Without prejudice to Clause 8.2 (Taxes), AGCO Germany
shall pay when due any taxes (including value added tax and any similar other
taxes) payable in connection with the Purchased Receivables originated by it or
the sale of Equipment giving rise thereto.     (h)   Collections. On and after
the occurrence and during the continuance of a Termination Event or Potential
Termination Event, AGCO Germany shall, and shall require the Master Servicer,
any Originator and any other AGCO Party to, upon the request of the Agent to the
Company (with a copy to AGCO Germany and the Master Servicer), within one
Business Day after receipt by such Person of any Collections, including any
Collections received or deposited into any Collection Account, remit (or cause
to be remitted) such Collections together with all interest and earnings thereon
to the CP Lender Account.     (i)   Obligor Information Listing. To the extent
that any Obligor Information Listing is received or held by any Person other
than the Agent, AGCO Germany shall grant any and all consents, approvals and
authorisations and shall do any other act necessary or desirable in the
reasonable opinion of the Agent to ensure that the Agent and the Administrator
have at all times access to such Obligor Information Listing and all information
contained therein.     (j)   Inspection of records. AGCO Germany shall at any
time and from time to time during regular business hours, upon reasonable
advance notice by the Company, the Agent or the Administrator, permit the
Company, the Agent or

12



--------------------------------------------------------------------------------



 



      the Administrator or any of their agents or representatives, at the
expense of the Agent:

  (i)   to examine and make copies of and take abstracts from all books, records
and documents (including computer tapes and disks) relating to the Purchased
Receivables or other Affected Assets, including any related Contract; and    
(ii)   to visit its offices and properties for the purpose of examining such
materials described in Clause 4.1(j)(i), and to discuss matters relating to the
Affected Assets or its performance hereunder, under the Contracts, if any, and
under the other Transaction Documents to which it is a party with any of its
officers, directors or relevant employees (in consultation with the Parent)
having knowledge of such matters. Subject to Clause 9.8 (Consent to disclosure),
such agents and representatives shall be bound to treat any information received
pursuant to this Clause 4.1(j) as confidential,

  (k)   Information. AGCO Germany shall promptly deliver to the Master Servicer
any information, documents, records or reports with respect to the Purchased
Receivables that the Master Servicer shall request in order to complete the
Master Servicer Reports, Account Receivables Listings or Obligor Information
Listings.     (l)   Amending Purchased Receivables. AGCO Germany shall be
entitled to extend, amend or otherwise modify the terms of any Purchased
Receivable or any Contract related thereto in accordance with the Credit and
Collection Policy and shall be entitled to amend or modify any manuscript error
in respect of an issued invoice.

4.2   Negative covenants of AGCO Germany       Until the date on which the
Aggregate Unpaids have been indefeasibly reduced to zero, AGCO Germany covenants
as follows:

  (a)   Name Change, Offices, Records and Books of Accounts. AGCO Germany shall
not:

  (i)   change its name or identity; or     (ii)   change its corporate
structure, which change would have a Material Adverse Effect; or     (iii)  
relocate any office where Records are kept,

      in each case unless AGCO Germany shall have given the Company and the
Agent at least 30 days prior written notice thereof.     (b)   Change in Payment
Instructions to Obligors. AGCO Germany shall not amend, supplement or otherwise
modify or cancel or revoke any payment instructions to any Obligor or any
Obligor Notification given in accordance with the Transaction Documents and
shall not instruct any Obligor to make

13



--------------------------------------------------------------------------------



 



      payments in respect of Purchased Receivables to any account other than the
AGCO Germany Account or such other account referred to in an Obligor
Notification.     (c)   AGCO Germany shall be entitled to change the Credit and
Collection Policy; provided, however, that (i) such change is not reasonably
likely to cause or result in any Material Adverse Effect, and (ii) any material
change to the Credit and Collection Policy requires the prior written consent of
each of the Agent and each Rating Agency.     (d)   Sales, Liens, Etc on
Receivables. Except as provided by the Transaction Documents, AGCO Germany shall
not, and shall not purport to, sell, assign (by operation of law or otherwise),
transfer by way of subrogation or endorsement (by operation of law or
otherwise), or otherwise transfer or dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon or with respect
to, or enter into any current account relationship with any Person with respect
to, any Purchased Receivable or Related Assets or Collections in respect
thereof, any Contract under which any Purchased Receivable arises or assign any
right to receive income in respect thereof, and AGCO Germany shall take all
reasonable steps within its power to defend the right, title and interest of the
Company in, to and under any of the foregoing property, against all claims of
third parties claiming through or under AGCO Germany. AGCO Germany hereby
irrevocably waives any lien which it may have with respect to the Purchased
Receivables and all Related Assets.     (e)   Sales, Liens, Etc. on Equipment
and Parts. Except as provided by the Transaction Documents, and to or in favour
of the applicable Obligor, AGCO Germany shall not, and shall not purport to,
sell or otherwise transfer or dispose of, or grant any option with respect to,
or create or suffer to exist any Adverse Claim upon or with respect to any
Equipment or Parts and AGCO Germany shall take all reasonable steps within its
power to defend the right, title and interest of the Company in, to and under
any of the foregoing property, against all claims of third parties claiming
through or under AGCO Germany.     (f)   Amendments to Corporate Documents. AGCO
Germany shall not amend its Organic Documents in any respect in each case that
would have a Material Adverse Effect.     (g)   Merger. AGCO Germany shall not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as contemplated herein) all or any material part of its assets (whether
now owned or hereafter acquired) to, or acquire all or any material part of the
assets of, any Person if:

  (i)   such merger, consolidation, conveyance, transfer, lease, other
disposition or acquisition would have a Material Adverse Effect; or

14



--------------------------------------------------------------------------------



 



  (ii)   in the case of a merger or consolidation, the resulting entity would
not assume all of the obligations of AGCO Germany under this Agreement.

  (h)   Deposits. AGCO Germany shall not deposit or otherwise credit, or permit
any Obligor or any other Person to deposit or otherwise credit, to the CP Lender
Account, any cash or payment item other than pursuant to this Agreement.     (i)
  Powers of Attorney. AGCO Germany shall not revoke or attempt to revoke any
Power of Attorney granted by it in connection with this Agreement until the date
upon which the Aggregate Unpaids have been indefeasibly reduced to zero (and, as
soon as reasonably practicable following such date the Company shall return each
of such Powers of Attorney to AGCO Germany).

5.   ADMINISTRATION AND COLLECTION   5.1   Designation of the Master Servicer

  (a)   AGCO Germany hereby acknowledges that after a purchase of Receivables
hereunder, the servicing, administration and collection of the Purchased
Receivables shall be conducted by the Person appointed by the Agent and the
Company as the Master Servicer from time to time in accordance with Clause 2.1
(Appointment of Master Servicer) of the Receivables Servicing Agreement (or by a
Sub-Servicer on behalf of, and appointed by, the Master Servicer pursuant to
Clause 2.2 (Appointment of Sub-Servicer) of the Receivables Servicing
Agreement). Without prejudice to the generality of Clause 5.2, AGCO Germany
expressly consents to the taking of all actions by the Master Servicer (or such
Sub-Servicer) and agrees to comply with any request of the Master Servicer that
the Master Servicer deems necessary in order to permit the Master Servicer
perform its duties.     (b)   Without limiting any other provision of this
Agreement:

  (i)   the Company, the Company’s assigns or the Agent shall be entitled, at
any time when a Termination Event or Potential Termination Event exists, to
notify Obligors (by delivering Obligor Notifications or otherwise) of the
assignment of the Purchased Receivables and the Related Assets hereunder and the
Company’s ownership of such Purchased Receivables and Related Assets, and the
security interest of the Agent and the Secured Parties in, Purchased Receivables
and the other Affected Assets and/or direct the Obligors that payment of all
amounts payable under any Receivable be made directly to the Company or its
assigns;     (ii)   upon the request of the Company, any assignee of the Company
or the Agent, AGCO Germany shall, at its own expense, at any time when a
Termination Event or Potential Termination Event exists, give notice that
Purchased Receivables and the Related Assets have been assigned to the Company
hereunder, the Company’s ownership of the Purchased Receivables and the Related
Assets, and the security interest of the Agent and the other Secured Parties in
the Purchased Receivables and

15



--------------------------------------------------------------------------------



 



      other Affected Assets to each Obligor and/or direct that payments be made
directly to the Agent or its designee and/or execute any power of attorney or
other similar instrument and/or take any other action necessary or desirable to
give effect to such notice and directions, including any action required to be
taken so that the obligations or other indebtedness of such Obligor in respect
of any Purchased Receivables or Related Asset may no longer be legally satisfied
by payment to AGCO Germany or any of its Affiliates; and     (iii)   upon the
request of the Company, any assignee of the Company or the Agent, at any time
when Termination Event or Potential Termination Event exists, AGCO Germany, at
its own expense, shall, and shall cause each of its Subsidiaries (if any) to,
(A) assemble all of the Records with respect to the Purchased Receivables and
shall make the same available to the Company or its assigns at the address
designated for notices pursuant to this Agreement or at any other place agreed
to by the Company, AGCO Germany and the Agent, and (B) segregate all cash,
cheques and other instruments received by it from time to time constituting
Collections of Receivables in a manner acceptable to the Company, such assignee
or the Agent and shall, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Company, such assignee or the Agent.

  (c)   The parties hereto acknowledge and agree that pursuant to Clause 2.2(d)
of the Receivables Servicing Agreement AGCO Germany has been appointed as
Sub-Servicer to perform on behalf of the Master Servicer all of the Master
Servicer’s obligations as Master Servicer under the Receivables Servicing
Agreement in respect of the German Receivables Pool.

5.2   Responsibilities of AGCO Germany

  (a)   AGCO Germany hereby agrees, for the benefit of the Company, its assigns
and the Agent, that it will cooperate with and assist the Master Servicer
(including any successor Master Servicer or Sub-Servicer appointed pursuant to
the Receivables Servicing Agreement) in any manner such Master Servicer or the
Agent reasonably requests to facilitate the performance of its duties under the
Receivables Servicing Agreement (and, in the case of a successor Master
Servicer, its transition). Such cooperation shall include, if so requested,
(i) the endorsement of any cheque or other instrument representing Collections
or other Affected Assets, (ii) the execution of any power of attorney or other
similar instrument necessary or desirable in connection with the enforcement or
servicing of the Purchased Receivables and other Affected Assets, and
(iii) access to, transfer of, and use by, the new Master Servicer of any
records, licenses, hardware or software necessary or desirable to collect the
Purchased Receivables and otherwise service the Affected Assets. Anything herein
to the contrary notwithstanding, the exercise by the Company of its rights
hereunder shall not release any of AGCO Germany or any Obligors from any of its
duties or obligations with respect to Purchased Receivables or the related
Contracts, as applicable.

16



--------------------------------------------------------------------------------



 



  (b)   AGCO Germany further agrees that from time to time, at its expense, it
shall promptly execute and deliver all instruments and documents, and take all
further action as may be necessary or that the Company, its assignees or the
Agent may reasonably request in order to perfect, protect or more fully evidence
the purchases hereunder, or to enable the Company, its assigns or the Agent to
exercise or enforce any of their respective rights with respect to the Purchased
Receivables or other Affected Assets whether arising under this Agreement or any
other Transaction Document or existing at law. Without limiting the generality
of the foregoing, AGCO Germany shall upon the request of the Company, its
designee or the Agent execute such further agreements, instruments and powers of
attorney, and to make such filings, deliver such notices and take such other
actions, as may be necessary or appropriate to give full effect to the
transactions contemplated hereby.

5.3   Power of Attorney       In order to permit the Company to exercise fully
its ownership and other interests acquired under and pursuant to this Agreement,
and to facilitate and/or expedite the servicing, administration and collection
of the Purchased Receivables, it may be necessary or otherwise desirable for the
Company and/or any Person designated by the Company upon prior consent of the
Agent (including the Agent and the Master Servicer) to act under a power of
attorney from AGCO Germany. Accordingly, to the fullest extent permitted by
applicable law, AGCO Germany hereby grants to the Company and each Person
designated by the Company upon prior consent of the Agent (including the Agent
and the Master Servicer) an irrevocable power of attorney, which power of
attorney is coupled with an interest and which is assignable by the Company
(with the consent of the Agent) and any such Person designated by the Company,
with full power of substitution and with full authority in the place and stead
of AGCO Germany, which is assignable by the Company and any such Person
designated by the Company, to take any and all steps in AGCO Germany’s name and
on behalf of AGCO Germany as is necessary or desirable, in the reasonable
determination of the Company or any such Person designated by the Company, to
(i) collect any and all amounts or portions thereof due under any and all
Purchased Receivables or Related Assets, including endorsing the name of the
Company, or any other Person if so required under the Transaction Documents, on
cheques and other instruments representing Collections and enforcing such
Purchased Receivables, Related Assets and any related Contracts, (ii) take any
and all other actions necessary or desirable, in the opinion of the Company or
any such Person designated by the Company, to the enforcement, servicing,
administration and/or collection of the Purchased Receivables and/or the other
Affected Assets. Notwithstanding anything to the contrary contained in this
Clause 5.3, (A) no exercise of the powers conferred upon the Company or any
other Person designated by the Company pursuant to this Clause 5.3 shall subject
the Company and/or any such Person to any liability, except for the Company’s or
any such Person’s (if such Person is not the Agent) gross negligence or wilful
misconduct in the exercise of such powers, and (B) such powers shall not confer
any obligations upon the Company and/or such Person in any manner whatsoever to
exercise such powers and, for the avoidance of doubt, no failure or delay on the
part of the Company and/or any other Person designated by the Company pursuant
to this Clause 5.3 to exercise any such powers, nor the invalidity or inadequacy
of any exercise thereof, shall give rise to any liability on the part of the

17



--------------------------------------------------------------------------------



 



    Company or such other Person. The Company and any such Person designated by
the Company shall be released from the limitations of Section 181 of the German
Civil Code and each of the Company and any such Person designated by the Company
may delegate (unterbevollmächtigen) the power granted pursuant to this Clause
5.3 to any Person, upon which this Clause 5.3 shall apply mutatis mutandis, and
may release such Person from the limitations of Section 181 of the German Civil
Code in connection therewith.

5.4   Personal Data       Notwithstanding anything herein to the contrary, AGCO
Germany shall ensure that no personal or other information in, or otherwise
relating to, any Contract, Receivable, any Collection related thereto, or any
other Affected Asset (“Relevant Personal Data”) is transmitted or delivered to,
or otherwise received by, the Company, the Agent or any other Indemnified Party
if such transmission, delivery or receipt would result in the violation by AGCO
Germany or such Person of any legislation or regulation relating to data
protection; provided that, upon the request of the Agent at any time after a
Termination Event or Potential Termination Event has occurred and is continuing,
AGCO Germany shall, at its own expense, co-operate, assist and otherwise take
all necessary actions as may be required to ensure that all Relevant Personal
Data is transferred to the Agent (or such other Person as the Agent may direct)
in accordance with all applicable Law, including entering into any further deeds
or documents which may be required to comply with any such legislation or
regulations relating to data protection.   5.5   Repurchase of Purchased
Receivables

  (a)   Subject to Clause 5.5(c), ACGO Germany shall have the right to
repurchase any AGCO Germany Purchased Receivables that have become Written-Off
Receivables.     (b)   The repurchase price with respect to any Purchased
Receivable to be repurchased pursuant to this Clause 5.5 shall be an amount
equal to the net benefit to AGCO Germany of any VAT bad debt relief claim or
credit in respect of such Purchased Receivable (the “Repurchase Price”).     (c)
  The right of AGCO Germany to repurchase any Written-Off Receivable is subject
to the conditions precedent that:

  (i)   AGCO Germany shall have provided to the Master Servicer, the Agent and
the Company written notice of such repurchase on or prior to the day on which
such Written-Off Receivable is to be repurchased (with respect to any
repurchase, the “Repurchase Date”);     (ii)   no Termination Event shall have
occurred and be continuing;     (iii)   after giving effect to the repurchase of
such Written-Off Receivable, such repurchase shall not result in the sum of Net
Funding Advances and Net Liquidity Advances exceeding the Borrowing Base; and

18



--------------------------------------------------------------------------------



 



  (iv)   on the Repurchase Date for such Written-Off Receivable AGCO Germany
shall have deposited an amount equal to the Repurchase Price payable in respect
of such Written-Off Receivable into a Company Account.

  (d)   AGCO Germany hereby confirms that it has at all times the capability to
identify each Repurchased Receivable and any Collections related thereto.

    Notwithstanding anything herein to the contrary, each repurchase of
Purchased Receivables pursuant to this Clause 5.5 shall be without recourse to,
or representation or warranty by, the Company.

6.   ASSIGNMENTS   6.1   Assignments       AGCO Germany hereby agrees and
consents to the complete or partial assignment and sale by the Company of any or
all of its rights under, interest in and title to the Purchased Receivables, the
Related Assets relating thereto and this Agreement. The Company hereby agrees
that any transferee of the Company of all or any of the Purchased Receivables,
the Related Assets relating thereto and/or this Agreement shall have all of the
rights and benefits under this Agreement of the Company and no such transfer
shall in any way impair the rights and benefits of the Company hereunder.
Without limiting the foregoing, AGCO Germany hereby consents to and acknowledges
the grant by the Company under the Security Agreement of a security interest to
the Agent in all of the Company’s rights under, interests in and title to the
Purchased Receivables, the Related Assets relating thereto and this Agreement,
and the right of the Agent thereby to exercise the rights of the Company
hereunder. AGCO Germany shall not have the right to assign any of its rights or
obligations under this Agreement.   6.2   Tax and assignment       If:

  (a)   the Company makes an assignment in accordance with Clause 6.1 to another
person (a “new recipient”); and     (b)   as a result of circumstances existing
at the date on which the assignment occurs, AGCO Germany would be obliged to
make a payment to the new recipient under Clause 8.2 (Taxes),

    then the new recipient is only entitled to receive payment under Clause 8.2
(Taxes) to the same extent as the Company would have been if the assignment or
sale had not occurred.   7.   TERMINATION       Following the occurrence of the
Termination Date, AGCO Germany shall not sell, and the Company shall not
purchase, any Receivables. No termination or rejection or failure to assume the
executory obligations of this Agreement in any Insolvency Event with respect to
AGCO Germany or the Company shall be deemed to impair or affect

19



--------------------------------------------------------------------------------



 



    the obligations pertaining to any executed sale or executed obligations,
including pre termination breaches of representations and warranties by AGCO
Germany or the Company. Without limiting the foregoing, prior to the Termination
Date, the failure of AGCO Germany to deliver computer records of any Receivables
or any reports regarding any Receivables shall not render such transfer or
obligation executory, nor shall the continued duties of the parties pursuant
this Agreement render an executed sale executory.   8.   INDEMNIFICATION   8.1  
Indemnities by AGCO Germany       Without limiting any other rights which the
Indemnified Parties may have hereunder or under the Transaction Documents or
under applicable Law, AGCO Germany hereby agrees to indemnify the Company and
its successors, transferees and assigns and all officers, directors,
shareholders, controlling persons, employees, counsel and other agents of any of
the foregoing (collectively, “Indemnified Parties”) from and against any and all
damages, losses, claims, liabilities, costs and expenses, including reasonable
attorneys fees (which such attorneys may be employees of any Indemnified Party)
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them in any action
or proceeding between AGCO Germany and any of the Indemnified Parties or between
any of the Indemnified Parties and any third party or otherwise arising out of
or as a result of this Agreement or any of the transactions contemplated hereby,
excluding, however, (i) Indemnified Amounts to the extent resulting from gross
negligence or wilful misconduct on the part of such Indemnified Party, or (ii)
recourse (except as otherwise specifically provided in this Agreement or the
other Transaction Documents) for Purchased Receivables which are uncollectible,
in particular, any losses incurred in connection with the credit risk relating
to Purchased Receivables as further described in clause 9.13 (Characterisation).
Without limiting the generality of the foregoing (and subject to sub-clauses
(i) and (ii)), AGCO Germany shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from:

  (a)   any representation or warranty made by AGCO Germany or any officers of
AGCO Germany under or in connection with this Agreement, any of the other
Transaction Documents or any other information or report delivered by AGCO
Germany pursuant hereto or thereto, which shall have been false or incorrect in
any material respect when made or deemed made; unless such representation or
warranty has been made in respect of a Purchased Receivable and the Company has
received Deemed Collections in an amount equalling the full Outstanding Balance
of such Purchased Receivable in accordance with Clause 2.3 (Collections);    
(b)   the failure by AGCO Germany to comply with any applicable Law with respect
to any Receivable or any related Contract, or the nonconformity of any
Receivable or any Contract related thereto with any such applicable Law;     (c)
  (i) the failure for any reason (A) to vest and maintain (or cause to be vested
and maintained) in the Company a valid and enforceable perfected ownership
interest in each Purchased Receivable and all of the other Affected Assets, or

20



--------------------------------------------------------------------------------



 



      (B)to vest and maintain in the Agent, on behalf of the Secured Parties, a
valid and enforceable perfected security interest ranking ahead of any other
security interest and the interest of any other creditor of or purchaser from
AGCO Germany, in each Purchased Receivable and all the other Affected Assets,
free and clear of any Adverse Claim (other than any Adverse Claim arising
hereunder or under the other Transaction Documents) in each case, or (ii) the
creation of any Adverse Claim in favour of any Person with respect to any of the
Receivables or any of the other Affected Assets;     (d)   the occurrence of any
Termination Event relating to AGCO Germany;     (e)   any dispute, claim, offset
or defence (other than discharge in bankruptcy) of any Obligor to the payment of
any Purchased Receivable (including a defence based on such Purchased Receivable
or any Contract related thereto not being the legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of merchandise or services related to
such Purchased Receivable or the furnishing or failure to furnish such
merchandise or services, or from any breach or alleged breach of any provision
of the Purchased Receivables or any Contracts related thereto restricting
assignment of any Purchased Receivables;     (f)   any failure of AGCO Germany
to perform its duties or obligations in accordance with the provisions hereof;  
  (g)   any product liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with merchandise or services relating to or which are the subject
of any Purchased Receivable;     (h)   any lawsuit, order, consent decree,
judgment, claim or other action of whatever sort relating to, or otherwise in
connection with, any environmental, health, safety or hazardous material law,
rule, regulation, ordinance, code, policy or rule of common law now or
hereinafter in effect;     (i)   the failure by AGCO Germany to comply with any
term, provision or covenant contained in this Agreement or any of the other
Transaction Documents to which it is a party or to perform any of its respective
duties under the Receivables or any Contracts related thereto;     (j)   the
failure of AGCO Germany to pay when due any Taxes (other than Excluded Taxes)
payable in connection with any of the Receivables;     (k)   any repayment by
any Indemnified Party of any amount previously distributed in reduction of Net
Advances which such Indemnified Party believes in good faith is required to be
made;     (l)   any commingling of Collections of Purchased Receivables at any
time with other funds;     (m)   any investigation, litigation or proceeding
related to this Agreement;

21



--------------------------------------------------------------------------------



 



  (n)   any inability to obtain any judgment in or utilise the court or other
adjudication system of, any state or country in which an Obligor may be located
as a result of the failure of AGCO Germany to qualify to do business or file any
notice of business activity report or any similar report;     (o)   except for
recourse (other than as otherwise specifically provided in the Transaction
Documents) for uncollectible Receivables, any attempt by any Person to void,
rescind or set-aside any transfer by AGCO Germany to the Company of any
Purchased Receivable or Related Assets under statutory provisions or common law
or equitable action, including any provision of any Insolvency Law;     (p)  
the use of the proceeds of any purchase hereunder for any purpose other than
general corporate purposes; or     (q)   any and all amounts paid or payable by
the Company pursuant to Clause 7 (Indemnification; Expenses; Related Matters) of
the Receivables Funding Agreement or Clause 7 (Indemnification; Expenses;
Related Matters) of the Liquidity Agreement.

8.2   Taxes

  (a)   All payments and distributions made in respect of Purchased Receivables
transferred pursuant hereto, and all payments and distributions made or deemed
made by AGCO Germany to the Company or any other Person (each a “recipient”)
(all of the foregoing “covered payments”), whether pursuant hereto or to any
other Transaction Document, shall be made free and clear of and without
deduction for any Taxes other than Excluded Taxes, except to the extent required
by applicable Law. In the event that any withholding or deduction from any
covered payment is required in respect of any Taxes, then AGCO Germany shall:

  (i)   promptly upon becoming aware that it must make a deduction or
withholding (or that there is any change in the rate or the basis of such
deduction or withholding) notify the Company accordingly. Similarly the Company
shall notify AGCO Germany on becoming so aware in respect of a covered payment;
    (ii)   withhold or deduct the required amount from such payment;     (iii)  
pay (or procure the payment of) directly to the relevant authority the full
amount required to be so withheld or deducted;     (iv)   within 30 days of
making such a payment in (iii) above, forward to the recipient an official
receipt or other documentation satisfactory to such recipient evidencing such
payment to such authority; and     (v)   except in the case of Excluded Taxes,
pay (or procure the payment of) to the recipient such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
recipient will equal

22



--------------------------------------------------------------------------------



 



      the full amount such recipient would have received had no such withholding
or deduction been required.

  (b)   The recipient and AGCO Germany shall co-operate in completing any
procedural formalities necessary for AGCO Germany to obtain authorisation under
an applicable treaty to make a payment without a (or with a lower rate of)
withholding or deduction and the recipient shall notify AGCO Germany promptly in
writing if it ceases to be entitled to an exemption from withholding or
deduction under that treaty.     (c)   Moreover, if any Taxes (other than
Excluded Taxes) are directly asserted against any recipient with respect to any
payment or income earned or received by such recipient hereunder or under any
other Transaction Document, (including, for the avoidance of doubt, any value
added taxes and comparable or similar taxes chargeable in respect of any supply
made by the Company hereunder) AGCO Germany, upon being notified in writing by
such recipient, shall within 30 days pay such additional amounts as shall be
necessary in order that the net amounts received and retained by the recipient
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such recipient would have received had such Taxes not
been asserted.     (d)   No recipient shall be entitled to be indemnified under
any other indemnity contained in any other Transaction Document in respect of
Taxes directly asserted against the recipient in the circumstances described in
Clause 8.2(c) if such recipient has already been indemnified by AGCO Germany
under Clause 8.2(c).     (e)   If AGCO Germany fails to pay (or procure the
payment of) any Taxes when due to the appropriate taxing authority or fails to
remit to the recipient the required receipts or other required documentary
evidence, AGCO Germany shall indemnify the recipient for any incremental Taxes
that may become payable by any recipient as a result of any such failure except
that such indemnity shall not apply to the extent that it can be shown that
(i) such recipient failed to provide reasonable written notice to AGCO Germany
of such Taxes (the amount of which AGCO Germany could not otherwise have
reasonably known would have arisen) or (ii) the Taxes arose because of delay
which was solely caused by actions or omissions of the recipient.     (f)   In
the event that AGCO Germany pays an additional amount or amounts pursuant to
Clause 8.2(a)(v)(c) or (e) (an “additional tax payment”), and in the event the
recipient thereof determines acting reasonably that, as a result of such
additional tax payment, it is effectively entitled to obtain, utilise and retain
a refund of any Taxes or a tax credit in respect of Taxes which reduces the tax
liability of such recipient (a “tax saving”), then such recipient shall, to the
extent it can do so without prejudice to the amount of any other deduction,
credit or relief, upon actual receipt of such tax savings reimburse to AGCO
Germany with such amount as such recipient shall determine, acting reasonably to
be the proportion of the tax savings as will leave such recipient (after such
reimbursement) in no better or worse position than it would have been in had the
payment of AGCO Germany in respect of which the foregoing

23



--------------------------------------------------------------------------------



 



      additional tax payment was made not been subject to any withholding or
deduction on account of Taxes. If AGCO Germany shall have received from any
recipient any amount described in the preceding sentence and it is subsequently
determined that such recipient was not entitled to obtain, utilise or retain the
amount of the tax savings claimed, then AGCO Germany shall repay such amount to
such recipient. Each recipient shall have sole discretion to arrange its affairs
(including its tax affairs) without regard to this Clause 8.2(f) and no
recipient shall be obligated to disclose any information regarding its affairs
(including its tax affairs) or computations to AGCO Germany.     (g)   If the
Company or any of its successors is treated by Section 8(1) of the UK Value
Added Tax Act of making a supply to itself (a “self supply”) of any service
supplied to it by AGCO Germany under this Agreement or any other Transaction
Document then AGCO Germany shall forthwith pay to the Company or such successor
an amount equal the amount of VAT chargeable in the self supply less the amount
of credit for input tax to which the Company or such successor is entitled in
respect of the self supply.

9.   MISCELLANEOUS   9.1   Waivers; Amendments

  (a)   No failure or delay on the part of any party hereto in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law.     (b)   Any provision
of this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by AGCO Germany, the Company and the Agent.

9.2   Notices; Payment Information       All communications and notices provided
for hereunder shall be provided in the manner described in Clause 4
(Communications) to the Schedule of Definitions.   9.3   Governing Law;
Submission to Jurisdiction

  (a)   This Agreement and, to the extent incorporated into, applied to or
deemed repeated in this Agreement, the Schedule of Definitions shall be governed
by and construed in accordance with German law.     (b)   AGCO Germany agrees
that the district court (Landgericht) of Frankfurt am Main shall have
jurisdiction to hear and determine any suit, action or proceeding, and to settle
any dispute, which may arise out of or in connection with this Agreement, any
other Transaction Document or the transactions contemplated hereby or thereby
and, for such purposes, irrevocably submits to the non-exclusive jurisdiction of
such court.

24



--------------------------------------------------------------------------------



 



  (c)   AGCO Germany for itself irrevocably waives any objection which it might
now or hereafter have to the courts referred to in Clause 9.3(b) being nominated
as the forum to hear and determine any suit, action or proceeding, and to settle
any dispute, which may arise out of or in connection with this Agreement, any
other Transaction Document or the transactions contemplated hereby or thereby
and agrees not to claim that any such court is not a convenient or appropriate
forum.     (d)   The submission to the jurisdiction of the courts referred to in
Clause 9.3(b) shall not (and shall not be construed so as to) limit the right of
the Company or the Agent to take proceedings against AGCO Germany or any of its
property in any other court of competent jurisdiction, nor shall the taking of
proceedings in any other jurisdiction preclude the taking of proceedings in any
other jurisdiction, whether concurrently or not.     (e)   AGCO Germany hereby
consents generally in respect of any legal action or proceeding arising out of
or in connection with this Agreement, any other Transaction Document or the
transactions contemplated hereby or thereby, to the giving of any relief or the
issue of any process in connection with such action or proceeding including the
making, enforcement or execution against any property whatsoever (irrespective
of its use or intended use) of any order or judgment which may be made or given
in such action or proceeding. Without limiting the foregoing, AGCO Germany
agrees to reimburse any successful claimant the costs of any legal action or
proceeding brought against AGCO Germany pursuant to this Clause 9.3, including
the cost of all stamp duties (if any) payable in connection therewith.

9.4   Integration       This Agreement and the other Transaction Documents
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire Agreement among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings.

9.5   Severability and Partial Invalidity

  (a)   Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.     (b)   If a court of competent jurisdiction
determines that any term or provision of this Agreement as written is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall reduce the scope, duration, or area of the
term or provision, delete specific words or phrases, or replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this

25



--------------------------------------------------------------------------------



 



      Agreement shall be enforceable as so modified after the expiration of the
time within which the court’s judgment may be appealed.

9.6   Counterparts; Facsimile Delivery       This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.   9.7  
Successors and Assigns; Binding Effect

  (a)   This Agreement shall be binding on the parties hereto and their
respective successors and assigns; provided that, except pursuant to the
Receivables Servicing Agreement, AGCO Germany may not assign any of its rights
or delegate any of its duties hereunder or under any of the other Transaction
Documents to which it is a party without the prior written consent of the Agent.
    (b)   AGCO Germany acknowledges and consents to the provisions of Clause 9.8
(Consent to disclosure) of the Receivables Funding Agreement which permit the CP
Lender to assign all or portions of its rights, interests and obligations in, to
and under the Transaction Documents.     (c)   Without limiting Clause 9.7(b),
AGCO Germany hereby (i) agrees and consents to the assignment by the CP Lender
from time to time of all or any part of its rights under, interest in and title
to this Agreement and the Purchased Receivables and other Asset Interests to any
Program Support Provider, and (ii) consents to and acknowledges the collateral
assignment by the CP Lender of all of its rights under, interest in and title to
this Agreement and the Asset Interest to the Agent.

9.8   Consent to Disclosure       AGCO Germany hereby consents to the disclosure
of any non-public information with respect to it received by the Agent or any
other Secured Party to any other Lender or potential Lender, the Agent, any
nationally recognised statistical rating organisation rating the CP Lender’s
Commercial Paper, any dealer or placement agent of or depositary for the CP
Lender’s Commercial Paper, the Administrator, any Program Support Provider or
any of such Person’s counsel or accountants in relation to this Agreement or any
other Transaction Document to the extent that such disclosure is, in the
reasonable opinion of the Person making such disclosure, appropriate in the
context of the transactions contemplated herein and in the other Transaction
Documents or otherwise required in connection with such Person’s Commercial
Paper or other securitisation program or any transaction contemplated therein.

26



--------------------------------------------------------------------------------



 



9.9   Confidentiality

  (a)   AGCO Germany hereby agrees that it will not disclose the contents of
this Agreement or any other Transaction Document or any other proprietary or
confidential information disclosed to it by the Agent, the Administrator, any
other Secured Party or any Program Support Provider, respectively, to any other
Person except (i) its auditors and attorneys, employees or financial advisors
(other than any commercial bank) and any nationally recognised statistical
rating organisation, provided such auditors, attorneys, employees, financial
advisors or rating agencies are informed of the highly confidential nature of
such information, (ii) an alternative commercial source of financing in
connection with a potential refinancing of the Advances in the event that any
Liquidity Lender shall have refused to extend the Commitment Termination Date
pursuant to Clause 2.10 (Non-renewing Liquidity Lenders) of the Liquidity
Agreement, or (iii) as otherwise required by applicable Law, by any order of a
court of competent jurisdiction or by any governmental, taxation or regulatory
authority.     (b)   Subject to Clause 9.8 (Consent to disclosure), the Agent
hereby agrees that it will not disclose this Agreement or any other Transaction
Document or the terms thereof or any confidential information of or with respect
to AGCO Germany to any other Person except as otherwise required by applicable
Law, the applicable rules of any stock exchange or similar body or order of a
court of competent jurisdiction.

9.10   No Bankruptcy Petition       AGCO Germany hereby covenants and agrees
that:

  (a)   prior to the date which is one (1) year and one (1) day after the
payment in full of all outstanding Commercial Paper or other rated indebtedness
of the CP Lender, it will not institute against, or join any other Person in
instituting against, the CP Lender any proceeding of a type referred to in the
definition of Insolvency Event; and     (b)   prior to the date which is two
years (2) and one (1) day after the Final Payout Date, it will not institute
against, or join any other Person in instituting against, the Company any
proceeding of a type referred to in the definition of Insolvency Event.

9.11   No Recourse

  (a)   AGCO Germany acknowledges and agrees that the obligations of the CP
Lender under the Receivables Funding Agreement and any other Transaction
Document to which it is a party are solely the corporate obligations of the CP
Lender and shall be payable solely to the extent of funds received from
Collections or from any party to any Transaction Document in accordance with the
terms thereof in excess of funds necessary to pay matured and maturing
Commercial Paper.

27



--------------------------------------------------------------------------------



 



  (b)   Notwithstanding anything to the contrary contained in this Agreement and
save as provided for in the Receivables Funding Agreement, the obligations of
the Company under this Agreement and all other Transaction Documents to which it
is a party are solely the corporate obligations of the Company and shall be
payable solely to the extent of funds received by the Company and available for
application thereto in accordance with the terms of the Servicing Agreement and
the other Transaction Documents.

9.12   Third Party Beneficiary       This Agreement constitutes a contract for
the benefit of third parties (Vertrag Zugunsten Dritter) in favour of the
Secured Parties with respect to the provisions hereof which expressly
contemplate performance of obligations in favour of the Secured Parties, and
AGCO Germany hereby grants the Secured Parties irrevocable third party rights
under Section 328 of the German Civil Code with respect to such obligations and
confirms that the Secured Parties shall have the right to claim directly for
damages for the non-performance of any such obligation (Schadensersatz wegen
Nichterfüllung) pursuant to Sections 280 et seq. of the German Civil Code.  
9.13   Characterisation       For the avoidance of doubt, the parties confirm
their intention that any purchase and transfer under or pursuant to this
Agreement shall constitute a true sale of the Purchased Receivables and the
Related Assets and not a security arrangement for any obligations of AGCO
Germany. Following transfer of the Purchased Receivables and the Related Assets,
the Company shall have full and unencumbered title to, and interest in, and
shall be free to dispose of, the Purchased Receivables and the Related Assets
and shall be fully entitled to receive and retain for its own account any
Collections in respect of the Purchased Receivables. AGCO Germany shall not be
liable for the credit risk relating to a Purchased Receivable and the parties
agree that the credit risk (Delkredereriskiko) relating to all Purchased
Receivables shall pass from AGCO Germany to the Company. Except as specifically
provided in this Agreement, each sale of a Receivable hereunder is made without
recourse to AGCO Germany and AGCO Germany shall not be liable for the
collectibility of such Receivable; provided that:

  (a)   AGCO Germany shall be liable to the Company for all representations,
warranties and covenants made by them pursuant to the terms of this Agreement
(including but not limited to the existence of a Purchased Receivable); and    
(b)   such sale does not constitute and is not intended to result in an
assumption by the Company or any assignee thereof of any obligation of AGCO
Germany or any other Person arising in connection with the Purchased
Receivables, the Related Assets, or the related Contracts or any other
obligations of the Originators.

9.14   Waiver with respect to Agents       The parties to this Agreement
acknowledge and accept that this Agreement provides that certain of the parties
hereto will, for certain purposes, act as the agent of one or

28



--------------------------------------------------------------------------------



 



    more of the other parties hereto and that, whilst so acting as agent, such
parties may also act as the counterparty to their principal for certain
transactions effected pursuant to this Agreement. Each party hereto hereby
irrevocably waives all and any rights to challenge any such transactions on the
basis of any other party acting for the same transaction as its agent and as its
counterparty in accordance with the terms of this Agreement.   9.15   Mitigation

  (a)   The Company shall, in consultation with the AGCO Germany, take all
reasonable steps (other than the sale of any Purchased Receivables) to mitigate
any circumstances which arise and which would result in any amount becoming
payable under or pursuant to Clause 8.2 (Taxes) including (but not limited to)
transferring its rights and obligations under the Transaction Documents to
another Affiliate.     (b)   The taking of any action by the Company under
Clause 9.15(a) above shall be subject to the following conditions:

  (i)   AGCO Germany shall indemnify the Company against any reasonable costs
incurred by the Company in taking any mitigating action; and     (ii)   the
Company shall not be obliged to take any action under Clause 9.15(a) which in
its reasonable opinion would be materially prejudicial to it.

    EXECUTION       The parties hereto have shown their acceptance of the terms
of this Agreement by executing it below.

29



--------------------------------------------------------------------------------



 



EXECUTION

     
SIGNED by,                                         ,
                                        , duly authorised for
and on behalf of AGCO GMBH

  )
)
)
 
   
SIGNED by                                         ,
                    , duly authorised for
and on behalf of AGCO RECEIVABLES
LIMITED
  )
)
 
   
SIGNED by,                                         
                    , duly authorised for
and on behalf of AGCO LIMITED
  )
)
 
   
SIGNED by,                                          duly
authorised for and on behalf of
COOPERATIEVE CENTRALE
RAIFFEISEN-BOEREN-LEENBANK
B.A. (TRADING AS RABOBANK
INTERNATIONAL), LONDON
BRANCH
  )
)
)
)
)
)

1



--------------------------------------------------------------------------------



 



EXECUTION COPY    

Dated 13 October 2006

  (1)   AGCO RECEIVABLES LIMITED as Company     (2)   COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS RABOBANK INTERNATIONAL), LONDON
BRANCH as Agent

 
DEED OF CHARGE AND ASSIGNMENT
 
(MAYER BROWN ROWE & MAW LOGO) [g04087g0408701.gif]
LONDON

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page
1.   Definitions and interpretation
    1  
2.   Covenant to pay
    3  
3.   Security
    3  
4.   Crystallisation of floating charge
    6  
5.   Perfection of security and further assurance
    7  
6.   Negative pledge and disposals
    8  
7.   Enforcement
    8  
8.   Right of appropriation
    10  
9.   Appointment of Receiver
    10  
10. Appointment of Administrator
    12  
11. Application of proceeds
    13  
12. General security provisions
    13  
13. Power of attorney
    14  
14. Release of security
    15  
15. Prior Security Interests
    15  
16. Agent provisions
    15  
17. Receivables Funding Agreement provisions
    19  
18. Miscellaneous
    19  

Schedules
1.     Notice of Assignment of Assigned Document
2.     Notice of Charge
3.     Pledged Receivables
4.     Spanish Pledge Agreement

 



--------------------------------------------------------------------------------



 



THIS DEED is dated 13 October 2006 and made between:

(1)   AGCO RECEIVABLES LIMITED, a company incorporated under English law (the
“Company”); and   (2)   COÖPERATIEVE CENTRALE RAIFEISEN-BOERENLEENBANK B.A.
(trading as RABOBANK INTERNATIONAL), LONDON BRANCH, as security trustee for the
Secured Parties (in such capacity the “Agent”).

BACKGROUND:

(A)   By the Receivables Funding Agreement, the CP Lender has made available to
the Company a receivables funding facility of up to Euro 100,000,000.   (B)  
The Agent holds the benefit of this Deed, including the security created and
other rights granted in it, on trust for the Secured Parties.   (C)   The
provision of this Deed is a condition precedent to the obligations of the CP
Lender under the Receivables Funding Agreement. This is the “Security Agreement”
as defined in the Schedule of Definitions.   (D)   This document is the deed of
the Company, even if it has not been duly executed by the Agent or has been
executed by the Agent but not as a deed.

THIS DEED WITNESSES that:

1.   DEFINITIONS AND INTERPRETATION   1.1   Terms defined in the Schedule of
Definitions       In this Deed, unless otherwise defined herein or the context
otherwise requires, capitalised terms have the meanings set out in the Master
Schedule of Definitions, Interpretations and Construction, dated the Closing
Date and signed by the parties hereto and others for the purposes of
identification (the “Schedule of Definitions”).   1.2   Definitions       In
addition, in this Deed:       “Administrator” means any administrator appointed
to manage the affairs, business and assets of the Company under this Deed.      
“Assigned Documents” means the documents assigned to the Agent pursuant to
Clause 3.1 (Assignment).       “German Affected Assets” means all Affected
Assets governed by the laws of Germany.       “IA” means the Insolvency Act
1986.

1



--------------------------------------------------------------------------------



 



    “Instrument” means any document (which term includes any form of writing)
under which any obligation is evidenced or undertaken or any Security Interest
(or right in any Security Interest) is granted or perfected or purported to be
granted or perfected.       “Losses” means losses (including loss of profit),
claims, demands, actions, proceedings, damages and other payments, costs,
expenses and other liabilities of any kind.       “LPA” means the Law of
Property Act 1925.       “Notice of Assignment” means a notice of assignment
substantially in the form set out in Schedule 1 (Notice of Assignment of
Assigned Document) or in such other form as may be specified by the Agent.      
“Notice of Charge” means a notice of charge substantially in the form set out in
Schedule 2 (Notice of Charge) or in such other form as may be specified by the
Agent.       “Receiver” means any receiver, receiver and manager or
administrative receiver appointed by the Agent over all or any of the Security
Assets under this Deed whether solely, jointly, severally or jointly and
severally with any other person and includes any substitute for any of them
appointed from time to time.       “Secured Obligations” means all monies from
time to time due or owing, and all obligations and other actual or contingent
liabilities from time to time incurred, by the Company to any Secured Party
under the Transaction Documents:

  (a)   in whatever currency;     (b)   whether due, owing or incurred alone or
jointly with others or as principal, surety or otherwise; and     (c)  
including monies and liabilities purchased by or transferred to the relevant
Secured Party,

    but excluding any money, obligation or liability which would cause the
covenant set out in Clause 2.1 (Covenant to pay) or the security which would
otherwise be constituted by this Deed to be unlawful or prohibited by any
applicable law or regulation.       “Security” means the security from time to
time constituted by or in accordance with this Deed.       “Security Interest”
means a mortgage, charge, pledge, lien or other security interest securing any
obligation of any person or any other agreement or arrangement having a similar
effect.       “Spanish Affected Assets” means all Affected Assets governed by
the laws of Spain.   1.3   Interpretation and construction

  (a)   The principles of interpretation, construction and calculation set forth
in Clauses 2 and 3 of the Schedule of Definitions apply to this Deed as if fully
set forth herein.

2



--------------------------------------------------------------------------------



 



  (b)   In addition, in this Deed, any reference to:

  (i)   “including” means “including without limitation” (with related words
being construed accordingly), “in particular” means “in particular but without
limitation” and other general words shall not be given a restrictive
interpretation by reason of their being preceded or followed by words indicating
a particular class of assets, matters or things; and     (ii)   a “right”
includes any estate, interest, claim, remedy, power, authority, discretion or
other right of any kind, both present and future.

1.4   Amendments to Schedule of Definitions       No amendment, restatement,
supplement or other modification to the Schedule of Definitions after the date
of this Deed shall affect the terms of this Deed unless approved in writing by
the parties to this Deed.   2.   COVENANT TO PAY       The Company covenants
with the Agent that it shall pay and discharge, or procure the payment or
discharge of, each of the Secured Obligations at the time and in the manner
provided in the relevant Instrument for their payment or discharge by the
Company.   3.   SECURITY   3.1   Assignment

  (a)   As security for the payment and discharge of the Secured Obligations,
the Company with full title guarantee assigns absolutely to the Agent all its
rights in, to and under:

  (i)   the Affected Assets; and     (ii)   the Transaction Documents, including
this Deed,

      in each case, including all rights to receive payment of any amounts which
may become payable to the Company, all payments received by the Company, all
rights to serve notices and/or to make demands and/or to take such steps as may
be required to cause payments to become due and payable, all rights of action in
respect of any breach and all rights to receive damages or obtain other relief.
    (b)   For the avoidance of doubt, the Company will remain at all times
liable in respect of all of its obligations under and relating to each of the
Security Assets to the same extent as if the Security had not been created and
none of the Agent or any other Secured Party will be under any obligation or
liability to the Company or to any other person under or in respect of the
Security Assets.

3



--------------------------------------------------------------------------------



 



3.2   Fixed charge over accounts       As security for the payment and discharge
of the Secured Obligations, the Company with full title guarantee charges by way
of first fixed charge to the Agent all the Company’s rights in, to and under
each Company Account, and all sums of money which may now be, or after the date
of this Deed are from time to time, standing to the credit of any of the Company
Accounts together with all interest accruing from time to time on those balances
and the debts represented by those balances and the benefit of all covenants
relating to the Company Accounts and all powers and remedies for enforcing the
same.   3.3   Floating charge       As security for the payment and discharge of
the Secured Obligations, the Company with full title guarantee charges by way of
first floating charge the whole of its undertaking and other assets, other than
assets validly and effectively charged or assigned pursuant to this Deed or any
other Transaction Document (whether at law or in equity) by way of fixed
security under the laws of England and Wales. Schedule B1, Paragraph 14 IA shall
apply to the floating charge contained in this Deed.   3.4   German Security

  (a)   Notwithstanding any other provision in this Clause 3, the Company hereby
transfers (Sicherungsabtretung, Sicherungsübereignung) as security for the
Secured Obligations to the Agent for the benefit of the Secured Parties (in each
case, including the rights to alter the legal relationship if any
(Gestaltungsrechte)):

  (i)   all German Affected Assets sold and transferred to the Company under the
German Receivables Transfer Agreement and all rights arising from such German
Affected Assets; and     (ii)   all its claims and other rights arising from the
Transaction Documents to the extent such Transaction Documents are governed by
German law;

      (together, the “German Security” and with the rights of the Company
therein, the “German Security Assets”).     (b)   The Agent hereby accepts the
transfer of the German Security hereunder.     (c)   To the extent that German
Security Assets are not in existence or the Company does not have title to such
German Security Assets on the date of this Deed, the German Security Assets
shall be transferred to the Agent pursuant to this Clause 3.4 on the date on
which such German Security Assets arise or title to such German Security Assets
is transferred to the Company.     (d)   To the extent that title to any of the
German Security Assets cannot be transferred by mere agreement between the
Company and the Agent as contemplated by Clauses 3.4(a) through 3.4(c), the
Company and the Agent agree that:

4



--------------------------------------------------------------------------------



 



  (i)   any transfer of possession (Übergabe) necessary to transfer title in or
to the German Security Assets, in particular, in relation to cheques or bills of
exchange is hereby replaced by the Company holding such assets in custody for
the Agent free of charge (unentgeltliche Verwahrung) or, insofar as the Company
has no direct possession (unmittelbaren Besitz) of any German Security Asset,
the Company hereby assigning to the Agent all claims for return
(Herausgabeansprüche) against the relevant persons who are in actual possession
of such asset and, as the case may be, all other persons having indirect
possession (mittelbaren Besitz) of such German Security Asset; and     (ii)  
any other Instruments, other documents and other acts and things necessary or,
in the opinion of the Agent, desirable to perfect a first priority Security
Interest of the Agent in the German Security Assets shall be immediately
executed or done by the Company upon request by the Agent.

  (e)   Any notice to be given in connection with the German Security, in
particular its enforcement, shall immediately be given by the Company in such
form as the Agent may require and if the Company fails to give such notice, the
Agent shall be irrevocably authorised to give such notice on behalf of the
Company upon the occurrence of a Termination Event.

3.5   Spanish Security

  (a)   Notwithstanding any other provision in this Clause 3, as security for
the fulfilment by the Company of all the Secured Obligations and up to an amount
of Euro 100,000,000, the Company hereby grants an in rem right of pledge
(hereinafter, the “Spanish Pledge”) in favour of the Agent over the Credit
Rights (as defined below). The Agent hereby accepts the Spanish Pledge granted
herein over the Credit Rights.     (b)   For the purposes of this Clause 3.5 and
Schedule 4 (Spanish Pledge Agreement), the terms and expressions indicated
below, when they appear in capital letters, will have the following meaning:

  (i)   “Credit Rights” means (a) the Purchased Receivables transferred by AGCO
Iberia and, thus, owned by the Company, according to the provisions of the
Spanish Receivables Transfer Agreement and (b) any rights arising in favour of
the Company vis-à-vis AGCO Iberia under the Spanish Receivables Transfer
Agreement and any other documents executed as a result of the provisions
contained in the Spanish Receivables Transfer Agreement; and     (ii)  
“Parties” means the Company and the Agent, acting on its behalf and on behalf of
the Secured Parties.

  (c)   Schedule 3 (Pledged Receivables) includes a list of the Purchased
Receivables owned at the date hereof by the Company and hereby pledged in favour
of the Agent, under Clause 3.5(a) (the “Pledged Receivables”). The list attached
as Schedule 3 (Pledged Receivables) will be updated on a monthly basis by

5



--------------------------------------------------------------------------------



 



      means of a notarial deed executed by the Parties before a Spanish Notary
Public, in which the Purchased Receivables transferred by AGCO Iberia and owned
by the Company from time to time will be included and, thus, considered as
pledged under Clause 3.5(a) (i.e. as Pledged Receivables). For the avoidance of
doubt, such updated list may be in the form of an Accounts receivable Listing.  
  (d)   It is hereby acknowledged and agreed by the Parties that the security
granted in Clause 3.5(a) shall take effect in accordance with the provisions set
out in Schedule 4 (Spanish Pledge Agreement) which, in respect of the Spanish
Pledge only, forms a part of this Deed for all purposes.     (e)   The Parties
hereby agree to notarise this Deed before a Spanish Notary Public on the first
date on which the Purchased Receivables are transferred by AGCO Iberia according
to the Spanish Receivables Transfer Agreement.     (f)   This Spanish Pledge
shall be governed by Spanish common law. However, should any of the Credit
Rights pledged under this Clause 3.5 be located in Catalonia (Spain), the
specific Catalan regime on securities contained in Catalan Law 5/2006, of
May 10th (“Law 5/2006”), will apply. The Parties hereby, expressly waiving their
rights, in respect of the Spanish Pledge only, to any other jurisdiction, agree
to submit to the jurisdiction of the Courts of the City of Madrid for the
resolution of any claims or disputes that may arise in connection with the
Spanish Pledge.

4.   CRYSTALLISATION OF FLOATING CHARGE   4.1   Crystallisation by notice      
The Agent may at any time convert the floating charge created by the Company in
Clause 3.3 (Floating charge) into a fixed charge with immediate effect:

  (a)   if a Termination Event has occurred;     (b)   by notice in writing to
the Company as regards any Security Asset specified in such notice if the Agent
considers that:

  (i)   any Security Asset may be in danger of being seized or sold pursuant to
any form of legal process or otherwise in jeopardy; or     (ii)   it is
desirable to protect the priority of the Security.

4.2   Automatic crystallisation       The floating charge created by the Company
in Clause 3.3 (Floating charge) shall automatically (without notice to the
Company) be converted into a fixed charge with immediate effect as regards all
assets subject to the floating charge if:

  (a)   the Company creates a Security Interest (other than in accordance with
the Transaction Documents) over any Security Asset or attempts to do so or any
Security Asset is disposed of contrary to Clause 6.2 (No disposals) or is
otherwise in jeopardy;

6



--------------------------------------------------------------------------------



 



  (b)   any person levies or attempts to levy any distress, execution,
sequestration or other process against any Security Asset; or     (c)   the
Agent receives notice of a proposal or intention to wind up, or appoint an
administrator of, the Company or if the Company is wound up or has an
administrator appointed.

    Nothing in this Clause 4 shall affect the crystallisation of the floating
charge created by the Company under applicable law and regulation.   5.  
PERFECTION OF SECURITY AND FURTHER ASSURANCE   5.1   Notice of Assignment      
The Company shall:

  (a)   promptly deliver (with a copy to the Agent) a Notice of Assignment, duly
completed, to any other party to an Assigned Document specified by the Agent;
and     (b)   procure that each addressee of a Notice of Assignment acknowledges
that Notice of Assignment in the form attached to that Notice of Assignment (or
in such other form as the Agent may approve).

5.2   Notice of Charge

  (a)   The Company shall:

  (i)   promptly deliver (with a copy to the Agent) a Notice of Charge, duly
completed, to any bank specified by the Agent, being a bank with which any of
each Company Account or its other bank accounts are opened or maintained; and  
  (ii)   procure that each addressee of a Notice of Charge acknowledges that
Notice of Charge in the form attached to that Notice of Charge (or in such other
form as the Agent may approve).

  (b)   The execution of this Deed by the Company and the Agent shall constitute
notice to the Agent of the charge over any Company Account or other bank account
of the Company opened or maintained with the Agent.

5.3   Further assurance       The Company shall at the request of the Agent and
at its own expense promptly execute (in such form as the Agent may reasonably
require) any Instruments or other documents and otherwise do any acts and things
which the Agent may require to improve, preserve, perfect or protect the
security created (or intended to be created) by this Deed or the priority of it
or to facilitate the realisation or enforcement of it or to exercise any of the
rights of the Agent or any Receiver in relation to the same.

7



--------------------------------------------------------------------------------



 



5.4   Covenants for title       The obligations of the Company under this Deed
shall be in addition to the covenants for title deemed to be included in this
Deed by virtue of Part 1 Law of Property (Miscellaneous Provisions) Act 1994.  
5.5   Acting on behalf of Company       If the Company for any reason fails to
observe or punctually to perform any of its obligations to the Agent, whether
under this Deed or any of the Transaction Documents, the Agent shall have power,
on behalf of or in the name of the Company or otherwise, to perform the
obligation and to take any steps which the Agent may (but shall not be obliged
to do so), in its absolute discretion, consider appropriate with a view to
remedying, or mitigating the consequences of, the failure, but so that the
exercise of this power, or the failure to exercise it, shall in no circumstances
prejudice the Agent ‘s other rights under this Deed.   6.   NEGATIVE PLEDGE AND
DISPOSALS   6.1   Negative pledge       The Company undertakes that it will not,
at any time prior to the Final Payout Date, create or permit to subsist any
Security Interest over any Security Asset except as expressly permitted by the
Transaction Documents.   6.2   No disposals       The Company undertakes that it
will not, at any time prior to the Final Payout Date, dispose of (or agree to
dispose of) any Security Asset except as expressly permitted by the Transaction
Documents.   7.   ENFORCEMENT   7.1   Enforcement       On or at any time after
the occurrence of a Termination Event:

  (a)   the Agent may at any time (notwithstanding any conflicting agreement or
arrangement) by notice to the Company render the Secured Obligations (or such of
them as the Agent may specify) immediately due and payable or payable
immediately on demand;     (b)   the Security shall become immediately
enforceable and the Agent may enforce all or any of its rights under this Deed
as it thinks fit. In particular, it may without further notice exercise in
relation to the Security Assets:

  (i)   the power of sale and all other powers conferred on mortgagees by the
LPA (or otherwise by law) an administrative receiver by the IA, in either case
as extended or otherwise amended by this Deed;     (ii)   to the extent that
Clause 8 (Right of appropriation) applies, the power to appropriate the Security
Assets in or towards the payment and discharge

8



--------------------------------------------------------------------------------



 



      of the Secured Obligations in accordance with Clause 8.2 (Exercise of
right of appropriation); and     (iii)   (without first appointing a Receiver)
any or all of the rights which are conferred by this Deed (whether expressly or
by implication) on a Receiver.

7.2   LPA provisions

  (a)   The Secured Obligations shall be deemed for the purposes of all powers
implied by statute to have become due and payable within the meaning of s101 LPA
immediately on the execution of this Deed.     (b)   s93(1) LPA (restriction on
the consolidation of mortgages), s103 LPA (restricting the power of sale) and
s109 LPA (restricting the power to appoint a receiver) shall not apply to the
Security.

7.3   Protection of third parties

  (a)   No purchaser or other person dealing with a Receiver or the Agent shall
be bound to enquire whether its right to exercise any of its rights has arisen
or become exercisable, or be concerned as to the application of any money paid,
raised or borrowed or as to the propriety or regularity of any sale by or other
dealing with that Receiver or the Agent.     (b)   All of the protection to
purchasers contained in ss104 and 107 LPA and s42(3) IA shall apply to any
person purchasing from or dealing with a Receiver or the Agent as if the Secured
Obligations had become due and the statutory powers of sale and of appointing a
Receiver in relation to the Security Assets had arisen on the date of this Deed.

7.4   Delegation

  (a)   The Agent may delegate to any person or persons all or any of the rights
which are exercisable by it under this Deed. A delegation under this Clause may
be made in any manner (including by power of attorney) and on any terms
(including power to sub-delegate) which the Agent may think fit.     (b)   A
delegation under Clause 7.4(a) shall not preclude the subsequent exercise of
those rights by the Agent itself nor preclude the Agent from making a subsequent
delegation of them to another person or from revoking that delegation.     (c)  
The Agent shall not be liable or responsible to the Company for any loss or
damage arising from any act, default, omission or misconduct on the part of any
delegate or sub-delegate.

7.5   No liability       None of the Agent, any Receiver or any Administrator
shall be liable as a mortgagee in possession or otherwise to account in relation
to all or any part of the Security Assets for any loss on realisation or for any
other action, default or omission for which it or he might be liable.

9



--------------------------------------------------------------------------------



 



8.   RIGHT OF APPROPRIATION   8.1   Application of right of appropriation      
This Clause 8 applies to the extent the Security Assets constitute “financial
collateral” and this Deed constitutes a “financial collateral arrangement”
(within the meaning of the Financial Collateral Arrangements (No. 2) Regulations
2003).   8.2   Exercise of right of appropriation       If and to the extent
that this Clause 8 applies, the Agent may appropriate the Security Assets. If
the Agent exercises its right of appropriation then it shall for these purposes
value:

  (a)   any relevant Company Account or other bank account and the amount
standing to the credit of that account, together with any accrued interest not
credited to the account, at the time of the appropriation; and     (b)   any
other relevant Security Asset by reference to an independent valuation or other
procedure determined by the Agent, acting reasonably, at the time of the
appropriation.

9.   APPOINTMENT OF RECEIVER   9.1   Appointment of Receiver       Without
prejudice to any statutory or other powers of appointment of the Agent under the
LPA as extended by this Deed or otherwise, at any time after this Security has
become enforceable or if the Company so requests in writing at any time the
Agent may without further notice to the Company do any of the following:

  (a)   appoint by deed or otherwise (acting through a duly authorised officer)
any one or more persons qualified to act as a Receiver to be a Receiver of all
or any part of the Security Assets;     (b)   either at the time of appointment
or any time after that appointment fix his or their remuneration (without being
limited by the maximum rate specified in s109(6) LPA); and     (c)   (except as
otherwise required by statute) remove any Receiver and appoint another or others
in his or their place.

9.2   Powers of Receiver       Every Receiver shall have in relation to the
Security Assets (every reference in this Clause 9.2 to “Security Assets” being a
reference only to all or any part of the Security Assets in respect of which
that Receiver was appointed) the powers granted by the LPA to any receiver
appointed under it or to any mortgagor or mortgagee in possession and (whether
or not the Receiver is an administrative receiver) the powers granted by the IA
to any administrative receiver, all as varied and extended by this Deed. In
addition, but without limiting the preceding sentence, every Receiver shall have
power to do the following:

10



--------------------------------------------------------------------------------



 



  (a)   Collection: enter on, take possession of, collect and get in the
Security Assets and collect and get in all rents and other income whether
accrued before or after the date of his appointment and for those purposes make
any demands and take any actions or other proceedings which may seem to him
expedient;     (b)   Compliance with Agreement: comply with and perform all or
any of the acts, matters, omissions or things undertaken to be done or omitted
by the Company under this Deed;     (c)   Dealing with Security Assets: sell or
otherwise dispose of the Security Assets, grant rights or options over or in
respect of them and surrender, accept the surrender or vary any agreement or
arrangement relating to them. This power may be exercised without the need to
comply with ss99 and 100 LPA. Any disposal or other dealing under this Clause
9.2(d) may be effected in the manner and on the terms which he thinks fit, for
consideration consisting of cash, debentures or other obligations, shares or
other valuable consideration and this consideration may be payable in a lump sum
or by instalments spread over a period as he may think fit;     (d)   Dealing
with third parties: appoint or dismiss officers, employees, contractors or other
agents and employ professional advisers and others on such terms (as to
remuneration and otherwise) as he may think fit;     (e)   Agreements: perform,
repudiate, terminate, amend or enter into any arrangement or compromise any
contracts or agreements which he may consider expedient;     (f)   Proceedings:
settle, arrange, compromise or submit to arbitration any accounts, claims,
questions or disputes which may arise in connection with the business of the
Company or the Security Assets and bring, prosecute, defend, enforce,
compromise, submit to and discontinue any actions, suits, arbitrations or other
proceedings;     (g)   Rights in connection with Security Assets: exercise or
permit the Company or any nominee of the Company to exercise any rights
incidental to the ownership of the Security Assets in such manner as he may
think fit;     (h)   Assets and rights: purchase or otherwise acquire any assets
or rights of any description which he shall consider necessary or desirable for
the realisation of the Security Assets;     (i)   Receipts and discharges: give
valid receipts for all monies and execute all discharges and other documents
which may be proper or desirable for realising the Security Assets and redeem,
discharge or compromise any Security Interest whether or not having priority to
the Security or any part of it;     (j)   All other acts: execute and do all
such other acts, things and documents as he may consider necessary or desirable
for the realisation or preservation of the Security Assets or incidental or
conducive to any of the rights conferred on or vested in him under or by virtue
of this Deed or otherwise and exercise and do in relation to the Security
Assets, and at the cost of the Company, all the rights

11



--------------------------------------------------------------------------------



 



      and things which he would be capable of exercising or doing if he were the
absolute beneficial owner of the same; and     (k)   Name of Company: use the
name of the Company or his own name to exercise all or any of the rights
conferred by this Deed.

9.3   Agent of the Company       Any Receiver appointed under this Deed whether
acting solely or jointly shall be deemed to be the agent of the Company and to
be in the same position as a receiver appointed under the LPA and the Company
shall be solely responsible for his acts, omissions, defaults, losses and
misconduct and for his remuneration and the Agent shall not be in any way liable
or responsible either to the Company or to any other person for any Receiver.  
9.4   Joint appointment       If at any time two or more persons have been
appointed as Receivers of the same Security Assets, each one of those Receivers
shall be entitled to exercise individually all of the rights conferred on
Receivers under this Deed to the exclusion of the other or others in relation to
any of the Security Assets in respect of which he has been appointed unless the
Agent shall state otherwise in the document appointing him.   10.   APPOINTMENT
OF ADMINISTRATOR   10.1   Appointment of Administrator

  (a)   The Agent may without notice appoint any one or more persons to be an
administrator of the Company pursuant to Schedule B1, Paragraph 14 IA at any
time after this Security has become enforceable.     (b)   Clause 10.1(a) shall
not apply to the Company if Schedule B1, Paragraph 14 IA does not permit an
administrator of the Company to be appointed.     (c)   Any appointment under
Clause 10.1(a) shall be in writing signed by a duly authorised officer of the
Agent.

10.2   Replacement of an Administrator       The Agent may (subject to any
necessary approval from the court) end the appointment of any Administrator by
notice in writing signed by a duly authorised officer and appoint under Clause
10.1 a replacement for any Administrator whose appointment ends for any reason.
  11.   APPLICATION OF PROCEEDS       Any monies received by the Agent or any
Receiver under this Deed or under the rights conferred by this Deed shall, after
the occurrence of a Termination Event and payment of any claims having priority
to this Security, be applied in the following order, but without prejudice to
the right of the Agent to recover any shortfall from the Company:

12



--------------------------------------------------------------------------------



 



  (a)   where applicable, in payment of all Losses of and incidental to the
appointment of the Receiver and the exercise of all or any of his powers;    
(b)   where applicable, in payment of the Receiver’s remuneration at such rate
as may be agreed with the Agent;     (c)   in accordance with Clause 4
(Allocation, deposit and distribution of Collections) of the Servicing
Agreement; and     (d)   if the Company is not under any further actual or
contingent liability under the Transaction Documents, in payment of the surplus
(if any) to the person or persons entitled to it.

    The application of monies received by an Administrator will be governed by
the IA.   12.   GENERAL SECURITY PROVISIONS   12.1   Continuing security      
This Deed is a continuing security and regardless of any intermediate payment or
discharge in whole or in part to any Secured Party, shall be binding until the
Final Payout Date.   12.2   Additional security       This Deed is in addition
to and is not in any way prejudiced by any other guarantee or Security Interest
now or subsequently held by or on behalf of the Agent or any other Secured
Party.   12.3   Waiver of defences       The obligations of the Company under
this Deed will not be discharged, impaired or otherwise affected by any act,
omission, matter or thing which, but for this Clause 12.3, would reduce, release
or prejudice any of its obligations under this Deed, including (whether or not
known to it or the Agent):

  (a)   any time, waiver, consent or other indulgence granted to, or composition
with, the Company or any other person;     (b)   the release of the Company or
any other person under the terms of any composition or arrangement with any
creditor;     (c)   the taking, variation, compromise, exchange, renewal or
release of, or refusal or neglect to perfect, take up or enforce, any rights
against, or Security Interest over the assets of, the Company or any other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any Instrument or any failure to take, or failure to
realise the full value of, any Security Interest;     (d)   any incapacity or
lack of power, authority or legal personality of or Insolvency or change in the
members or status of the Company or any other person; or

13



--------------------------------------------------------------------------------



 



  (e)   any disclaimer, unenforceability, illegality, invalidity or
ineffectiveness of any of the Secured Obligations or any other obligation of any
person under any Transaction Document or any other Instrument or Security
Interest.

12.4   Immediate recourse       The Company waives any right it may have of
first requiring any Secured Party to proceed against or enforce any Security
Interest or other rights or claim payment from any other person before claiming
from it under this Deed. This waiver applies irrespective of any applicable law
and regulation or any provision of any Transaction Document to the contrary.  
12.5   Discretion in enforcement       Until the Final Payout Date, the Agent or
any Receiver may:

  (a)   refrain from applying or enforcing any other monies, Security Interests
or other rights held or received by it in respect of the Secured Obligations or
apply and enforce them in such manner and order as it sees fit (whether against
the Secured Obligations or otherwise) and the Company shall not be entitled to
the benefit of the same; and     (b)   hold in an interest-bearing suspense
account any monies received from the Company or on account of the Secured
Obligations.

13.   POWER OF ATTORNEY   13.1   Appointment       The Company irrevocably and
by way of security appoints the Agent and any Receiver and every delegate
referred to in Clause 7.4 (Delegation) and each of them jointly and also
severally to be its attorney (with full powers of substitution and delegation)
and in its name or otherwise and on its behalf and as its act and deed to
execute, deliver and perfect all Instruments and other documents and do any
other acts and things which may be required or which the attorney may consider
desirable:

  (a)   to carry out any obligation imposed on it by this Deed;     (b)   to
carry into effect any disposal or other dealing by the Agent or any Receiver;  
  (c)   to convey or transfer any right in land or any other asset;     (d)   to
get in the Security Assets; and     (e)   generally to enable the Agent and any
Receiver to exercise the respective rights conferred on them by this Deed or by
applicable law and regulation,

    and the Company undertakes to ratify and confirm all acts and things done by
an attorney in the exercise or purported exercise of its powers and all monies
spent by an attorney shall be deemed to be expenses incurred by the Agent under
this Deed.

14



--------------------------------------------------------------------------------



 



13.2   Irrevocable power       The Company acknowledges that each power of
attorney granted by Clause 13.1 is granted irrevocably and for value as part of
this Security to secure a proprietary interest of, and the performance of
obligations owed to, the donee within the meaning of s4 Powers of Attorney Act
1971.   14.   RELEASE OF SECURITY       As soon as reasonably practicable after
the Final Payout Date, the Agent shall release and discharge this Security and
re-assign the assets assigned to the Agent under this Deed to the Company (or as
it shall direct), at all times without recourse, representation or warranty and
subject to the provisions of the Transaction Document.   15.   PRIOR SECURITY
INTERESTS   15.1   Redemption       The Agent may at any time:

  (a)   redeem, or procure the transfer to itself of, any prior Security
Interest over any Security Assets; or     (b)   settle and pass the accounts of
the holder of any prior Security Interest. Any accounts so settled and passed
shall be conclusive and binding on the Company.     15.2   Costs of redemption  
      All principal monies, interest, costs, expenses and other amounts incurred
in and incidental to any redemption or transfer under Clause 15.1 shall be paid
by the Company to the Agent on demand.   16.  AGENT PROVISIONS   16.1  Role of
the Agent

  (a)   The Agent shall hold the benefit of the Security Documents on trust for
the Secured Parties.     (b)   The Agent does not have any duties except those
expressly set out in the Transaction Documents. In particular, the Agent shall
not be subject to the duty of care imposed on trustees by the Trustee Act 2000.

16.2   No fiduciary duties       The Agent shall not be bound to account to any
other Secured Party for any sum or the profit element of any sum received by it
for its own account.

15



--------------------------------------------------------------------------------



 



16.3   Business with the Company       The Agent may accept deposits from, lend
money to, invest in and generally engage in any kind of banking or other
business with the Company and any Affiliate of the Company.   16.4   Discretions
of the Agent

  (a)   The Agent may rely on:

  (i)   any representation, notice, document or other communication believed by
it to be genuine, correct and appropriately authorised; and     (ii)   any
statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his or her
knowledge or within his or her power to verify.

  (b)   The Agent may assume that:

  (i)   no Termination Event has occurred (unless it has actual knowledge of a
Termination Event arising under Clause 6.1 (Events of Default) of the
Receivables Funding Agreement); and     (ii)   any right vested in any Secured
Party has not been exercised.

  (c)   The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.     (d)   The Agent may act in
relation to the Transaction Documents through its personnel and agents.     (e)
  Notwithstanding that the Agent and one or more of the other Secured Parties
may from time to time be the same entity, that entity has entered into the
Transaction Documents in those separate capacities. However, where the
Transaction Documents provide for the Agent and the other Secured Parties to
provide instructions to or otherwise communicate with one or more of the others
of them, then for so long as they are the same entity it will not be necessary
for there to be any formal instructions or other communication, notwithstanding
that the Transaction Documents provide in certain cases for the same to be in
writing.     (f)   Except as otherwise expressly provided in this Deed, the
Agent shall be and is hereby authorised to assume without enquiry, in the
absence of actual notice to the contrary, that the Company and the other parties
to any of the Transaction Documents (other than the Agent) is duly performing
and observing all the covenants and provisions contained in or arising pursuant
to this Deed or any other Transaction Document respectively relating to it and
on its part to be performed and observed.

16.5   Responsibility for documentation       The Agent is not responsible for:

16



--------------------------------------------------------------------------------



 



  (a)   the adequacy, accuracy and/or completeness of any information (whether
oral or written) supplied by any Secured Party, the Company or any other person
given in or in connection with any Transaction Document; or     (b)   the
legality, validity, effectiveness, adequacy or enforceability of any Transaction
Document or any other agreement, arrangement or other document entered into,
made or executed in anticipation of or in connection with any Transaction
Document.

16.6   Exclusion of liability

  (a)   Without limiting Clause 16.6(b), the Agent will not be liable for any
action taken by it under or in connection with this Deed, unless directly caused
by its gross negligence or wilful misconduct.     (b)   No Party may take any
proceedings against any officer, employee or agent of the Agent in respect of
any claim it might have against the Agent or in respect of any act or omission
of any kind by that officer, employee or agent in relation to this Deed. Any
officer, employee or agent of the Agent may rely on this Clause 16.6(b).     (c)
  The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under this Deed to be paid by the
Agent if the Agent has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by the Agent for that purpose.    
(d)   The Agent shall not be under any obligation to insure any of the Security
Assets or any certificate, note, bond or other evidence in respect of any of
them or to require any other person to maintain that insurance and shall not be
responsible for any Losses which may be suffered as a result of the lack or
inadequacy of that insurance.     (e)   The Agent shall not be responsible for
any Losses occasioned to the Security Assets, however caused, by the Company or
any other person by any act or omission on the part of any person (including any
bank, broker, depository, warehouseman or other intermediary or any clearing
system or the operator of it), or otherwise, unless those Losses are occasioned
by the Agent’s own gross negligence or wilful misconduct. In particular the
Agent shall be not responsible for any Losses which may be suffered as a result
of any assets comprised in the Security Assets, or any deeds or documents of
title to them, being uninsured or inadequately insured or being held by it or by
or to the order of any custodian or by clearing organisations or their operators
or by any person on behalf of the Agent.     (f)   The Agent shall have no
responsibility to the Company as regards any deficiency which might arise
because the Company is subject to any tax in respect of the Security Assets or
any income or any proceeds from or of them.

17



--------------------------------------------------------------------------------



 



  (g)   The Agent shall not be liable for any failure, omission or defect in
giving notice of, registering or filing, or procuring registration or filing of,
or otherwise protecting or perfecting, the security constituted over the
Security Assets.

16.7   Indemnity to the Agent       The Agent may, in priority to any payment to
the Secured Parties, indemnify itself out of the Security Assets in respect of,
and pay and retain, all sums necessary to give effect to this indemnity and to
all other indemnities given to it in the other Transaction Documents in its
capacity as Agent. The Agent shall have a lien on the security constituted over
the Security Assets and the proceeds of enforcement of this Deed for all such
sums.

16.8   Security Documents

  (a)   The Agent shall accept without investigation, requisition or objection
whatever title any person may have to the assets which are subject to the
Security Documents and shall not:

  (i)   be bound or concerned to examine or enquire into the title of any
person; or     (ii)   be liable for any defect or failure in the title of any
person, whether that defect or failure was known to the Agent or might have been
discovered upon examination or enquiry and whether it is capable of remedy or
not.

  (b)   Upon the appointment of any successor Agent under Clause 8.8
(Resignation of Agent) of the Receivables Funding Agreement, the resigning Agent
shall execute and deliver any documents and do any other acts and things which
may be necessary to vest in the successor Agent all the rights vested in the
resigning Agent under the Security Documents.     (c)   Each of the other
Secured Parties:

  (i)   authorises the Agent to hold each mortgage or charge created pursuant to
any Transaction Document in its sole name as agent for the Secured Parties; and
    (ii)   requests the Land Registry to register the Agent as the sole
proprietor of any mortgage or charge so created.

16.9   No obligation to remain in possession       If the Agent, any Receiver or
any delegate takes possession of all or any of the Security Assets, it may from
time to time in its absolute discretion relinquish such possession.

18



--------------------------------------------------------------------------------



 



16.10   Agent’s obligation to account       The Agent shall not in any
circumstances (either by reason of taking possession of the Security Assets or
for any other reason and whether as mortgagee in possession or on any other
basis):

  (a)   be liable to account to the Company or any other person for anything
except the Agent’s own actual receipts which have not been distributed or paid
to the Company or the persons entitled or at the time of payment believed by the
Agent to be entitled to them; or     (b)   be liable to the Company or any other
person for any principal, interest or Losses from or connected with any
realisation by the Agent of the Security Assets or from any act, default,
omission or misconduct of the Agent, its officers, employees or agents in
relation to the Security Assets or from any exercise or non-exercise by the
Agent of any right exercisable by it under this Deed unless they shall be caused
by the Agent’s own gross negligence or wilful misconduct.

16.11   Receiver’s and delegate’s obligation to account       All the provisions
of Clause 16.10 shall apply in respect of the liability of any Receiver or
Administrator or delegate in all respects as though every reference in Clause
16.10 to the Agent were instead a reference to the Receiver or, as the case may
be, Administrator or delegate.   16.12   Bank accounts       Subject to the
terms and conditions of this Deed, the Agent shall be entitled at any time to
instruct any account bank, with which any Company Account or any other account
of the Company subject to a Security Interest is opened or maintained, to
release any amount standing to the credit of such account to the Agent and to
act in accordance with that instruction, provided that the Agent shall use any
amount so received only in accordance with the Transaction Documents.   17.  
RECEIVABLES FUNDING AGREEMENT PROVISIONS       Clause 7 (Indemnification;
expenses; related matters), Clause 8 (The Agent), Clause 9.3 (Notices and
payment information) and Clauses 9.8 (Successors and assigns; binding effect) to
9.12 (No recourse) of the Receivables Funding Agreement shall apply to this Deed
as if they were set out in full again here, with any changes which are necessary
to fit this context.   18.   MISCELLANEOUS   18.1   Severability and partial
invalidity

  (a)   Any term or provision of this Deed that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

19



--------------------------------------------------------------------------------



 



  (b)   If a court of competent jurisdiction determines that any term or
provision of this Deed as written is invalid or unenforceable, the parties agree
that the court making the determination of invalidity or unenforceability shall
reduce the scope, duration, or area of the term or provision, delete specific
words or phrases, or replace any invalid or unenforceable term or provision with
a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Deed shall be enforceable as so modified after the expiration of the time
within which the court’s judgment may be appealed.

18.2   Waivers; amendments

  (a)   No failure or delay on the part of the Agent or any other Secured Party
in exercising any right under this Deed shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or the exercise of any other right. The rights herein
provided shall be cumulative and nonexclusive of any rights provided by law.    
(b)   Any provision of this Deed may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Company and the Agent.

18.3   Counterparts; facsimile delivery       This Deed may be executed in any
number of counterparts and by different Parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Agreement. Delivery by
facsimile of an executed signature page of this Deed shall be effective as
delivery of an executed counterpart hereof.   18.4   Governing law; submission
to jurisdiction; appointment of Process Agent

  (a)   This Deed and, to the extent incorporated into, applied to or deemed
repeated in this Deed, the Schedule of Definitions shall be governed by and
construed in accordance with English law; with the exception of:

  (i)   Clause 3.4 (German Security) which shall be governed by and construed in
accordance with German law; and     (ii)   Clause 3.5 (Spanish Security) which
shall be governed by and construed in accordance with Spanish law.

  (b)   The Company agrees that the courts of England shall have jurisdiction to
hear and determine any suit, action or proceeding, and to settle any dispute,
which may arise out of or in connection with this Deed or the transactions
contemplated hereby and, for such purposes, irrevocably submits to the
non-exclusive jurisdiction of such courts.     (c)   The Company irrevocably
waives any objection which it might now or hereafter have to the courts referred
to in Clause 18.4(b) being nominated as the forum to hear and determine any
suit, action or proceeding, and to settle any dispute,

20



--------------------------------------------------------------------------------



 



      which may arise out of or in connection with this Deed or the transactions
contemplated hereby and agrees not to claim that any such court is not a
convenient or appropriate forum.     (d)   The submission to the jurisdiction of
the courts referred to in Clause 18.4(b) shall not (and shall not be construed
so as to) limit the right of the Agent to take proceedings against the Company
or any of its respective property in any other court of competent jurisdiction
nor shall the taking of proceedings in any other jurisdiction preclude the
taking of proceedings in any other jurisdiction, whether concurrently or not.  
  (e)   The Company hereby consents generally in respect of any legal action or
proceeding arising out of or in connection with any Transaction Document or the
transactions contemplated thereby, to the giving of any relief or the issue of
any process in connection with such action or proceeding including the making,
enforcement or execution against any property whatsoever (irrespective of its
use or intended use) of any order or judgment which may be made or given in such
action or proceeding. Without limiting the foregoing, the Company agrees to
reimburse any successful claimant the costs of any legal action or proceeding
brought against it pursuant to this Clause 18.4, including the cost of all stamp
duties (if any) payable in connection therewith.

EXECUTION:
The parties have shown their acceptance of the terms of this Deed by executing
it, in the case of the Company as a deed, at the end of the Schedules.

21



--------------------------------------------------------------------------------



 



SCHEDULE 1
NOTICE OF ASSIGNMENT OF ASSIGNED DOCUMENT
[On Company’s notepaper]
To: [Name and address of other party]
[Date]
Dear Sirs
[Name and date of Assigned Document]
We refer to an agreement dated [•] 2006 between us and you (as amended or
novated from time to time, the “Agreement”).
We give you notice that by a Agreement (the “Agreement”) dated [•] 2006 and
entered into by us in favour of Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A. (trading as Rabobank International), London Branch (as Agent, as defined in
the Agreement), we have assigned all our rights under the Agreement including
the right to receive any payments due under the Agreement.
Please note the following:

(a)   we shall at all times remain solely liable to you for the performance of
all of the obligations assumed by us under or in respect of the Agreement;   (b)
  we irrevocably and unconditionally instruct and authorise you (despite any
previous instructions which we may have given to the contrary) to pay any monies
payable by you to us under the Agreement to such bank account as the Agent may
from time to time specify in writing;   (c)   all of the powers, discretions,
remedies and other rights which would, but for the Agreement, be vested in us
under and in respect of the Agreement are exercisable by the Agent;   (d)   we
have agreed not to waive any rights under nor amend, novate, rescind or
otherwise terminate the Agreement without the prior written consent of the
Agent;   (e)   we agree that:

  (i)   none of the instructions, authorisations and confirmations in this
notice can be revoked or varied in any way except with the Agent’s prior written
consent; and     (ii)   you are authorised to disclose any information in
relation to the Agreement to the Agent at the Agent’s request.

Please acknowledge receipt of this notice, and confirm your agreement to it, by
signing the acknowledgement on the enclosed copy letter and returning it to the
Agent, at Thames Court, One Queenhithe, London EC4V 3RL, England.

22



--------------------------------------------------------------------------------



 



This letter is governed by, and shall be construed in accordance with, English
law.
Yours faithfully
 
[Name of Company]
By: [Name of signatory]

23



--------------------------------------------------------------------------------



 



[On copy letter only:]

     
To:
  Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
 
  (trading as Rabobank International), London Branch
 
  Thames Court
 
  One Queenhithe
 
  London EC4V 3RL
 
  England

We acknowledge receipt of a notice dated [•] 2006 addressed to us by [Name of
Company] (the “Company”) regarding an agreement dated [•] 2006 between us and
the Company (as amended or novated from time to time, the “Agreement”).
We confirm that:

(a)   we consent to the assignment of the Agreement and will comply with the
terms of that notice;   (b)   we have not, as at the date of this
acknowledgement, received any notice that any third party has or will have any
right in, or has made or will be making any claim or demand or taking any action
in respect of, the rights of the Company under or in respect of the Agreement;  
(c)   if the Company is in breach of any of its obligations, express or implied,
under the Agreement or if any event occurs which would permit us to terminate,
cancel or surrender the Agreement we will:

  (i)   immediately on becoming aware of it, give you written notice of that
breach; and     (ii)   accept as an adequate remedy for that breach, performance
by you of those obligations within 20 days of that notice;

(d)   we confirm that no waiver of any of the Company’s rights under and no
amendment, novation, rescission or other termination by the Company of, the
Agreement shall be effective without the prior written consent of the Agent; and
  (e)   we confirm that we shall not exercise any right of combination,
consolidation or set-off which we may have in respect of any debt owed to us by
the Company and we shall send you copies of all statements, orders and notices
given by us relating to that debt.

 
[Name of other party]
By: [Name of signatory]
Dated:

24



--------------------------------------------------------------------------------



 



SCHEDULE 2
NOTICE OF CHARGE
[On Company’s notepaper]
To: [Name and address of other bank]
[Date]
Dear Sirs
Account number: [•]
We refer to Account number: [•] (the “Account”).
We give you notice that by a Agreement (the “Agreement”) dated [•] 2006 and
entered into by us in favour of Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A. (trading as Rabobank International), London Branch (as Agent, as defined in
the Agreement) we have charged all our rights in any credit balances on the
Account (the “Balances”) and the indebtedness represented by the Account.
We irrevocably and unconditionally instruct and authorise you (despite any
previous instructions which we may have given to the contrary):

(a)   to disclose to the Agent (without any reference to or further authority
from us and without any enquiry by you as to the justification for the
disclosure), any information relating to the Account which the Agent may, at any
time and from time to time, request;   (b)   at any time and from time to time
on receipt by you of any written instruction from the Agent, to release any
amount of the Balances and to act in accordance with that instruction (without
any reference to or further authority from us and without any enquiry by you as
to the justification for the instruction or the validity of the same); and   (c)
  to comply with the terms of any written notice, statement or instruction in
any way relating or purporting to relate to the Account, the Balances or the
indebtedness represented by it or them which you may receive at any time and
from time to time from the Agent (without any reference to or further authority
from us and without any enquiry by you as to the justification for the notice,
statement or instruction or the validity of it).

We agree that:

(i)   none of the instructions, authorisations and confirmations in this notice
can be revoked or varied in any way except with the Agent’s prior written
consent; and   (ii)   you are authorised to disclose any information in relation
to the Account to the Agent at the Agent’s request.

Please acknowledge receipt of this notice, and confirm your agreement to it, by
signing the acknowledgement on the enclosed copy letter and returning it to the
Agent at Thames Court, One Queenhithe, London EC4V 3RL, England.

25



--------------------------------------------------------------------------------



 



This letter is governed by, and shall be construed in accordance with, English
law.
Yours faithfully
 
[Name of Company]
By: [Name of signatory]

26



--------------------------------------------------------------------------------



 



[On copy letter only:]

     
To:
  Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
 
  (trading as Rabobank International), London Branch
 
  Thames Court
 
  One Queenhithe
 
  London EC4V 3RL
 
  England

We acknowledge receipt of a notice dated [•] 2006 addressed to us by [Name of
Company] (the “Company”) regarding Account number: [•] (the “Account”).
We confirm that:

(a)   we consent to the charge of the Account and will comply with the terms of
that notice;   (b)   there does not exist in our favour, and we undertake not to
create, assert, claim or exercise, any mortgage, fixed or floating charge,
assignment or other security interest of any kind or any agreement or
arrangement having substantially the same economic or financial effect as any of
the above (including any rights of counter-claim, rights of set-off or
combination of accounts over or with respect to all or any part of the Account
and/or the Balances (as defined in that notice); and   (c)   we have not, as at
the date of this acknowledgement, received any notice that any third party has
or will have any right in, or has made or will be making any claim or demand or
taking any action in respect of, the rights of the Company under or in respect
of the Account or the Balances.

 
for and on behalf of
[Name of bank]
By: [Name of signatory]
Dated:

27



--------------------------------------------------------------------------------



 



SCHEDULE 3
PLEDGED RECEIVABLES

28



--------------------------------------------------------------------------------



 



SCHEDULE 4
SPANISH PLEDGE AGREEMENT

(A)   The Spanish Pledge granted by Clause 3.5 of this Deed shall be extended to
any other assets (whether tangible or intangible), rights, titles, securities or
funds that may replace or correspond to the Credit Rights or may be exchanged
for the Credit Rights, regardless of the cause of this substitution.   (B)   The
Parties agree that, for the purposes of complying with the requirement regarding
the transfer of possession established in Article 1863 of the Spanish Civil Code
and Article 569-13 of Law 5/2006, such transfer of possession will occur in
favour of the Agent by means of the execution and notarisation of this Deed. In
addition, for the purposes of that requirement of transfer of possession, the
Parties hereto instruct the Spanish Notary Public before whom this Deed will be
notarised to notify AGCO Iberia of the creation of this Spanish Pledge.   (C)  
The Spanish Pledge secures the full and punctual fulfilment of the Secured
Obligations and it is granted with an indivisible nature. Consequently, each and
every one of the Credit Rights over which this Spanish Pledge is granted secures
the full payment of the Secured Obligations. Partial fulfilment of such
obligations shall not extinguish proportionally the Spanish Pledge. Therefore,
the Company shall only be entitled to cancel the Spanish Pledge after the full
compliance with all the Secured Obligations.   (D)   During the term of this
Spanish Pledge, the Company undertakes not to sell, transfer, assign as security
interest, pledge or charge by any means the Credit Rights, except in accordance
with the Transaction Documents.   (E)   This Spanish Pledge will be in force
until all the Secured Obligations have been duly fulfilled or have been
extinguished in accordance with the terms thereof.   (F)   The occurrence of a
Termination Event will entitle the Agent to enforce the Spanish Pledge granted
hereunder.   (G)   For the purposes of the enforcement of the Spanish Pledge,
the execution of which will not affect the general liability of the Company, the
Agent may, at its discretion, use any of the available legal proceedings, be
they judicial, declarative or enforcement proceedings, or the non-judicial
procedure provided for by Article 1872 of the Spanish Civil Code and Article
569-20 of Law 5/2006. Should the Agent decide to make use of one of such
proceedings, such decision will not prevent it from initiating a new claim under
any of the remaining available proceedings or the enforcement of any other
additional guarantees or securities granted in favour of the Agent in so far as
the Secured Obligations have not been fully discharged.   (H)   For the purposes
of the enforcement of this Spanish Pledge, the Parties agree and expressly state
that:

  (i)   The amount due, liquid and payable in the event of enforcement of this
Spanish Pledge shall be the amount specified in the certification issued by the
Agent, indicating the balance of the account opened by the Agent in favour of

29



--------------------------------------------------------------------------------



 



      the Company for accounting any amounts arising from the Transaction
Documents on the date of the closing of such account.     (ii)   For that
purpose, the Agent has opened in the name of the Company a special control
account (the Control Register), in order to register all the entries arising
from the Transaction Documents with regard to the Company. To the credit side of
that Control Register there shall be credited all the amounts that the Company
pays to the Agent for any reason under the Transaction Documents. To the debit
side of the Control Register there shall be debited all the amounts owed by the
Company to the Agent for any reason under the Transaction Documents. The balance
of the Control Register shall indicate at any given time the exact amount of the
sums owed by the Company to the Agent under the Transaction Documents.

(I)   For the purposes of exercising the aforementioned judicial enforcement
action, the presentation of the following documents will be sufficient:

  (i)   an original of this Deed, duly notarised before a Spanish Notary Public;
and     (ii)   The certification issued by the Agent referred to in paragraph
(H)(i) above, duly completed by the Notary Public designated by the Agent, who
shall indicate that the liquidation of the debt has been carried out in the form
agreed by the Parties in this Deed, and that the balance therein coincides with
that of the Control Register opened in the name of the Company.

(J)   Should the Agent decide to enforce the Spanish Pledge following the
procedure established in Article 1872 of the Spanish Civil Code or
Article 569-20.4 of Law 5/2006, the Parties agree as follows:   (i)   The
domiciles for all notices and injunctions will be the following ones:       For
the Company: Abbey Park Stoneleigh, Stareton, Kenilworth, Warwickshire CV8 2TQ.
      For the Agent: Thames Court, One Queenhithe, London EC4V 3RL, England.

  (ii)   The reference price of the Credit Rights for the purposes of the
auction will be equal to the maximum amount of the Secured Obligations mentioned
in Clause 3.5 above plus 20%.     (iii)   The Company hereby appoints the Agent,
who shall act through its duly authorised representatives, as its agent in the
auction of the pledged Credit Rights, and expressly and irrevocably empowers the
Agent to execute, in the name and on behalf of the Company, all public or
private documents which may be necessary in order to formalise the transfer of
the pledged Credit Rights in favour of the purchaser or, as the case may be,
purchasers of the Credit Rights, with express authority to execute also any
documents to which the Agent may be also a party as purchaser of the Credit
Rights.     (iv)   The Notary Public who shall be competent for carrying out the
auction shall be the Spanish Notary Public designated by the Agent. Should the
Credit Rights pledged be located in Catalonia, the Notary Public will be the one
established in paragraph a) of Article 569-20.4 of Law 5/2006. The reference
price for the first auction shall be the price indicated in paragraph
(ii) above.

30



--------------------------------------------------------------------------------



 



      The reference price for the second auction will be 75% of the reference
price for the first auction. The pledged Credit Rights will be awarded to the
highest bidder.     (v)   Third and subsequent auctions may take place at the
request of the Agent, subject to the same formalities and without a minimum
reference price.     (vi)   Likewise, at the request of the Agent, partial
auctions may take place with respect only to part of the pledged Credit Rights.
    (vii)   The lack of agreement of the Company with respect to the amount
payable will not suspend or delay the enforcement proceedings.     (viii)  
Bidders will be required to deposit, for any auction in an escrow account with
the Notary Public an amount equivalent to 10% of the reference price for the
first auction. Said amount will be returned to any unsuccessful bidder once the
auction is over. The Agent shall not be required to make a deposit in said
escrow account in order to attend the auction.     (ix)   Whoever wins the
auction shall pay the balance between the amount subject to the escrow deposit
and the purchase price of the pledged Credit Rights within three (3) business
days as from the closing of the auction. Should the winner of the auction fail
to pay such balance, it will lose the amount of the escrow deposit in favour of
the Agent. Likewise, the winner of the auction may assign its right to purchase
the Credit Rights, who shall pay the balance between the escrow deposit made by
the winner of the auction and the purchase price of the Credit Rights within the
above-mentioned three (3) business days. Failure to pay said amount shall result
in the loss of the amount subject to the escrow deposit in favour of the Agent.
    (x)   The price obtained in the auction, once all the expenses arising from
the enforcement procedures have been duly covered, will be delivered by the
Notary Public to the Agent, who will in turn deliver to the Company any excess
after the Secured Obligations have been fully and irrevocably discharged.    
(xi)   The Notary Public shall publicize the auctions in a newspaper of national
scope with at least ten (10) calendar days prior notice. Should the Credit
Rights pledged be located in Catalonia, the auctions will be publicized and
notified as established in paragraph b) of Article 569-20.4 of Law 5/2006.    
(xii)   Where appropriate, each auction shall take place at least four
(4) calendar days after the previous auction. The auctions may be announced
simultaneously.     (xiii)   Should the Credit Rights be acquired by the Agent,
this shall deliver to the Company full receipt for the price paid, without
prejudice to the provisions below.     (xiv)   Amounts resulting from the sale
of the Credit Rights will be allocated to the payment of the Secured
Obligations.

31



--------------------------------------------------------------------------------



 



(K)   The Agent will retain all rights and claims arising from this Deed and the
other Transaction Documents for that part of the Secured Obligations which has
not been fully discharged as a result of the enforcement of the Spanish Pledge.
  (L)   The Company expressly authorises the Agent to request the issue of
second and subsequent notarial copies of the notarial deed by means of which
this Deed is notarised, for the purposes of Article 517 of the Spanish Civil
Procedural Law.   (M)   The Company hereby represents and warrants to the Agent
that by virtue of Clause 3.5 of this Deed and this Schedule 4 a first-priority
in rem right of pledge is created over the Credit Rights in favour of the Agent
as security for the fulfilment of the Secured Obligations, subject only to those
non contractual liens resulting from applicable law.   (N)   The Parties agree
that any notice or other communication to be made in connection with Clause 3.5
of this Deed or with this Schedule 4 shall be made in writing, delivered by hand
or sent by ordinary first class post, facsimile transmission or electronic mail
to the following addresses, relevant addressees, facsimile numbers and mail
addresses, unless such addresses, relevant addressees, facsimile numbers and
mail addresses of any of the parties has changed and such Party has notified the
other Parties in writing of this change in accordance with the provisions of
this paragraph (N).

32



--------------------------------------------------------------------------------



 



         
EXECUTION:
       
 
       
The Company
       
 
       
SIGNED by                                         ,
    )  
                                        , duly authorised for
    )  
and on behalf of AGCO RECEIVABLES
     
LIMITED, as Company
     
 
       
The Agent
       
 
       
SIGNED by                                         ,
    )  
                                        , duly authorised for
    )  
and on behalf of COÖPERATIEVE
    )  
CENTRALE RAIFFEISEN-
    )  
BOERENLEENBANK B.A. (TRADING
    )  
AS RABOBANK INTERNATIONAL),
LONDON BRANCH, as Agent
    )  

1



--------------------------------------------------------------------------------



 



EXECUTION COPY  

Dated 13 October 2006

  (1)   AGCO RECEIVABLES LIMITED as the Company     (2)   AGCO LIMITED as Master
Servicer     (3)   COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (trading
as RABOBANK INTERNATIONAL), LONDON BRANCH as Agent and Administrator     (4)  
AGCO GMBH, as an Originator and a Sub-Servicer     (5)   AGCO S.A. as an
Originator     (6)   AGCO IBERIA SA as an Originator

 
RECEIVABLES SERVICING AGREEMENT
 
(MAYER BROWN ROWE & MAW LOGO) [g04087g0408701.gif]
LONDON

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page
1. DEFINITIONS AND INTERPRETATION
    1  
2. APPOINTMENT OF MASTER SERVICER
    2  
3. DUTIES OF MASTER SERVICER
    4  
4. ALLOCATION, DEPOSIT AND DISTRIBUTION OF COLLECTIONS
    7  
5. REPRESENTATIONS AND WARRANTIES
    13  
6. COVENANTS
    17  
7. SERVICING FEE
    21  
8. INDEMNIFICATION
    22  
9. MISCELLANEOUS
    25  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 13 October 2006 and is made between:

(1)   AGCO RECEIVBLES LIMITED, a company incorporated under the laws of England
and Wales (the “Company”);   (2)   AGCO LIMITED, a company incorporated under
the laws of England and Wales (the “Master Servicer”);   (3)   COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A, (trading as RABOBANK INTERNATIONAL,
LONDON BRANCH) as Agent (the “Agent”) for the CP Lender and as Administrator
(the “Administrator”) and Agent for the Liquidity Lenders;   (4)   AGCO GMBH, a
Gesellschaft mit beschränkter Haftung incorporated under the laws of Germany
(“AGCO Germany”) as an Originator and Sub-Servicer;   (5)   AGCO S.A., a société
anonyme incorporated under the laws of France, as an Originator; and   (3)  
AGCO IBERIA SA, a Sociedad Anonima incorporated under the laws of Spain, as an
Originator.

BACKGROUND

(A)   Certain Originators intend to sell, assign and transfer certain
Receivables from time to time to the Company.   (B)   The Company desires to
obtain the services of the Master Servicer in connection with the management and
collection of the Purchased Receivables.   (C)   Each of the Company and the
Master Servicer wish to set out the terms on which the Master Servicer may
provide services in respect of the Purchased Receivables from time to time to
the Company.

1.   DEFINITIONS AND INTERPRETATION   1.1   Terms Defined in Schedule of
Definitions       In this Agreement, unless otherwise defined herein or the
context otherwise requires, capitalised terms have the meanings set forth in the
Master Schedule of Definitions, Interpretations and Construction, dated as of
the date hereof and signed by the parties hereto and others for the purposes of
identification (the “Schedule of Definitions”).   1.2   Interpretation and
construction       The principles of interpretation, construction and
calculation set forth in Clauses 2 (Interpretation) and 3 (Calculation) of the
Schedule of Definitions apply to this Agreement as if fully set forth herein.

1



--------------------------------------------------------------------------------



 



1.3   Amendments to Schedule of Definitions       No amendment, restatement,
supplement or other modification to the Schedule of Definitions after the date
of this Agreement shall affect the terms of this Agreement unless approved in
writing by the parties to this Agreement.   1.4   The Agent       The parties to
this Agreement acknowledge that the Agent and the Administrator are parties to
this Agreement, inter alia, for the purposes of obtaining the benefit of the
obligations of the Master Servicer and the Sub-Servicers hereunder. Neither the
Agent nor the Administrator shall have any responsibility or liability as a
result of its being party to this Agreement.   2.   APPOINTMENT OF MASTER
SERVICER   2.1   Appointment of Master Servicer

  (a)   The servicing, administering and collection of the Purchased Receivables
shall be conducted by the Person so designated from time to time as Master
Servicer in accordance with this Clause 2.1. Each of the Company and the Agent,
on behalf of itself and the CP Lender, hereby appoints as its agent the Master
Servicer, from time to time designated pursuant to this Clause 2.1, to
administer and enforce their respective rights and interests in and under the
Affected Assets. To the extent permitted by applicable law, each of the Company
and the Agent (to the extent not then acting as Master Servicer hereunder)
hereby agrees to grant to any Master Servicer appointed hereunder a power of
attorney (subject to Clause 2.1(b)) to, in such Person’s name and on behalf of
such Person:

  (i)   take the actions set forth in Clause 3.1(d) to collect all amounts due
under any and all Purchased Receivables and take such other actions (including
endorsing the Company’s name on cheques and other instruments representing
Collections) as may be required in the course of completing the collection
process contemplated in Clause 3.1(d) and     (ii)   take all such other actions
set forth in this Agreement.

      Until the Agent gives notice to AGCO Limited (in accordance with the
following sentence of this Clause 2.1(a)) of the designation of a new Master
Servicer, AGCO Limited is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Master Servicer pursuant to the terms hereof.
Upon the occurrence of a Termination Event or Potential Termination Event, the
Agent may, and upon the direction of the Majority Lenders shall, designate as
Master Servicer any Person (including itself) to succeed AGCO Limited or any
successor Master Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Master
Servicer pursuant to the terms hereof.     (b)   Upon the designation of a
successor Master Servicer as set forth above, AGCO Limited agrees that it will
terminate its activities as Master Servicer

2



--------------------------------------------------------------------------------



 



      hereunder on the date on which the Agent reasonably determines is
desirable, to facilitate the transition of the performance of such activities to
the new Master Servicer and any power of attorney granted to the Master Servicer
hereunder shall be deemed to be revoked.     (c)   AGCO Limited acknowledges
that the Company, the Agent and the Secured Parties have relied on AGCO
Limited’s agreement to act as Master Servicer hereunder in making their decision
to execute and deliver this Agreement and the other Transaction Documents to
which they are a party. Accordingly, AGCO Limited agrees that it will not
voluntarily resign as Master Servicer.     (d)   AGCO Limited hereby agrees that
it shall cause each of its Subsidiaries and Affiliates that is an Originator or
a Sub-Servicer or that performs any operations or other action related to the
origination or servicing of the Affected Assets (each such Person, an
“Origination and Servicing Affiliate") to cooperate and assist the Master
Servicer (including any successor Master Servicer appointed pursuant to Clause
2.1) in any manner such Master Servicer or the Agent reasonably determines will
facilitate the performance of its duties hereunder, including (i) endorsing any
cheque or other instrument representing Collections or other Related Assets,
(ii) executing any power of attorney or other similar instrument necessary or
desirable in connection with the enforcement, servicing, administration and/or
collection of the Purchased Receivables and other Related Assets, and
(iii) providing access to and upon request transferring, and otherwise
permitting use by the Master Servicer of, any records, licenses, hardware or
software necessary or reasonably desirable to collect the Purchased Receivables
and otherwise service the Related Assets.     (e)   If at any time AGCO Limited
shall cease to be the Master Servicer hereunder, AGCO Limited hereby irrevocably
agrees to, and agrees to cause each Origination and Servicing Affiliate to, act
(if the Agent or then current Master Servicer so requests) as the
data-processing agent of such Master Servicer and, in such capacity, AGCO
Limited and any such Origination and Servicing Affiliate shall conduct the
data-processing functions of the administration of the Purchased Receivables,
the Collections thereon and other Related Assets in substantially the same way
that AGCO Limited conducted such data-processing functions while it acted as the
Master Servicer.

2.2   Appointment of Sub-Servicer

  (a)   The Master Servicer may at any time appoint a Sub-Servicer to perform
all or any portion of its obligations as Master Servicer under and on the terms
of this Agreement; provided that, in each case:

  (i)   the Agent shall have given its prior written consent to such appointment
(provided that no such consent shall be required for the appointment of any
Originator as a Sub-Servicer with respect to the Purchased Receivables generated
by such Originator) such consent not to be unreasonably withheld,

3



--------------------------------------------------------------------------------



 



  (ii)   upon the termination of the then-acting Master Servicer pursuant to the
terms of this Agreement, the appointment of any Sub-Servicer appointed by such
Master Servicer shall also terminate unless the Agent shall instruct such Master
Servicer and Sub-Servicer otherwise,     (iii)   the Master Servicer shall
remain obligated and liable to the Company, the Agent and the Secured Parties
for the servicing and administering of the Purchased Receivables in accordance
with the provisions hereof without diminution of such obligation and liability
by virtue of any such appointment of such Sub-Servicer and to the same extent
and under the same terms and conditions as if the Master Servicer alone were
servicing and administering the Purchased Receivables and     (iv)   the Master
Servicer shall not appoint a Sub-Servicer to perform any portion of its
obligations if, in the opinion of counsel, such appointment would cause the
Company to become subject to tax in the jurisdiction in which such Sub-Servicer
is located solely by reason of such appointment.

  (b)   The Master Servicer shall require that any Sub-Servicer adopt the
negative covenants of the Master Servicer set forth in Clause 6.2.     (c)   The
fees and expenses of any such Sub-Servicer shall be as agreed between the Master
Servicer and such Sub-Servicer from time to time and none of the Company, the
Agent, the Administrator, the CP Lender or any Subsidiary or Affiliate thereof
shall have any responsibility therefor; provided that any such fees and expenses
are paid at arm’s length commercial rates; provided further, that the
sub-servicing fee payable by the Master Servicer to any Sub-Servicer shall be
payable to such Sub-Servicer regardless of whether the Master Servicer has
received any Servicing Fee.     (d)   Subject to the terms and conditions
hereof, in particular Clause 2.2(a)(ii), the Master Servicer hereby appoints
AGCO Germany as Sub-Servicer to perform all of the Master Servicer’s obligations
as Master Servicer hereunder in respect of the German Receivables Pool. AGCO
Germany herewith adopts the negative covenants of the Master Servicer set forth
in Clause 6.2 (Negative Covenants of the Master Servicer).

3.   DUTIES OF MASTER SERVICER   3.1   Duties and rights of Master Servicer

  (a)   The Master Servicer shall perform its obligations under this Agreement
with reasonable care and diligence as if it were the owner of the Purchased
Receivables and Related Assets and in accordance with all applicable Law and the
applicable Credit and Collection Policy. The Master Servicer shall set aside
(and, if applicable, segregate) for the accounts of the Company, the Agent, the
CP Lender and each other Secured Party the amount of the Collections to which
each is entitled in accordance with Clause 4. The Master Servicer shall not
extend the maturity of any Purchased Receivable or adjust the Outstanding
Balance of any Purchased Receivable except as permitted by

4



--------------------------------------------------------------------------------



 



      the Credit and Collection Policy or the Transaction Documents. The Company
shall deliver to the Master Servicer and the Master Servicer shall hold in trust
for the Company and the Agent, on behalf of the Secured Parties, in accordance
with their respective interests, all Records which evidence or relate to any
Affected Asset. The Master Servicer shall not, and shall not permit any of its
Affiliates to, make the Administrator, the Agent or any of the Secured Parties
or any Affiliate thereof a party to any litigation without the prior written
consent of such Person.     (b)   The Master Servicer shall, as soon as
practicable following receipt thereof, remit to the applicable Originator all
collections from any Person of indebtedness of such Person which are not on
account of a Purchased Receivable originated by such Originator. Notwithstanding
anything to the contrary contained in this Clause 3, the Master Servicer, if not
AGCO Limited or any Affiliate of AGCO Limited, shall have no obligation to
collect, enforce or take any other action described in this Clause 3 with
respect to any indebtedness that does not constitute a part of the Affected
Assets other than to deliver to the Company the Collections and documents with
respect to any such indebtedness as described in this Clause 3.1(b).     (c)  
Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator shall, except as otherwise specified by such Obligor, required by
contract or law or clearly indicated by facts or circumstances (including, by
way of example, an equivalence of a payment and the amount of a particular
invoice), and unless otherwise instructed by the Agent, be applied as a
Collection of any Purchased Receivable of such Obligor (starting with the oldest
such Purchased Receivable) to the extent of any amounts then due and payable
thereunder before being applied to any other Receivable or other indebtedness of
such Obligor.     (d)   The Master Servicer shall take action to collect each
Purchased Receivable from time to time in accordance with the applicable Credit
and Collection Policy. If at any time payment (or a portion thereof) with
respect to any Purchased Receivable remains unpaid, the Master Servicer shall,
in accordance with the Credit and Collection Policy, contact the related Obligor
with respect to such payment and notify such Obligor of its intention to
commence foreclosure proceedings, and if necessary commence the enforcement of
such Purchased Receivable, any Related Assets and the related Contracts, if any.
    (e)   The Master Servicer shall be entitled to change the Credit and
Collection Policy subject to the consent of the CP Lender (or the Agent acting
on behalf of the CP Lender); provided, however, that (i) such change is not
reasonably likely to cause or result in any Material Adverse Effect, and
(ii) any material change to the Credit and Collection Policy requires the prior
written consent of each of the Agent and each Rating Agency.     (f)   AGCO
Germany shall be entitled, in its capacity as Sub-Servicer on behalf of the
Master Servicer, to extend, amend or otherwise modify the terms of any German
Receivable or any Contract related thereto in accordance with the Credit and
Collection Policy. Upon request by the Master Servicer, AGCO

5



--------------------------------------------------------------------------------



 



      Germany shall use reasonable endeavours to extend, amend or otherwise
modify the terms of any German Receivable or any Contract in accordance with the
Credit and Collection Policy.     (g)   The Company shall grant to the Master
Servicer access to the Company Account by delivering to the relevant account
bank an Account Mandate Letter. Only upon the occurrence and during the
continuance of a Termination Event or Potential Termination Event or following
the designation of a Master Servicer other than the Parent or an Affiliate of
the Parent pursuant to Clause 2.1 (Appointment of Master Servicer), such access
may be withdrawn as set forth in the Account Mandate Letter.

3.2   Reports       On each Master Servicer Reporting Date, the Master Servicer
shall make available to the Agent and the Administrator a Master Servicer
Report. Each such delivery of a Master Servicer Report shall constitute the
Master Servicer’s representation and warranty that, based upon the data set
forth in each Account Receivables Listing delivered in connection with the
Purchased Receivables, no breach of the Transaction Documents would have
occurred following the purchase of any Receivables offered for sale under any
Receivables Transfer Agreement.   3.3   Enforcement rights after Termination
Event       At any time upon the occurrence and during the continuance of a
Termination Event or Potential Termination Event:

  (a)   the Agent shall be entitled to authorise any other Person to deliver
Obligor Notifications to any Obligor or such other notifications to Obligors as
the Agent may deem necessary from time to time and require the Company under the
authority granted to the Company or the Agent by any Originator in a Power of
Attorney to endorse any bill of exchange, promissory note or other instrument;  
  (b)   at the Agent’s request and at the Master Servicer’s expense, the Master
Servicer shall, and shall cause each of its Origination and Servicing Affiliates
to (i) give notice of the Company’s ownership of the Purchased Receivables and
the security interest of the Agent and the Secured Parties’ therein to each
Obligor and direct that payments be made directly to the Agent or its designee,
and (ii) execute any power of attorney or other similar instrument and/or take
any other action necessary or desirable to give effect to such notice and
directions, including any action required to be taken so that the obligations or
other indebtedness of such Obligor in respect of any Purchased Receivables or
other Related Asset may no longer be legally satisfied by payment to an
Originator or other AGCO Party; and     (c)   at the Agent’s request, the Master
Servicer shall at its own expense, and, shall cause each of its Origination and
Servicing Affiliates to (i) assemble all of the Records and shall make the same
available to the Agent at the addresses specified for the related Originator in
the Receivables Transfer Agreement to which such Originator is a party or at any
other place agreed to by such

6



--------------------------------------------------------------------------------



 



      Originator and the Agent, and (ii) segregate all cash, cheques and other
instruments received by it from time to time constituting Collections of
Purchased Receivables in a manner reasonably acceptable to the Agent and shall,
promptly upon receipt, remit all such cash, cheques and instruments, duly
endorsed or with duly executed instruments of transfer, to the Agent or its
designee.

3.4   Power of Attorney       The Company hereby authorises the Agent, and
irrevocably appoints the Agent as its attorney-in-fact, with full power of
substitution and with full authority in the place and stead of the Company,
which appointment is coupled with an interest, at any time when a Termination
Event or Potential Termination Event exists, to take the actions set forth in
Clause 3.1 to collect all amounts due under any and all Purchased Receivables
and take such other actions (including endorsing the Company’s name on cheques,
bills of exchange, promissory notes and other instruments representing
Collections) as may be required in the course of completing the collection
process contemplated in Clause 3.1. Nothing in this Clause 3.4 shall subject
such attorney-in-fact to any liability if such attorney-in-fact elects in its
sole discretion not to take any such action or if any action taken by it shall
prove to be inadequate or invalid.   4.   ALLOCATION, DEPOSIT AND DISTRIBUTION
OF COLLECTIONS   4.1   Allocation and distribution of Collections       The
Master Servicer shall hold and distribute Collections in accordance with this
Clause 4.1.

  (a)   On each day, the Master Servicer shall in respect of the Collections
that are received or deemed received by the Company or any Originator on such
day:

  (i)   firstly, procure that in the following order for the benefit of the
Agent and the Secured Parties an aggregate amount equal to the sum of:

  (A)   all Yield accrued through such day on the Net Funding Advances and all
Interest accrued through such day on the Net Liquidity Advances;     (B)   the
Servicing Fee, if any, accrued through such day;     (C)   any other fees
payable by the Company on or before the next Settlement Date as described in the
Fee Letter;     (D)   any payment or mandatory prepayment of the Net Funding
Advances or Net Liquidity Advances to be made on or before the next Settlement
Date; and     (E)   any other amounts payable by the Company as described in the
definition of Aggregate Unpaids;

      is held by the Company or the relevant Originator on trust, and each of
the Company and the relevant Originator hereby agrees to hold such

7



--------------------------------------------------------------------------------



 



      amount on trust, for the benefit of the parties entitled to such amounts
under this Clause 4.1(a)(i); and

  (ii)   secondly, hold on trust (or procure the holding on trust of), pro rata
based on the amounts owing pursuant to this Clause 4.1(a)(ii) to the Company,
(A) an amount equal to any operating expenses (including management fees and
expenses and any Taxes payable by Company) of the Company that will become due
and payable on or prior to the next Settlement Date, and (B) an amount per annum
retained by the Company equal to the greater of (x) Euro 10,000 and (y) 0.01% of
the amount by which (1) the Collections of the Purchased Receivables in such
year exceeds (2) the Purchase Price (less, in the case of Purchased Receivables
which are French Receivables, the relevant Subrogation Fee) of such Purchased
Receivables;     (iii)   thirdly, hold on trust (or procure the holding on trust
of) the remainder, if any, of such Collections to the Company for application in
accordance with Clause 4.2.

  (b)   On each date (other than a Settlement Date) when amounts described in
Clause 4.1(a)(i) are due and payable:

  (i)   the Master Servicer shall deposit, or procure the deposit of, into the
account of the Agent specified in Schedule 1 (Payment information) to the
Schedule of Definitions, out of the amounts held pursuant to Clause 4.1(a)(i),
an amount equal to the sum of the amounts so due and payable (or, if less, the
amount available for such payment); and     (ii)   upon receipt by the Agent of
such amount, the Agent shall distribute it to the CP Lender or other Persons
entitled thereto, in the order of priority set forth in Clause 4.1(c)(ii).

  (c)   On each Settlement Date:

  (i)   the Master Servicer shall deposit, or procure the deposit of, into the
applicable account of the Agent specified in Schedule 1 (Payment information) to
the Schedule of Definitions, out of the amounts determined or set aside pursuant
to Clause 4.1(a)(i) (and not prior to such time deposited in accordance with
Clause 4.1(b) and applied in accordance with Clause 4.1(c)), an amount equal to
the sum of the unpaid amounts described in such Clause 4.1(a)(i) and falling due
on or before such Settlement Date; and     (ii)   upon receipt by the Agent of
such amount, the Agent shall distribute it to the Persons (and in the case of
payments to the Liquidity Lenders, such payments shall be treated as payments by
the Borrower to the Liquidity Lenders under the Liquidity Agreement), for the
purposes and in the order of priority set forth below:

  (A)   to the Liquidity Lenders, pro rata based on the amount of accrued and
unpaid Interest owing to each of them, in payment

8



--------------------------------------------------------------------------------



 



    of the accrued and unpaid Interest on the Liquidity Advances for the related
Interest Period in an amount equal to the amount of accrued and unpaid interest
on the lesser of the Asset Deficiency and the Net Liquidity Advances;     (B)  
to the Lenders, pro rata based on the amount of accrued and unpaid Yield and
Interest owing to each of them, in payment of the accrued and unpaid Yield on
the Tranches for the related Rate Period and all other accrued and unpaid
Interest on the Liquidity Advances for the related Interest Period (and not paid
under Clause 4.1(c)(ii)(A));     (C)   if AGCO Limited or any Affiliate of AGCO
Limited is not then the Master Servicer, to the Master Servicer in payment of
the accrued and unpaid Servicing Fee, if any, payable on such Settlement Date to
the extent not retained by the Master Servicer as provided for by Clause
4.1(c)(iii);     (D)   to the Liquidity Lenders, pro rata based on the
respective principal amounts of the Liquidity Advances held by them, in
repayment and reduction of the Net Liquidity Advances, in an amount equal to the
lesser of the Asset Deficiency and the Net Liquidity Advances then due and
payable;     (E)   to the Lenders, pro rata based on the respective principal
amounts of the Advances outstanding, in repayment and reduction of the Net
Funding Advances and Net Liquidity Advances, in each case then due and payable;
    (F)   to the Agent, the Administrator, the applicable Lenders or such other
Persons as may be entitled to such payment, in payment of any other Aggregate
Unpaids (other than Net Funding Advances, Net Liquidity Advances, Yield,
Interest and Servicing Fee) owed by the Company, any Originator and/or the
Master Servicer hereunder to such Person; and     (G)   if AGCO Limited or any
Affiliate of AGCO Limited is the Master Servicer, to the Master Servicer in
payment of the accrued Servicing Fee, if any, payable on such Settlement Date,
to the extent not retained by the Master Servicer as provided for by Clause
4.1(c)(iii);

  (iii)   notwithstanding the foregoing, unless either (A) a Termination Event
or Potential Termination Event has occurred and is continuing, or (B) the Agent
elects, by not less than 10 days prior written notice to the Master Servicer, to
revoke its consent to the Master Servicer’s retention of any Servicing Fee, the
Master Servicer may retain amounts which would otherwise be deposited in respect
of any accrued and unpaid Servicing Fee, in which case no deposit or
distribution shall be made in respect of such Servicing Fee under this Clause
4.1(c); and

9



--------------------------------------------------------------------------------



 



  (iv)   the Master Servicer shall retain and the Company or the relevant
Originator, as the case may be, shall continue to hold in trust in accordance
with Clause 4.1(a), any amounts held pursuant to Clause 4.1(a)(i) in excess of
the amount required to be deposited in the Agent’s account pursuant to this
Clause 4.1(c) or pursuant to Clause 4.1(b) above.

  (d)   Notwithstanding anything herein or in any other Transaction Document to
the contrary, on and after the occurrence and during the continuance of a
Termination Event or a Potential Termination Event, the Company shall, and shall
require the Master Servicer, any Originator and any other AGCO Party to, upon
the request of the Agent to the Company (with a copy to the Master Servicer),
within one Business Day after receipt by such Person of any Collections,
including any Collections received or deposited into another account, remit (or
cause to be remitted) such Collections together with all interest and earnings
thereon to the CP Lender Account

4.2   Application of Collections allocated to the Company

  (a)   On each Settlement Date, the Master Servicer shall apply, on behalf of
the Company, Collections in respect of Purchased Receivables held for the
Company under Clause 4.1(a)(iii) as follows:

  (i)   first, to the payment, pro rata based on the respective amounts owing in
respect thereof, of the Subrogation Price of French Receivables to be purchased
pursuant to the French Receivables Transfer Agreement and to the payment of the
Purchase Price of German Receivables to be purchased pursuant to the German
Receivables Transfer Agreement;     (ii)   second, pro rata based on the
respective amounts owing in respect thereof, to the payment of the Purchase
Price of new Receivables purchased or to be purchased by the Company on such day
pursuant to the Receivables Transfer Agreements;     (iii)   third, to the
payment of accrued interest and other amounts outstanding with respect to any
Subordinated Loan owed by the Company to the Subordinated Lender, provided that
no payment shall be made in accordance with this Clause 4.2(a)(iii) unless,
following such payment, the Net Receivables Balance is greater than or equal to
the sum of (A) the aggregate amount of outstanding Commercial Paper issued to
fund Funding Advances, plus (B) the Net Liquidity Advances, plus (C) the
Required Capital Percentage of the Net Receivables Balance, at such time; and  
  (iv)   fourth, for investment by the Master Servicer in Eligible Investments;
provided that no such Eligible Investments shall include any option or other
embedded derivative feature nor be in the form of an equity security.

  (b)   The amount of Collections held for the Company under Clause 4.1(a) on
any day shall be allocated among the Originators and the Subordinated Lender for

10



--------------------------------------------------------------------------------



 



      application pursuant to Clauses 4.2(a)(i) through (iv); provided that no
amount shall be distributed to any Originator or the Subordinated Lender in
excess of available Collections on Receivables purchased by the Company from
such Originator.     (c)   On or before each Master Servicer Reporting Date, the
Master Servicer will calculate the aggregate amounts paid or payable to each
Originator and the Subordinated Lender under Clause 4.2(a) during the preceding
calendar month, and will set forth the results of such calculations and any
resulting adjustments as indicated in the form of the Master Servicer Report.

4.3   Handling of Collections

  (a)   So long as the Master Servicer shall hold any Collections then or
thereafter required to be paid by the Company or the Master Servicer to the
Agent, it shall hold such Collections, and any interest or investment earnings
thereon, in trust on behalf of (and to the order of) the Agent in accordance
with the order of priority set out in Clause 4.1 (Allocation and distribution of
Collections).     (b)   The Master Servicer shall, upon the reasonable request
of the Agent, segregate, in a manner acceptable to the Agent (acting
reasonably), all cash constituting Collections and all cheques, Promissory
Notes, and other instruments received by it which evidence Purchased Receivables
and the proceeds thereof constituting Collections, received by it from time to
time, from the general funds of each of the Master Servicer, the Company, the
Originators and the Sub-servicers prior to the remittance thereof to the Agent
in accordance with this Agreement. If the Master Servicer is required to
segregate Collections, cheques, promissory notes and other instruments
evidencing Purchased Receivables pursuant to the preceding sentence, the Master
Servicer shall segregate and deposit in an account in the name of the Agent
acting for the Secured Parties with a bank designated by the Agent such
Collections, cheques, promissory notes and other instruments on the first
Business Day following receipt by the Master Servicer thereof, duly endorsed or
with duly executed instruments of transfer.     (c)   Each of the Company and
the Master Servicer agrees that, from time to time, upon a reasonable request of
the CP Lender or the Agent, it shall:

  (i)   take such actions as the CP Lender or the Agent deems necessary or
desirable (in each case acting reasonably) to cause all cash constituting
Collections and all cheques and other instruments evidencing Purchased
Receivables and any Related Assets to come into the possession of the CP Lender
or the Agent rather than the Company, any Originator or the Master Servicer;    
(ii)   transfer all cash constituting Collections received or deemed received
(in accordance with the terms hereof) by the Master Servicer, the Company , any
Originator or any Sub-servicer to such accounts as the CP Lender or the Agent on
its behalf may from time to time specify, with such frequency as the CP Lender
or the Agent may require (acting reasonably); and

11



--------------------------------------------------------------------------------



 



  (iii)   endorse the CP Lender’s name on cheques and other instruments
representing Purchased Receivables.

  (d)   No Advance shall be deemed reduced by any amount held in trust or held
in any account unless and until, and then only to the extent that, such amount
is finally paid to the Agent in accordance with Clause 4.1.

4.4   Deemed Collections

  (a)   Dilutions. If, on any day, any Purchased Receivable becomes a Diluted
Receivable, other than by reason of the operation of Clause 4.4(b), the Company
shall be deemed to have received on such day a Collection of such Purchased
Receivable in the amount of the reduction, adjustment or cancellation of the
Outstanding Balance thereof which resulted in such Purchased Receivable being a
Diluted Receivable.     (b)   Breach of Representation or Warranty. If on any
day any of the representations or warranties in Clause 4 (Representations and
warranties) of the Receivables Funding Agreement or Clause 5 (Representations
and warranties) of this Agreement was or becomes untrue with respect to a
Purchased Receivable, the Company shall be deemed to have received on such day a
Collection of such Purchased Receivable in full.     (c)   Payment. If the
Company is deemed to have received a Collection on any Purchased Receivable
pursuant to Clause 4.4(a) or (b), the Company shall be obliged to pay an amount
equal to such Deemed Collection to the Master Servicer and such amount shall be
applied by the Master Servicer in accordance with Clause 4.1 (Allocation and
distribution of Collections). The payment of such amount shall become due on the
date of such Deemed Collection, but not payable until the Settlement Date next
following the date of such Deemed Collection, provided that, if a Termination
Event has occurred and is continuing, such payment shall be due and payable on
the date of such Deemed Collection.     (d)   To the extent that (i) the Company
has received the full Outstanding Balance of a Purchased Receivable referred to
in Clause 4.4(b) and (ii) the Company subsequently receives Collections with
respect to such Purchased Receivable, the Company shall pay to the relevant
Originator the Collections so received.

4.5   Payments, etc.

  (a)   All amounts to be paid or deposited by the Company or the Master
Servicer hereunder shall be paid in a manner such that the amount to be paid or
deposited is actually received by the Person to which such amount is to be paid
or on behalf of which such amount is to be deposited, in accordance with the
terms hereof on the day when due in immediately available funds.     (b)   All
amounts payable to the Agent (whether on behalf of or for the account of any
Secured Party or otherwise) shall be paid or deposited in the account indicated
under the heading “Payment Information” in Schedule 1 (Payment

12



--------------------------------------------------------------------------------



 



      information) to the Schedule of Definitions, unless otherwise notified by
the Agent.     (c)   The Company shall, to the extent permitted by Law, pay to
the Agent, for the benefit of the Secured Parties, upon demand, interest on all
amounts not paid or deposited when due hereunder at a rate equal to the Default
Rate.     (d)   Euro is the currency of account for each payment made or to be
made under this Agreement with respect to each Receivables Pool.

4.6   Payments of Liquidity Advances       The parties hereto agree and
acknowledge that on any Settlement Date on which repayment of Liquidity Advances
and payment of Interest is due under the Liquidity Agreement, such Liquidity
Advances and Interest shall be paid out of the Collections available therefore
pursuant to Clause 4.1 (Allocation and distribution of Collections). Any
payments so made shall be treated as payments by the Borrower to the Liquidity
Lenders under the Liquidity Agreement.   5.   REPRESENTATIONS AND WARRANTIES  
5.1   Representations and warranties of the Master Servicer       Each of the
Master Servicer and AGCO Germany, in its capacity as Sub-Servicer, represents
and warrants to the Company and the Agent, for the benefit of the Agent and the
Secured Parties, that, on the Closing Date and on each Settlement Date:

  (a)   Corporate Existence and Power. It is a body corporate duly organised and
validly existing under the laws of its jurisdiction of incorporation and
(ii) has all corporate power and all governmental licences, authorisations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted, the failure to have which would have a Material
Adverse Effect.     (b)   No Conflict. The execution, delivery and performance
by it of each Transaction Document to which it is a party:

  (i)   are within its corporate powers;     (ii)   have been duly authorised by
all necessary corporate action and have been duly executed and delivered;    
(iii)   do not contravene or violate:

  (A)   any of its constitutional documents;     (B)   any law, rule or
regulation applicable to it which would result in a Material Adverse Effect;    
(C)   any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound which would result in
a Material Adverse Effect; or

13



--------------------------------------------------------------------------------



 



  (D)   any order, writ, claim form, judgment, award, injunction or decree
binding on or affecting it or any of its property, which contravention or
violation would result in a Material Adverse Effect; and

  (iv)   do not result in the creation or imposition of any Adverse Claim on its
assets (except as created under any Transaction Document).

  (c)   Governmental Authorisation. No authorisation or approval or other action
by, and no notice to or filing with, any Governmental Entity or regulatory body,
the absence of which could have a Material Adverse Effect, is required for the
due execution, delivery and performance by it of any Transaction Documents to
which it is a party.     (d)   Binding Effect. Each Transaction Document to
which it is a party constitutes its legal, valid and binding obligations,
enforceable against it in accordance with its terms (as such enforcement may be
subject to any applicable Enforcement Limitation).     (e)   Accuracy of
Information. All information furnished or made available by it or on its behalf
to the Company or the Agent for the purposes of or in connection with this
Agreement, any of the other Transaction Documents, or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
or made available by it or on its behalf to the Company or the Agent shall, to
the best of its knowledge and belief, be true, accurate and complete in every
material respect on the date such information is stated or certified, and no
such item contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.     (f)   Financial Statements. (i) The Parent’s
audited consolidated balance sheets and the statements of income relating
thereto, for the most recently-ended fiscal year of the Parent which have been
prepared in accordance with GAAP applicable to the Parent consistently applied
and copies of which have been furnished or made available to the Agent, present
a true and fair view of the consolidated financial condition of the Group
Companies on such date; and (ii) the Master Servicer’s audited balance sheets
and the statements of income relating thereto, for its most recently-ended
fiscal year which have been prepared in accordance with GAAP applicable to it
consistently applied and copies of which have been furnished or made available
to the Agent, present a true and fair view of its financial condition on such
date.     (g)   Places of Business. Its registered office, Centre of Main
Interest and principal places of business where it keeps all its Records, are
located at the address(es) listed in Exhibit 1 to the Schedule of Definitions or
such other locations notified to the Agent in accordance with Clause 6.2(d).    
(h)   Actions, Suits. There are no actions, suits or proceedings pending or, to
its knowledge threatened against or affecting it or any of its properties in or
before any court, arbitrator or other body, which would have a Material

14



--------------------------------------------------------------------------------



 



      Adverse Effect. It is not in default with respect to any order of any
court, arbitrator or governmental body which default would have a Material
Adverse Effect.     (i)   Other Defaults. It does not have any indebtedness
(other than to another Group Company and whether individually or collectively)
in excess of the Threshold Amount which has been declared to be or otherwise has
become due and payable prior to its scheduled maturity date.     (j)   Sovereign
Immunity. None of its properties or assets has any right of immunity on the
grounds of sovereignty or otherwise from any legal action, suit or proceeding,
set-off or counterclaim, the jurisdiction of any competent court, service of
process upon it or any agent, attachment prior to judgment, attachment in aid of
execution, execution or any other process for the enforcement of any judgment or
other legal process in respect of any of its obligations under any Transaction
Document to which it is a party. To the extent that, the foregoing
notwithstanding, it has or may have any such immunity, such right of immunity is
hereby irrevocably and unconditionally waived.     (k)   Corporate Information.
All shareholders’ resolutions or other events or circumstances with respect to
it (including all excerpts from any commercial register) which are required or
which are capable of being recorded in the commercial register in the
jurisdiction of its incorporation have been so recorded, save for such
resolutions or other events or circumstances where any failure to so record
would not have a Material Adverse Effect.     (l)   Tracking. The Master
Servicer has the capability (i) at any given time to identify the Purchased
Receivables of each individual Obligor, (ii) to track Collections in respect of
each Obligor of the Purchased Receivables and Collections in respect of each
individual Purchased Receivable and of each of the Receivables that have been or
will be offered for sale under each Receivables Transfer Agreement and (iii) as
among the Purchased Receivables payable by any Obligor, to identify which of
such Purchased Receivables (if any) are Defaulted Receivables and/or Delinquent
Receivables. Each Originator has the capability (i) at any given time to
identify each Purchased Receivable originated by such Originator of each
individual Obligor and (ii) to track Collections in respect of each Obligor of
the Purchased Receivables and Collections in respect of each individual
Purchased Receivable and of each of the Receivables that have been or will be
offered for sale under each Receivables Transfer Agreement and (iii) as among
the Purchased Receivables payable by any Obligor, to identify which of such
Purchased Receivables (if any) are Defaulted Receivables and/or Delinquent
Receivables.     (m)   Eligibility of Receivables. Each Purchased Receivable
represented by it to be an Eligible Receivable in any Master Servicer Report is
in fact an Eligible Receivable as of the Purchase Date relating to such
Purchased Receivable and the date of such report, and each Purchased Receivable
which is included in the calculation of any Net Receivables Balance as of any
time is in fact an Eligible Receivable and not a Defaulted Receivable at such
time. It has no knowledge of any fact (including any defaults by the Obligor
thereunder on

15



--------------------------------------------------------------------------------



 



      any other Purchased Receivable) that would cause it or should have caused
it to expect any payments on such Purchased Receivable not to be paid in full
when due or that is reasonably likely to cause or result in any other Material
Adverse Effect with respect to such Purchased Receivable.     (n)   Credit and
Collection Policy. Except as otherwise permitted under, or contemplated by, this
Agreement, the Credit and Collection Policy has not been amended or modified in
any respect which would have a Material Adverse Effect.     (o)   Material
Adverse Effect. Since its most recent financial statements, there has been no
Material Adverse Effect in relation to the Master Servicer.     (p)   Accounts

  (i)   Collections are only paid into the AGCO Accounts.     (ii)   The Obligor
in respect of each Purchased Receivable has been instructed to make payments in
respect of such Purchased Receivable only to the AGCO Accounts.

  (q)   No Termination Event. No event has occurred and is continuing and no
condition exists which constitutes or may reasonably be expected to constitute a
Termination Event.     (r)   Solvency. It is solvent and able to pay its debts
as they fall due and has not suspended or threatened to suspend making payments
(whether of principal or interest) with respect to all or any class of its debts
and will not become insolvent or unable to pay its debts in consequence of any
obligation or transaction contemplated in the Transaction Documents.     (s)  
Insolvency procedures. No corporate action has been taken or is pending, no
other steps have been taken (whether out of court or otherwise) and no legal
proceedings (other than any frivolous and vexatious proceedings which are
dismissed within 10 days) have been commenced or are threatened or are pending
for:

  (i)   its bankruptcy, liquidation, suspension of payments, controlled
management, winding-up, liquidation, dissolution, administration or
reorganisation; or     (ii)   it to enter into any composition or arrangement
with its creditors; or     (iii)   the appointment of a receiver, administrative
receiver, trustee or similar officer in respect of it or any of its property,
undertaking or assets.

      No event equivalent to any of the foregoing has occurred in or under the
laws of any relevant jurisdiction.

16



--------------------------------------------------------------------------------



 



5.2   Additional representations and warranties of the Master Servicer      
Each of the Master Servicer and AGCO Germany, in its capacity as Sub-Servicer,
represents and warrants on the Closing Date and on each Settlement Date to the
Company, the Agent, the Administrator and the Secured Parties, which
representation and warranty shall survive the execution and delivery of this
Agreement, that each of the representations and warranties of the Master
Servicer or AGCO Germany (whether made in its capacity hereunder or under
another Transaction Document) contained in any other Transaction Document is
true, complete and correct and applies with equal force to the Master Servicer
or AGCO Germany in its capacity as the Master Servicer or Sub-Servicer, as
applicable, and each of the Master Servicer and AGCO Germany hereby makes each
such representation and warranty to, and for the benefit of, the Company, the
Agent, the Administrator and the Secured Parties as if the same were set forth
in full herein.   6.   COVENANTS   6.1   Affirmative covenants of the Master
Servicer       At all times from the date hereof to the Final Payout Date,
unless the Agent shall otherwise consent in writing:

  (a)   Reporting Requirements. The Master Servicer shall maintain for itself
and its Subsidiaries a system of accounting established and administered in
accordance with GAAP, and shall furnish or make available (or cause to be
furnished or made available) to the Agent:

  (i)   Annual Reporting. Upon the request of the Agent and after filing thereof
with the relevant Official Body, audited financial statements certified in a
manner acceptable to the Agent by a duly authorised officer of the Master
Servicer;     (ii)   Compliance Certificate. Together with the financial
statements required hereunder, a compliance certificate signed by the Master
Servicer’s director of finance or chief financial officer, stating that (A) the
attached financial statements have been prepared in accordance with GAAP and
accurately reflect the financial condition of the Master Servicer and its
Subsidiaries, and (B) to the best of such Person’s knowledge, no Termination
Event or Potential Termination Event exists, or if any Termination Event or
Potential Termination Event exists, stating the nature and status thereof and
the action, if any, taken or proposed to be taken to remedy the same.     (iii)
  Other Information. To the extent not prohibited by applicable Law, such other
information (including non-financial information) as the Agent or the
Administrator may from time to time reasonably request with respect to the
Master Servicer or any Subsidiary of the Master Servicer.

  (b)   Conduct of Business. The Master Servicer shall, and shall cause each of
its Subsidiaries to, (i) carry on and conduct its business in substantially the
same

17



--------------------------------------------------------------------------------



 



      manner and in substantially the same fields of enterprise as it is
presently conducted, (ii) do all things necessary to remain duly organised,
validly existing and in good standing in its jurisdiction of organisation, and
(iii) maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.     (c)   Compliance with Laws,
etc. The Master Servicer shall, and shall cause each of its Subsidiaries to,
(i) comply with all Laws to which it or its respective properties may be
subject, non-compliance with which would have a Material Adverse Effect and (ii)
preserve and maintain its corporate existence, licenses, rights, franchises,
qualifications and privileges.     (d)   Audits. The Master Servicer shall, and
shall procure that each Originator shall, during regular business hours on any
European Business Day as requested by the Company upon reasonable notice (or,
after the occurrence of a Termination Event or Potential Termination Event, as
frequently and at such times as the Company shall determine and whether or not
on notice), permit the Company, the Agent and their respective agents or
representatives (including the auditors appointed by the Agent for the purpose)
to conduct an audit of the Master Servicer and each Originator and, in
connection therewith, without limitation:

  (i)   to examine and make copies of and abstracts from all Records in the
possession or under the control of the Master Servicer and each Originator
relating to Purchased Receivables and the Related Assets, including, without
limitation, the related Contracts; and     (ii)   to visit the offices and
properties of the Master Servicer and each Originator for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to the Master Servicer’s and each Originator’s financial condition, or
the Purchased Receivables and the Related Assets, the Master Servicer’s, each
Originator’s and each Sub-Servicer’s performance under the Transaction Documents
to which it is party, and under the Contracts, with any of the officers or
employees of the Master Servicer and each Originator.

      Following the occurrence of a Termination Event or a Potential Termination
Event, the Master Servicer shall reimburse the Company and the Agent for any
reasonable out of pocket costs and expenses incurred in connection with the
actions described in this Clause 6.1(d).     (e)   Keeping and Maintaining of
Records and Books; Notation in Financial Statements.

  (i)   The Master Servicer shall, in each case with respect to the Purchased
Receivables, maintain and implement administrative and operating procedures
(including an ability to recreate records evidencing such Receivables and
identifying such Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary

18



--------------------------------------------------------------------------------



 



    or advisable for the collection of all such Receivables (including records
adequate to permit the immediate identification of each Purchased Receivable,
the Equipment or Parts relating to such Receivable and all Collections of and
adjustments to such Receivable) and provide to the Agent from time to time such
information as the Agent may reasonably request. The Master Servicer shall give
the Agent and the Company notice of any material change in the administrative
and operating procedures referred to in the previous sentence.     (ii)   The
Master Servicer shall keep a complete and accurate copy of each Account
Receivables Listing delivered by the Originators under the Receivables Transfer
Agreements.

  (f)   Performance and Compliance with Receivables and Contracts and Credit and
Collection Policy. The Master Servicer shall (i) at its own expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under any Contract related to the
Purchased Receivables; and (ii) timely and fully comply with the applicable
Credit and Collection Policy.     (g)   Personal Information. Notwithstanding
anything in any Transaction Document to the contrary, the Master Servicer shall
ensure that no personal or other information in, or otherwise relating to, any
Contract, Purchased Receivable, any Collection related thereto, or any other
Affected Asset or any Record (“Relevant Personal Data”) is transmitted or
delivered to, or otherwise received by, the Company, the Agent or any other
Indemnified Party if such transmission, delivery or receipt would result in the
violation by such Person of any legislation or regulation relating to data
protection; provided that, upon the request of the Agent at any time after a
Termination Event or Potential Termination Event has occurred and is continuing,
the Master Servicer shall, and shall cause each of the Originators to, in each
case, at its own expense, co-operate, assist and otherwise take all necessary
actions as may be required to ensure that all Relevant Personal Data is
transferred to the Agent (or such other Person as the Agent may direct) in
accordance with all applicable Law, including entering into any further deeds or
documents which may be required to comply with any such legislation or
regulations relating to data protection.     (h)   Notices. The Master Servicer
shall notify the Agent and the Company in writing of any of the following,
describing the same and, if applicable, the steps being taken with respect
thereto:

  (i)   Termination Event. Immediately upon becoming aware thereof, the
occurrence of any Termination Event or Potential Termination Event, by a
statement of one of its duly authorised officers;     (ii)   Final Judgment. As
soon as reasonably practicable following the occurrence thereof, the entry of
any final judgment or decree (which is not subject to any further appeal)
against the Parent, the Company, any Originator or the Master Servicer in an
amount which, when aggregated with any other undischarged judgments or decrees
against

19



--------------------------------------------------------------------------------



 



      the Parent, the Company, such Originator the Master Servicer is in excess
of the Threshold Amount at the time of entry of such judgment or decree;    
(iii)   Litigation. As soon as reasonably practicable following the occurrence
thereof and, in any event, no later than the immediately succeeding Settlement
Date, the institution of any litigation, dispute resolution, arbitration
proceeding or governmental proceeding against the Parent, the Company, any
Originator or the Master Servicer or to which it becomes party seeking monetary
damages in an amount which, when aggregated with any other such monetary damages
sought against the Parent, the Company, any Originator or the Master Servicer is
in excess of the Threshold Amount; and     (iv)   Adverse Claims. Immediately
upon becoming aware thereof, the creation or imposition of any Adverse Claim on
any Purchased Receivable or any Security Asset (except as created under any
Transaction Document) or the occurrence of a Material Adverse Effect.

6.2   Negative covenants of the Master Servicer       At all times from the date
hereof to the Final Payout Date, unless the Agent shall otherwise consent in
writing:

  (a)   No Extension or Amendment of Receivables. The Master Servicer shall not
(i) extend, amend or otherwise modify the terms of any Purchased Receivable, or
(ii) amend, modify or waive any term or condition of any Contract related
thereto, other than as permitted by the Credit and Collection Policy.     (b)  
No Change in Business or Credit and Collection Policy. The Master Servicer shall
not (i) make any material change in the general nature of its business without
the prior written consent of the Agent, or (ii) make any change in any Credit
and Collection Policy (other than as permitted by the Transaction Documents).  
  (c)   No Mergers, etc. The Master Servicer shall not consolidate or merge with
or into, or sell, lease or transfer all or substantially all of its assets to,
any other Person, unless in the case of any such action by the Master Servicer
(i) no Termination Event, Potential Termination Event or Material Adverse Effect
would occur or be reasonably likely to occur as a result of such transaction,
(ii) such Person executes and delivers to the Agent and each Secured Party an
agreement by which such Person assumes the obligations of the Master Servicer
hereunder and under the other Transaction Documents to which it is a party, or
confirms that such obligations remain enforceable against it, together with such
certificates and opinions of counsel as the Agent or any Lender may reasonably
request.     (d)   Name Change, Offices, Records and Books of Accounts. The
Master Servicer shall not:

  (i)   change its name or identity; or

20



--------------------------------------------------------------------------------



 



  (ii)   change its corporate structure, which change would have a Material
Adverse Effect; or     (iii)   relocate any office where Records are kept,

      in each case without having given the Agent at least 30 days prior written
notice thereof.     (e)   Change in Payment Instructions to Obligors. The Master
Servicer shall not, at any time following the delivery of any Obligor
Notification to an Obligor, amend, supplement or otherwise modify or cancel or
revoke any Obligor Notification or other payment instructions to any Obligor
given in accordance with this Agreement and shall not instruct any Obligor to
make payments in respect of Purchased Receivables to any account other than the
account referred to in such Obligor Notification.     (f)   No impairment of
security. The Master Servicer shall not take any action or permit any action to
occur or suffer any circumstance to exist which would result in any security or
security interest granted, or charge or security agreement or document entered
into or registered or filed, in connection with this Agreement or any other
Transaction Document becoming impaired or unenforceable in any material respect.

7.   SERVICING FEE   7.1   Servicing Fee       The Agent and the Master Servicer
may from time to time agree a Servicing Fee to be paid to the Master Servicer in
accordance with Clause 4.1 and subject to the priorities therein. If the Master
Servicer is not AGCO Limited or an Affiliate of AGCO Limited, the Master
Servicer, by giving three Business Days prior written notice to the Agent, may
revise the percentage used to calculate the Servicing Fee so long as the revised
percentage will not result in a Servicing Fee that exceeds one hundred and ten
percent (110%) of the reasonable and appropriate out-of-pocket costs and
expenses of such Master Servicer incurred in connection with the performance of
its obligations hereunder as documented to the reasonable satisfaction of the
Agent; provided that if on any Settlement Date the sum of the Net Funding
Advances and the Net Liquidity Advances exceeds the Borrowing Base as determined
as of the last day of the immediately preceding Reporting Period, any
compensation to the Master Servicer in excess of the Servicing Fee initially
provided for herein shall be an obligation of the Company and shall not be
payable, in whole or in part, from Collections allocated to the CP Lender.   7.2
  Value added taxes       Each of the parties hereto agrees that the Servicing
Fee determined in accordance with Clause 7.1 shall be inclusive of all value
added taxes and comparable or similar Taxes and that (a) the payor of such fee
shall have no responsibility to pay any additional amount in respect of any such
Taxes and (b) in the event that any such Taxes are payable with respect to the
payment or receipt of the Servicing Fee, the Master Servicer shall promptly pay
such Taxes in full or, to the extent such Taxes have already been paid by a
Person legally obligated to pay such Taxes (other than the

21



--------------------------------------------------------------------------------



 



    Master Servicer), the Master Servicer shall promptly reimburse such payor in
full, whether out of such fees received by it or otherwise.   8.  
INDEMNIFICATION   8.1   Indemnities by the Master Servicer       Without
limiting any other rights which the Agent or the CP Lender or the other
Indemnified Parties may have hereunder or under applicable law, the Master
Servicer hereby agrees to indemnify the Indemnified Parties and the Company from
and against any and all Indemnified Amounts arising out of or resulting from
(whether directly or indirectly):

  (a)   the failure of any information contained in any Master Servicer Report
to be true and correct, or the failure of any other information provided to any
Indemnified Party by, or on behalf of, the Master Servicer to be true and
correct;     (b)   the failure of any representation, warranty or statement made
or deemed made by the Master Servicer (or any of its officers) under or in
connection with this Agreement to have been true and correct as of the date made
or deemed made;     (c)   the failure by the Master Servicer to comply with any
applicable Law with respect to any Purchased Receivable or any Contract related
thereto;     (d)   any dispute, claim, offset or defence of the Obligor to the
payment of any Purchased Receivable resulting from or related to the collection
activities in respect of such Purchased Receivable;     (e)   any failure of the
Master Servicer to perform its duties or obligations in accordance with the
provisions hereof; or     (f)   the commingling of Collections of Purchased
Receivables at any time with other funds.

8.2   Currency indemnity       If under any applicable law or regulation, or
pursuant to a judgment or order being made or registered against the Master
Servicer, or the liquidation of the Master Servicer, or for any other reason,
any payment under or in connection with this Agreement or any Transaction
Document is made (including any payment pursuant to this Clause 8) or fails to
be satisfied, in a currency (the “payment currency”) other than the currency in
which such payment is expressed to be due under or in connection with this
Agreement or any Transaction Document or, in the event no currency is specified,
a currency determined by the Person (in its reasonable good faith opinion) to
whom such payment is owed or otherwise payable (the “contractual currency”),
then, to the extent that the amount of such payment actually received by the
Agent, the Administrator, the Company, any Indemnified Party or any Lender (the
“payee”) when converted into the contractual currency at the rate of exchange
falls short of such amount due, the Master Servicer (the “currency payor”) as a
separate and independent obligation, shall indemnify and hold harmless the payee
against the

22



--------------------------------------------------------------------------------



 



    amount of such shortfall. For the purposes of this Clause “rate of exchange”
means the rate at which the payee is able on or about the date of such payment
to purchase, in accordance with its normal practice, the contractual currency
with the payment currency and shall take into account (and the payor shall be
liable for) any premium and other costs of exchange including any taxes or
duties incurred by reason of any such exchange.   8.3   Taxes

  (a)   All payments and distributions made in respect of Receivables to which
this Agreement is subject, and all payments and distributions made or deemed
made hereunder by Master Servicer to any Person (herein, each a “recipient”)
(all of the foregoing “covered payments”) shall be made free and clear of and
without deduction of any Taxes, (other than Excluded Taxes) except to the extent
required by applicable Law. In the event that any withholding or deduction from
any covered payment is required in respect of any Taxes, then the Master
Servicer shall:

  (i)   promptly upon becoming aware that it must make a deduction or
withholding (or that there is any change in the rate or the basis of such
deduction or withholding) notify the recipient accordingly. Similarly the
recipient shall notify the Master Servicer on becoming so aware in respect of a
covered payment;     (ii)   withhold or deduct the required amount from such
payment;     (iii)   pay (or procure the payment of) directly to the relevant
authority the full amount required to be so withheld or deducted;     (iv)  
within 30 days of making such payment in (iii) above, forward to such recipient
an official receipt or other documentation satisfactory to such recipient
evidencing such payment to such authority; and     (v)   except in the case of
Excluded Taxes, pay (or procure the payment of), out of funds other than
Collections, to the recipient such additional amount or amounts as is necessary
to ensure that the net amount actually received by the recipient will equal the
full amount such recipient would have received had no such withholding or
deduction been required.

  (b)   The recipient and the Master Servicer shall co-operate in completing any
procedural formalities necessary for the Master Servicer to obtain authorisation
under an applicable treaty to make a payment without a (or with a lower rate of)
withholding or deduction and the recipient shall notify the Master Servicer
promptly in writing if it ceases to be entitled to an exemption from withholding
or deduction under that treaty.     (c)   Moreover, if any Taxes (other than
Excluded Taxes) are directly asserted against any recipient with respect to any
payment or income earned or received by such recipient hereunder or under any
other Transaction Document, the Master Servicer will promptly pay such
additional amounts

23



--------------------------------------------------------------------------------



 



      (including any penalties, interest or expenses) as shall be necessary in
order that the net amounts received and retained by the recipient after the
payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount such recipient would have received had such Taxes not been
asserted.     (d)   No recipient shall be entitled to be indemnified under any
other indemnity contained in any other Transaction Document in respect of Taxes
directly asserted against the recipient in the circumstances described in Clause
8.3(c) if such recipient has already been indemnified by the Master Servicer
under Clause 8.3(c).     (e)   If the Master Servicer fails to pay any Taxes
when due to the appropriate taxing authority or fails to remit to the recipient
the required receipts or other required documentary evidence, the Master
Servicer shall indemnify the recipient for any incremental Taxes that may become
payable by any recipient as a result of any such failure except that such
indemnity shall not apply to the extent that it can be shown that (i) such
recipient failed to provide reasonable written notice to the Master Servicer of
such Taxes (the amount of which the Master Servicer could not otherwise have
reasonably known would have arisen) or (ii) the Taxes arose because of delay
which was solely caused by actions or omissions of the recipient.     (f)   In
the event that the Master Servicer pays any additional amount or amounts
pursuant to Clause 8.3(a)(v),(c) or (e) (an “additional tax payment”), and in
the event the recipient thereof determines, acting reasonably, that, as a result
of such additional tax payment, it is effectively entitled to obtain, utilise
and retain a refund of any Taxes or a tax credit in respect of Taxes which
reduces the tax liability of such recipient (a “tax saving”), then such
recipient shall, to the extent it can do so without prejudice to the amount of
any other deduction, credit or relief, upon actual receipt of such tax saving
reimburse to the Master Servicer such amount as such recipient shall determine,
acting reasonably, to be the proportion of the tax saving as will leave such
recipient (after such reimbursement) in no better or worse position than it
would have been in had the payment by the Master Servicer in respect of which
the foregoing additional tax payment was made not been subject to any
withholding or deduction on account of Taxes. If the Master Servicer shall have
received from any recipient any amount described in the preceding sentence and
it is subsequently determined that such recipient was not entitled to obtain,
utilise or retain the amount of the tax saving claimed, then the Master Servicer
shall repay such amount to such recipient. Each recipient shall have sole
discretion to arrange its affairs (including its tax affairs) without regard to
this Clause 8.3(f) and no recipient shall be obligated to disclose any
information regarding its affairs (including its tax affairs) or computations to
the Master Servicer.

8.4   Stamp taxes, etc.       The Master Servicer for so long as it is AGCO
Limited or any Affiliate of AGCO Limited hereby agrees to pay on demand all
stamp and other Taxes (other than Excluded Taxes) and fees (including interest,
late payment fees and penalties) paid, payable or determined to be payable in
connection with the execution, delivery, performance (including any sale of
Receivables), filing and recording of this

24



--------------------------------------------------------------------------------



 



    Agreement, any other Transaction Document or any other instrument, document
or agreement filed or delivered in connection therewith.   9.   MISCELLANEOUS  
9.1   Term of Agreement       This Agreement shall terminate on the Final Payout
Date; provided that (i) the rights and remedies of the Agent, the Company, the
CP Lender and the other Secured Parties with respect to any representation and
warranty made or deemed to be made by the Master Servicer pursuant to this
Agreement, (ii) the indemnification and payment provisions of Clause 8
(Indemnification), (iii) the agreements set forth in Clauses 9.9 (Consent to
disclosure), 9.10 (Confidentiality), 9.11 (No petition) and 9.12 (Limited
recourse), shall be continuing and shall survive any termination of this
Agreement.   9.2   Waivers; amendments

  (a)   No failure or delay on the part of any party hereto in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law.     (b)   Any provision
of this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Company, the Master Servicer and the
Agent.

9.3   Notices       All communications and notices provided for hereunder shall
be provided in the manner described in Clause 4 (Communications) of the Schedule
of Definitions.   9.4   Governing law; submission to jurisdiction; appointment
of service agent

  (a)   This Agreement and, to the extent incorporated into, applied to or
deemed repeated in this Agreement, the Schedule of Definitions shall be governed
by and construed in accordance with English law.     (b)   The Master Servicer
agrees that the courts of England shall have jurisdiction to hear and determine
any suit, action or proceeding, and to settle any dispute, which may arise out
of or in connection with this Agreement, any other Transaction Document or the
transactions contemplated hereby or thereby and, for such purposes, irrevocably
submits to the non-exclusive jurisdiction of such courts.     (c)   The Master
Servicer for itself irrevocably waives any objection which it might now or
hereafter have to the courts referred to in Clause 9.4(b) being nominated as the
forum to hear and determine any suit, action or proceeding, and to settle any
dispute, which may arise out of or in connection with this Agreement, any other
Transaction Document or the transactions contemplated

25



--------------------------------------------------------------------------------



 



      hereby or thereby and agrees not to claim that any such court is not a
convenient or appropriate forum.     (d)   The submission to the jurisdiction of
the courts referred to in Clause 9.4(b) shall not (and shall not be construed so
as to) limit the right of the Agent to take proceedings against the Master
Servicer or any of its property in any other court of competent jurisdiction nor
shall the taking of proceedings in any other jurisdiction preclude the taking of
proceedings in any other jurisdiction, whether concurrently or not.     (e)  
The Master Servicer hereby consents generally in respect of any legal action or
proceeding arising out of or in connection with this Agreement, any other
Transaction Document or the transactions contemplated hereby or thereby, to the
giving of any relief or the issue of any process in connection with such action
or proceeding including, without limitation, the making, enforcement or
execution against any property whatsoever (irrespective of its use or intended
use) of any order or judgment which may be made or given in such action or
proceeding. Without limiting the foregoing, the Master Servicer agrees to
reimburse any successful claimant the costs of any legal action or proceeding
brought against the Master Servicer pursuant to this Clause 9.4, including the
cost of all stamp duties (if any) payable in connection therewith.

9.5   Integration       This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.   9.6   Severability and partial invalidity

  (a)   Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.     (b)   If a court of competent jurisdiction
determines that any term or provision of this Agreement as written is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall reduce the scope, duration, or area of the
term or provision, delete specific words or phrases, or replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the court’s judgment may
be appealed.

9.7   Counterparts; facsimile delivery       This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be

26



--------------------------------------------------------------------------------



 



    deemed to be an original and all of which when taken together shall
constitute one and the same Agreement. Delivery by facsimile of an executed
signature page of this Agreement shall be effective as delivery of an executed
counterpart hereof.   9.8   Successors and assigns; binding effect

  (a)   This Agreement shall be binding on the parties hereto and their
respective successors and assigns; provided that, subject to Clause 2.1
(Appointment of Master Servicer), the Master Servicer may not assign any of its
rights or delegate any of its duties hereunder or under any of the other
Transaction Documents to which it is a party without the prior written consent
of the Agent.     (b)   The Master Servicer hereby agrees and consents to the
assignment by the CP Lender from time to time of all or any part of its rights
under, interest in and title to this Agreement and the Asset Interest to any
Program Support Provider. In addition, each of the Company and the Master
Servicer hereby consents to and acknowledges the assignment by the CP Lender of
all of its rights under, interest in and title to this Agreement and the Asset
Interest to the Agent. The Master Servicer hereby acknowledges that it has read
Clause 8.8 of the Receivables Funding Agreement and hereby agrees that the CP
Lender may assign its right and interests in this Agreement to the same extent
as provided for therein.     (c)   If:

  (i)   the CP Lender makes an assignment in accordance with Clause 9.8 to
another person (a “new recipient”); and     (ii)   as a result of circumstances
existing at the date on which the assignment occurs, the Company would be
obliged to make a payment to the new recipient under Clauses 8.3 (Taxes),

      then the new recipient is only entitled to receive payment under Clause
8.3 (Taxes) to the same extent as the CP Lender would have been if the
assignment had not occurred.

9.9   Consent to disclosure       The Master Servicer hereby consents to the
disclosure of any non-public information with respect to it received by the
Agent, the Administrator, the Company or any other Secured Party to any other
Lender or potential Lender, the Agent, any nationally recognised statistical
rating organisation rating the CP Lender’s Commercial Paper, any dealer or
placement agent of or depositary for the CP Lender’s Commercial Paper, the
Administrator, any Program Support Provider, any Participant or any of such
Person’s counsel or accountants in relation to this Agreement or any other
Transaction Document.

27



--------------------------------------------------------------------------------



 



9.10   Confidentiality

  (a)   The Master Servicer hereby agrees that it will not disclose the contents
of this Agreement or any other Transaction Document or any other proprietary or
confidential information disclosed to it by the Agent, the Company, the
Administrator, any other Secured Party or any Program Support Provider,
respectively, to any other Person except (i) its auditors and attorneys,
employees or financial advisors (other than any commercial bank) and any
nationally recognised statistical rating organisation, provided such auditors,
attorneys, employees, financial advisors or rating agencies are informed of the
highly confidential nature of such information, (ii) an alternative commercial
source of financing in connection with a potential refinancing of the Advances
in the event that any Liquidity Bank shall have refused to extend the Commitment
Termination Date pursuant to Clause 2.11 of the Liquidity Agreement, or (iii) as
otherwise required by applicable Law, by any order of a court of competent
jurisdiction or by any governmental, taxation or regulatory authority.     (b)  
Subject to Clause 9.9, the Agent hereby agrees that it will not disclose this
Agreement or any other Transaction Document or the terms thereof or any
confidential information of or with respect to the Master Servicer to any other
Person except as otherwise requested or required by applicable Law or order of a
court of competent jurisdiction.

9.11   No petition       The Master Servicer hereby covenants and agrees that:

  (a)   prior to the date which is one (1) year and one (1) day after the
payment in full of all outstanding Commercial Paper or other rated indebtedness
of the CP Lender, it will not institute against, or join any other Person in
instituting against, the CP Lender any proceeding of a type referred to in the
definition of Insolvency Event; and     (b)   prior to the date which is two
(2) years and one (1) day after the Final Payout Date, it will not institute
against, or join any other Person in instituting against, the Company any
proceeding of a type referred to in the definition of Insolvency Event.

9.12   Limited recourse       The Master Servicer acknowledges and agrees that,
notwithstanding anything to the contrary contained in this Agreement:

  (a)   save as provided for in the Receivables Funding Agreement, the
obligations of the Company under the Transaction Documents to which it is a
party are solely the corporate obligations of the Company and shall be payable
solely to the extent of funds received by the Company in accordance herewith or
from any party to any Transaction Document in accordance with the terms thereof
and available for such payment in accordance with this Agreement and the other
Transaction Documents; and

28



--------------------------------------------------------------------------------



 



  (b)   save as provided for in the Receivables Funding Agreement, the
obligations of the CP Lender under the Receivables Funding Agreement and any
other Transaction Document to which it is a party are solely the corporate
obligations of the CP Lender and shall be payable solely to the extent of funds
received from Collections or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay matured
and maturing Commercial Paper.

9.13   Mitigation

  (a)   Each recipient (as defined in Clause 8.3 (Taxes)) shall, in consultation
with the Master Servicer, take all reasonable steps (other than the sale of any
Purchased Receivables) to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to Clause 8.3 (Taxes)
transferring its rights and obligations under the Transaction Documents.     (b)
  The taking of any action by the recipient under Clause 9.13(a) above shall be
subject to the following conditions:

  (i)   the Master Servicer shall indemnify the recipient against any reasonable
costs incurred by the recipient in taking any mitigating action; and     (ii)  
the recipient shall not be obliged to take any action under Clause 9.13(a) which
in its reasonable opinion would be materially prejudicial to it.

9.14   Contracts (Rights of Third Parties) Act (1999)       Except in respect of
the Company, the Agent and the other Secured Parties, which Persons (including,
for the avoidance of doubt, their respective successors and permitted assigns)
are intended to have the benefit of this Agreement pursuant to the Contracts
(Rights of Third Parties) Act (1999), the parties hereto do not intend any term
of this Agreement to be enforceable pursuant to the Contracts (Rights of Third
Parties) Act (1999).       EXECUTION       The parties hereto have shown their
acceptance of the terms of this Agreement by executing it below.

29



--------------------------------------------------------------------------------



 



EXECUTION

         
SIGNED by                                         ,
    )  
                                        , duly authorised for
    )  
and on behalf of AGCO RECEIVABLES
       
LIMITED
       
 
       
SIGNED by                                         ,
    )  
                                        , duly authorised for
    )  
and on behalf of AGCO LIMITED
       
 
       
SIGNED by                                         , duly
    )  
authorised for and on behalf of
    )  
COÖPERATIEVE CENTRALE
    )  
RAIFFEISEN-BOERENLEENBANK
    )  
B.A. (TRADING AS RABOBANK
    )  
INTERNATIONAL), LONDON
    )  
BRANCH
     
 
       
SIGNED by                                         ,
    )  
                                        , duly authorised for
    )  
and on behalf of AGCO GMBH
       
 
       
SIGNED by                                         ,
    )  
                                        , duly authorised for
    )  
and on behalf of AGCO S.A.
       
 
       
SIGNED by                                         ,
    )  
                                        , duly authorised for
    )  
and on behalf of AGCO IBERIA SA
       

Receivables Servicing Agreement

1



--------------------------------------------------------------------------------



 



      EXECUTION COPY  

Dated 13 October 2006

  (1)   AGCO RECEIVABLES LIMITED as the Company       (2)   AGCO CORPORATION as
the Parent       (3)   COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.
trading as RABOBANK INTERNATIONAL, LONDON BRANCH as Agent  

 
PARENT UNDERTAKING AGREEMENT
 
(MAYER BROWN ROWE & MAW LOGO) [g04087g0408701.gif]

LONDON

 



--------------------------------------------------------------------------------



 



CONTENTS

                Clause       Page   1.    
DEFINITIONS AND INTERPRETATION
    1     2.    
PERFORMANCE OF PERFORMANCE OBLIGATIONS
    2     3.    
REPRESENTATIONS AND WARRANTIES
    5     4.    
COVENANTS
    8     5.    
INDEMNIFICATION AND EXPENSES
    11     6.    
MISCELLANEOUS
    16  

 i 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 13 October 2006 and is made between:

(1)   AGCO RECEIVABLES LIMITED, a company incorporated under the laws of England
and Wales (the “Company”);   (2)   AGCO CORPORATION, a Delaware corporation (the
“Parent”);   (3)   COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A, trading
as RABOBANK INTERNATIONAL, LONDON BRANCH, acting in its capacity as Agent (the
“Agent”) for Erasmus Capital Corporation (the “CP Lender”).

BACKGROUND

(A)   Certain Originators intend to sell, assign and transfer certain
Receivables from time to time to the Company.

(B)   The Agent and the Company wish to obtain certain assurances from the
Parent regarding the performance by the Originators and the Master Servicer of
their respective obligations under the Transaction Documents to which they are
each party.

(C)   Each of the parties hereto wish to set out the terms on which the Parent
will support the performance by the Originators and the Master Servicer of their
respective obligations under the Transaction Documents.

1.   DEFINITIONS AND INTERPRETATION   1.1   Terms Defined in Schedule of
Definitions       In this Agreement, unless otherwise defined herein or the
context otherwise requires, capitalised terms have the meanings set forth in the
Master Schedule of Definitions, Interpretations and Construction, dated as of
the Closing Date and signed by the parties hereto and others for the purposes of
identification (the “Schedule of Definitions”).   1.2   Interpretation and
construction       The principles of interpretation, construction and
calculation set forth in Clauses 2 and 3 of the Schedule of Definitions apply to
this Agreement as if fully set forth herein.   1.3   Amendments to Schedule of
Definitions       No amendment, restatement, supplement or other modification to
the Schedule of Definitions after the date of this Agreement shall affect the
terms of this Agreement unless approved in writing by the parties to this
Agreement.   1.4   The Agent       The parties to this Agreement acknowledge
that the Agent is a party to this Agreement, inter alia, for the purposes of:

1



--------------------------------------------------------------------------------



 



  (a)   enforcing the rights of the Company and other Secured Parties against
the Parent in connection with the performance guarantee in Clause 2;     (b)  
obtaining the benefit of the other obligations of the Parent in favour of the
Company and other Secured Parties hereunder.

    The Agent shall have no responsibility or liability as a result of its being
party to this Agreement.   2.   PERFORMANCE OF PERFORMANCE OBLIGATIONS   2.1  
Performance of Performance Obligations

  (a)   The Parent hereby unconditionally and irrevocably undertakes and agrees,
with and for the benefit of the Company, the Agent and the other Secured Parties
(i) to cause the due and punctual performance and observance by each of the
Originators, the Master Servicer, each Sub-Servicer the Company and the
Subordinated Lender, to the extent any such Person is a Subsidiary of the
Parent, (each, a “Performance Party”) of all of the terms, covenants,
conditions, agreements and undertakings on the part of the Performance Parties
to be performed or observed under the Transaction Documents to which any of the
Performance Parties are or hereafter become a party and any other agreements and
other documents delivered from time to time by the Performance Parties pursuant
thereto or in connection therewith in accordance with the terms thereof,
including any agreement of any Performance Party to pay any money or deposit
Collections under any Transaction Document (all such terms, covenants,
conditions, agreements and undertakings on the part of the Performance Parties
to be performed or observed being collectively called the “Performance
Obligations”), and (ii) to pay any and all expenses (including reasonable fees
and expenses of counsel) incurred by the Company, the Agent or any other Secured
Party in enforcing the Parent’s obligations hereunder.     (b)   In the event
that any Performance Party shall fail in any manner whatsoever to perform or
observe any Performance Obligation when the same shall be required to be
performed or observed under the Transaction Documents to which such Performance
Party is a party, then the Parent will itself duly and punctually perform or
observe, or cause to be duly and punctually performed or observed, such
Performance Obligation, and it shall not be a condition to the obligation of the
Parent hereunder to perform or observe any Performance Obligation (or to cause
the same to be performed or observed) that the Company, the Agent or any other
Secured Party shall have first made any request of or demand upon or given any
notice to the Parent, any Performance Party or any other Person, or have
instituted any action or proceeding against the Parent, any Performance Party or
any other Person in respect thereof.     (c)   The Agent (on behalf of the
Company and the Secured Parties or any of them) may proceed to enforce the
obligations of the Parent under this Clause 2.1 without first pursuing or
exhausting any right or remedy which the Company, the Agent or any other Secured
Party may have against any Performance

2



--------------------------------------------------------------------------------



 



      Party, any other Person, any Receivables or related assets, or any
collateral for any or all of the Performance Obligations.

2.2   Obligations absolute

  (a)   The Parent will perform its obligations under this Agreement regardless
of any law, rule, regulation or order now or hereafter in effect in any
jurisdiction affecting any of the terms of the Transaction Documents or the
rights of the Company, the Agent or any other Secured Party with respect thereto
and regardless of whether the Parent has notice or knowledge of any matters
referred to in this Clause 2.2(a).     (b)   The obligations of the Parent under
this Agreement shall be absolute and unconditional irrespective of:

  (i)   any lack of validity or enforceability of any Transaction Document;    
(ii)   any change in the time, manner or place of performance of, or in any
other term of, or release, surrender, compromise, settlement, waiver,
subordination, assignment or transfer all or any of the Performance Obligations,
or any failure or omission to enforce any right, power or remedy with respect to
the Performance Obligations or any part thereof or any agreement relating
thereto or any other amendment or waiver of or any consent to departure from the
terms of any Transaction Document;     (iii)   any exchange, release or
non-perfection of any collateral, or any release or amendment or waiver of or
consent to departure from the terms of any other guaranty or surety agreement,
for all or any of the Performance Obligations or change of ownership of any
Performance Party;     (iv)   any failure to obtain any authorisation or
approval from or other action by, or to notify or file with, any governmental
authority or regulatory body required in connection with the performance of such
obligations by the Parent;     (v)   the application of payments received from
any source to the payment of any Performance Obligations of any Performance
Party, any part thereof or amounts which are not covered by this Agreement even
though the Agent or the Company might lawfully have elected to apply such
payments to any part or all of such Performance Obligations or to amounts which
are not covered by this Agreement; or     (vi)   any other circumstance which
might constitute a defense available to, or a discharge of, any Performance
Party or the Parent, or any other circumstance, event or happening whatsoever,
whether foreseen or unforeseen and whether similar or dissimilar to anything
referred to above in this Clause 2.2.

3



--------------------------------------------------------------------------------



 



  (c)   This Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any payment by any Performance Party or any Obligor
is rescinded or must otherwise be returned by the Company, the Agent or any
other Secured Party upon the insolvency, bankruptcy or reorganisation of any
Performance Party or any Obligor or otherwise, all as though such payment had
not been made.     (d)   The obligations of the Parent under this Agreement
shall not be subject to reduction, termination or other impairment by reason of
any set-off, recoupment, counterclaim or defense or for any other reason, and
shall not be discharged except by performance as herein provided. In the event
of an acceleration of the time for payment of any of the Performance
Obligations, such amounts then due and owing under the terms of any Transaction
Document, or any other agreement evidencing, securing or otherwise executed in
connection with the Performance Obligations, shall become immediately due and
payable by the Parent.

2.3   Waiver       The Parent hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Performance
Obligations and the Transaction Documents and any requirement that the Company,
the Agent or any other Secured Party exhaust any right or take any action
against any Performance Party, any Obligor or any other Person. The Company and
the Agent hereby agree that they will use reasonable efforts to give the Parent
notice of any intention to make any claim or demand hereunder; provided that the
Parent hereby acknowledges and agrees that no failure or delay on the part of
the Company and/or the Agent to give the Parent any such notice shall relieve or
otherwise release the Parent from its obligations hereunder, preclude the
exercise by the Company and/or the Agent of its, or their, rights hereunder or
otherwise affect this Agreement in any way or afford the Parent any recourse
against the Company or the Agent in respect of such failure or delay.   2.4  
Subrogation

  (a)   The Parent will not exercise or assert any rights which it may acquire
by way of subrogation under this Agreement in respect of any Performance
Obligations until the Final Payout Date. The Parent waives any benefit of and
any right to participate in any collateral security which may be held by the
Agent until the Final Payout Date. The payment of any amounts due with respect
to any indebtedness of the Performance Parties now or hereafter owed to the
Parent is hereby subordinated to the prior payment in full of all the
Performance Obligations. If any payment shall be made to the Parent on account
of any such subrogation rights at any time when all of the Performance
Obligations shall not have been paid and performed finally and in full or before
the Final Payout Date, then each and every amount so paid will be held in trust
for the benefit of the Company, the Agent and the other Secured Parties as their
interests appear and forthwith be paid to the Agent to be credited and applied
to the Performance Obligations to the extent then unsatisfied, in accordance
with the terms of the Transaction Documents.

4



--------------------------------------------------------------------------------



 



  (b)   In the event that the Parent shall have satisfied any of the Performance
Obligations in full and the Final Payout Date has occurred, then the Company and
the Agent will, at the Parent’s request and expense, execute and deliver to the
Parent appropriate documents, without recourse and without representation or
warranty of any kind, necessary to evidence or confirm the transfer by way of
subrogation to the Parent of the rights of the Company or the Agent (on behalf
of the Secured Parties or any of them) with respect to the Performance
Obligations to which the Parent shall have become entitled by way of
subrogation, and thereafter the Company, the Agent and the other Secured Parties
shall have no responsibility to the Parent or any other Person with respect
thereto.

2.5   Payments; overdue interest

  (a)   Notwithstanding anything contained herein or any other Transaction
Document to the contrary, all amounts to be paid or deposited by the Parent
hereunder shall be paid in a manner such that the amount to be paid or deposited
is actually received by the Person to which such amount is to be paid or on
behalf of which such amount is to be deposited, in accordance with the terms
hereof (and of the Servicing Agreement, as applicable), on the day when due in
immediately available funds. If such amounts are payable to the Agent (whether
on behalf of the Company, any other Secured Party or otherwise) they shall be
paid or deposited in the account indicated under the heading “Payment
Information” in Schedule 2 to the Schedule of Definitions, until otherwise
notified by the Agent.     (b)   The Parent shall, to the extent permitted by
applicable Law, pay to the Agent, for the benefit of the Secured Parties, upon
demand, interest on all amounts not paid or deposited when due hereunder at the
Default Rate.

2.6   Right of set-off       Without limiting any rights which the Company, the
Agent or the other Secured Parties may have hereunder or under the Transaction
Documents and applicable Law, each of the Company, the Agent and each Secured
Party is hereby authorised at any time to set-off, appropriate and apply
(without presentment, demand, protest or other notice which are hereby expressly
waived) any deposits and any other indebtedness held or owing by the Company,
the Agent or such Secured Party for the account of, or to, the Parent against
any amount owing hereunder by the Parent to such Person or to the Agent on
behalf of such Person (even if contingent or unmatured).   3.   REPRESENTATIONS
AND WARRANTIES       The Parent represents and warrants to and for the benefit
of the Company, the Agent and the other Secured Parties that, on the Closing
Date and on each Advance Date and each Settlement Date:

  (a)   Corporate Existence and Power. It (i) is a corporation duly organised,
validly existing and in good standing under the laws of its jurisdiction of
organisation, (ii) has all corporate power and all licenses, authorisations,
consents, approvals and qualifications of and from all Official Bodies and other
third

5



--------------------------------------------------------------------------------



 



      parties required to carry on its business in each jurisdiction in which
its business is now and proposed to be conducted (except where the failure to
have any such licenses, authorisations, consents, approvals and qualifications
would not individually, or in the aggregate, have a Material Adverse Effect),
and (iii) is duly qualified to do business in and in good standing in every
other jurisdiction in which the nature of its business requires it to be so
qualified (except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect).     (b)   Corporate and Governmental
Authorisation; Contravention. The execution, delivery and performance by it of
this Agreement and the other Transaction Documents to which it is a party
(i) are within the its corporate powers, (ii) have been duly authorised by all
necessary corporate and shareholder action, (iii) require no action by or in
respect of, or filing with, any Official Body or official thereof or third
party, (iv) do not contravene or constitute a default under (A) its Organic
Documents, (B) any Law applicable to it, (C) any contractual restriction binding
on or affecting it or its property or (D) any order, writ, judgment, award,
injunction, decree or other instrument binding on or affecting it or its
property and (v) do not result in the creation or imposition of any Adverse
Claim upon or with respect to its property or the property of any of its
Subsidiaries (except as contemplated by the Transaction Documents).     (c)  
Binding Effect. Each of this Agreement and each of the other Transaction
Documents to which it is a party has been duly executed and delivered and
constitutes its legal, valid and binding obligations, enforceable against it in
accordance with its terms (as such enforcement may be subject to any applicable
Enforcement Limitation). Its obligations hereunder are and will be direct,
unconditional and general obligations which rank equally with all its other
unsecured obligations and liabilities, present or future, actual or contingent,
save for unsecured obligations and liabilities accorded preference over its
other unsecured obligations and liabilities pursuant to any provision of the
laws of its country of incorporation.     (d)   Accuracy of Information. All
information heretofore furnished by it or on its behalf or by or on behalf of
any Performance Party to the Company, the Agent or any other Secured Party for
purposes of or in connection with the Transaction Documents is, and all such
information hereafter furnished by it or any Performance Party to the Company,
the Agent or any other Secured Party will be, true, complete and accurate in
every material respect, on the date such information is stated or certified, and
no such item contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.     (e)   Subsidiaries. The Parent owns, directly or
indirectly, all the issued and outstanding shares of each Performance Party,
free and clear of any Adverse Claim, other than the lien in such shares securing
indebtedness and obligations arising under the Group Credit Agreement.

6



--------------------------------------------------------------------------------



 



  (f)   Financial Statements. (i) The Parent’s audited consolidated balance
sheets and the statements of income relating thereto, for the most
recently-ended fiscal year of the Parent which have been prepared in accordance
with GAAP applicable to the Parent consistently applied and copies of which have
been made available to the Agent, present a true and fair view of the
consolidated financial condition of the Group Companies on such date; and
(ii) each of the Company’s, the Master Servicer’s and each Originator’s audited
balance sheets and the statements of income relating thereto, for its most
recently-ended fiscal year which have been prepared in accordance with GAAP
applicable to such Person consistently applied and copies of which have been
made available to the Agent, present a true and fair view of its financial
condition on such date.     (g)   Places of Business. The registered office,
Centre of Main Interest and principal places of business of each of each
Originator, the Master Servicer and the Subordinated Lender, where such Person
keeps all its Records, are located at the address(es) listed in Exhibit I to the
Schedule of Definitions or such other locations notified to the Agent in
accordance with the Transaction Documents.     (h)   Actions, Suits. There are
no actions, suits or proceedings pending or, to its knowledge threatened against
or affecting the Parent, the Company, the Master Servicer or any Originator or
any of their respective properties in or before any court, arbitrator or other
body, which would have a Material Adverse Effect. None of the Parent, the
Company, the Master Servicer or any Originator is in default with respect to any
order of any court, arbitrator or governmental body which default would have a
Material Adverse Effect.     (i)   Other Defaults. None of the Parent, the
Company, the Master Servicer or any Originator has indebtedness for money
borrowed (other than to another Group Company and whether individually or
collectively) in excess of the Threshold Amount which has been declared to be or
otherwise has become due and payable prior to its scheduled maturity date.    
(j)   Sovereign Immunity. None of the properties or assets of any of the Parent,
the Company, the Master Servicer or any Originator has any right of immunity on
the grounds of sovereignty or otherwise from any legal action, suit or
proceeding, set-off or counterclaim, the jurisdiction of any competent court,
service of process upon it or any agent, attachment prior to judgment,
attachment in aid of execution, execution or any other process for the
enforcement of any judgment or other legal process in respect of any of its
obligations under any Transaction Document to which it is a party. To the extent
that, the foregoing notwithstanding, the Parent, the Company or the Master
Servicer has or may have any such immunity, such right of immunity is hereby
irrevocably and unconditionally waived.     (k)   Solvency. The Parent is
solvent and able to pay its debts as they fall due and has not suspended or
threatened to suspend making payments (whether of principal or interest) with
respect to all or any class of its debts and will not become insolvent or unable
to pay its debts in consequence of any obligation or transaction contemplated in
the Transaction Documents.

7



--------------------------------------------------------------------------------



 



  (l)   Insolvency procedures. No corporate action has been taken or is pending,
no other steps have been taken (whether out of court or otherwise) and no legal
proceedings (other than any frivolous and vexatious proceedings which are
dismissed within 10 days) have been commenced or are threatened or are pending
for:

  (i)   its bankruptcy, liquidation, suspension of payments, controlled
management, winding-up, liquidation, dissolution, administration or
reorganisation; or     (ii)   it to enter into any composition or arrangement
with its creditors; or     (iii)   the appointment of a receiver, administrative
receiver, trustee or similar officer in respect of it or any of its property,
undertaking or assets.

      No event equivalent to any of the foregoing has occurred in or under the
laws of any relevant jurisdiction.

4.   COVENANTS   4.1   Affirmative covenants of the Parent       At all times
from the date hereof to the Final Payout Date, unless the Agent shall otherwise
consent in writing:

  (a)   Reporting Requirements. The Parent shall maintain a system of accounting
established and administered in accordance with GAAP, and shall furnish (or
cause to be furnished) to the Agent or make available to the Agent on the
Parent’s website:

  (i)   Annual Reporting. Upon the request of the Agent and after filing thereof
with the relevant Official Body, audited consolidated financial statements of
the Parent and its Subsidiaries, prepared in accordance with GAAP, including a
balance sheet as of the end of such period and the related statements of
operations and shareholders’ equity, accompanied by an unqualified audit report
certified by KMPG LLP or any other independent certified public accountants of
recognised national standing, prepared in accordance with GAAP.     (ii)  
Quarterly Reporting. Within seventy (70) days after the close of the first three
(3) quarterly periods of each of its fiscal years, an unaudited consolidated
balance sheet of the Parent and its Subsidiaries as at the close of each such
period and related statements of operations, shareholder’s equity and cash flows
for the period from the beginning of such fiscal year to the end of such
quarter, all prepared in accordance with GAAP.     (iii)   Compliance
Certificate. Within 70 days after the close of the first three quarterly periods
of each of its fiscal years and within 100 days after the close of each of its
fiscal years, a certificate signed by the

8



--------------------------------------------------------------------------------



 



      Parent’s director of finance or chief financial officer stating that
(A) the most recent financial statements have been prepared in accordance with
GAAP and accurately reflect the consolidated financial condition of the Parent
and its Subsidiaries, and (B) to the best of such Person’s knowledge, no
Termination Event or Potential Termination Event exists, or if any Termination
Event or Potential Termination Event exists, stating the nature and status
thereof.     (iv)   Change in Debt Ratings. Within five (5) days after the date
of any reduction in the Parent’s or any Performance Party’s public or private
debt ratings, if any, a written certification of such public and private debt
ratings after giving effect to any such reduction.     (v)   Other Information.
To the extent not prohibited by applicable Law, such other information
(including non-financial information) as the Agent or the Administrator may from
time to time reasonably request with respect to the Parent or the Affected
Assets.

  (b)   Maintenance of Existence, etc. The Parent shall do all things necessary
to remain duly organised, validly existing and in good standing in its
jurisdiction of organisation and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, failure of
which to do, in each case, would have a Material Adverse Effect.     (c)  
Compliance with Laws, etc. The Parent shall comply with all Laws to which it or
its respective properties may be subject, and preserve and maintain its
licenses, rights, franchises, qualifications and privileges, except to the
extent that any such failure to so comply or preserve or maintain the same would
not individually or in the aggregate have a Material Adverse Effect.     (d)  
Furnishing of Information and Inspection of Records. The Parent shall furnish or
cause to be furnished to the Agent from time to time such information in its
possession with respect to the Affected Assets as the Agent may reasonably
request, including listings identifying the Obligor and the Outstanding Balance
of each Receivable. Upon reasonable advance notice by the Agent to the Parent,
the Parent shall at any time and from time to time during regular business
hours, as requested by the Agent, permit the Agent, or its agents or
representatives, at the expense of the Parent:

    (i)   to examine and make copies of and take abstracts from all books,
records and documents (including computer tapes and disks) relating to the
Receivables or other Affected Assets, including any related Contract, and      
  (ii)   to visit the offices and properties of the Parent for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to the Affected Assets or the Parent’s or the Performance Parties’
performance under the Transaction Documents to which it is a party, or under the
Contracts, if any, with any of the officers, directors or relevant employees
(after consultation with AGCO Limited) of such Person having knowledge of such
matters.

9



--------------------------------------------------------------------------------



 



      Subject to Clause 6.9, such agents and representatives shall be bound to
treat any information received pursuant to this clause (d) as confidential.    
(e)   Sale Treatment. The Parent shall not account for, or report, or otherwise
treat, the transactions contemplated by each Receivables Transfer Agreement in
any manner other than as a sale of Receivables by the relevant Originator to the
Company.     (f)   Notices. The Parent shall notify the Agent and the Company in
writing of any of the following, describing the same and, if applicable, the
steps being taken with respect thereto:

  (i)   Termination Event. Immediately upon becoming aware thereof, the
occurrence of any Termination Event or Potential Termination Event, by a
statement of one of its duly authorised officers;     (ii)   Final Judgment. As
soon as reasonably practicable following the occurrence thereof, the entry of
any final judgment or decree (which is not subject to any further appeal)
against the Parent, the Company, any Originator or the Master Servicer in an
amount which, when aggregated with any other undischarged judgments or decrees
against the Parent, the Company, such Originator the Master Servicer is in
excess of the Threshold Amount at the time of entry of such judgment or decree;
    (iii)   Litigation. As soon as reasonably practicable following the
occurrence thereof and, in any event, no later than the immediately succeeding
Settlement Date, the institution of any litigation, dispute resolution,
arbitration proceeding or governmental proceeding against the Parent, the
Company, any Originator or the Master Servicer or to which it becomes party
seeking monetary damages in an amount which, when aggregated with any other such
monetary damages sought against the Parent, the Company, any Originator or the
Master Servicer is in excess of the Threshold Amount; and     (iv)   Adverse
Claims. Immediately upon becoming aware thereof, the creation or imposition of
any Adverse Claim on any Purchased Receivable or any Related Asset (except as
created under any Transaction Document) or the occurrence of a Material Adverse
Effect.

  (g)   Compliance with Contracts. The Parent shall procure that each Originator
shall:

  (i)   perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by such Originator under
the Contracts related to the Purchased Receivables to which such Originator is a
party; and     (ii)   comply in all material respects with the Credit and
Collection Policy with regard to the Purchased Receivables and the related
Contracts.

10



--------------------------------------------------------------------------------



 



  (h)   Separate entity. The Parent shall at all times procure, except as
otherwise expressly provided for in the Transaction Documents, that the Company:

  (i)   holds itself out as a separate entity and correct any misunderstanding
regarding its separate identity known to it;     (ii)   maintains an arm’s
length relationship with its Affiliates;     (iii)   has at least one
independent director;     (iv)   maintains books, records and accounts separate
from those of any other Person or entity and keep substantially complete and up
to date records of all amounts due and payable by it under the Transaction
Documents;     (v)   maintains separate audited accounts;     (vi)   prevents
its assets from becoming commingled with those of any other entity; and    
(vii)   uses separate invoices and cheques.

4.2   Negative Covenants of the Parent       At all times from the date hereof
to the Final Payout Date, unless the Agent shall otherwise consent in writing:

  (a)   No Mergers, etc. The Parent shall not, and shall not permit any AGCO
Party to, consolidate or merge with or into, or sell, lease or transfer all or
substantially all of its assets to, any other Person, unless (i) no Termination
Event or Material Adverse Effect would occur or be reasonably likely to occur as
a result of such transaction, (ii) either the Parent is the Person surviving
such merger or such surviving Person executes and delivers to the Company and
the Agent, for the benefit of the Company, the Agent and the other Secured
Parties, an agreement by which such Person assumes the obligations of the Parent
under this Agreement, together with such certificates and opinions of counsel as
the Company or the Agent may reasonably request, and (iii) after giving effect
to such transaction, such transaction would not result in the sum of the Net
Funding Advances and the Net Liquidity Advances exceeding the Borrowing Base.  
  (b)   Amendment to Organic Documents. The Parent shall not amend its
constitutional documents in any respect if such change would have a Material
Adverse Effect.

5.   INDEMNIFICATION AND EXPENSES   5.1   Indemnities by the Parent      
Without limiting any other rights which the Indemnified Parties may have
hereunder or under the other Transaction Documents or applicable Law, the Parent
hereby agrees to indemnify the Company, the Agent and the other Secured Parties,
their respective officers, directors, employees, counsel and other agents, and
the other

11



--------------------------------------------------------------------------------



 



    Indemnified Parties referred to in the Receivables Funding Agreement (all
such Persons being herein collectively called the “Indemnified Parties”), from
and against any and all damages, losses, claims, liabilities, costs and
expenses, including reasonable attorneys’ fees and disbursements (collectively,
“Indemnified Amounts”), awarded against or incurred by any of them in any action
or proceeding between the Parent, any Performance Party (including any
Originator or any Affiliate of any Originator acting as Master Servicer or
Sub-Servicer) or any Affiliate of the foregoing and any of the Indemnified
Parties or between any of the Indemnified Parties and any third party or
otherwise arising out of or as a result of the Transaction Documents or any of
the other transactions contemplated thereby, excluding, however, (i) Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party, as finally determined by a court of
competent jurisdiction, or (ii) recourse (except as otherwise specifically
provided in the Transaction Documents) for uncollectible Receivables. Without
limiting the generality of the foregoing (and subject to clauses (i) and (ii)),
the Parent shall indemnify each Indemnified Party for Indemnified Amounts
relating to or resulting from:

  (a)   any representation or warranty made by the Parent or any Performance
Party or any officers of the Parent or any Performance Party under or in
connection with this Agreement, any Receivables Transfer Agreement, any of the
other Transaction Documents, any Master Servicer Report, or any other
information or report delivered by the Parent or any Performance Party pursuant
to any of the Transaction Documents which shall have been incomplete, false or
incorrect in any respect when made or deemed made;     (b)   the failure by the
Parent or any Performance Party to comply with any applicable Law with respect
to any Purchased Receivable or any Contract related thereto, or the
nonconformity of any Purchased Receivable or any Contract related thereto with
any such applicable Law;     (c)   the occurrence of any Termination Event;    
(d)   any lawsuit, order, consent decree, judgment, claim or other action of
whatever sort relating to, or otherwise in connection with, any environmental,
health, safety or hazardous material law, rule, regulation, ordinance, code,
policy or rule of common law now or hereinafter in effect;     (e)   the failure
by the Parent or any Performance Party to comply with any term, provision or
covenant contained in this Agreement or any of the other Transaction Documents
to which it is a party or to perform any of its respective duties or obligations
under the Receivables or any Contracts related thereto;     (f)   any repayment
by any Indemnified Party of any amount previously distributed to such
Indemnified Party which such Indemnified Party believes in good faith is
required to be made;     (g)   at any time AGCO Limited or any Affiliate of AGCO
Limited is the Master Servicer or a Sub-servicer, the commingling by the Parent
or any Performance Party of Collections of Receivables with any other funds;

12



--------------------------------------------------------------------------------



 



  (h)   any investigation, litigation or proceeding related to this Agreement or
any of the other Transaction Documents, except to the extent that such
investigation, litigation or proceeding relates solely to such Indemnified
Parties’ participation in securitisation transactions;     (i)   any inability
to obtain any judgment in or utilise the court or other adjudication system of,
any state or country in which an Obligor may be located as a result of the
failure of the Parent or any Performance Party to qualify to do business or file
any notice of business activity report or any similar report;     (j)   except
for recourse for uncollectible Receivables (other than as otherwise specifically
provided in the Transaction Documents), any attempt by any Person to void,
rescind or set-aside any transfer by any Originator to the Company of any
Receivable or Related Assets under statutory provisions or common law or
equitable action, including any provision of any Insolvency Law; or     (k)  
any action taken by the Parent or any Subservicer in the enforcement or
collection of any Receivable.

5.2   Taxes

  (a)   All payments and distributions made under the Transaction Documents by
the Parent, the Master Servicer, any Originator or the Company (each a “payor”)
to or for the account of the Company, the Agent or any other Secured Party
(each, a “recipient”) (all of the foregoing “covered payments”) shall be made
free and clear of and without deduction of any Taxes, (other than Excluded
Taxes) except to the extent required by applicable Law. In the event that any
withholding or deduction from any covered payment is required in respect of any
Taxes, then the Parent shall, or shall cause the applicable Performance Party
to:

  (i)   promptly upon becoming aware that it must make a deduction or
withholding (or that there is any change in the rate or the basis of such
deduction or withholding) notify the recipient accordingly. Similarly the
recipient shall notify the Parent on becoming so aware in respect of a covered
payment;     (ii)   withhold or deduct the required amount from such payment;  
  (iii)   pay (or procure the payment of) directly to the relevant authority the
full amount required to be so withheld or deducted;     (iv)   within 30 days of
making such payment in (iii) above, forward to such recipient, with a copy to
the Agent, an official receipt or other documentation satisfactory to such
recipient or the Agent evidencing such payment to such authority; and     (v)  
except in the case of Excluded Taxes, pay (or procure the payment of) to the
recipient such additional amount or amounts as is necessary to

13



--------------------------------------------------------------------------------



 



      ensure that the net amount actually received by the recipient will equal
the full amount such recipient would have received had no such withholding or
deduction been required.

  (b)   The recipient and the Parent shall co-operate in completing any
procedural formalities necessary for the Parent, or the relevant Performance
Party, to obtain authorisation under an applicable treaty to make a payment
without a (or with a lower rate of) withholding or deduction and the recipient
shall notify the Parent promptly in writing if it ceases to be entitled to an
exemption from withholding or deduction under that treaty. Solely in relation to
any procedural formalities in relation to any payment made by the Parent on its
own behalf, in the event any such recipient fails to complete such procedural
formalities necessary to qualify for such exemption or lower rate of
withholding, Taxes shall exclude the amount of taxes that would not have been
required to be paid had such procedural formalities had been complied with.    
(c)   Moreover, if any Taxes (other than Excluded Taxes) are directly asserted
against any recipient with respect to any payment or income earned or received
by such recipient hereunder or under any other Transaction Document, the Parent
shall, or shall cause the applicable Performance Party to, promptly pay such
additional amounts (including any penalties, interest or expenses) as shall be
necessary in order that the net amounts received and retained by the recipient
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such recipient would have received had such Taxes not
been asserted.     (d)   No recipient shall be entitled to be indemnified under
any other indemnity contained in any other Transaction Document in respect of
Taxes directly asserted against the recipient in the circumstances described in
Clause 5.2(c) if such recipient has already been indemnified by the Parent under
Clause 5.2(c).     (e)   If the Parent or the Performance Party fails to pay any
Taxes when due to the appropriate taxing authority or fails to remit to the
recipient the required receipts or other required documentary evidence, the
Parent shall, or shall cause the applicable Performance Party to, indemnify the
recipient for any incremental Taxes that may become payable by any recipient as
a result of any such failure except that such indemnity shall not apply to the
extent that it can be shown that (i) such recipient failed to provide reasonable
written notice to the Parent or applicable Performance Party of such Taxes (the
amount of which the Parent nor applicable Performance Party could not otherwise
have reasonably known would have arisen) or (ii) the Taxes arose because of
delay which was solely caused by actions or omissions of the recipient.     (f)
  In the event that Parent pays any additional amount or amounts pursuant to
Clause 5.2(a)(v)(c) or (e) (an “additional tax payment”), and in the event the
recipient thereof determines, acting reasonably, that, as a result of such
additional tax payment, it is effectively entitled to obtain, utilise and retain
a refund of any Taxes or a tax credit in respect of Taxes which reduces the tax
liability of such recipient (a “tax saving”), then such recipient shall, to the
extent it can do so without prejudice to the amount of any other deduction,

14



--------------------------------------------------------------------------------



 



      credit or relief, upon actual receipt of such tax saving reimburse to the
Parent such amount as such recipient shall determine, acting reasonably, to be
the proportion of the tax saving as will leave such recipient (after such
reimbursement) in no better or worse position than it would have been in had the
payment by the Parent in respect of which the foregoing additional tax payment
was made not been subject to any withholding or deduction on account of Taxes.
If the Parent shall have received from any recipient any amount described in the
preceding sentence and it is subsequently determined that such recipient was not
entitled to obtain, utilise or retain the amount of the tax saving claimed, then
the Parent shall repay such amount to such recipient. Each recipient shall have
sole discretion to arrange its affairs (including its tax affairs) without
regard to this Clause 5.2(f) and no recipient shall be obligated to disclose any
information regarding its affairs (including its tax affairs) or computations to
the Parent or any Performance Party.     (g)   In relation to payments made by
the Parent on its own behalf, if the appropriate forms provided by a recipient
at the time such recipient first becomes a party to the Transaction Documents
indicates an interest-withholding tax rate in excess of zero, withholding tax at
such rate shall be considered excluded from Taxes unless and until such
recipient provides the appropriate form certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such form.

5.3   Other costs and expenses

  (a)   The Parent agrees, upon receipt of a written invoice, to pay or cause to
be paid, and to save the Agent and the other Secured Parties harmless against
liability for the payment of, all reasonable out-of-pocket expenses (including
attorneys’, accountants’ and other third parties’ fees and expenses, any filing
fees and expenses incurred by officers or employees of any Lender and/or the
Agent) or intangible, documentary or recording taxes incurred by or on behalf of
any Lender or the Agent (i) in connection with the preparation, negotiation,
execution and delivery of the Transaction Documents and any documents or
instruments delivered pursuant thereto and the transactions contemplated
thereby, and (ii) from time to time (A) relating to any amendments, waivers or
consents under this Agreement and the other Transaction Documents, (B) arising
in connection with any Lender’s or the Agent’s enforcement or preservation of
rights under this Agreement or the other Transaction Documents, or (C) arising
in connection with any audit, dispute, disagreement, litigation or preparation
for litigation involving this Agreement or any of the other Transaction
Documents.     (b)   The Parent hereby agrees to pay on demand all stamp and
other Taxes (other than Excluded Taxes) and fees (including late payment fees
and penalties) paid, payable or determined to be payable in connection with the
execution, delivery, performance (including any sale of Receivables), filing and
recording of the Agreement, any other Transaction Document or any other
instrument, document or agreement filed or delivered in connection therewith.

15



--------------------------------------------------------------------------------



 



5.4   Currency indemnity       If under any applicable law or regulation, or
pursuant to a judgment or order being made or registered against the Parent, or
the liquidation of any of the Parent for any other reason, any payment under or
in connection with this Agreement is made (including any payment pursuant to
Clause 2 or this Clause 5) or fails to be satisfied, in a currency (the “payment
currency”) other than the currency in which such payment is expressed to be due
under or in connection with this Agreement or any Transaction Document or, in
the event no currency is specified, a currency determined by the Person (in its
reasonable good faith opinion) to whom such payment is owed or otherwise payable
(the “contractual currency”), then, to the extent that the amount of such
payment actually received by the Agent, the Administrator or any other Secured
Party (the “payee”), when converted into the contractual currency at the rate of
exchange falls short of such amount due, the Parent as a separate and
independent obligation, shall, or shall cause the relevant Performance Party to
indemnify and hold harmless the payee against the amount of such shortfall. For
the purposes of this Clause 5.4 “rate of exchange” means the rate at which the
payee is able on or about the date of such payment to purchase, in accordance
with its normal practice, the contractual currency with the payment currency and
shall take into account (and the payor shall be liable for) any premium and
other costs of exchange including any taxes or duties incurred by reason of any
such exchange.   6.   MISCELLANEOUS   6.1   Term of Agreement       This
Agreement shall terminate on the Final Payout Date; provided that (a) the rights
and remedies of the Company, the Agent and the other Secured Parties with
respect to any representation and warranty made or deemed to be made by the
Parent pursuant to this Agreement, (b) the indemnification and payment
provisions of Clause 5, and (c) the agreements set forth in Clauses 6.9, 6.10,
6.11, 6.12 and 6.13 shall be continuing and shall survive any termination of
this Agreement.   6.2   Waivers; amendments

  (a)   No failure or delay on the part of any party hereto in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law.     (b)   Any provision
of this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Parent, the Company and the Agent.

6.3   Notices; payment information       All communications and notices provided
for hereunder shall be provided in the manner described in Clause 4 to the
Schedule of Definitions.

16



--------------------------------------------------------------------------------



 



6.4   Governing Law; submission to jurisdiction; appointment of Process Agent

  (a)   This Agreement and, to the extent incorporated into, applied to or
deemed repeated in this Agreement, the Schedule of Definitions shall be governed
by and construed in accordance with English law.     (b)   The Parent agrees
that the courts of England shall have jurisdiction to hear and determine any
suit, action or proceeding, and to settle any dispute, which may arise out of or
in connection with this Agreement, any other Transaction Document or the
transactions contemplated hereby or thereby and, for such purposes, irrevocably
submits to the non-exclusive jurisdiction of such courts.     (c)   The Parent
for itself irrevocably waives any objection which it might now or hereafter have
to the courts referred to in clause (b) above being nominated as the forum to
hear and determine any suit, action or proceeding, and to settle any dispute,
which may arise out of or in connection with this Agreement, any other
Transaction Document or the transactions contemplated hereby or thereby and
agrees not to claim that any such court is not a convenient or appropriate
forum.     (d)   The Parent agrees that the process by which any suit, action or
proceeding is begun may be served on it by being delivered in connection with
any suit, action or proceeding in England to AGCO Limited as the English process
agent of the Parent.     (e)   The submission to the jurisdiction of the courts
referred to in clause (b) above shall not (and shall not be construed so as to)
limit the right of the Agent to take proceedings against the Parent or any of
its property in any other court of competent jurisdiction, nor shall the taking
of proceedings in any other jurisdiction preclude the taking of proceedings in
any other jurisdiction, whether concurrently or not.     (f)   The Parent hereby
consents generally in respect of any legal action or proceeding arising out of
or in connection with this Agreement, any other Transaction Document or the
transactions contemplated hereby or thereby, to the giving of any relief or the
issue of any process in connection with such action or proceeding including the
making, enforcement or execution against any property whatsoever (irrespective
of its use or intended use) of any order or judgment which may be made or given
in such action or proceeding. Without limiting the foregoing, the Parent agrees
to reimburse any successful claimant the costs of any legal action or proceeding
brought against the Parent pursuant to this Clause 6.4, including the cost of
all stamp duties (if any) payable in connection therewith.

6.5   Integration       This Agreement and the other Transaction Documents
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire Agreement among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings.

17



--------------------------------------------------------------------------------



 



6.6   Severability and partial invalidity

  (a)   Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.     (b)   If a court of competent jurisdiction
determines that any term or provision of this Agreement as written is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall reduce the scope, duration, or area of the
term or provision, delete specific words or phrases, or replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the court’s judgment may
be appealed.

6.7   Counterparts; facsimile delivery       This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.   6.8  
Successors and assigns; binding effect

  (a)   This Agreement shall be binding on the parties hereto and their
respective successors and assigns; provided that, except pursuant to the
Servicing Agreement, the Parent may not assign any of its rights or delegate any
of its duties hereunder or under any of the other Transaction Documents to which
it is a party without the prior written consent of the Agent.     (b)   The
Parent acknowledges and consents to the provisions of Clause 9.8 of the
Receivables Funding Agreement which permit the CP Lender to assign all or
portions of its rights, interests and obligations in, to and under the
Transaction Documents.     (c)   Without limiting Clause 6.8(b), the Parent
hereby (i) agrees and consents to the assignment by the CP Lender from time to
time of all or any part of its rights under, interest in and title to this
Agreement and the Asset Interest to any Program Support Provider, and
(ii) consents to and acknowledges the collateral assignment by the CP Lender of
all of its rights under, interest in and title to this Agreement and the Asset
Interest to the Agent.     (d)   If:

  (i)   the CP Lender makes an assignment in accordance with this Clause 6.8 to
another person (a “new recipient”); and

18



--------------------------------------------------------------------------------



 



  (ii)   as a result of circumstances existing at the date on which the
assignment occurs, the Parent would be obliged to make a payment to the new
recipient under Clause 5.2 (Taxes),

      then the new recipient is only entitled to receive payment under Clause
5.2 (Taxes) to the same extent as the CP Lender would have been if the
assignment had not occurred.

6.9   Consent to disclosure       The Parent hereby consents to the disclosure
of any non-public information with respect to it received by the Agent or any
other Secured Party to any other Lender or potential Lender, the Agent, any
nationally recognised statistical rating organisation rating the CP Lender’s
Commercial Paper, any dealer or placement agent of or depositary for the CP
Lender’s Commercial Paper, the Administrator, any Program Support Provider or
any of such Person’s counsel or accountants in relation to this Agreement or any
other Transaction Document to the extent that such disclosure is, in the
reasonable opinion of the Person making such disclosure, appropriate in the
context of the transactions contemplated herein and in the other Transaction
Documents or otherwise required in connection with such Person’s Commercial
Paper or other securitisation program or any transaction contemplated therein;
provided that any dealer or placement agent of or depositary for the CP Lender’s
Commercial Paper, the Administrator, any Program Support Provider or any such
counsel or accountant to whom such disclosure is made has agreed in writing to
maintain the confidentiality of such non-public information and terms not less
strict than those set forth in Clause 6.10 (Confidentiality).   6.10  
Confidentiality

  (a)   The Parent hereby agrees that it will not disclose the contents of this
Agreement or any other Transaction Document or any other proprietary or
confidential information disclosed to it by the Agent, the Administrator, any
other Secured Party or any Program Support Provider, respectively, to any other
Person except (i) its auditors and attorneys, employees or financial advisors
(other than any commercial bank) and any nationally recognised statistical
rating organisation, provided such auditors, attorneys, employees, financial
advisors or rating agencies are informed of the highly confidential nature of
such information, (ii) an alternative commercial source of financing in
connection with a potential refinancing of the Advances in the event that any
Liquidity Bank shall have refused to extend the Commitment Termination Date
pursuant to Clause 2.11 of the Liquidity Agreement, or (iii) as otherwise
required by applicable Law, by any order of a court of competent jurisdiction or
by any governmental, taxation or regulatory authority.     (b)   Subject to
Clause 6.9, the Agent hereby agrees that it will not disclose this Agreement or
any other Transaction Document or the terms thereof or any confidential
information of or with respect to the Parent or any Performance Party to any
other Person except as otherwise required by applicable Law, the applicable
rules of any stock exchange or similar body or order of a court of competent
jurisdiction.

19



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding any provision in this Clause 6.10, the parties hereto
acknowledge and agree that the Parent shall be entitled to file of public record
this Agreement and the other Transaction Documents with the U.S. Securities
Exchange Commission to the extent the Parent in good faith deems such filing to
be necessary or appropriate under U.S. securities laws.

6.11   No petition       The Parent hereby covenants and agrees that:

  (a)   prior to the date which is one (1) year and one (1) day after the
payment in full of all outstanding Commercial Paper or other rated indebtedness
of the CP Lender, it will not institute against, or join any other Person in
instituting against, the CP Lender any proceeding of a type referred to in the
definition of Insolvency Event; and     (b)   prior to the date which is two
years (2) and one (1) day after the Final Payout Date, it will not institute
against, or join any other Person in instituting against, the Company any
proceeding of a type referred to in the definition of Insolvency Event.

6.12   No recourse

  (a)   The Parent acknowledges and agrees that the obligations of the CP Lender
under the Receivables Funding Agreement and any other Transaction Document to
which it is a party are solely the corporate obligations of the CP Lender and
shall be payable solely to the extent of funds received from Collections or from
any party to any Transaction Document in accordance with the terms thereof in
excess of funds necessary to pay matured and maturing Commercial Paper.     (b)
  Notwithstanding anything to the contrary contained in this Agreement and save
as provided for in the Receivables Funding Agreement, the obligations of the
Company under this Agreement and all other Transaction Documents to which it is
a party are solely the corporate obligations of the Company and shall be payable
solely to the extent of funds received by the Company and available for
application thereto in accordance with the terms of the Servicing Agreement and
the other Transaction Documents.

6.13   Mitigation

  (a)   Each of the Company, the Agent or any other Secured Party shall, in
consultation with the Parent, take all reasonable steps (other than the sale of
any Purchased Receivables) to mitigate any circumstances which arise and which
would result in any amount becoming payable under or pursuant to Clause 5.2
(Taxes) including (but not limited to) transferring its rights and obligations
under the Transaction Documents.     (b)   The taking of any action by the
Company, Agent or any Secured Party under Clause 6.13(a) above shall be subject
to the following conditions:

20



--------------------------------------------------------------------------------



 



  (i)   the Parent shall indemnify the Company, Agent and each Secured Party
against any reasonable costs incurred by them in taking any mitigating action;
and     (ii)   the Company, Agent and each Secured Party shall not be obliged to
take any action under Clause 6.13(a) which in its reasonable opinion would be
materially prejudicial to it.

6.14   Contracts (Rights of Third Parties) Act (1999)       Except in respect of
the Company, the Agent and the other Secured Parties, which Persons (including,
for the avoidance of doubt, their respective successors and permitted assigns)
are intended to have the benefit of this Agreement pursuant to the Contracts
(Rights of Third Parties) Act (1999), the parties hereto do not intend any term
of this Agreement to be enforceable pursuant to the Contracts (Rights of Third
Parties) Act (1999).       EXECUTION       The parties hereto have shown their
acceptance of the terms of this Agreement by executing it below.

21



--------------------------------------------------------------------------------



 



     
EXECUTION:
   
 
   
SIGNED by                                         ,                             
            , duly authorised for and on behalf of AGCO RECEIVABLES LIMITED
  )
)
 
   
SIGNED by                                         ,
                                        , duly authorised for and on behalf of
AGCO CORPORATION
  )
)
)
 
   
SIGNED by                                         ,                             
            , duly authorised for and on behalf of COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A TRADING AS RABOBANK INTERNATIONAL, LONDON BRANCH
  )
)
)
)

Parent Undertaking Agreement

S-1



--------------------------------------------------------------------------------



 



      EXECUTION COPY  

Dated 13 October 2006

  (1)   AGCO RECEIVABLES LIMITED as the Company       (2)   ERASMUS CAPITAL
CORPORATION as CP Lender       (3)   COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. (trading as RABOBANK INTERNATIONAL), LONDON
BRANCH as Agent and Administrator  

 
RECEIVABLES FUNDING AGREEMENT
 
(MAYER BROWN ROWE & MAW LOGO) [g04087g0408701.gif]

LONDON

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page   1.   
DEFINITIONS AND INTERPRETATION
    1   2.   
ADVANCES AND PAYMENTS
    2   3.   
CONDITIONS PRECEDENT
    8   4.   
REPRESENTATIONS AND WARRANTIES
    11   5.   
COVENANTS
    15   6.   
TERMINATION EVENTS
    20   7.   
INDEMNIFICATION; EXPENSES; RELATED MATTERS
    24   8.   
THE AGENT
    32   9.   
MISCELLANEOUS
    36      
 
        SCHEDULES  
 
           
 
        1   
FACILITY AMOUNT
           
 
        EXHIBITS  
 
           
 
        A   
FORM OF BORROWING REQUEST
       

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 13 October 2006 and is made between:

(1)   AGCO RECEIVABLES LIMITED, a company incorporated under the laws of England
and Wales (the “Company”);   (2)   ERASMUS CAPITAL CORPORATION, a Delaware
corporation (the “CP Lender”);   (3)   COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A, (trading as RABOBANK INTERNATIONAL, LONDON
BRANCH) as Agent (the “Agent”) for the CP Lender and as Administrator (the
“Administrator”) and Agent for the Liquidity Lenders.

BACKGROUND

(A)   Certain Originators intend to sell, assign and transfer certain
Receivables from time to time to the Company, and the Master Servicer will
provide certain services to the Company in connection with the management and
collection of the Purchased Receivables.   (B)   The Company desires to obtain
financing for its purchase of Receivables from the CP Lender.   (C)   Each of
the Company and the CP Lender wish to set out the terms on which the CP Lender
may provide financing from time to time to the Company.   1.   DEFINITIONS AND
INTERPRETATION   1.1   Terms defined in Schedule of Definitions       In this
Agreement, unless otherwise defined herein or the context otherwise requires,
capitalised terms have the meanings set forth in the Master Schedule of
Definitions, Interpretations and Construction, dated as of the date hereof and
signed by the parties hereto and others for the purposes of identification (the
“Schedule of Definitions”).   1.2   Interpretation and construction       The
principles of interpretation, construction and calculation set forth in Clauses
2 (Interpretation) and 3 (Calculation) of the Schedule of Definitions apply to
this Agreement as if fully set forth herein.   1.3   Amendments to Schedule of
Definitions       No amendment, restatement, supplement or other modification to
the Schedule of Definitions after the date of this Agreement shall affect the
terms of this Agreement unless approved in writing by the parties to this
Agreement.   1.4   The Agent and the Administrator       The parties to this
Agreement acknowledge that the Agent and the Administrator are parties to this
Agreement, inter alia, for the purposes of:

1



--------------------------------------------------------------------------------



 



  (a)   enforcing the rights of the CP Lender against the Company hereunder;    
(b)   obtaining the benefit of the other obligations of the Company hereunder.

    Neither the Agent nor the Administrator shall have any responsibility or
liability as a result of its being party to this Agreement.   2.   ADVANCES AND
PAYMENTS   2.1   Advance Facility and Commitments

  (a)   Advances. Subject to the terms and conditions hereof, in particular
those set forth in Clause 3 (Conditions precedent), the CP Lender shall make
advances to the Company (each an “Advance") in Euro from time to time on any
Settlement Date occurring during the period from the Closing Date to the
Termination Date. Subject to the terms of this Agreement and the other
Transaction Documents, during the period from the Closing Date to the
Termination Date, Advances shall be borrowed, reborrowed and/or repaid in
accordance herewith. In respect of each Settlement Date on which the Company
remains obligated to pay all or any portion of the Purchase Price of Purchased
Receivables and Related Assets purchased by it pursuant to any Receivables
Transfer Agreement, the Company shall, to the extent it is permitted to do so
under this Agreement, deliver a Borrowing Request for an Advance in an amount
equal to the lesser of (i) the amount it is at such time entitled to request
hereunder and (ii) the amount it is obligated to pay to the relevant seller of
such Affected Assets in respect of the Purchase Price of such Purchased
Receivables and Related Assets.     (b)   General Rules Relating to Advances.
Notwithstanding any other provision of this Agreement:

  (i)   No Advance shall be made on or after the Termination Date.     (ii)   No
Advance shall be made by the CP Lender on any date if, after giving effect to
such Advance and the application of the proceeds thereof on the date of such
Advance to repay other Advances, to purchase Receivables or otherwise in
accordance with this Agreement the sum of the Net Funding Advances and the Net
Liquidity Advances would exceed the lesser of (i) the Maximum Net Advances and
(ii) the Borrowing Base.

  (c)   Use of Proceeds. The Company will use the proceeds of each Advance only
for the payment of its expenses, the purchase of Receivables and Related Assets
pursuant to the Receivables Transfer Agreements and other purposes in accordance
with the Transaction Documents and applicable Law.

2.2   Borrowing procedures

  (a)   Notice of Borrowing. The Company shall request each Advance to be made
hereunder by delivering (or causing to be delivered) to the Agent by facsimile a
Borrowing Request no later than on the third Business Day prior to the

2



--------------------------------------------------------------------------------



 



      proposed Advance Date of any Advance (other than the initial Advance).
Each such Borrowing Request shall, in accordance with Clause 2.1(a), specify
(i) the date of such Advance (the “Advance Date”) which shall be a Settlement
Date, (ii) subject to Clauses 2.1(b) and 2.2(b), the amount of such Advance,
(iii) the Settlement Date on which repayment of the principal amount of such
Advance and payment of Yield on such Advance is due; and (iv) all other
information specified in Exhibit A.     (b)   Amount of Advances. The amount of
each Advance funded by the CP Lender on any Advance Date (when combined with all
other Advances to be funded by the CP Lender on such Advance Date) shall be at
least equal to €2,000,000 (or such lesser amount approved by the CP Lender in
its sole discretion) or an integral multiple of €500,000 (or such lesser amount
approved by the CP Lender in its sole discretion) in excess thereof.     (c)  
CP Lender acceptance or rejection; Borrowing Request irrevocable

  (i)   The Agent will promptly notify the CP Lender of the Agent’s receipt of
any Borrowing Request. If the Borrowing Request is received prior to the
Termination Date, the Agent shall accept or, if the conditions precedent set out
in Clause 3 (Conditions precedent) have not been fulfilled, reject such
Borrowing Request no later than on the second Business Day following its receipt
of any such Borrowing Request.     (ii)   Each Borrowing Request shall be
irrevocable and binding on the Company, and the Company shall indemnify the CP
Lender and the Agent against any loss or expense incurred by the CP Lender
and/or the Agent, either directly or indirectly (including through a Program
Support Agreement) as a result of any failure by the Company to borrow any
Advance, including any loss or expense incurred by the Agent or the CP Lender,
either directly or indirectly (including pursuant to a Program Support
Agreement) by reason of the liquidation or reemployment of funds acquired by the
CP Lender (or the applicable Program Support Provider(s)) (including funds
obtained by issuing commercial paper or promissory notes or obtaining deposits
or loans from third parties) in order to fund such Advance.

  (d)   Making of Advances. On each Advance Date, the CP Lender shall (in the
event it has agreed to make a requested Advance pursuant to Clause 2.2(c)(i))
remit the aggregate amount of the Advance to be made on such Advance Date to the
Agent by wire transfer of same day funds to the account of the Agent specified
therefor from time to time by the Agent by notice to the CP Lender. Following
the Agent’s receipt of funds from the CP Lender as aforesaid, the Agent shall
remit such funds received to the Company’s account at the location indicated in
Schedule 1 (Payment Information) to the Schedule of Definitions or to any other
account specified by the Company for further payment to the Company or the
relevant Originator in respect of any purchase of Affected Assets by the
Company), by wire transfer of same day funds.

3



--------------------------------------------------------------------------------



 



2.3   Payment of principal and Yield

  (a)   The Company shall repay the principal amount of the Advances to the
Agent for the account of the CP Lender:

  (i)   in full on the Settlement Date set forth in the Borrowing Request
applicable to such Advance; and     (ii)   on each Settlement Date after the
Termination Date, in an amount equal to the Collections available for such
payment in accordance with Clause 4 (Allocation, deposit and distribution of
Collections) of the Receivables Servicing Agreement.

  (b)   The Company shall pay Yield to the Agent for the account of the CP
Lender on the Net Funding Advances from time to time outstanding on the dates
and calculated as provided in this Clause 2.

2.4   Determination of Yield and Rate Periods

  (a)   Tranches. For the purpose of calculation and payment of Yield hereunder,
from time to time the Agent shall allocate each Advance to one or more portions
(each a “Tranche”). Each Tranche will be treated as funded by issuance of
Commercial Paper or by drawing under a Program Support Agreement as determined
by the Agent. At any time, each Tranche will be associated with a particular
Rate Period, and Yield will accrue thereon at the interest rate determined in
accordance with this Clause 2.4. The Agent shall make each such allocation and
select the corresponding Rate Periods on or before the date of any requested
Advance or the expiration of any then existing Rate Period.     (b)   Advances
Funded by Commercial Paper. Each Rate Period applicable to any Tranche funded by
the CP Lender through the issuance of Commercial Paper shall be a period of one
month, running from (and including) the Settlement Date on which the relevant
Advance is made to (but excluding) the next succeeding Settlement Date.     (c)
  Advances Funded under Program Support Agreement. Each Rate Period applicable
to any Tranche funded pursuant to a Program Support Agreement shall be a period
of one day.     (d)   Rate Protection; Illegality

  (i)   If the Agent is unable to obtain on a timely basis the information
necessary to determine EURIBOR for any proposed Rate Period, then:

  (A)   the Agent shall forthwith notify the CP Lender and the Company that
EURIBOR cannot be determined for such Rate Period, and     (B)   while such
circumstances exist, any outstanding Tranche shall be reallocated to a Rate
Period with respect to which Yield is calculated by reference to the Base Rate.

4



--------------------------------------------------------------------------------



 



  (ii)   If, with respect to any outstanding Rate Period, the CP Lender notifies
the Agent that it is unable to obtain matching deposits in the applicable
interbank market to fund its purchase or maintenance of such Tranche or that
EURIBOR will not adequately reflect the cost to it of funding or maintaining
such Tranche for such Rate Period, then (A) the Agent shall forthwith so notify
the Company and (B) upon such notice and thereafter while such circumstances
continue to exist, any outstanding Tranche shall be reallocated to a Rate Period
with respect to which Yield is calculated by reference to the Base Rate.    
(iii)   Notwithstanding any other provision of this Agreement, if the CP Lender
shall notify the Agent that it has determined (or that it has received notice
from any Program Support Provider) that the introduction of or any change in or
in the interpretation of any Law makes it unlawful (either for the CP Lender or
such Program Support Provider, as applicable), or any central bank or other
Official Body asserts that it is unlawful, for the CP Lender or such Program
Support Provider, as applicable, to fund the purchases or maintenance of any
Tranche accruing Yield calculated by reference to EURIBOR, then (A) as of the
effective date of such notice from the CP Lender to the Agent, the obligation or
ability of the CP Lender to fund the making or maintenance of any Tranche
accruing Yield calculated by reference to EURIBOR shall be suspended until the
CP Lender notifies the Agent that the circumstances causing such suspension no
longer exist and (B) each Tranche shall either (I) if the CP Lender may lawfully
continue to maintain such Tranche accruing Yield calculated by reference to
EURIBOR until the last day of the applicable Rate Period, be reallocated on the
last day of such Rate Period to another Rate Period and shall accrue Yield
calculated by reference to the Base Rate or (II) if the CP Lender shall
determine that it may not lawfully continue to maintain such Tranche accruing
Yield calculated by reference to EURIBOR until the end of the applicable Rate
Period, the CP Lender’s share of such Tranche allocated to such Rate Period
shall be deemed to accrue Yield at the Base Rate from the effective date of such
notice until the end of such Rate Period.

2.5   Yield, fees and other costs and expenses

  (a)   The Company shall pay, as and when due in accordance with this
Agreement, the Fee Letter or the Receivables Servicing Agreement, as the case
may be, all fees hereunder and under the Fee Letter and all amounts payable
pursuant to Clause 7 (Indemnification; expenses; related matters), if any.    
(b)   On each Settlement Date on which repayment of the principal amount of a
Tranche is due and payable in accordance with Clause 2.3 (Payment of principal
and Yield), the Company shall pay to the Agent, on behalf of the CP Lender, an
amount equal to the accrued and unpaid Yield for the related Rate Period
together with an amount equal to the interest or discount accrued on the CP
Lender’s Commercial Paper to the extent such Commercial Paper was issued (on a
commercial basis) in order to fund any such Advance in an amount in excess of
the amount actually borrowed by the Company.

5



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding Clause 9.12(b), if on any Settlement Date the Company
has not sufficient funds available to pay the amount of Yield due and payable on
such date, such amount shall remain due (to be paid immediately once funds are
received by the Company which are available for application thereto in
accordance with the terms of the Transaction Documents) and any amounts which
remain unpaid shall survive into any winding up of the Company. For the
avoidance of doubt, nothing in this Clause 2.5(c) shall prejudice the occurrence
of a Termination Event or the rights of the Agent and the CP Lender under Clause
6.1(a) (Termination Events) and 6.2 (Remedies) and Clause 6.1(a) (Termination
Events) and 6.2 (Remedies) of the Liquidity Agreement     (d)   Nothing in this
Agreement shall limit in any way the obligations of the Company to pay the
amounts set forth in this Clause 2.5.

2.6   Payments; overdue Interest

  (a)   Notwithstanding anything contained herein or in any other Transaction
Document to the contrary, all amounts to be paid or deposited by the Company
hereunder (or by the Master Servicer on behalf of the Company pursuant to the
Receivables Servicing Agreement) shall be paid in a manner such that the amount
to be paid or deposited is actually received by the Person to which such amount
is to be paid or on behalf of which such amount is to be deposited, in
accordance with the terms hereof (and of the Receivables Servicing Agreement, as
applicable), on the day when due in immediately available funds. If such amounts
are payable to the Agent (whether on behalf of the CP Lender or otherwise) they
shall be paid or deposited in the account indicated under the heading “Payment
Information” in Schedule 1 to the Schedule of Definitions, until otherwise
notified by the Agent.     (b)   The Company shall, to the extent permitted by
Law, pay to the Agent, for the benefit of the CP Lender, upon demand, interest
on all amounts not paid or deposited when due hereunder at the Default Rate.

2.7   Right of setoff       Without in any way limiting the provisions of Clause
2.9 (Collections held in trust), each of the Agent and the CP Lender is hereby
authorised (in addition to any other rights it may have) at any time after the
occurrence and during the continuance of a Termination Event or Potential
Termination Event to set-off, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by the Agent or the CP Lender to, or
for the account of, the Company against the amount of the Aggregate Unpaids
owing by the Company to the Agent or to the CP Lender on behalf of such Person
(even if contingent or unmatured).   2.8   CP Lender Account

  (a)   On or before the Closing Date the Agent shall establish, and at all
times thereafter until the Final Payout Date the Agent shall maintain, a
segregated account in the name of the CP Lender into which amounts payable to
the CP

6



--------------------------------------------------------------------------------



 



      Lender under this Agreement shall be deposited as and to the extent
required by this Clause 2.8 (the “CP Lender Account”). The CP Lender Account
shall bear a designation clearly indicating that the funds deposited therein are
held for the benefit of the CP Lender. The Agent shall have exclusive dominion
and control over the CP Lender Account and all monies, instruments and other
property from time to time in the CP Lender Account.     (b)   Notwithstanding
anything herein to the contrary, on and after the occurrence and during the
continuance of a Termination Event or Potential Termination Event, the Company
shall, and shall require the Master Servicer, any Originator and any other AGCO
Party to, upon the request of the Agent to the Company (with a copy to the
Master Servicer), within one Business Day after receipt by such Person of any
Collections, including any Collections received or deposited into another
account, remit (or cause to be remitted) such Collections together with all
interest and earnings thereon to the CP Lender Account.     (c)   Funds on
deposit in the CP Lender Account may be invested by the Agent, in the name of
the Agent, in Eligible Investments that will mature so that such funds will be
available so as to permit the amounts in the CP Lender Account to be paid and
applied on the next Settlement Date and otherwise in accordance with the
provisions of Clause 2.3 (Payment of principal and Yield) and the Receivables
Servicing Agreement; provided that such funds shall not reduce the Net Funding
Advances or accrued Yield hereunder until so applied under Clause 2.3 (Payment
of principal and Yield).     (d)   On each Settlement Date, all interest and
earnings (net of losses and investment expenses) on funds on deposit in the CP
Lender Account shall be applied as Collections set aside for the Agent in
accordance with the Receivables Servicing Agreement.     (e)   On the Final
Payout Date, any funds remaining on deposit in the CP Lender Account shall be
paid to the Company.

2.9   Collections held in trust

  (a)   So long as the Company shall hold any Collections then or thereafter
required to be paid by the Company to the Master Servicer or the Agent, it shall
hold such Collections, and any interest or investment earnings thereon, in
trust, and shall deposit such Collections within one Business Day after receipt
thereof into the applicable account or, if requested by the Agent pursuant to
Clause 2.8(b) (CP Lender Account), the CP Lender Account in each case, to be
used in accordance with the Transaction Documents.     (b)   The Net Funding
Advances shall not be deemed reduced by any amount held in trust or in any
account, including the CP Lender Account, unless and until, and then only to the
extent that, such amount is finally paid to the Agent in accordance with Clause
2.3 (Payment of principal and Yield).

7



--------------------------------------------------------------------------------



 



2.10   Proceeds of Subordinated Loans

  (a)   On the Closing Date the Company shall request a Subordinated Loan in an
amount equal to the excess of (i) the aggregate Purchase Price of all of the
Purchased Receivables to be transferred to the Company on the Closing Date
pursuant to the Receivables Transfer Agreements, over (ii) the aggregate amount
of the Advance made by the CP Lender to the Company on the Closing Date in
respect of such Purchased Receivables.     (b)   If on any day the Company has
insufficient funds to pay any Purchase Price under any Receivables Transfer
Agreement that is due on such day, the Company shall request a Subordinated Loan
on such day in an amount equal to such insufficiency.     (c)   The Company
shall apply the proceeds of each Subordinated Loan to the payment of the
Purchase Price of Receivables transferred (or to be transferred) to the Company
by the Originators identified in the Subordinated Loan Borrowing Request related
to such proceeds.

3.   CONDITIONS PRECEDENT   3.1   Conditions Precedent to Closing       The
occurrence of the Closing Date and the effectiveness of the Commitments
hereunder shall be subject to the conditions precedent that

  (a)   all amounts required to be paid on or prior to the Closing Date pursuant
to the Fee Letter shall have been paid in full,     (b)   the fees and expenses
described in Clause 7.4(a)(i) and invoiced prior to the Closing Date shall have
been paid in full (and each of the Company and the Parent hereby:

  (i)   request that the Agent deduct from the proceeds of the initial Advance
any amounts payable pursuant to Clauses 3.1(a) and (b),     (ii)   acknowledge
and agree on behalf of itself and each Originator that Net Funding Advances
shall not in any way be reduced as a result of such deduction from the initial
Advance, and     (iii)   agree that the Subordinated Loan made on the Closing
Date shall be increased by an amount equal to the amount payable pursuant to
Clauses 3.1(a) and (b)), and

  (c)   the Company shall have delivered, or caused to be delivered, to the
Agent, for itself and the CP Lenders, and the Agent’s counsel, an original
(unless otherwise indicated) of each of the following documents, each in form
and substance satisfactory to the Agent:

  (i)   A duly executed counterpart of this Agreement, the Schedule of
Definitions, the Liquidity Agreement, the Subordinated Loan Agreement, the
Receivables Servicing Agreement, the Parent

8



--------------------------------------------------------------------------------



 



      Undertaking Agreement, the Security Agreement, each Receivables Transfer
Agreement, the Fee Letter and each of the other Transaction Documents executed
by the Originators, the Company, the Parent, the Master Servicer and each other
AGCO Party, as applicable.     (ii)   A certificate, in form and substance
reasonably satisfactory to the Agent, of an authorised representative of the
Company and each AGCO Party, certifying and (in the case of Clauses
3.1(c)(ii)(A) through (D)) attaching as exhibits thereto:

  (A)   its Organic Documents (certified by one of its officers as of a recent
date);     (B)   resolutions of its board of directors or other governing body
authorising the execution, delivery and performance by it of each Transaction
Document to be delivered by it hereunder or thereunder;     (C)   all other
documents evidencing necessary corporate action (including shareholder consents)
and government approvals, if any;     (D)   the incumbency, authority and
signature of each of its authorised representative executing the Transaction
Documents or any certificates or other documents delivered hereunder or
thereunder on its behalf; and

      certifying that no conflicts exist between the Transaction Documents and
the transaction contemplated thereby and any other material agreements of the
Company or such AGCO Party.     (iii)   Evidence reasonably satisfactory to the
Agent that as of the Closing Date no steps have been taken for the winding up of
the Company or any AGCO Party.     (iv)   Evidence satisfactory to the Agent
that the (A) ownership interests of the Company, and (B) the first priority
security interest of the Agent, in the Purchased Receivables and the other
Affected Assets have been perfected in accordance with applicable law (other
than notifying the Obligors of the security interest of the Agent in relation to
French Receivables as required under French law).     (v)   Favourable opinions
of special counsel to the Company and each AGCO Party, covering such corporate
and capacity matters as the Agent may reasonably request.     (vi)   Favourable
opinions covering such tax matters as the Agent may reasonably request.    
(vii)   Favourable opinions of counsel to the Agent and the CP Lender covering
such matters as the Agent may reasonably request.

9



--------------------------------------------------------------------------------



 



  (viii)   A report identifying all Purchased Receivables and the Outstanding
Balances thereon and including such other information as the Agent may
reasonably request.     (ix)   A pro forma Master Servicer Report dated on or
about the date hereof showing the calculation of the Borrowing Base after giving
effect to the initial Advance.     (x)   Evidence of the appointment of the
English Process Agent as agent for service of process as required by the
Transaction Documents as applicable.     (xi)   Evidence of the establishment of
the CP Lender Account and each other bank account required to be established
hereunder and under the Receivables Servicing Agreement.     (xii)   Such other
approvals, documents, instruments, certificates and opinions as the Agent or any
Lender may reasonably request.     (xiii)   A certificate, in form and substance
reasonably satisfactory to the Agent, of an authorised representative of the
Company and each AGCO Party, certifying that the execution, delivery and
performance by the Company or such AGCO Party of each Transaction Document to
which it is a party and the consummation by it of the transactions provide for
therein do not and will not (A) contravene, violate or constitute a default
under (I) its Organic Documents, (II) any law of its jurisdiction of
incorporation, (III) to the best of such authorised representative’s knowledge
after due inquiry, any contractual restriction binding on or affecting the
Company or such AGCO Party or its property or (IV) to the best of such
authorised representative’s knowledge after due inquiry, any order, writ,
judgment, award, injunction, decree or other instrument binding on or affecting
the Company or such AGCO Party or its property, or (B) result in the creation or
imposition of any Adverse Claim upon or with respect to its property or the
property of any of its Subsidiaries (except as contemplated by the Transaction
Documents to which it is a party).

3.2   Conditions Precedent to all Advances       Each Advance hereunder
(including the initial Advance) shall be subject to the conditions precedent
that (i) the Closing Date shall have occurred, (ii) the Agent shall have
received such approvals, documents, instruments, certificates and opinions as
the Agent or any Lender, may reasonably request, and (iii) on the date of such
Advance the following statements shall be true (and the Company by accepting the
amount of such Advance shall be deemed to have certified that):

  (a)   the Agent shall have received a Borrowing Request, appropriately
completed, within the time period required by Clause 2.2 (Borrowing procedure);
    (b)   the making of such Advance shall not violate any provision of Clause
2.1 (Advance Facility and Commitment);

10



--------------------------------------------------------------------------------



 



  (c)   the representations and warranties contained in Clause 4.1
(Representations and warranties of the Company) shall be true, complete and
correct on and as of such day as though made on and as of such day and shall be
deemed to have been made on such day;     (d)   no Termination Event or
Potential Termination Event shall have occurred and be continuing;     (e)   the
Agent shall have received a Master Servicer Report with respect to the proposed
Advance Date in accordance with Clause 3.2 (Reports) of the Receivables
Servicing Agreement and the information set forth therein shall be true,
complete and correct; and     (f)   the Termination Date shall not have
occurred.

4.   REPRESENTATIONS AND WARRANTIES   4.1   Representations and warranties of
the Company       The Company represents and warrants to the Agent, the
Administrator and the CP Lender, that, on the dates set forth in Clause 4.2
(with reference to the circumstances existing on each such date):

  (a)   Corporate Existence and Power. It (i) is a limited company duly
organised, validly existing and in good standing under the laws of its
jurisdiction of organisation, (ii) has all corporate power and all licenses,
authorisations, consents, approvals and qualifications of and from all Official
Bodies and other third parties required to carry on its business in each
jurisdiction in which its business is now and proposed to be conducted (except
where the failure to have any such licenses, authorisations, consents, approvals
and qualifications would not individually or in the aggregate have a Material
Adverse Effect), and (iii) is duly qualified to do business in and in good
standing in every other jurisdiction in which the nature of its business
requires it to be so qualified, except where the failure to be so qualified or
in good standing would not individually or in the aggregate have a Material
Adverse Effect.     (b)   Corporate and Governmental Authorisation;
Contravention. The execution, delivery and performance by it of this Agreement
and the other Transaction Documents to which it is a party (i) are within its
corporate powers, (ii) have been duly authorised by all necessary corporate and
shareholder action, (iii) require no action by or in respect of, or filing with,
any Official Body or official thereof or third party (except for any filings in
respect of the Agent’s security interests pursuant to the Security Documents),
(iv) do not contravene or constitute a default under (A) its Organic Documents,
(B) any Law applicable to it, (C) any contractual restriction binding on or
affecting it or its property or (D) any order, writ, judgment, award,
injunction, decree or other instrument binding on or affecting it or its
property, or (v) result in the creation or imposition of any Adverse Claim upon
or with respect to its property (except as contemplated hereby).

11



--------------------------------------------------------------------------------



 



  (c)   Binding Effect. Each of this Agreement and the other Transaction
Documents to which it is a party has been duly executed and delivered and
constitutes its legal, valid and binding obligations, enforceable against it in
accordance with its terms (as such enforcement may be subject to any applicable
Enforcement Limitation).     (d)   Asset Interest. (i) The Company is the owner
of all of the Purchased Receivables and other Affected Assets, free and clear of
all Adverse Claims (other than any Adverse Claim arising hereunder or under the
other Transaction Documents), and (ii) at all times on and after the Closing
Date until the Final Payout Date (A) all actions to be taken in order to perfect
and protect the interests of the Agent and the other Secured Parties in the
Purchased Receivables and other Affected Assets against any Adverse Claim (other
than any Adverse Claim arising hereunder or under the other Transaction
Documents) or the interest of any creditor of or Company from the Company and/or
any Originator will have been duly taken in each jurisdiction necessary for such
purpose (other than the notification of the Obligors in relation to French
Receivables as required under French law); or (B) all registrations, financing
statements, notices, instruments and documents required to be recorded or filed
in order to perfect and protect the interests of the Agent and the other Secured
Parties in the Purchased Receivables and other Affected Assets against any
Adverse Claim (other than any Adverse Claim arising hereunder or under the other
Transaction Documents) or the interest of any creditor of, or Company from, the
Company and/or any Originator will have been duly executed, filed or served in
or on the appropriate filing office, Official Body or other Person in each
jurisdiction necessary for such purpose (other than the notification of the
Obligors in relation to French Receivables as required under French law), and
(C) all fees and taxes, if any, payable in connection with such actions and
filings shall have been paid in full.     (e)   Accuracy of Information. All
information heretofore furnished or made available by it or on its behalf
(including the Master Servicer Reports and its financial statements) to any
Lender, the Agent or the Administrator for purposes of or in connection with
this Agreement, any other Transaction Document or any transaction contemplated
hereby or thereby is, and all such information hereafter furnished or made
available by it to any Lender, the Agent or the Administrator will be, true,
complete and accurate in every material respect, on the date such information is
stated or certified, and no such item contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.     (f)   Tax Status.
It has (i) timely filed all tax returns required to be filed except to the
extent that any failure to do so would not, individually or in the aggregate,
have a Material Adverse Effect, and (ii) paid or made adequate provision for the
payment of all taxes, assessments and other governmental charges except any such
taxes, assessments or charges which are being diligently contested in

12



--------------------------------------------------------------------------------



 



      good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books.     (g)   Actions;
Suits. It is not in violation of any order of any Official Body or arbitrator.
There are no actions, suits, litigation or proceedings pending, or to its
knowledge, threatened, against or affecting it or any of its Affiliates or their
respective properties, in or before any Official Body or arbitrator, which may,
individually or in the aggregate, have a Material Adverse Effect.     (h)  
Registered Office and Location of Records. Its principal place of business,
Centre of Main Interest, registered office and the offices where it keeps all
its Records are located at the address(es) listed in Exhibit 1 to the Schedule
of Definitions.     (i)   Subsidiaries; Tradenames; etc. The Company (i) has no
Subsidiaries or divisions, (ii) has not done business under any trade name or
other name other than its legal name, and (iii) since the date of its
organisation, has not merged with or into or consolidated with any other Person
or been the subject of any proceeding under any Insolvency Law.     (j)   Good
Title. From the Purchase Date with respect to each Purchased Receivable, as and
until the Final Payout Date, the Agent shall have, on behalf of the Secured
Parties, a valid and enforceable first priority perfected security interest,
ranking ahead of any other security interest and the interest of any other
creditor of the Company and the Originators, in each Purchased Receivable and
all of the other Affected Assets, free and clear of any Adverse Claim.     (k)  
Eligibility of Receivables. Each Purchased Receivable treated as an Eligible
Receivable for purposes of any Master Servicer Report is in fact an Eligible
Receivable as of the Purchase Date relating to such Purchased Receivable and the
date of such Master Servicer Report, and each Purchased Receivable included in
the calculation of any Net Receivables Balance as of the date of any Master
Servicer Report is in fact an Eligible Receivable and not a Defaulted Receivable
at such time. The Company has no knowledge of any fact (including any defaults
by the Obligor thereunder or under any other Purchased Receivable) that would
cause it or should have caused it to expect any payments on such Purchased
Receivable not to be paid in full when due or that is reasonably likely to cause
or result in any other Material Adverse Effect with respect to such Purchased
Receivable.     (l)   Coverage Requirement. On any Settlement Date, the sum of
the Net Funding Advances and the Net Liquidity Advances does not exceed the
Borrowing Base as determined as of the last day of the immediately preceding
Reporting Period.     (m)   Credit and Collection Policy. Since the date hereof,
there have been no material changes in any Credit and Collection Policy other
than in accordance with this Agreement and the Transaction Documents. Since such
date, no material adverse change has occurred in the overall rate of collection
of the Receivables. It has at all times complied with the Credit and Collection
Policy.

13



--------------------------------------------------------------------------------



 



  (n)   Material Adverse Effect. Since its formation, there has been no Material
Adverse Effect.     (o)   No Termination Event. No event has occurred and is
continuing and no condition exists, or would result from any Advance or from the
application of the proceeds therefrom, which constitutes or may reasonably be
expected to constitute a Termination Event or a Potential Termination Event.    
(p)   Accounts.

  (i)   Collections are only paid into the AGCO Accounts.     (ii)   The Obligor
in respect of each Purchased Receivable has been instructed to make payments in
respect of such Purchased Receivable only to the AGCO accounts.

  (q)   Transfers Under Receivables Transfer Agreements. The Company has
purchased each Receivable from an Originator pursuant to, and in accordance
with, the terms of the relevant Receivables Transfer Agreement.     (r)   No
Voidability. The Company has given reasonably equivalent value and/or fair
market value under applicable Law to the relevant Originator in consideration
for the transfer to it of the Affected Assets from such Originator, and each
such transfer shall not have been made for or on account of an antecedent debt
owed by such Originator to it and no such transfer is or may be at the relevant
time voidable under any Insolvency Law.     (s)   Investment Company Act. The
Company is not, and is not controlled by, an “investment company” within the
meaning of the U.S. Investment Company Act of 1940, or is exempt from all
provisions of such act.     (t)   Choice of Law. In any proceedings taken in any
Approved Country in relation to this Agreement, any Receivables Transfer
Agreement or any sale of Receivables thereunder or any other Transaction
Document, the choices of governing law of this Agreement, the relevant
Receivables Transfer Agreement or any such sale (as provided for in the relevant
Receivables Transfer Agreement, as applicable) or such other Transaction
Document shall be recognised and enforced.     (u)   Representations and
Warranties in other Transaction Documents. Each of the representations and
warranties of the Company contained in the Transaction Documents (other than
this Agreement) is true, complete and correct in all respects and the Company
hereby makes each such representation and warranty to, and for the benefit of,
the Agent, the Administrator and the Secured Parties as if the same were set
forth in full herein.     (v)   Solvency. It is solvent and able to pay its
debts as they fall due and has not suspended or threatened to suspend making
payments (whether of principal or interest) with respect to all or any class of
its debts and will not become insolvent or unable to pay its debts in
consequence of any contract concluded by it for the purchase of any Affected
Assets under the Transaction

14



--------------------------------------------------------------------------------



 



      Documents or any other obligation or transaction contemplated in the
Transaction Documents.     (w)   Insolvency procedures. No corporate action has
been taken or is pending, no other steps have been taken (whether out of court
or otherwise) and no legal proceedings (other than any frivolous and vexatious
proceedings which are dismissed within 10 days) have been commenced or are
threatened or are pending for:

  (i)   its bankruptcy, liquidation, suspension of payments, controlled
management, winding-up, liquidation, dissolution, administration or
reorganisation; or     (ii)   it to enter into any composition or arrangement
with its creditors; or     (iii)   the appointment of a receiver, administrative
receiver, trustee or similar officer in respect of it or any of its property,
undertaking or assets.

      No event equivalent to any of the foregoing has occurred in or under the
laws of any relevant jurisdiction.     (x)   Activities. It has not engaged in
any activities since the date of its incorporation other than those incidental
to its incorporation and its entry into and exercise of its rights and
performance of its obligations under the Transaction Documents to which it is a
party.     (y)   Consents. No authorisation, approval, consent, licence,
exemption, registration, recording, filing or notarisation and no payment of any
duty or tax and no other action whatsoever which has not been duly and
unconditionally obtained, made or taken is required to ensure the creation,
validity, legality, enforceability or priority of its rights, liabilities and
obligations under the Transaction Documents.

4.2   Repetition of representations and warranties       The representations and
warranties of the Company given in Clause 4.1 (Representation and warranties of
the Company) shall be given on the Closing Date and on each Settlement Date.  
5.   COVENANTS   5.1   Affirmative covenants of the Company       At all times
from the date hereof to the Final Payout Date, unless the Agent shall otherwise
consent in writing:

  (a)   Reporting Requirements. The Company shall maintain a system of
accounting established and administered in accordance with GAAP, and shall
furnish or make available (or cause to be furnished or made available), as the
case may be, to the Agent:

15



--------------------------------------------------------------------------------



 



  (i)   Annual Reporting. Upon the request of the Agent and after filing thereof
with the relevant Official Body, unaudited financial statements of the Company,
prepared in accordance with GAAP, including a balance sheet as of the end of
such period and the related statements of operations and shareholder’s equity,
all certified by its director of finance or chief financial officer.     (ii)  
Compliance Certificate. Together with the financial statements required
hereunder, a certificate signed by a director of the Company stating that
(A) the attached financial statements have been prepared in accordance with GAAP
and accurately reflect the financial condition of the Company, and (B) to the
best of such Person’s knowledge, no Termination Event or Potential Termination
Event exists, or if any Termination Event or Potential Termination Event exists,
stating the nature and status thereof.     (iii)   Information Under Transaction
Documents. Promptly upon its receipt of any report, document, information or
notice delivered by any Originator pursuant to any Transaction Document and not
concurrently delivered to the Agent, a copy of the same.     (iv)   Other
Information. Such other information (including non-financial information) as the
Agent may from time to time reasonably request with respect to the Company or
the Affected Assets.

  (b)   Maintenance of Existence, etc. The Company shall do all things necessary
to remain duly organised, validly existing and in good standing in its
jurisdiction of organisation and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.     (c)  
Compliance with Laws, etc. The Company shall (i) comply with all Laws to which
it or its respective properties may be subject, and (ii) preserve and maintain
its corporate existence, licenses, rights, franchises, qualifications and
privileges except to the extent that any such failure to preserve or maintain
the same would not individually or in the aggregate have a Material Adverse
Effect.     (d)   Furnishing of Information and Inspection of Records. The
Company shall furnish to the Agent from time to time such information with
respect to the Affected Assets as the Agent may reasonably request, including
listings identifying the Obligor and the Outstanding Balance of each Purchased
Receivable. Upon reasonable advance notice by the Agent, the Company shall, at
any time and from time to time during regular business hours, permit the Agent,
or its agents or representatives, at the expense of the Company (i) to examine
and make copies of and take abstracts from all books, records and documents
(including computer tapes and disks) relating to the Purchased Receivables or
other Affected Assets, including any related Contract, and (ii) to visit the
offices and properties of the Company, for the purpose of examining such
materials described in Clause 5.1(d)(i), and to discuss matters relating to the
Affected Assets or the Company’s performance hereunder, under the Contracts, if
any, and under the other Transaction Documents to

16



--------------------------------------------------------------------------------



 



      which such Person is a party with any of the officers, directors or
relevant employees of the Company having knowledge of such matters. Subject to
Clause 9.9 (Consent to disclosure), such agents and representatives shall be
bound to treat any information received pursuant to this Clause 5.1(d) as
confidential.     (e)   Keeping of Records and Books of Account. The Company
shall maintain and implement administrative and operating procedures (including
an ability to recreate records evidencing Purchased Receivables and any related
Contract in the event of the destruction of the originals thereof), and keep and
maintain, all documents, books, computer tapes, disks, records and other
information reasonably necessary or advisable for the collection of all
Purchased Receivables (including records adequate to permit the daily
identification of each new Purchased Receivable and all Collections of and
adjustments to each existing Purchased Receivable). The Company shall give the
Agent prompt notice of any material change in its administrative and operating
procedures referred to in the previous sentence.     (f)   Performance and
Compliance with Purchased Receivables and Contracts and Credit and Collection
Policy. The Company shall, (i) at its own expense, timely and fully perform and
comply with all material provisions, covenants and other promises, if any,
required to be observed by it under any Contract related to the Purchased
Receivables; and (ii) timely and fully comply with each Credit and Collection
Policy.     (g)   Limitation on Business Activities. Save with the consent of
the CP Lender (or the Agent acting on behalf of the CP Lender) the Company shall
not engage in any business other than the transactions contemplated by the
Transaction Documents and activities reasonably incidental thereto. The officers
and directors of the Company (as appropriate) shall make decisions with respect
to the business and daily operations of the Company independent of and not
dictated by any controlling Person.     (h)   Corporate Documents. The Company
shall only amend, alter, change or repeal its Organic Documents with the prior
written consent of the CP Lender (or the Agent on the CP Lender’ s behalf).    
(i)   Security Interest, etc. The Company shall, at its expense, take (or cause
to be taken) all action necessary or in the opinion of the Agent desirable to
establish and maintain in favour of the Agent for the benefit of the Secured
Parties a valid and enforceable first priority perfected security interest in
the Affected Assets, free and clear of all Adverse Claims and in any event
ranking ahead of any other security interest and the interest of any other
creditor of the Company or the Originators, and shall promptly execute and
deliver all instruments and take any other such actions as maybe necessary or
desirable, or as the Agent may reasonably request, to perfect, protect or more
fully evidence such security interest.     (j)   Enforcement of Transaction
Documents. The Company, on its own behalf and on behalf of the Agent and each
Lender, shall promptly procure compliance with and/or, as appropriate, enforce
all covenants and obligations of the

17



--------------------------------------------------------------------------------



 



      Originators contained in the Transaction Documents. The Company shall
deliver consents, approvals, directions, notices, waivers and take other actions
under any Transaction Document as may be directed by the Agent.     (k)  
Notices. The Company shall notify the Agent and the CP Lender in writing of any
of the following, describing the same and, if applicable, the steps being taken
with respect thereto:

  (i)   Termination Event. Immediately upon becoming aware thereof, the
occurrence of any Termination Event or Potential Termination Event, by a
statement of one of its duly authorised officers;     (ii)   Final Judgment. As
soon as reasonably practicable following the occurrence thereof, the entry of
any final judgment or decree (which is not subject to any further appeal)
against the Company in an amount which, when aggregated with any other
undischarged judgments or decrees against the Company is in excess of
€20,000,000 or the foreign currency equivalent thereof at the time of entry of
such judgment or decree;     (iii)   Litigation. As soon as reasonably
practicable following the occurrence thereof and, in any event, no later than
the immediately succeeding Settlement Date, the institution of any litigation,
dispute resolution, arbitration proceeding or governmental proceeding against
the Company or to which it becomes party seeking monetary damages in an amount
which, when aggregated with any other such monetary damages sought against the
Company is in excess of €20,000,000 or the foreign currency equivalent thereof;
and     (iv)   Adverse Claims. Immediately upon becoming aware thereof, the
creation or imposition of any Adverse Claim on any Purchased Receivable or any
Related Asset (except as created under any Transaction Document) or the
occurrence of a Material Adverse Effect.

  (l)   Excess Cash. Save with consent of the CP Lender (or the Agent acting on
behalf of the CP Lender) any excess cash which the Company may have and which is
not needed to pay Aggregate Unpaids shall, to the extent held by the Company at
any time be used by the Company only for holding in a bank account or for
investments in Eligible Investments.

5.2   Negative covenants of the Company       At all times from the date hereof
to the Final Payout Date, unless the CP Lender (or the Agent on the CP Lender’ s
behalf) shall otherwise consent in writing:

  (a)   No Sales, Liens, etc. Except as otherwise provided in Clauses 3 or 5 of
the Security Agreement or in Clause 5.5 of each Receivables Transfer Agreement,
the Company shall not (and the Company shall not even with the consent of the CP
Lender (or the Agent on the CP Lender’s behalf)):

18



--------------------------------------------------------------------------------



 



  (i)   (A) sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Adverse Claim upon (or the filing of any
financing statement) or with respect to any of the Affected Assets, including
any Adverse Claim arising from an Adverse Claim on any inventory or goods, or
(B) assign any right to receive income in respect thereof; or     (ii)   issue
any security to, or sell, transfer or otherwise dispose of any of its property
or other assets to any Person.

  (b)   No Extension or Amendment of Purchased Receivables. The Company shall
not (i) extend, amend or otherwise modify the terms of any Purchased Receivable,
or (ii) amend, modify or waive any term or condition of any Contract related
thereto.     (c)   No Change in Business or Credit and Collection Policy. The
Company shall not (i) make any change in the general nature of its business, or
(ii) make any change in the Credit and Collection Policy other than in
accordance with the Transaction Documents.     (d)   No Subsidiaries, Mergers,
etc. The Company shall not consolidate or merge with or into, or sell, lease or
transfer all or substantially all of its assets to, any other Person. The
Company shall not form or create any Subsidiary.     (e)   No Impairment of
Security. The Company shall not take any action or permit any action to occur or
suffer any circumstance to exist which would result in any security or security
interest granted, or charge or security agreement or document entered into or
registered or filed, in connection with this Agreement or any other Transaction
Document becoming impaired or unenforceable in any material respect.     (f)  
No Amendment of Transaction Documents. The Company shall not amend, modify, or
supplement any Transaction Document or waive any provision thereof, in each case
except with the prior written consent of the Agent, nor shall the Company take,
or permit any Originator to take, any other action under any Transaction
Document that could have a Material Adverse Effect or which is inconsistent with
the terms of this Agreement or any other Transaction Document.     (g)   Other
Debt. Except as provided in the Transaction Documents, the Company shall not
create, incur, assume or suffer to exist any indebtedness, whether current or
funded, exceeding the Threshold Amount, other than (i) indebtedness of the
Company representing fees, expenses and indemnities arising hereunder or under
the Receivables Transfer Agreements for the Purchase Price of the Purchased
Receivables and other Affected Assets, and (ii) other indebtedness incurred in
the ordinary course of its business.     (h)   Payments Under Receivables
Transfer Agreements. The Company shall not acquire any Receivable other than
through, under, and pursuant to the terms of, the Receivables Transfer
Agreements, and the Company shall not become obligated to pay, and shall not
make payment of, any amounts to the

19



--------------------------------------------------------------------------------



 



      Originators, other than payments arising out of the purchase of
Receivables pursuant to the Receivables Transfer Agreements made in accordance
with the terms thereof.     (i)   Restricted Payments. The Company shall not
(i) purchase or redeem any shares of its capital stock, (ii) prepay, purchase or
redeem any indebtedness, (iii) lend or advance any funds or (iv) repay any loans
or advances to, for or from any Person, in each case, except to the extent
provided in the Transaction Documents.     (j)   Name Change, Offices, Records
and Books of Accounts. The Company shall not:

  (i)   change its name or identity; or     (ii)   change its corporate
structure, which change would have a Material Adverse Effect; or     (iii)  
relocate any office where Records are kept,

      in each case without having given the Agent at least 30 days prior written
notice thereof.     (k)   Change in Payment Instructions to Obligors. The
Company shall not amend, supplement or otherwise modify or cancel or revoke any
payment instructions to any Obligor or any Obligor Notification given in
accordance with the Transaction Documents and shall not instruct any Obligor to
make payments in respect of Purchased Receivables to any account other than the
AGCO Accounts or such other account referred to in an Obligor Notification.    
(l)   Powers of Attorney. The Company shall not revoke or attempt to revoke any
Power of Attorney granted by it in connection with this Agreement until the date
upon which the Aggregate Unpaids have been indefeasibly reduced to zero (and, as
soon as reasonably practicable following such date the Agent shall return such
Powers of Attorney to the Company).

6.   TERMINATION EVENTS   6.1   Termination Events       The occurrence of any
one or more of the following events shall constitute a “Termination Event":

  (a)   Payments, Covenants and Agreements. The Parent, the Company, the Master
Servicer, any Originator or other AGCO Party shall fail:

  (i)   to make any payment or deposit required hereunder or under any
Transaction Document to which it is a party when due and such failure shall
remain unremedied for three Business Days; or     (ii)   to perform or observe
in any material respect any term, obligation, covenant, undertaking or agreement
hereunder (other than as referred

20



--------------------------------------------------------------------------------



 



      to in Clause 6.1(a)(i)) and such failure shall remain unremedied for 20
days.

  (b)   Reports. The Master Servicer shall fail to deliver:

  (i)   on any Master Servicer Reporting Date, the duly completed Master
Servicer Report to be delivered on such date and such failure shall remain
unremedied for 20 days; or     (ii)   on any Reporting Date, the duly completed
Accounts Receivables Listing or Obligor Information Listing to be delivered on
such date and such failure shall remain unremedied for three Business Days.

  (c)   Representations and Warranties. Any representation, warranty,
certification or statement made by the Parent, the Company any Originator, the
Master Servicer or any other AGCO Party in this Agreement, any other Transaction
Document to which any of them is a party or in any other document delivered
pursuant hereto or thereto, shall prove to have been incorrect in any material
respect when made or deemed made and, if capable of remedy, to have remained
incorrect for three Business Days thereafter.     (d)   Insolvency Proceedings.
An Insolvency Event shall occur in respect of the Parent, the Company, any
Originator, the Master Servicer or any other AGCO Party.     (e)   Indebtedness.
Indebtedness (other than to another Group Company) of any one or more of the
Parent, any Originator, the Master Servicer or any other AGCO Company (whether
individually or collectively) has been declared to be or otherwise has become
due and payable prior to its scheduled maturity date and this could have a
Material Adverse Effect.     (f)   Judgement. Any judgement or decree is entered
against the Parent, any Originator, the Master Servicer or any other AGCO Party
which could have a Material Adverse Effect.     (g)   Laws. The Master Servicer
shall at any time be prohibited by any relevant law from acting as Master
Servicer under the Receivables Servicing Agreement and no replacement Master
Servicer satisfactory to the Agent (acting reasonably) has been appointed in
accordance with the terms of the Receivables Servicing Agreement within 15
Business Days.     (h)   Resignation of Master Servicer. The Master Servicer, at
any time, voluntarily resigns from its role as Master Servicer and, at such
time, an Affiliate of the Master Servicer acceptable to the Agent (acting
reasonably) has not been appointed as a replacement Master Servicer.     (i)  
Enforceability. At any time this Agreement, any Receivables Transfer Agreement
or any other Transaction Document to which any Originator, the Company, the
Master Servicer, the Parent or any other AGCO Party is a party ceases to be the
legally valid, binding or enforceable obligation of such Originator, the
Company, the Master Servicer, the Parent or such other AGCO

21



--------------------------------------------------------------------------------



 



      Party or the sale and transfer, assignment, Subrogation, endorsement or
other transfer of Receivables or Related Assets under a Receivables Transfer
Agreement, in any material number (in relation to the Total Receivables Pool or
any other Receivables Pool) in the reasonable opinion of the Agent, is not or
ceases to be legally valid, binding or enforceable.     (j)   Title to
Receivables. (i) The Company (or the relevant Originator prior to any sale and
transfer thereof under any Receivables Transfer Agreement) shall cease to have a
fully perfected ownership interest in Purchased Receivables in any material
number (in relation to the Total Receivables Pool or any other Receivables Pool)
in the reasonable opinion of the Agent, or the ability to obtain unilaterally
such a fully perfected ownership interest, free from any Adverse Claim; or
(ii) the Agent, on behalf of the Secured Parties, shall for any reason fail or
cease to have a valid and enforceable first priority perfected security interest
ranking ahead of any other security interest and the interest of any other
creditor of the Company and/or the Originators, in each Purchased Receivable and
all of the other Affected Assets, free and clear of any Adverse Claim; provided
that a failure to notarise an Assignment Deed on a Purchase Date shall
constitute a Termination Event only if such Assignment Deed is not notarised
within five Business Days of such Purchase Date;     (k)   Pool Triggers. Any of
the following shall occur:

  (i)   the Average Default Ratios shall exceed 2.8% on any Reference Date; or  
  (ii)   the Average Delinquency Ratio shall exceed 3.8% on any Reference Date;
or     (iii)   the Average Dilution Ratio shall exceed 9% on any Reference Date;

  (l)   Ownership of Company. The Parent shall cease to own, directly or
indirectly, free and clear of any Adverse Claim and on a fully diluted basis,
100% of the outstanding shares of voting stock of the Company.     (m)  
Material Adverse Effect. A Material Adverse Effect shall have occurred.     (n)
  Taxes. Any of the following shall occur:

  (i)   the CP Lender has not filed its application to receive payments of
interest free of withholding of tax under the US/UK Double Taxation Convention
(“treaty clearance”) within one month of the Closing Date;     (ii)   a tax
authority notifies the Company or the CP Lender in writing that it will not give
treaty clearance and the Company is obliged to make a payment under Clause
7.3(a) (Taxes) of this Agreement;     (iii)   within 11 months of the Closing
Date, the tax authority has not confirmed whether or not it will give treaty
clearance;

22



--------------------------------------------------------------------------------



 



  (iv)   an AGCO Party is obliged under any of the Transaction Documents other
than this Agreement to withhold tax and gross up in relation to any payment made
to another party;     (v)   the Company or any AGCO Party is obliged to
indemnify the CP Lender or any other party against Taxes under the indemnities
contained in this Agreement or in any of the Transaction Documents; or     (vi)
  solely due to a change of Law or any amendment or change in the
administration, interpretation or application of any existing or future Law
coming into effect after the Closing Date:

  (A)   the Company is not entitled to obtain a deduction for corporation tax
purposes for the Yield payable to the CP Lender under this Agreement; or     (B)
  the Company or any Originator is liable to a materially increased tax cost
which it would not otherwise have had to bear.

6.2   Remedies

  (a)   Upon the occurrence and during the continuation of any Termination Event
other than Termination Events of the types referred to in Clause 6.2(b), the
Agent may, and at the direction of the CP Lender (and/or, in the case of a
Termination Event of a type described at Clause 6.1(n), at the direction of the
Company) the Agent shall, by notice to the Company (or, in the case of a
direction given by the Company in relation to Clause 6.1(n), by notice to the CP
Lender) with a copy to the Master Servicer, do any of the following:

  (i)   declare the Termination Date to have occurred, and upon such declaration
the Termination Date shall occur and no further Advances may be made hereunder;
    (ii)   declare the principal amount of the Advances, together with interest
thereon and all other Aggregate Unpaids, to be immediately due and payable, and
upon such declaration all such amounts shall become and be immediately due and
payable;

      in each case, without any further notice, demand or other further action
of any kind, all of which the Company hereby irrevocably waives.     (b)   Upon
the occurrence and during the continuation of any Termination Event of the type
described in Clauses 6.1(a), 6.1(d), 6.1(g), 6.1(h), 6.1(i) or 6.1(j):

  (i)   the Termination Date shall occur; and     (ii)   all Advances, together
with interest accrued thereon and all other Aggregate Unpaids, shall become and
be immediately due and payable,

23



--------------------------------------------------------------------------------



 



      in each case, immediately and automatically without any notice, demand or
other action of any kind, all of which the Company hereby irrevocably waives.  
  (c)   Upon the declaration or the occurrence of the Termination Date under
this Clause 6:

  (i)   the Agent shall be entitled to:

  (A)   deliver Obligor Notifications to any Obligor or such other notifications
to Obligors as the Agent may deem necessary from time to time;     (B)  
exercise its rights under any Powers of Attorney;     (C)   appoint a
replacement Master Servicer pursuant to Section 2.1 (Appointment of Master
Servicer) of the Receivables Servicing Agreement; and/or

  (ii)   each AGCO Party shall from time to time, at its expense, promptly
execute and deliver all instruments and documents, provide all information and
take all actions, that may be necessary, or that the Agent may reasonably
request to enable the Agent and the Company to protect, more fully evidence or
exercise and enforce the ownership interests of the Company in the Purchased
Receivables and Related Assets and the security interest of the Agent (on behalf
of the Secured Parties) in the Purchased Receivables and other Security Assets.

  (d)   The Agent may, and at the direction of the CP Lender the Agent shall,
enforce its security interests in the Security Assets pursuant to the Security
Documents and exercise, on behalf of the Agent and the Secured Parties, any and
all other rights and remedies of the Agent and the Secured Parties under this
Agreement, the Security Documents and the other Transaction Documents.     (e)  
The Agent shall have and may exercise, in addition to its rights and remedies
under this Agreement and the other Transaction Documents, any and all other
rights and remedies provided under the Laws of each applicable jurisdiction and
other applicable Laws, all of which rights and remedies shall be cumulative.

7.   INDEMNIFICATION; EXPENSES; RELATED MATTERS   7.1   Indemnities by the
Company       Without limiting any other rights which the Indemnified Parties
may have hereunder, under any other Transaction Document or under applicable
Law, the Company hereby agrees to indemnify the CP Lender, the Liquidity
Lenders, the Agent, the Administrator, the other Program Support Providers and
their respective officers, directors, employees, counsel and other agents
(collectively, “Indemnified Parties”) from and against any and all damages,
losses, claims, liabilities, costs and expenses, including reasonable attorneys’
fees (which such attorneys may be employees of the Indemnified Parties, as
applicable) and disbursements (all of the foregoing being

24



--------------------------------------------------------------------------------



 



    collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them in any action or proceeding between the Company, any
AGCO Party (including any Originator or any Affiliate of any Originator acting
as Master Servicer or Sub-Servicer) or any Affiliate of the foregoing and any of
the Indemnified Parties or between any of the Indemnified Parties and any third
party or otherwise arising out of or as a result of this Agreement, the other
Transaction Documents, the provision of the Commitments or the making of
Advances or any of the other transactions contemplated hereby or thereby,
excluding, however (i) Indemnified Amounts to the extent resulting from gross
negligence or wilful misconduct on the part of such Indemnified Party, as
finally determined by a court of competent jurisdiction, or (ii) recourse
(except as otherwise specifically provided in this Agreement) for Purchased
Receivables which are uncollectible. Without limiting the generality of the
foregoing (and subject to Clauses 7.1(i) and 7.1(ii)), the Company shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from:

  (a)   any representation or warranty made by the Company, the Master Servicer
or any other AGCO Party or any officers of the Company, the Master Servicer or
any other AGCO Party under or in connection with this Agreement, any Receivables
Transfer Agreement, any of the other Transaction Documents, any Master Servicer
Report or any other information or report delivered by the Company, the Master
Servicer or any other AGCO Party pursuant hereto, or pursuant to any of the
other Transaction Documents which shall have been incomplete, false or incorrect
in any respect when made or deemed made;     (b)   the failure by the Company,
the Master Servicer or any other AGCO Party to comply with any applicable Law
with respect to any Purchased Receivable or any Contract related thereto
including any disclosure of or other action or omission relating to information
relating to any Obligor by the Master Servicer or any AGCO Party or the
nonconformity of any Purchased Receivable or any Contract related thereto with
any such applicable Law;     (c)   (i) the failure for any reason (A) to vest
and maintain (or cause to be vested and maintained) in the Company a valid and
enforceable perfected ownership interest in each Purchased Receivable and all of
the Related Assets free and clear of any Adverse Claim (other than any Adverse
Claim arising hereunder or under the other Transaction Documents) and the
interest of any other creditor of the Company and the Originators, or (B) to
vest and maintain in the Agent, on behalf of the Secured Parties, a valid and
enforceable perfected security interest ranking ahead of any other security
interest and the interest of any other creditor of the Company and the
Originators, in each Purchased Receivable and all of the other Affected Assets,
free and clear of any Adverse Claim (other than any Adverse Claim arising
hereunder or under any other Transaction Document), or (ii) the creation of any
Adverse Claim in favour of any Person with respect to the Purchased Receivables
or any of the other Affected Assets;     (d)   the occurrence of any Termination
Event;     (e)   any dispute, claim, offset or defense (other than discharge in
bankruptcy) of any Obligor to the payment of any Purchased Receivable (including
a defense based on such Purchased Receivable or any Contract related thereto not
being

25



--------------------------------------------------------------------------------



 



      the legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of merchandise or services related to such Purchased Receivable or the
furnishing or failure to furnish such merchandise or services, or from any
breach or alleged breach of any provision of the Purchased Receivables or any
Contracts related thereto restricting assignment of any Purchased Receivables;  
  (f)   any failure of the Master Servicer to perform its duties or obligations
in accordance with the Receivables Servicing Agreement;     (g)   any product
liability claim or personal injury or property damage suit or other similar or
related claim or action of whatever sort arising out of or in connection with
merchandise or services which are the subject of any Purchased Receivable;    
(h)   any lawsuit, order, consent decree, judgment, claim or other action of
whatever sort relating to, or otherwise in connection with, any environmental,
health, safety or hazardous material law, rule, regulation, ordinance, code,
policy or rule of common law now or hereinafter in effect;     (i)   the failure
by the Company or any AGCO Party to comply with any term, provision or covenant
contained in this Agreement or any of the other Transaction Documents to which
it is a party or to perform any of its respective duties or obligations under
the Purchased Receivables or any Contracts related thereto;     (j)   on any
Settlement Date, the sum of the Net Funding Advances and the Net Liquidity
Advances exceeding the Borrowing Base as determined as of the last day of the
immediately preceding Reporting Period;     (k)   the failure of the Company,
the Master Servicer or any other AGCO Party to pay when due any Taxes (other
than Excluded Taxes) payable in connection with the sale of any of the
Receivables;     (l)   any repayment by any Indemnified Party of any amount
previously distributed in reduction of Net Funding Advances which such
Indemnified Party believes in good faith is required to be made;     (m)   at
any time when AGCO Limited or any Affiliate of AGCO Limited is the Master
Servicer, or when any Originator or any Affiliate of an Originator is the
Sub-Servicer, the commingling by the Company or any AGCO Party of Collections of
Purchased Receivables with any other funds;     (n)   any investigation,
litigation or proceeding related to this Agreement or any of the other
Transaction Documents;     (o)   any inability to obtain any judgment in or
utilise the court or other adjudication system of, any state or country in which
an Obligor may be located as a result of the failure of the Company or any AGCO
Party to qualify to do business or file any notice of business activity report
or any similar report;

26



--------------------------------------------------------------------------------



 



  (p)   except for recourse (other than as otherwise specifically provided in
the Transaction Documents) for Purchased Receivables which are uncollectible,
any attempt by any Person to void, rescind or set-aside any transfer by any
Originator to the Company of any Purchased Receivable or any other Affected
Asset under statutory provisions or common law or equitable action, including
any provision of any Insolvency Law;     (q)   any action taken by the Company,
the Master Servicer or any Sub-Servicer in the enforcement or collection of any
Purchased Receivable; or     (r)   any and all amounts paid or payable by the CP
Lender pursuant to Clause 7 (Indemnification; Expenses; Related Matters) and
9.13 (Mitigation) of the Liquidity Agreement.

7.2   Indemnity for Taxes, reserves and expenses

  (a)   If after the Closing Date, the adoption of any Law or bank regulatory
guideline or any amendment or change in the administration, interpretation or
application of any existing or future Law or bank regulatory guideline by any
Official Body charged with the administration, interpretation or application
thereof, or the compliance with any directive of any Official Body (in the case
of any bank regulatory guideline, whether or not having the force of Law):

  (i)   subjects any Indemnified Party (or its applicable lending office) to any
Taxes (other than Excluded Taxes) with respect to this Agreement, the other
Transaction Documents, the financing of the Asset Interest, any of the
transactions contemplated hereby or thereby or payments of amounts due
hereunder, or changes the basis of taxation of payments to any Indemnified Party
of amounts payable in respect of this Agreement, the other Transaction
Documents, the financing of the Asset Interest, any of the transactions
contemplated hereby or thereby or payments of amounts due hereunder or its
obligation to advance funds hereunder, under a Program Support Agreement or the
credit or liquidity support furnished by a Program Support Provider or otherwise
in respect of this Agreement, the other Transaction Documents, the financing of
the Asset Interest or any transactions contemplated hereby or thereby (except
for changes in the rate of general corporate, franchise, net income or other
income tax imposed on such Indemnified Party by the jurisdiction in which such
Indemnified Party’s principal executive office is located);     (ii)   imposes,
modifies or deems applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Indemnified Party, or imposes on any Indemnified Party or on the United
States market for certificates of deposit, the London interbank market or any
other market in which funds are normally raised or deposited any other condition
affecting this Agreement, the other Transaction Documents, the financing of the
Asset Interest, any of the transactions contemplated hereby or thereby or
payments of amounts due hereunder or its obligation to advance funds hereunder,
under a Program Support Agreement or the credit or

27



--------------------------------------------------------------------------------



 



      liquidity support provided by a Program Support Provider or otherwise in
respect of this Agreement, the other Transaction Documents, the financing of the
Asset Interest, any of the transactions contemplated hereby or thereby; or    
(iii)   imposes upon any Indemnified Party any other condition or expense
(including any loss of margin, reasonable attorneys’ fees and expenses, and
expenses of litigation or preparation therefor in contesting any of the
foregoing) with respect to this Agreement, the other Transaction Documents, the
financing of the Asset Interest, any of the transactions contemplated hereby or
thereby or payments of amounts due hereunder or its obligation to advance funds
hereunder under a Program Support Agreement or the credit or liquidity support
furnished by a Program Support Provider or otherwise in respect of this
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Asset Interests,

      and the result of any of the foregoing is to increase the cost to or to
reduce the amount of any sum received or receivable by such Indemnified Party
with respect to this Agreement, the other Transaction Documents, the financing
of the Asset Interest, the Purchased Receivables, the obligations hereunder, the
funding of any purchases hereunder or a Program Support Agreement, by an amount
deemed by such Indemnified Party to be material, or to in any way restrict the
free transferability or convertibility of any currency, or restrict the
consummation of any spot, forward, hedging or other transaction involving such
currency, then within 10 days after demand by such Indemnified Party through the
Agent, the Company shall pay to the Agent, for the benefit of such Indemnified
Party, such additional amount or amounts as will compensate such Indemnified
Party for such increased cost or reduction.     (b)   If any Indemnified Party
shall have determined that after the date hereof, the adoption of any applicable
Law or bank regulatory guideline regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Official Body, or any request or directive regarding capital adequacy (in the
case of any bank regulatory guideline, whether or not having the force of law)
of any such Official Body, has or would have the effect of reducing the rate of
return on capital of such Indemnified Party (or its parent) as a consequence of
such Indemnified Party’s obligations hereunder or with respect hereto to a level
below that which such Indemnified Party (or its parent) could have achieved but
for such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such
Indemnified Party to be material, then from time to time, within 10 days after
demand by such Indemnified Party through the Agent, the Company shall pay to the
Agent, for the benefit of such Indemnified Party, such additional amount or
amounts as will compensate such Indemnified Party (or its parent) for such
reduction. For the avoidance of doubt, any rule, regulation or interpretation
issued by any financial accounting standards board shall constitute an adoption,
change, request or directive subject to this Clause 7.2(b).

28



--------------------------------------------------------------------------------



 



  (c)   The Agent shall promptly notify the Company of any event of which it has
knowledge, occurring after the date hereof, which will entitle an Indemnified
Party to compensation pursuant to this Clause 7.2; provided that no failure to
give or any delay in giving such notice shall affect the Indemnified Party’s
right to receive such compensation. A notice by the Agent or the applicable
Indemnified Party claiming compensation under this Clause and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, the Agent or any
applicable Indemnified Party may use any reasonable averaging and attributing
methods.     (d)   Anything in this Clause 7.2 to the contrary notwithstanding,
if the CP Lender enters into agreements for the acquisition of interests in
receivables from one or more Other SPVs, the CP Lender shall allocate the
liability for any amounts under this Clause 7.2 which are in connection with a
Program Support Agreement or the credit or liquidity support provided by a
Program Support Provider (“Additional Costs”) to the Company and each Other SPV;
provided that if such Additional Costs are attributable to the Company or any
AGCO Party and not attributable to any Other SPV, the Company shall be solely
liable for such Additional Costs or if such Additional Costs are attributable to
Other SPVs and not attributable to the Company or any AGCO Party, such Other
SPVs shall be solely liable for such Additional Costs.

7.3   Taxes

  (a)   All payments and distributions made hereunder by the Company to the CP
Lender, the Agent or any other Person to whom a payment is owing by the Company
pursuant to the Transaction Documents (each, a “recipient”) (all of the
foregoing “covered payments”) shall be made free and clear of and without
deduction of any Taxes, (other than Excluded Taxes) except to the extent
required by applicable Law. In the event that any withholding or deduction from
any covered payment is required in respect of any Taxes, then the Company shall:

  (i)   promptly upon becoming aware that it must make a deduction or
withholding (or that there is any change in the rate or the basis of such
deduction or withholding) notify the CP Lender accordingly. Similarly the CP
Lender shall notify the Company on becoming so aware in respect of a covered
payment;     (ii)   withhold or deduct the required amount from such payment;  
  (iii)   pay (or procure the payment of) directly to the relevant authority the
full amount required to be so withheld or deducted;     (iv)   within 30 days of
making such payment in (iii) above, forward to such recipient an official
receipt or other documentation satisfactory to such recipient evidencing such
payment to such authority; and     (v)   except in the case of Excluded Taxes,
pay (or procure the payment of) to the recipient such additional amount or
amounts as is necessary to

29



--------------------------------------------------------------------------------



 



      ensure that the net amount actually received by the recipient will equal
the full amount such recipient would have received had no such withholding or
deduction been required.

  (b)   The recipient and the Company shall co-operate in completing any
procedural formalities necessary for the Company to obtain authorisation under
an applicable treaty to make a payment without a (or with a lower rate of)
withholding or deduction and the recipient shall notify the Company promptly in
writing if it ceases to be entitled to an exemption from withholding or
deduction under that treaty.     (c)   Moreover, if any Taxes (other than
Excluded Taxes) are directly asserted against any recipient with respect to any
payment or income earned or received by such recipient hereunder or under any
other Transaction Document, the Company will promptly pay such additional
amounts (including any penalties, interest or expenses) as shall be necessary in
order that the net amounts received and retained by the recipient after the
payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount such recipient would have received had such Taxes not been
asserted.     (d)   No recipient shall be entitled to be indemnified under any
other indemnity contained in any other Transaction Document in respect of Taxes
directly asserted against the recipient in the circumstances described in Clause
7.3(c) if such recipient has already been indemnified by the Company under
Clause 7.3(c).     (e)   If the Company fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the recipient the required
receipts or other required documentary evidence, the Company shall indemnify the
recipient for any incremental Taxes that may become payable by any recipient as
a result of any such failure except that such indemnity shall not apply to the
extent that it can be shown that (i) such recipient failed to provide reasonable
written notice to the Company of such Taxes (the amount of which the Company
could not otherwise have reasonably known would have arisen) or (ii) the Taxes
arose because of delay which was solely caused by actions or omissions of the
recipient.     (f)   In the event that the Company pays any additional amount or
amounts pursuant to Clause 7.3(a)(v)(c) or (e) (an “additional tax payment”),
and in the event the recipient thereof determines, acting reasonably, that, as a
result of such additional tax payment, it is effectively entitled to obtain,
utilise and retain a refund of any Taxes or a tax credit in respect of Taxes
which reduces the tax liability of such recipient (a “tax saving”), then such
recipient shall, to the extent it can do so without prejudice to the amount of
any other deduction, credit or relief, upon actual receipt of such tax saving
reimburse to the Company such amount as such recipient shall determine, acting
reasonably, to be the proportion of the tax saving as will leave such recipient
(after such reimbursement) in no better or worse position than it would have
been in had the payment by the Company in respect of which the foregoing
additional tax payment was made not been subject to any withholding or deduction
on account of Taxes. If the Company shall have received from any recipient any

30



--------------------------------------------------------------------------------



 



      amount described in the preceding sentence and it is subsequently
determined that such recipient was not entitled to obtain, utilise or retain the
amount of the tax saving claimed, then the Company shall repay such amount to
such recipient. Each recipient shall have sole discretion to arrange its affairs
(including its tax affairs) without regard to this Clause 7.3(f) and no
recipient shall be obligated to disclose any information regarding its affairs
(including its tax affairs) or computations to the Company.     (g)   Erasmus
undertakes that, on or before the first Settlement Date, it will have:

  (i)   submitted to the US Internal Revenue Service a valid application under
the US/UK Double Taxation Convention (“treaty clearance application”);     (ii)
  submitted a copy of the treaty clearance application to HM Revenue & Customs;
and     (iii)   provided the Company or the Company’s legal advisors with a copy
of the documents sent under (i) and (ii) above.

7.4   Other costs and expenses

  (a)   The Company agrees, upon receipt of a written invoice, to pay or cause
to be paid, and to hold the CP Lender and the Agent harmless against liability
for the payment of, all reasonable out-of-pocket expenses (including attorneys’,
accountants’ and other third parties’ fees and expenses, any filing fees and
expenses incurred by officers or employees of the CP Lender and/or the Agent) or
intangible, documentary or recording taxes incurred by or on behalf of the CP
Lender or the Agent (i) in connection with the preparation, negotiation,
execution and delivery of this Agreement, the other Transaction Documents and
any documents or instruments delivered pursuant hereto and thereto and the
transactions contemplated hereby or thereby (including the perfection or
protection of the Asset Interest), and (ii) from time to time (A) relating to
any amendments, waivers or consents under this Agreement and the other
Transaction Documents, (B) arising in connection with the CP Lender’s or the
Agent’s enforcement or preservation of rights (including the perfection and
protection of the Asset Interest under this Agreement), or (C) arising in
connection with any audit, dispute, disagreement, litigation or preparation for
litigation involving this Agreement or any of the other Transaction Documents
(all of such amounts, collectively, “Transaction Costs”).     (b)   The Company
hereby agrees to pay on demand all stamp and other Taxes (other than Excluded
Taxes) and fees (including, interest, late payment fees and penalties) paid,
payable or determined to be payable in connection with the execution, delivery,
performance (including any sale of Receivables), filing and recording of the
Agreement, any other Transaction Document or any other instrument, document or
agreement filed or delivered in connection therewith.

31



--------------------------------------------------------------------------------



 



7.5   Breakage costs       The Company shall pay the Agent for the account of
the CP Lender, on demand, such amount or amounts as shall compensate the CP
Lender for any loss, cost or expense incurred by the CP Lender (as reasonably
determined by the Agent) as a result of any reduction of any Advance other than
on the maturity date of the Commercial Paper (or other financing source) funding
such Advance, such compensation to be (a) limited to an amount equal to any loss
or expense suffered by the CP Lender during the period from the date of receipt
of such repayment to (but excluding) the maturity date of such Commercial Paper
(or other financing source) and (b) net of the income, if any, received by the
recipient of such reductions from investing the proceeds of such reductions of
such Advance. The determination by the Agent of the amount of any such loss or
expense shall be set forth in a written notice to the Company in reasonable
detail and shall be conclusive, absent manifest error.   7.6   Currency
indemnity       If under any applicable law or regulation, or pursuant to a
judgment or order being made or registered against the Company or any AGCO
Party, or the liquidation of any of the Company or any AGCO Party or for any
other reason, any payment under or in connection with this Agreement or any
Transaction Document is made (including any payment pursuant to this Clause 7)
or fails to be satisfied, in a currency (the “payment currency”) other than the
currency in which such payment is expressed to be due under or in connection
with this Agreement or any Transaction Document or, in the event no currency is
specified, a currency determined by the Person (in its reasonable good faith
opinion) to whom such payment is owed or otherwise payable (the “contractual
currency”), then, to the extent that the amount of such payment actually
received by any Indemnified Party (the “payee”) when converted into the
contractual currency at the rate of exchange falls short of such amount due, the
Company or relevant AGCO Party (the “currency payor”) as a separate and
independent obligation, shall indemnify and hold harmless the payee against the
amount of such shortfall. For the purposes of this Clause 7.6, the term “rate of
exchange” means the rate at which the payee is able on or about the date of such
payment to purchase, in accordance with its normal practice, the contractual
currency with the payment currency and shall take into account (and the payor
shall be liable for) any premium and other costs of exchange including any taxes
or duties incurred by reason of any such exchange.   8.   THE AGENT   8.1  
Appointment and authorisation of Agent       The CP Lender hereby irrevocably
appoints, designates and authorises the Agent to take such action on its behalf
under the provisions of this Agreement and each other Transaction Document and
to exercise such powers and perform such duties as are expressly delegated to
the Agent by the terms of this Agreement and any other Transaction Document,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Transaction Document, the Agent shall not have any
duties or responsibilities, except those expressly set forth in this Agreement,
nor shall the Agent have or be deemed to have any fiduciary relationship with
the CP Lender, and

32



--------------------------------------------------------------------------------



 



    no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Transaction Document
or otherwise exist against the Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.   8.2   Delegation of duties       The Agent may execute
any of its duties under this Agreement or any other Transaction Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Agent shall not
be responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects with reasonable care.   8.3   Liability of Agent       No
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Transaction Document or the transactions contemplated hereby (except for its own
gross negligence or wilful misconduct), or (b) be responsible in any manner to
the CP Lender for any recital, statement, representation or warranty made by the
Company or any AGCO Party, or any officer thereof, contained in this Agreement
or in any other Transaction Document, or in any certificate, report, statement
or other document referred to or provided for in, or received by the Agent under
or in connection with, this Agreement or any other Transaction Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Transaction Document, or for any failure of the Company,
any AGCO Party or any other party to any Transaction Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to the CP Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Company, any AGCO Party or any of their respective Affiliates.
  8.4   Reliance by Agent

  (a)   The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel (including counsel to the Company or
any AGCO Party), independent accountants and other experts selected by the
Agent. The Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the CP Lender as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the CP Lender against any and all liability and expense which
may be

33



--------------------------------------------------------------------------------



 



      incurred by it by reason of taking or continuing to take any such action.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Transaction Document in accordance
with a request or consent of the CP Lender and such request and any action taken
or failure to act pursuant thereto shall be binding upon the CP Lender.     (b)
  For purposes of determining compliance with the conditions specified in Clause
3 (Conditions precedent) on the Closing Date or the date of any Advance, the CP
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter either sent by the Agent to the CP
Lender for consent, approval, acceptance or satisfaction, or required thereunder
to be consented to or approved by or acceptable or satisfactory to the CP
Lender.

8.5   Notice of Default       The Agent shall not be deemed to have knowledge or
notice of the occurrence of a Potential Termination Event or a Termination
Event, unless the Agent has received written notice from the CP Lender or the
Company describing such Potential Termination Event or Termination Event and
stating that such notice is a “Notice of Termination Event or Potential
Termination Event”. The Agent will notify the CP Lender of its receipt of any
such notice. The Agent shall (subject to Clause 8.4 (Reliance by Agent)) take
such action with respect to such Potential Termination Event or Termination
Event as may be requested by the CP Lender; provided that, unless and until the
Agent shall have received any such request, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Potential Termination Event or Termination Event as it shall deem
advisable or in the best interest of the CP Lender.   8.6   Credit decision;
disclosure of information by the Agent       The CP Lender acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by the Agent hereinafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Company, any AGCO
Party or any of their respective Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to the CP Lender as to
any matter, including whether the Agent-Related Persons have disclosed material
information in their possession. The CP Lender represents to the Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company,
each AGCO Party and their respective Affiliates, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Company
hereunder. The CP Lender also represents that it shall, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Transaction Documents, and to make such
investigations as it deems necessary to inform itself as to the business,

34



--------------------------------------------------------------------------------



 



    prospects, operations, property, financial and other condition and
creditworthiness of the Company and the AGCO Parties. Except for notices,
reports and other documents expressly herein required to be furnished or made
available to the CP Lender by the Agent herein, the Agent shall not have any
duty or responsibility to provide the CP Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Company, any AGCO Party or their
respective Affiliates which may come into the possession of any of the
Agent-Related Persons.   8.7   Agent in individual capacity       Rabobank (and
each successor acting as Agent) and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with any of the Company, the Master
Servicer, any AGCO Party or any of their Subsidiaries or Affiliates as though
Rabobank were not the Agent hereunder and without notice to or consent of the CP
Lender. The CP Lender acknowledges that, pursuant to such activities, Rabobank
and its Affiliates may receive information regarding the Company, the AGCO
Parties and their respective Affiliates (including information that may be
subject to confidentiality obligations in favour of such Person) and acknowledge
that the Agent shall be under no obligation to provide such information to it.  
8.8   Resignation of Agent       The Agent may resign as Agent upon 30 days’
notice to the CP Lender. If the Agent resigns under this Agreement, the CP
Lender shall, with the prior written consent of the Majority Lenders, appoint
from among the Liquidity Lenders a successor agent for the CP Lender. If no
successor agent is appointed prior to the effective date of the resignation of
the Agent, the Agent may appoint, after consulting with the CP Lender, a
successor agent from among the Liquidity Lenders. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent and the retiring Agent’s appointment, powers and
duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Clause 8.8 and Clause 8.3 (Liability
by Agent) shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent under this Agreement. If no successor agent
has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Administrator shall perform all
of the duties of the Agent hereunder until such time, if any, as the CP Lender
appoints a successor agent as provided for above. It is understood and agreed
that any resignation of the Agent pursuant to this Clause 8.8 shall apply to all
of such Agent’s rights, duties and obligations in its capacity as Agent and that
under no circumstances may the Agent resign with respect to only a portion of
such rights, duties and obligations, including with respect to any Advance.

35



--------------------------------------------------------------------------------



 



9.   MISCELLANEOUS   9.1   Term of Agreement       This Agreement shall
terminate on the Final Payout Date; provided that (a) the rights and remedies of
the Agent, the CP Lender and the Administrator with respect to any
representation and warranty made or deemed to be made by the Company pursuant to
this Agreement, (b) the indemnification and payment provisions of Clause 7
(Indemnification; expenses; related matters), and (c) the agreements set forth
in Clauses 9.9 (Consent to disclosure), 9.10 (Confidentiality), 9.11 (No
petition) and 9.12 (No recourse) shall be continuing and shall survive any
termination of this Agreement.   9.2   Waivers; amendments

  (a)   No failure or delay on the part of the Agent, the CP Lender or the
Administrator in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other further exercise thereof or
the exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.     (b)   Any provision of this Agreement may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed by the Company
and the CP Lender (and, if Clause 8 (The Agent) or the rights or duties of the
Agent are affected thereby, by the Agent).

9.3   Notices; payment information       All communications and notices provided
for hereunder shall be provided in the manner described in Clause 4
(Communications) of the Schedule of Definitions.   9.4   Governing law;
submission to jurisdiction; appointment of process agent

  (a)   This Agreement and, to the extent incorporated into, applied to or
deemed repeated in this Agreement, the Schedule of Definitions shall be governed
by and construed in accordance with English law.     (b)   Each of the Company
and the CP Lender agrees that the courts of England shall have jurisdiction to
hear and determine any suit, action or proceeding, and to settle any dispute,
which may arise out of or in connection with this Agreement, any other
Transaction Document or the transactions contemplated hereby or thereby and, for
such purposes, irrevocably submits to the non-exclusive jurisdiction of such
courts.     (c)   Each of the Company and the CP Lender for itself irrevocably
waives any objection which it might now or hereafter have to the courts referred
to in clause (b) being nominated as the forum to hear and determine any suit,
action or proceeding, and to settle any dispute, which may arise out of or in
connection with this Agreement, any other Transaction Document or the

36



--------------------------------------------------------------------------------



 



      transactions contemplated hereby or thereby and agrees not to claim that
any such court is not a convenient or appropriate forum.     (d)   The CP Lender
agrees that the process by which any suit, action or proceeding is begun may be
served on it by being delivered in connection with any suit, action or
proceeding in England to an English process agent to be appointed by the CP
Lender upon request by any party hereunder.     (e)   The submission to the
jurisdiction of the courts referred to in clause (b) shall not (and shall not be
construed so as to) limit the right of the Agent to take proceedings against the
Company or the CP Lender or any of its respective property in any other court of
competent jurisdiction nor shall the taking of proceedings in any other
jurisdiction preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.     (f)   Each of the Company and the CP Lender
hereby consents generally in respect of any legal action or proceeding arising
out of or in connection with this Agreement, any other Transaction Document or
the transactions contemplated hereby or thereby, to the giving of any relief or
the issue of any process in connection with such action or proceeding including
the making, enforcement or execution against any property whatsoever
(irrespective of its use or intended use) of any order or judgment which may be
made or given in such action or proceeding. Without limiting the foregoing, each
of the Company and the CP Lender agrees to reimburse any successful claimant the
costs of any legal action or proceeding brought against it pursuant to this
Clause 9.4, including the cost of all stamp duties (if any) payable in
connection therewith.

9.5   Integration       This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.   9.6   Severability and partial invalidity

  (a)   Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.     (b)   If a court of competent jurisdiction
determines that any term or provision of this Agreement as written is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall reduce the scope, duration, or area of the
term or provision, delete specific words or phrases, or replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the court’s judgment may
be appealed.

37



--------------------------------------------------------------------------------



 



9.7   Counterparts; facsimile delivery       This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.   9.8  
Successors and assigns; binding effect

  (a)   This Agreement shall be binding on the parties hereto and their
respective successors and assigns; provided that the Company may not assign any
of its rights or delegate any of its duties hereunder or under any of the other
Transaction Documents to which it is a party without the prior written consent
of the Agent, such consent not to be unreasonably withheld. Except as provided
in this Clause 9.8, no provision of this Agreement shall in any manner restrict
the ability of the CP Lender to assign, participate, grant security interests
in, or otherwise transfer any portion of, the Advances, Asset Interest or its
other rights and interests under this Agreement and the other Transaction
Documents.     (b)   The CP Lender may, from time to time, with prior or
concurrent notice to the Company and the Master Servicer, in one transaction or
a series of transactions, transfer all or a portion of the Net Funding Advances
and its rights and obligations under this Agreement and any other Transaction
Documents to which it is a party to a Conduit Assignee. Upon and to the extent
of such transfer by the CP Lender to a Conduit Assignee, (i) such Conduit
Assignee shall be the owner of the transferred portion of the Net Funding
Advances, (ii) the related administrator for such Conduit Assignee will act as
the Administrator for such Conduit Assignee, with all corresponding rights and
powers, express or implied, granted to the Administrator hereunder or under the
other Transaction Documents, (iii) such Conduit Assignee and its liquidity
support provider(s) and credit support provider(s) and other related parties
shall have the benefit of all the rights and protections provided to the CP
Lender and its Program Support Provider(s) herein and in the other Transaction
Documents (including any limitation on recourse against such Conduit Assignee or
related parties, any agreement not to file or join in the filing of a petition
to commence an insolvency proceeding against such Conduit Assignee, and the
right to transfer to another Conduit Assignee as provided in this paragraph),
(iv) such Conduit Assignee shall assume all (or the transferred or assumed
portion) of the CP Lender’s obligations, if any, hereunder or any other
Transaction Document, and the CP Lender shall be released from such obligations,
in each case to the extent of such transfer, and the obligations of the CP
Lender and such Conduit Assignee shall be several and not joint, (v) all
distributions in respect of the Net Funding Advances shall be made to the
applicable agent or Administrator, as applicable, on behalf of the CP Lender and
such Conduit Assignee on a pro rata basis according to their respective
interests, (vi) the definition of the term “CP Rate” with respect to the portion
of the Net Funding Advances funded with commercial paper issued by the CP Lender
from time to time shall be determined in the manner set forth in the definition
of “CP Rate” applicable to

38



--------------------------------------------------------------------------------



 



      the CP Lender on the basis of the interest rate or discount applicable to
commercial paper issued by such Conduit Assignee (rather than the CP Lender),
(vii) the defined terms and other terms and provisions of this Agreement and the
other Transaction Documents shall be interpreted in accordance with the
foregoing, and (viii) if requested by the Agent or Administrator with respect to
the Conduit Assignee, the parties will execute and deliver such further
agreements and documents and take such other actions as the Agent or such
Administrator may reasonably request to evidence and give effect to the
foregoing.     (c)   Each of the other parties hereby (i) agrees and consents to
the transfer by the CP Lender from time to time of all or any part of its rights
under, interest in and title to this Agreement and the Asset Interest to any
Program Support Provider, and (ii) consents to and acknowledges the collateral
transfer by the CP Lender of all of its rights under, interest in and title to
this Agreement and the Asset Interest to the Agent.     (d)   If:

  (i)   the CP Lender makes an assignment in accordance with Clause 9.8 to
another person (a “new recipient”); and     (ii)   as a result of circumstances
existing at the date on which the assignment occurs, the Company would be
obliged to make a payment to the new recipient under Clauses 7.2 (Indemnity for
Taxes, reserves and expenses) or Clause 7.3 (Taxes),

      then the new recipient is only entitled to receive payment under Clause
7.2 (Indemnity for Taxes, reserves and expenses) or Clause 7.3 (Taxes) to the
same extent as the CP Lender would have been if the assignment had not occurred.

9.9   Consent to disclosure       The Company hereby consents to the disclosure
of any non-public information with respect to it received by the Agent, the
Administrator or any Lender to any other Lender or potential Lender, any
Participant or potential Participant, the Agent, any nationally recognised
statistical rating organisation rating the CP Lender’s Commercial Paper, any
dealer or placement agent of or depositary for the CP Lender’s Commercial Paper,
the Administrator, any Program Support Provider or any of such Person’s counsel
or accountants in relation to this Agreement or any other Transaction Document.
  9.10   Confidentiality

  (a)   The Company hereby agrees that it will not disclose the contents of this
Agreement or any other Transaction Document or any other proprietary or
confidential information of or with respect to the CP Lender, the Agent, the
Administrator, any Participant or any other Program Support Provider to any
other Person except (i) its auditors and attorneys, employees or financial
advisors (other than any commercial bank) and any nationally recognised

39



--------------------------------------------------------------------------------



 



      statistical rating organisation, provided such auditors, attorneys,
employees, financial advisors or rating agencies are informed of the highly
confidential nature of such information, (ii) an alternative commercial source
of financing in connection with a potential refinancing of the Advances in the
event that any Liquidity Bank shall have refused to extend the Commitment
Termination Date pursuant to Clause 2.11 of the Liquidity Agreement, or (iii) as
otherwise required by applicable Law, by any order of a court of competent
jurisdiction or by any governmental, taxation or regulatory authority.     (b)  
Subject to Clause 9.9 (Consent to dislosure), each of the Agent, the
Administrator and the CP Lender hereby agrees that it will not disclose this
Agreement or any other Transaction Document or the terms thereof or any
confidential information of or with respect to the Company to any other Person
except as otherwise required by applicable Law or order of a court of competent
jurisdiction.

9.11   No petition

  (a)   Each of the parties hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all outstanding
Commercial Paper or other rated indebtedness of the CP Lender, it will not
institute against, or join any other Person in instituting against, the CP
Lender any proceeding of a type referred to in the definition of Insolvency
Event.     (b)   Each of the parties hereby covenants and agrees, without
prejudice to any other actions such party is permitted to take against the
Company to enforce its rights, that prior to the date which is two years and one
day after the Final Payout Date, it will not institute against, or join any
other Person in instituting against, the Company any proceeding of a type
referred to in the definition of Insolvency Event.

9.12   No recourse

  (a)   Notwithstanding anything to the contrary contained in this Agreement,
the obligations of the CP Lender under this Agreement and all other Transaction
Documents to which it is a party are solely the corporate obligations of the CP
Lender and shall be payable solely to the extent of funds received from the
Company in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay matured
and maturing Commercial Paper.     (b)   Notwithstanding anything to the
contrary contained in this Agreement but subject to Clause 2.5(c), the
obligations of the Company under this Agreement and all other Transaction
Documents to which it is a party are solely the corporate obligations of the
Company and shall be payable solely to the extent of funds received by the
Company and available for application thereto in accordance with the terms of
the Receivables Servicing Agreement and the other Transaction Documents.

40



--------------------------------------------------------------------------------



 



9.13   Mitigation

  (a)   The CP Lender shall, in consultation with the Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to Clause 7.2 (Indemnity
for Taxes, reserves and expenses) or Clause 7.3 (Taxes) including (but not
limited to) transferring its rights and obligations under the Transaction
Documents to a Conduit Assignee.     (b)   The taking of any action by the CP
Lender under Clause 9.13(a) above shall be subject to the following conditions:

  (i)   the Company shall indemnify the CP Lender against any reasonable costs
incurred by the CP Lender in taking any mitigating action; and     (ii)   the CP
Lender shall not be obliged to take any action under Clause 9.13(a) which in its
reasonable opinion would be materially prejudicial to it.

9.14   Contracts (Rights of Third Parties) Act (1999)       Except in respect of
the Secured Parties not party hereto, which Persons (including, for the
avoidance of doubt, their respective successors and permitted assigns) are
intended to have the benefit of this Agreement pursuant to the Contracts (Rights
of Third Parties) Act (1999), the parties hereto do not intend any term of this
Agreement to be enforceable pursuant to the Contracts (Rights of Third Parties)
Act (1999).       EXECUTION       The parties hereto have shown their acceptance
of the terms of this Agreement by executing it after the Schedules.

41



--------------------------------------------------------------------------------



 



SCHEDULE 1
FACILITY AMOUNT

         
 
  Euro      
Facility Limit
  €100 million    

42



--------------------------------------------------------------------------------



 



     
EXECUTION
   
 
   
SIGNED by                                         ,                             
            , duly authorised for and on behalf of AGCO RECEIVABLES LIMITED
  )
)
 
   
SIGNED by                                         ,                             
            , duly authorised for and on behalf of ERASMUS CAPITAL CORPORATION
  )
)
 
   
SIGNED by                                         , duly authorised for and on
behalf of COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A (TRADING AS
RABOBANK INTERNATIONAL), LONDON BRANCH
  )
)
)
)
)
)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF BORROWING REQUEST
AGCO Receivables Limited (the “Company”), pursuant to Clause 2.2(a) of the
Receivables Funding Agreement, dated [•] 200[•] (as amended, modified, or
supplemented from time to time, the “Agreement”), among the Company, Erasmus
Capital Corporation and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
(trading as Rabobank International), London Branch, as Agent, hereby requests
that an Advance be made pursuant to the Agreement. Capitalised terms used herein
and not otherwise defined herein have the meaning assigned to them in the
Agreement.
     The Company hereby requests:
          The Advance Date of such Advance will be: [•]
          The amount of the Advance will be: [•]1
          The Settlement Date on which repayment of the Advance and payment of
Yield is due: [•]
The Company hereby certifies as of the date hereof that the conditions precedent
to such Advance set forth in the Agreement have been satisfied, and that all of
the representations and warranties made in Clause 4 of the Agreement are true
and correct on and as of the Advance Date, both before and after giving effect
to the Advance.
Dated:
[•]
By:
Name:
Title:
 

1   Subject to the minimum denominations set forth in Clause 2.2(b) of the
Agreement.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

Dated 13 October 2006

  (1)   AGCO Iberia S.A. as AGCO Iberia     (2)   AGCO RECEIVABLES LIMITED as
the Company     (3)   AGCO LIMITED as Master Servicer     (4)   COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (trading as RABOBANK INTERNATIONAL),
LONDON BRANCH as Agent

 
RECEIVABLES TRANSFER AGREEMENT
 
(MAYER BROWN ROWE & MAW LOGO) [g04087g0408702.gif]
LONDON



 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page
1.
  Definitions and interpretation     1  
2.
  Purchase of Receivables     2  
3.
  Representations and warranties     6  
4.
  Covenants     9  
5.
  Administration and collection     13  
6.
  Assignments     15  
7.
  Term and termination     16  
8.
  Indemnification     17  
9.
  Miscellaneous     20  
 
            Exhibit A Form of Assignment Deed        

i



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 13 October 2006 and is made between:

(1)   AGCO IBERIA S.A. a sociedad anónima incorporated under the laws of Spain
(“AGCO Iberia”);   (2)   AGCO RECEIVABLES LIMITED, a company incorporated under
the laws of England and Wales (the “Company”);   (3)   AGCO LIMITED, a company
incorporated under the laws of England and Wales (in its capacity as Master
Servicer under the Receivables Servicing Agreement, the “Master Servicer”); and
  (4)   COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A, (trading as
RABOBANK INTERNATIONAL), LONDON BRANCH acting in its capacity as Agent (the
“Agent”) for Erasmus Capital Corporation (the “CP Lender”).

BACKGROUND

(A)   AGCO Iberia has originated and is the owner of certain Receivables and
intends, from time to time, to originate further Receivables.   (B)   AGCO
Iberia wishes to sell certain of its Receivables to the Company from time to
time and the Company desires to purchase such Receivables from AGCO Iberia from
time to time.   (C)   AGCO Iberia and the Company wish to set out the terms on
which AGCO Iberia may sell, and the Company may purchase, certain Receivables.

1. DEFINITIONS AND INTERPRETATION

1.1   Terms defined in Schedule of Definitions       In this Agreement, unless
otherwise defined herein or the context otherwise requires, capitalised terms
have the meanings set forth in the Master Schedule of Definitions,
Interpretations and Construction, dated as of the date hereof and signed by the
parties hereto and others for the purposes of identification (the “Schedule of
Definitions”).   1.2   Interpretation and construction       The principles of
interpretation, construction and calculation set forth in Clauses 2
(Interpretation) and 3 (Calculation) of the Schedule of Definitions apply to
this Agreement as if fully set forth herein.   1.3   Amendments to Schedule of
Definitions       No amendment, restatement, supplement or other modification to
the Schedule of Definitions after the date of this Agreement shall affect the
terms of this Agreement unless approved in writing by the parties to this
Agreement.

1



--------------------------------------------------------------------------------



 



1.4   The Agent       The parties to this Agreement acknowledge that the Agent
is a party to this Agreement, inter alia, for the purposes of obtaining the
benefit of the obligations of AGCO Iberia hereunder. The Agent shall have no
responsibility or liability as a result of its being party to this Agreement.  
2.   PURCHASE OF RECEIVABLES   2.1   Sale and transfer of Receivables

  (a)   On the terms and subject to the conditions set forth herein, AGCO Iberia
hereby sells and transfers to the Company, and the Company purchases from AGCO
Iberia, and accepts the transfer of, on any Purchase Date occurring prior to the
Termination Date, all of AGCO Iberia’s right, title and interest in, to and
under:

  (i)   the Receivables specified from time to time in Accounts Receivables
Listings to be made available to the Agent in accordance with Clause 2.1(c);    
(ii)   all Related Assets in relation thereto (whether now existing or hereafter
arising or acquired); and     (iii)   all proceeds of the foregoing.

  (b)   The parties agree that the transfer under Clause 2.1(a) of any
Receivable and any Related Assets shall be conditional upon the receipt by AGCO
Iberia of the Purchase Price of such Receivable payable on such Purchase Date
pursuant to Clause 2.2. (Payment of Purchase Price).     (c)   On each Reporting
Date immediately preceding a Purchase Date or in the case of the first Purchase
Date, on or before the Closing Date, the Master Servicer shall make available to
the Agent an Account Receivables Listing setting out the Receivables to be
purchased by and transferred to the Company under this Agreement on such
Purchase Date. On the same Reporting Date, the Master Servicer shall make
available to the Agent (or any other Person designated by the Agent) an Obligor
Information Listing relating to the Receivables set out on the Account
Receivables Listing to be made available to the Agent on such day.     (d)  
Without prejudice to the effectiveness of the transfer of Purchased Receivables
and Related Assets set forth above and for the purposes of Article 1,526 of the
Spanish Civil Code, AGCO Iberia hereby agrees to execute (acting in such
execution also in the name and on behalf of the Company), before a Spanish
Notary Public (Notario) designated by AGCO Iberia and notified to the Company,
on each Purchase Date occurring prior to the Termination Date, an Assignment
Deed substantially in the form of Exhibit A to this Agreement.         Each
Assignment Deed shall attach a full list of all Purchased Receivables which have
been acquired by the Company on the Purchase Date on which the Assignment Deed
is granted. The above-mentioned list will include, separately, those Receivables
evidenced by Spanish Draft Instruments.

2



--------------------------------------------------------------------------------



 



      AGCO Iberia is hereby authorised to attach to the relevant Assignment
Deeds the lists of Purchased Receivables referred to in the preceding paragraph
in electronic form, provided, however, that such Assignment Deed lists the first
and last Purchased Receivable transferred by AGCO Iberia in a list in writing
and, provided further that nothing in this Clause shall prejudice the Company’s
right to request a written list of all such Purchased Receivables to be attached
to such Assignment Deed and, when there are Purchased Receivables evidenced by
Spanish Draft Instruments, to request a copy of the original of the instrument
or document in which they are evidenced. For the avoidance of doubt, it is
hereby agreed that in the case Purchased Receivables evidenced by Spanish Draft
Instruments, AGCO Iberia shall retain the mere direct possession (posesión
inmediata) of the physical document itself, just for mere agency, administration
and collection purposes under the Receivables Servicing Agreement; the Company
will have the indirect possession (posesión mediata) and the ownership of such
physical Spanish Draft Instrument. Accordingly, the Company will be entitled
from time to time, at its request, to immediately receive from AGCO Iberia the
direct possession of such Spanish Draft Instruments, and AGCO Iberia shall be
obliged to deliver the Spanish Draft Instruments to the Company or any other
Person indicated by it immediately upon receiving such request.         All
costs and expenses arising out of the preparation, drawing up, execution and
notarisation of any Assignment Deed, including, without limitation the fees of
any Spanish Notary Public (Notario) and the cost of the electronic support or
any written document shall be for the account of AGCO Iberia.         The lists
to be attached to each Assignment Deed will include, at least, the following
information regarding each Purchased Receivable transferred by AGCO Iberia:

  (i)   the name of the Obligor;     (ii)   the Outstanding Balance of the
Purchased Receivables (including VAT);     (iii)   the original due date of the
Purchased Receivables;     (iv)   the invoice number;     (v)   the issue date
of the invoice; and     (vi)   the number of the Obligor’s account in the books
of AGCO Iberia.

2.2   Payment of Purchase Price

  (a)   On each Purchase Date on which Receivables are sold and transferred or
purported to be sold and transferred to the Company under Clause 2.1 (Sale and
transfer of Receivables), the Company shall deposit into the AGCO Iberia Account
an amount equal to the Purchase Price of such Purchased Receivables in
immediately available funds in Euro.

3



--------------------------------------------------------------------------------



 



  (b)   AGCO Iberia and the Company hereby agree that the Purchase Price payable
by the Company pursuant to, and in accordance with, this Clause 2.2 shall be
inclusive of all value added taxes and comparable or similar Taxes and that
(A) the Company shall have no responsibility to pay any additional amount in
respect of any such Taxes, and (B) in the event that any such Taxes are payable
with respect to the payment or receipt of any such Purchase Price, AGCO Iberia
shall promptly pay such Taxes in full or, to the extent such Taxes have already
been paid by any other Person legally obligated to pay such Taxes, AGCO Iberia
shall promptly reimburse such Person in full, whether out of such Purchase Price
received by it or otherwise.     (c)   Where any value added taxes are fully
recoverable by the Company, the Purchase Price shall be exclusive of value added
taxes and the Company shall pay those value added taxes on receipt of a valid
value added taxes invoice.

2.3   Deemed Collections

  (a)   If, on any day, any Purchased Receivable becomes a Diluted Receivable,
other than by reason of the operation of Clause 2.3(b) and except to the extent
that the same is not reflected in the Dilution Adjustment, AGCO Iberia shall be
deemed to have received on such day a Collection of such Purchased Receivable in
the amount of the reduction, adjustment or cancellation of the Outstanding
Balance thereof which resulted in such Purchased Receivable being a Diluted
Receivable.     (b)   If any of the representations or warranties in Clauses
3.2(a), (d), (e), (f), (g), (h), (i) or (j) (Further representations and
warranties of AGCO Iberia) is not true on or by reference to the facts existing
on the day such representation or warranty was given with respect to a Purchased
Receivable, AGCO Iberia shall be deemed to have received on such day a
Collection of such Purchased Receivable in full.     (c)   If AGCO Iberia is
deemed to have received a Collection on any Purchased Receivable pursuant to
Clause 2.3(a) or (b), AGCO Iberia shall be obliged to pay an amount equal to the
Deemed Collection to or to the order of the Company, such payment becoming due
on the date of the Deemed Collection, but not payable until the Settlement Date
next following the date of such Deemed Collection, provided that, if a
Termination Event or Potential Termination Event has occurred and is continuing,
such payment shall be due and payable on the date of the Deemed Collection.    
(d)   Notwithstanding any other provisions of this Agreement, payment to the
Company by AGCO Iberia of the full amount of all Collections deemed to have been
received by AGCO Iberia under Clause 2.3(b) above with respect to a breach of
the representation and warranty appearing in Clause 3.2(a) with respect to any
Purchased Receivable shall constitute a full discharge and release of AGCO
Iberia from any claims, rights and remedies which the Company may have against
AGCO Iberia arising from such breach, but shall not affect any rights or
remedies arising from a breach of such representation or warranty to the extent
that it applies to any other Purchased Receivable or a

4



--------------------------------------------------------------------------------



 



      breach of any other representation or warranty in Clause 3 (Further
representations and warranties of AGCO Iberia).     (e)   To the extent that
(i) the Company has received in accordance with Clause 2.3(c) the full
Outstanding Balance of a Purchased Receivable referred to in Clause 2.3.(b) and
(ii) the Company subsequently receives Collections with respect to such
Purchased Receivable, the Company shall pay to AGCO Iberia the Collections so
received.

2.4   Payments and computations, etc.

  (a)   Euro is the currency of account for each payment made or to be made
under this Agreement.     (b)   Except as otherwise expressly provided herein,
all amounts (including, but not limited to, the remittance of any Collections)
to be paid or deposited by any Person hereunder shall be paid or deposited in
accordance with the terms hereof on the day when such amounts are due, in
immediately available funds; if such amounts are payable to the Company, they
shall be paid to the Company Account. If any amount hereunder is payable on a
day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.     (c)   Without prejudice to Clause 8.2 (Taxes), all
payments by AGCO Iberia under this Agreement shall be made free of any set-off
or counterclaim on the part of any Person.     (d)   Any payment by an Obligor
in respect of any amounts owed by it in respect of any Purchased Receivable
shall:

  (i)   except as otherwise specified by such Obligor, be in a form customary
between such Obligor and AGCO Iberia (and provided that such specification
shall, if requested by the Company, be evidenced in writing); and     (ii)  
unless otherwise required by contract or any applicable law and unless otherwise
instructed by the Company, be applied as a Collection of any Purchased
Receivables of such Obligor, in accordance with the Credit and Collection
Policy, to the extent of any amounts then due and payable thereunder before
being applied to any other Receivable or other obligation of such Obligor.

2.5   Default fees       If AGCO Iberia fails to pay any amount when due
hereunder, AGCO Iberia agrees to pay to the Company, on demand, interest on such
unpaid amount at a rate equal to the Default Rate.   2.6   Bills of exchange,
etc.       AGCO Iberia shall upon the occurrence of a Termination Event or
Potential Termination Event or upon the designation of a Master Servicer other
than the Parent

5



--------------------------------------------------------------------------------



 



    or an Affiliate of the Parent pursuant to Clause 2.1 (Appointment of Master
Servicer) of the Receivables Servicing Agreement, endorse in blank (if possible
under Spanish law) and deliver to the Company (or any other Person as requested
by the Agent) each bill of exchange, promissory note and similar Spanish Draft
Instrument (título-valor o documento cambiario) or instrument that has the
purpose of transferring funds (instrumento con función de giro) it receives in
relation to any Affected Asset.

3.   REPRESENTATIONS AND WARRANTIES   3.1   Representations and warranties
relating to AGCO Iberia       AGCO Iberia hereby represents and warrants to the
Company and the Agent, on the date hereof, on each Purchase Date and each
Settlement Date:

  (a)   Corporate Existence and Power. It:

  (i)   is a body corporate duly organised and validly existing under the laws
of its jurisdiction of incorporation; and     (ii)   has all corporate power and
all governmental licences, authorisations, consents and approvals required to
carry on its business in each jurisdiction in which its business is conducted,
the failure to have which would have a Material Adverse Effect.

  (b)   No Conflict. The execution, delivery and performance by it of each
Transaction Document to which it is a party, and its use of the proceeds of
purchases made hereunder:

  (i)   are within its corporate powers;     (ii)   have been duly authorised by
all necessary corporate action and have been duly executed and delivered;    
(iii)   do not contravene or violate:

  (A)   any of its Organic Documents;     (B)   any law, rule or regulation
applicable to it which would result in a Material Adverse Effect;     (C)   any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound which would result in a Material
Adverse Effect; or     (D)   any order, writ, claim form, judgment, award,
injunction or decree binding on or affecting it or any of its property; and

  (iv)   do not result in the creation or imposition of any Adverse Claim on its
assets (except as created under any Transaction Document).

  (c)   Governmental Authorisation. No authorisation or approval or other action
by, and no notice to or filing with, any Official Body or regulatory body, the

6



--------------------------------------------------------------------------------



 



      absence of which could have a Material Adverse Effect, is required for the
due execution, delivery and performance by it of any Transaction Documents to
which it is a party.

  (d)   Binding Effect. Each Transaction Document to which it is a party
constitutes the legal, valid and binding obligations of it enforceable against
it in accordance with its terms (as such enforcement may be subject to any
applicable Enforcement Limitation).     (e)   Accuracy of Information. All
information furnished or made available by or on behalf of it to the Company for
the purposes of or in connection with this Agreement, any of the other
Transaction Documents, or any transaction contemplated hereby or thereby is, and
all such information hereafter furnished or made available by or on behalf of it
to the Company shall, to the best of its knowledge and belief, be, true,
accurate and complete in every material respect on the date such information is
stated or certified.     (f)   Financial Statements. Each of its audited balance
sheets and the statements of income relating thereto delivered pursuant to
Clause 4.1(a)(i) (Affirmative Covenants of AGCO Iberia) have been prepared in
accordance with GAAP relevant to it consistently applied and present a true and
fair view of its financial condition at the end of the fiscal year to which they
relate.     (g)   Places of Business. Its registered office, Centre of Main
Interest and principal places of business where it keeps all its Records are
located at the address listed in Exhibit 1 to the Schedule of Definitions or
such other locations notified to the Company in accordance with Clause 4.2(a).  
  (h)   Actions, Suits. There are no actions, suits or proceedings pending or,
to its knowledge threatened against or affecting it or any of its properties in
or before any court, arbitrator or other body, which would have a Material
Adverse Effect. It is not in default with respect to any order of any court,
arbitrator or governmental body which default would have a Material Adverse
Effect.     (i)   Other Defaults. It does not have indebtedness (other than to
another Group Company) and whether individually or collectively having an
aggregate amount in excess of the Threshold Amount or the foreign exchange
equivalent thereof which has been declared to be or otherwise has become due and
payable prior to its scheduled maturity date.     (j)   Sovereign Immunity.
Neither it nor any of its properties or assets has any right of immunity on the
grounds of sovereignty or otherwise from any legal action, suit or proceeding,
set-off or counterclaim, the jurisdiction of any competent court, service of
process upon it or any agent, attachment prior to judgment, attachment in aid of
execution, execution or any other process for the enforcement of any judgment or
other legal process in respect of any of their respective obligations under any
Transaction Document to which it may be a party. To the extent that,
notwithstanding the foregoing, AGCO Iberia has or may have any such immunity,
such right of immunity is hereby irrevocably and unconditionally waived.

7



--------------------------------------------------------------------------------



 



  (k)   Corporate Information. All shareholders’ resolutions or other events or
circumstances with respect to it (including all excerpts from any commercial
register) which are required or which are capable of being recorded in the
commercial register in the jurisdiction of its incorporation have been so
recorded unless any failure to do so would not have a Material Adverse Effect.  
  (l)   Solvency. It is solvent and able to pay its debts as they fall due and
has not suspended or threatened to suspend making payments (whether of principal
or interest) with respect to all or any class of its debts and will not become
insolvent or unable to pay its debts in consequence of any obligation or
transaction contemplated in the Transaction Documents.     (m)   Insolvency
procedures. No Insolvency Event has occurred in relation to AGCO Iberia, no
corporate action has been taken or is pending, no other steps have been taken
(whether out of court or otherwise) and no legal proceedings (other than any
frivolous and vexatious proceedings which are dismissed within 10 days) have
been commenced or are threatened or are pending for:

  (i)   its bankruptcy, liquidation, suspension of payments, controlled
management, winding-up, liquidation, dissolution, administration or
reorganisation; or     (ii)   it to enter into any composition or arrangement
with its creditors; or     (iii)   the appointment of a receiver, administrative
receiver, trustee or similar officer in respect of it or any of its property,
undertaking or assets.     No event equivalent to any of the foregoing has
occurred in or under the laws of any relevant jurisdiction.

3.2   Further representations and warranties of AGCO Iberia       AGCO Iberia,
in connection with any Receivables purchased (or purported to be purchased) by
the Company hereunder represents and warrants to the Company and the Agent on
the date hereof, on each Purchase Date and each Settlement Date as follows:

  (a)   Eligible Receivables. Each of the Receivables purchased or purported to
be purchased by the Company under this Agreement is a Spanish Eligible
Receivable which is validly existing and validly evidenced for the full nominal
amount thereof (save in the event mentioned below, in which case the document
evidencing the Receivable could include a different amount).         If the
Obligor of a Receivable had exercised vis-á-vis AGCO Iberia or the Company the
right of set off recognised under Articles 1.195, 1.196 and 1.198 of the Spanish
Civil Code, the document evidencing such Receivable could have been issued for a
lesser amount than the full nominal amount thereof. In this event, AGCO Iberia
shall be deemed to have received a Collection of the relevant Purchased
Receivable for its full nominal amount, as established under Clause 2.3 (Deemed
Collections) above.

8



--------------------------------------------------------------------------------



 



  (b)   Accounts Receivable Listing. All information contained in each Accounts
Receivable Listing is complete true and accurate in every material respect on
the date on which it is delivered.     (c)   Credit and Collection Policy.
Except as otherwise permitted under, or contemplated by, this Agreement, the
Credit and Collection Policy has not been amended or modified in any respect
which would have a Material Adverse Effect.     (d)   Transfer of Receivables.
Subject to Clause 2.1(b), each sale and transfer of any Receivables hereunder
shall be effective as against AGCO Iberia and the relevant Obligor to transfer
to the Company all of AGCO Iberia’s present and future right and title to and
interest in such Receivables and the Related Assets, free and clear of any
Adverse Claim, except as created by any of the Transaction Documents and no
further action need be taken in order to transfer to the Company such right,
title and interest, save that, until notice of such sale of Receivables has been
given to such Obligor, such sale shall not be effective as against such Obligor
and, in particular, such Obligor is entitled to discharge its payment obligation
with respect to such Receivable by payment to AGCO Iberia.     (e)   Arm’s
Length. Each sale and purchase of Receivables under or as contemplated by this
Agreement has been made on arm’s length terms.     (f)   No Voidable Sales. No
sale by AGCO Iberia to the Company of any Receivable under this Agreement is or
may be at the relevant time voidable by AGCO Iberia or by any liquidator,
receiver, administrator, administrative receiver, custodian, trustee in
bankruptcy, examiner or other similar official appointed with respect to, or any
creditor of, AGCO Iberia under any law, rule or regulation in effect in any
Approved Country or any political subdivision thereof or a jurisdiction therein
(other than upon the occurrence of an Insolvency Event in respect of AGCO Iberia
or an Obligor of a Purchased Receivable in accordance with applicable Spanish
insolvency laws)     (g)   Principal, not Agent. With respect to each sale by
AGCO Iberia of Equipment or Parts to an Obligor giving rise to a Receivable
purchased or purportedly purchased under this Agreement, AGCO Iberia acted as
principal and not as the agent of any Person.     (h)   Tracking. AGCO Iberia
has the capability (i) at any given time to identify the Purchased Receivables
of each individual Obligor, (ii) to track Collections in respect of each Obligor
of the Purchased Receivables and Collections in respect of each individual
Purchased Receivable and of each of the Receivables purchased or purported to be
purchased hereunder; and (iii) as among the Receivable payable by any Obligor,
to identify which of such Receivables (if any) are Defaulted Receivables and/or
Delinquent Receivables.     (i)   Termination Events. No Termination Event has
occurred which is continuing.

9



--------------------------------------------------------------------------------



 



  (j)   Security interest. The Agent, on behalf of the Secured Parties, has a
valid and enforceable first priority security interest ranking ahead of any
other security interest and the interest of any other creditor of the Company
and/or AGCO Iberia, in the Credit Rights (as defined in Clause 3.5 of the
Security Agreement), free and clear of any Adverse Claim.

4.   COVENANTS   4.1   Affirmative covenants of AGCO Iberia       Until the date
on which the Aggregate Unpaids have been indefeasibly reduced to zero, AGCO
Iberia covenants as follows:

  (a)   Financial Reporting. AGCO Iberia shall maintain a system of accounting
established and administered in accordance with GAAP consistently applied, and
furnish or make available, as the case may be, to the Company and the Agent:

  (i)   Annual Reporting. Upon the request of the Agent and after filing thereof
with the relevant Commercial Registry, audited financial statements approved by
the General Shareholders’ Meeting of AGCO Iberia certified in a manner
acceptable to the Agent by a duly authorised officer of AGCO Iberia;     (ii)  
Compliance Certificate. Together with the financial statements required
hereunder, a certificate signed by a director of AGCO Iberia stating that
(A) the attached financial statements have been prepared in accordance with GAAP
and accurately reflect the financial condition of AGCO Iberia, and (B) to the
best of such Person’s knowledge, no Termination Event or Potential Termination
Event exists, or if any Termination Event or Potential Termination Event exists,
stating the nature and status thereof;     (iii)   Credit and Collection Policy.
At least 30 days prior to the effectiveness of any material change in or
amendment to the Credit and Collection Policy, a notice indicating such change
or amendment; and     (iv)   Other Information. Such other information
(including non-financial information) reasonably relating to the transactions
contemplated by the Transaction Documents and/or to the Purchased Receivables as
the Company or the Agent may from time to time reasonably request.

  (b)   Notices. AGCO Iberia shall notify the Company and the Agent in writing
of any of the following, describing the same and, if applicable, the steps being
taken with respect thereto:

  (i)   Termination Event. Immediately upon becoming aware thereof, the
occurrence of any Termination Event or Potential Termination Event, by a
statement of a duly authorised officer of AGCO Iberia;

10



--------------------------------------------------------------------------------



 



  (ii)   Final Judgment. As soon as reasonably practicable following the
occurrence thereof the entry of any final judgment or decree which is not
subject to any further appeal against AGCO Iberia in an amount which, when
aggregated with any other undischarged judgments or decrees against AGCO Iberia
is in excess of the Threshold Amount or the foreign currency equivalent thereof
at the time of entry of such judgment or decree;     (iii)   Litigation. As soon
as reasonably practicable following the occurrence thereof and, in any event, no
later than the immediately succeeding Settlement Date, the institution of any
litigation, dispute resolution, arbitration proceeding or governmental
proceeding against AGCO Iberia, or to which it becomes party seeking monetary
damages in an amount which, when aggregated with any other such monetary damages
sought against AGCO Iberia, is in excess of the Threshold Amount or the foreign
currency equivalent thereof; and     (iv)   Adverse Claims. Immediately upon
becoming aware thereof, the creation or imposition of any Adverse Claim on any
Purchased Receivable or any Related Asset (except as created under any
Transaction Document) or the occurrence of a Material Adverse Effect.

  (c)   Compliance with Laws. AGCO Iberia shall comply with all applicable laws,
rules, regulations, orders, writs, judgments, injunctions, decrees and awards to
which it may be subject, including any relevant data protection legislation in
respect of the list of Obligors to be provided pursuant to Clause 4.1(a)(iv),
the non-compliance with which would have a Material Adverse Effect.     (d)  
Maintenance of Corporate Existence. AGCO Iberia shall, subject to Clause 4.2(g),
do all things necessary to remain duly organised and validly existing in the
jurisdiction of its incorporation and maintain all requisite authority to
conduct its business in such jurisdiction and any other jurisdiction, the
failure to do which would have a Material Adverse Effect.     (e)   Keeping and
Maintaining of Records and Books; Notation in Financial Statements.

  (i)   AGCO Iberia shall, in each case with respect to the Receivables
originated by it, maintain and implement administrative and operating procedures
(including an ability to recreate records evidencing such Receivables and
identifying such Receivables in the event of the destruction of the originals
thereof) and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all such
Receivables (including records adequate to permit the immediate identification
of each Purchased Receivable, all Collections of and adjustments to each such
Receivable and the Equipment relating to such Receivable) and provide to the
Agent from time to time such information as the Agent may reasonably request.

11



--------------------------------------------------------------------------------



 



  (ii)   AGCO Iberia shall keep a complete and accurate copy of each Account
Receivables Listing delivered by it under this Agreement.

  (f)   Compliance with Contracts. AGCO Iberia shall:

  (i)   perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts,
to which AGCO Iberia is a party, related to the Purchased Receivables; and    
(ii)   comply in all material respects with the applicable Credit and Collection
Policy with regard to the Purchased Receivables and the related Contracts, to
which AGCO Iberia is a party.

  (g)   Payment of Taxes. Without prejudice to Clause 8.2 (Taxes), AGCO Iberia
shall pay when due any taxes (including value added tax and any similar other
taxes) payable in connection with the Purchased Receivables originated by it or
the sale of Equipment giving rise thereto.     (h)   Collections. On and after
the occurrence and during the continuance of a Termination Event or Potential
Termination Event, AGCO Iberia shall, and shall require the Master Servicer, any
Originator and any other AGCO Party to, upon the request of the Agent to the
Company (with a copy to AGCO Iberia and the Master Servicer), within one
Business Day after receipt by such Person of any Collections, including any
Collections received or deposited into any Collection Account, remit (or cause
to be remitted) such Collections together with all interest and earnings thereon
to the CP Lender Account.     (i)   Obligor Information Listing. To the extent
that any Obligor Information Listing is received or held by any Person other
than the Agent, AGCO Iberia shall grant any and all consents, approvals and
authorisations and shall do any other act necessary or desirable in the
reasonable opinion of the Agent to ensure that the Agent and the Administrator
have at all times access to such Obligor Information Listing and all information
contained therein.     (j)   Inspection of records. AGCO Iberia shall at any
time and from time to time during regular business hours, upon reasonable
advance notice by the Company, the Agent or the Administrator, permit the
Company, the Agent or the Administrator or any of their agents or
representatives, at the expense of the Agent:

  (i)   to examine and make copies of and take abstracts from all books, records
and documents (including computer tapes and disks) relating to the Purchased
Receivables or other Affected Assets, including any related Contract; and    
(ii)   to visit its offices and properties for the purpose of examining such
materials described in Clause 4.1(j)(i), and to discuss matters relating to the
Affected Assets or its performance hereunder, under the Contracts, if any, and
under the other Transaction Documents to which it is a party with any of its
officers, directors or relevant employees (in

12



--------------------------------------------------------------------------------



 



      consultation with the Parent) having knowledge of such matters. Subject to
Clause 9.8 (Consent to disclosure), such agents and representatives shall be
bound to treat any information received pursuant to this Clause 4.1(j) as
confidential.

  (k)   Information. AGCO Iberia shall promptly deliver to the Master Servicer
any information, documents, records or reports with respect to the Purchased
Receivables that the Master Servicer shall request in order to complete the
Master Servicer Reports, Account Receivables Listings or Obligor Information
Listings.     (l)   Powers of Attorney. Should AGCO Iberia be granted any powers
of attorney by any other party to this Agreement (the “Grantor”) for any
purposes foreseen in the Transaction Documents, AGCO Iberia shall notify the
Grantor of the attorney or representative through whom the Grantor will exercise
those powers of attorney, who must be, in any case, an employee or
representative of AGCO Iberia.

4.2   Negative covenants of AGCO Iberia       Until the date on which the
Aggregate Unpaids have been indefeasibly reduced to zero, AGCO Iberia covenants
as follows:

  (a)   Name Change, Offices, Records and Books of Accounts. AGCO Iberia shall
not:

  (i)   change its name or identity; or     (ii)   change its corporate
structure, which change would have a Material Adverse Effect; or     (iii)  
relocate any office where Records are kept,     in each case unless AGCO Iberia
shall have given the Company and the Agent at least 30 days prior written notice
thereof.

  (b)   Change in Payment Instructions to Obligors. AGCO Iberia shall not amend,
supplement or otherwise modify or cancel or revoke any payment instructions to
any Obligor or any Obligor Notification given in accordance with the Transaction
Documents and shall not instruct any Obligor to make payments in respect of
Purchased Receivables to any account other than the AGCO Iberia Account or such
other account referred to in an Obligor Notification.     (c)   AGCO Iberia
shall be entitled to change the Credit and Collection Policy; provided, however,
that (i) such change is not reasonably likely to cause or result in any Material
Adverse Effect, and (ii) any material change to the Credit and Collection Policy
requires the prior written consent of each of the Agent and each Rating Agency.
Save in respect of a manifest error in respect of an issued invoice, AGCO Iberia
shall not be entitled to extend, amend or otherwise modify the terms of any
Purchased Receivable or any Contract related thereto.

13



--------------------------------------------------------------------------------



 



  (d)   Sales, Liens, Etc., on Receivables. Except as provided by the
Transaction Documents, AGCO Iberia shall not, and shall not purport to, sell,
assign (by operation of law or otherwise), transfer by way of subrogation or
endorsement (by operation of law or otherwise), or otherwise transfer or dispose
of, or grant any option with respect to, or create or suffer to exist any
Adverse Claim upon or with respect to, or enter into any current account
relationship with any Person with respect to any Purchased Receivable or Related
Assets or Collections in respect thereof, any Contract under which any Purchased
Receivable arises or assign any right to receive income in respect thereof, and
AGCO Iberia shall take all reasonable steps within its power to defend the
right, title and interest of the Company in, to and under any of the foregoing
property, against all claims of third parties claiming through or under AGCO
Iberia. AGCO Iberia hereby irrevocably waives any lien which it may have with
respect to the Purchased Receivables and all Related Assets.     (e)   Sales,
Liens, Etc. on Equipment and Parts. Except as provided by the Transaction
Documents, and to or in favour of the applicable Obligor, AGCO Iberia shall not,
and shall not purport to, sell or otherwise transfer or dispose of, or grant any
option with respect to, or create or suffer to exist any Adverse Claim upon or
with respect to any Equipment or Parts and AGCO Iberia shall take all reasonable
steps within its power to defend the right, title and interest of the Company
in, to and under any of the foregoing property, against all claims of third
parties claiming through or under AGCO Iberia.     (f)   Amendments to Corporate
Documents. AGCO Iberia shall not amend its Organic Documents in any respect in
each case that would have a Material Adverse Effect.     (g)   Merger. AGCO
Iberia shall not merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions, and except as contemplated herein) all or any material part of its
assets (whether now owned or hereafter acquired) to, or acquire all or any
material part of the assets of, any Person if any of the following circumstances
concur:

  (i)   such merger, consolidation, conveyance, transfer, lease, other
disposition or acquisition would have a Material Adverse Effect; or     (ii)  
in the case of a merger or consolidation, the resulting entity would not assume
all of the obligations of AGCO Iberia under this Agreement.

  (h)   Deposits. AGCO Iberia shall not deposit or otherwise credit, or permit
any Obligor or any other Person to deposit or otherwise credit, to the CP Lender
Account, any cash or payment item other than pursuant to this Agreement.     (i)
  Powers of Attorney. AGCO Iberia shall not revoke or attempt to revoke any
Power of Attorney granted by it in connection with this Agreement until the date
upon which the Aggregate Unpaids have been indefeasibly reduced to zero (and, as
soon as reasonably practicable following such date the Company shall return each
of such Powers of Attorney to AGCO Iberia).

14



--------------------------------------------------------------------------------



 



5.   ADMINISTRATION AND COLLECTION   5.1   Designation of the Master Servicer

  (a)   AGCO Iberia hereby acknowledges that the servicing, administration and
collection of the Purchased Receivables shall be conducted by the Person
appointed by the Agent and the Company as the “Master Servicer” from time to
time in accordance with Clause 2.1. (Appointment of Master Servicer) of the
Receivables Servicing Agreement (or by a Sub-Servicer on behalf of, and
appointed by, the Master Servicer pursuant to Clause 2.2 (Appointment of
Sub-Servicer) of the Receivables Servicing Agreement). Without prejudice to the
generality of Clause 5.2, AGCO Iberia expressly consents to the taking of all
actions by the Master Servicer (or such Sub-Servicer) and agrees to comply with
any request of the Master Servicer that the Master Servicer deems necessary in
order to permit the Master Servicer perform its duties.     (b)   Without
limiting any other provision of this Agreement:

  (i)   the Company, the Company’s assigns or the Agent shall be entitled, at
any time when a Termination Event or Potential Termination Event exists, to
notify Obligors (by delivering Obligor Notifications or otherwise) of the
assignment of the Purchased Receivables and the Related Assets hereunder and the
Company’s ownership of such Purchased Receivables and Related Assets, and the
security interest of the Agent and the Secured Parties in, the Purchased
Receivables and the other Affected Assets and/or direct the Obligors that
payment of all amounts payable under any Receivable be made directly to the
Company or its assigns;     (ii)   upon the request of the Company, any assignee
of the Company or the Agent, AGCO Iberia shall, at its own expense, at any time
when a Termination Event or Potential Termination Event exists, give notice that
the Purchased Receivables and the Related Assets have been assigned to the
Company hereunder, the Company’s ownership of the Purchased Receivables and the
Related Assets, and the security interest of the Agent and the other Secured
Parties in the Purchased Receivables and other Affected Assets to each Obligor
and/or direct that payments be made directly to the Agent or its designee and/or
execute any power of attorney or other similar instrument and/or take any other
action necessary or desirable to give effect to such notice and directions,
including any action required to be taken so that the obligations or other
indebtedness of such Obligor in respect of any Purchased Receivables or Related
Asset may no longer be legally satisfied by payment to AGCO Iberia or any of its
Affiliates; and     (iii)   upon the request of the Company, any assignee of the
Company or the Agent, at any time when a Termination Event or Potential
Termination Event exists, AGCO Iberia, at its own expense, shall, and shall
cause each of its Subsidiaries (if any) to (A) assemble all of the Records with
respect to the Purchased Receivables and shall make the same available to the
Company or its assigns at the address designated for

15



--------------------------------------------------------------------------------



 



      notices pursuant to this Agreement or at any other place agreed to by the
Company, AGCO Iberia and the Agent, and (B) segregate all cash, cheques and
other instruments received by it from time to time constituting Collections of
Receivables in a manner acceptable to the Company, such assignee or the Agent,
and shall, promptly upon receipt, remit all such cash, checks and instruments,
duly endorsed or with duly executed instruments of transfer, to the Company,
such assignee or the Agent.

5.2   Responsibilities of AGCO Iberia

  (a)   AGCO Iberia hereby agrees, for the benefit of the Company, its assigns
and the Agent, that it will cooperate with and assist the Master Servicer
(including any successor Master Servicer or Sub-Servicer appointed pursuant to
the Receivables Servicing Agreement) in any manner such Master Servicer or the
Agent reasonably requests to facilitate the performance of its duties under the
Receivables Servicing Agreement (and, in the case of a successor Master
Servicer, its transition). Such cooperation shall include, if so requested,
(i) the endorsement of any cheque or other instrument representing Collections
or other Affected Assets, (ii) the execution of any power of attorney or other
similar instrument necessary or desirable in connection with the enforcement or
servicing of the Purchased Receivables and other Affected Assets, and
(iii) access to, transfer of, and use by, the new Master Servicer of any
records, licenses, hardware or software necessary or desirable to collect the
Purchased Receivables and otherwise service the Affected Assets. Anything herein
to the contrary notwithstanding, the exercise by the Company of its rights
hereunder shall not release any of AGCO Iberia or any Obligors from any of its
duties or obligations with respect to Purchased Receivables or the related
Contracts, as applicable.     (b)   AGCO Iberia further agrees that from time to
time, at its expense, it shall promptly execute and deliver all instruments and
documents, and take all further action as may be necessary or that the Company,
its assignees or the Agent may reasonably request in order to perfect, protect
or more fully evidence the purchases hereunder, or to enable the Company, its
assigns or the Agent to exercise or enforce any of their respective rights with
respect to the Purchased Receivables or other Affected Assets whether arising
under this Agreement or any other Transaction Document or existing at law.
Without limiting the generality of the foregoing, AGCO Iberia shall upon the
request of the Company, its designee or the Agent execute such further
agreements, instruments and powers of attorney, and to make such filings,
deliver such notices and take such other actions, as may be necessary or
appropriate to give full effect to the transactions contemplated hereby.

5.3   Power of Attorney       In order to permit the Company to exercise fully
its ownership and other interests acquired under and pursuant to this Agreement,
and to facilitate and/or expedite the servicing, administration and collection
of the Purchased Receivables, it may be necessary or otherwise desirable for the
Company and/or any Person designated by the Company upon prior consent of the
Agent (including the Agent and the Master

16



--------------------------------------------------------------------------------



 



    Servicer) to act under a power of attorney from AGCO Iberia. Accordingly, to
the fullest extent permitted by applicable law, AGCO Iberia hereby grants to the
Company and each Person designated by the Company upon prior consent of the
Agent (including the Agent and the Master Servicer) an irrevocable power of
attorney, which power of attorney is coupled with an interest and which is
assignable by the Company (with the consent of the Agent) and any such Person
designated by the Company, with full power of substitution and with full
authority in the place and stead of AGCO Iberia, which is assignable by the
Company and any such Person designated by the Company, to take any and all steps
in AGCO Iberia’s name and on behalf of AGCO Iberia as is necessary or desirable,
in the reasonable determination of the Company or any such Person designated by
the Company, to (i) collect any and all amounts or portions thereof due under
any and all Purchased Receivables or Related Assets, including endorsing the
name of the Company, or any other Person if so required under the Transaction
Documents, on cheques and other instruments representing Collections and
enforcing such Purchased Receivables, Related Assets and any related Contracts,
(ii) take any and all other actions necessary or desirable, in the opinion of
the Company or any such Person designated by the Company, to the enforcement,
servicing, administration and/or collection of the Purchased Receivables and/or
the other Affected Assets. Notwithstanding anything to the contrary contained in
this Clause 5.3, (A) no exercise of the powers conferred upon the Company or any
other Person designated by the Company pursuant to this Clause 5.3 shall subject
the Company and/or any such Person to any liability, except for the Company’s or
any such Person’s (if such Person is not the Agent) gross negligence or wilful
misconduct in the exercise of such powers, and (B) such powers shall not confer
any obligations upon the Company and/or such Person in any manner whatsoever to
exercise such powers and, for the avoidance of doubt, no failure or delay on the
part of the Company and/or any other Person designated by the Company pursuant
to this Clause 5.3 to exercise any such powers, nor the invalidity or inadequacy
of any exercise thereof, shall give rise to any liability on the part of the
Company or such other Person.   5.4   Personal Data       Notwithstanding
anything herein to the contrary, AGCO Iberia shall ensure that no personal or
other information in, or otherwise relating to, any Contract, Receivable, any
Collection related thereto, or any other Affected Asset (“Relevant Personal
Data”) is transmitted or delivered to, or otherwise received by, the Company,
the Agent or any other Indemnified Party if such transmission, delivery or
receipt would result in the violation by AGCO Iberia or such Person of any
legislation or regulation relating to data protection; provided that, upon the
request of the Agent at any time after a Termination Event or Potential
Termination Event has occurred and is continuing, AGCO Iberia shall, at its own
expense, co-operate, assist and otherwise take all necessary actions as may be
required to ensure that all Relevant Personal Data is transferred to the Agent
(or such other Person as the Agent may direct) in accordance with all applicable
Law, including entering into any further deeds or documents which may be
required to comply with any such legislation or regulations relating to data
protection.

17



--------------------------------------------------------------------------------



 



5.5   Repurchase of Purchased Receivables

  (a)   Subject to Clause 5.5(c), AGCO Iberia SA shall have the right to
repurchase any AGCO Iberia Purchased Receivables that have become Written-Off
Receivables.     (b)   The repurchase price with respect to any Purchased
Receivable to be repurchased pursuant to this Clause 5.5 shall be an amount
equal to the net benefit to AGCO Iberia SA of any VAT bed debt relief claim or
credit in respect of such Purchased Receivable (the “Repurchase Price”).     (c)
  The right of AGCO Iberia SA to repurchase any Written-Off Receivable is
subject to the conditions precedent that:

  (i)   AGCO Iberia SA shall have provided to the Master Servicer, the Agent and
the Company written notice of such repurchase on or prior to the day on which
such Written-Off Receivable is to be repurchased (with respect to any
repurchase, the “Repurchase Date”);     (ii)   no Termination Event shall have
occurred and be continuing;     (iii)   after giving effect to the repurchase of
such Written-Off Receivable, such repurchase shall not result in the sum of Net
Funding Advances and Net Liquidity Advances exceeding the Borrowing Base; and  
  (iv)   on the Repurchase Date for such Written-Off Receivable AGCO Iberia
shall have deposited an amount equal to the Repurchase Price payable in respect
of such Written-Off Receivable into a Company Account.

  (d)   AGCO Iberia hereby confirms that it has at all times the capability to
identify each Repurchased Receivable and any Collections related thereto.    
Notwithstanding anything herein to the contrary, each repurchase of Purchased
Receivables pursuant to this Clause 5.5 shall be without recourse to, or
representation or warranty by, the Company.

6.   ASSIGNMENTS   6.1   Assignments       AGCO Iberia hereby agrees and
consents to the complete or partial assignment by the Company of any or all of
its rights under, interest in and title to the Purchased Receivables, the
Related Assets relating thereto and this Agreement. The Company hereby agrees
that any transferee of the Company of all or any of the Purchased Receivables,
the Related Assets relating thereto and/or this Agreement shall have all of the
rights and benefits under this Agreement of the Company and no such transfer
shall in any way impair the rights and benefits of the Company hereunder.
Without limiting the foregoing, AGCO Iberia hereby consents to and acknowledges
the grant by the Company under the Security Agreement of a security interest to
the Agent in all of Company’s rights under, interests in and title to the
Purchased Receivables, the Related Assets relating thereto and this Agreement,
and the right of the Agent thereby

18



--------------------------------------------------------------------------------



 



    to exercise the rights of the Company hereunder. AGCO Iberia shall not have
the right to assign any of its rights or obligations under this Agreement.   6.2
  Tax and assignment       If:

  (a)   the Company makes an assignment in accordance with Clause 6.1 to another
person (a “new recipient”); and     (b)   as a result of circumstances existing
at the date on which the assignment occurs, AGCO Iberia would be obliged to make
a payment to the new recipient under Clause 8.2 (Taxes),

    then the new recipient is only entitled to receive payment under Clauses 8.2
(Taxes) to the same extent as the Company would have been if the assignment or
sale had not occurred.

7.   TERMINATION       Following the occurrence of the Termination Date, AGCO
Iberia shall not sell, and the Company shall not purchase, any Receivables. No
termination or rejection or failure to assume the executory obligations of this
Agreement in any Insolvency Event with respect to AGCO Iberia or the Company
shall be deemed to impair or affect the obligations pertaining to any executed
sale or executed obligations, including pre termination breaches of
representations and warranties by AGCO Iberia or the Company, save where
otherwise established under Spanish law. Without limiting the foregoing, prior
to the Termination Date, the failure of AGCO Iberia to deliver computer records
of any Receivables or any reports regarding any Receivables shall not render
such transfer or obligation executory, nor shall the continued duties of the
parties pursuant this Agreement render an executed sale executory.   8.  
INDEMNIFICATION   8.1   Indemnities by AGCO Iberia       Without limiting any
other rights which the Indemnified Parties may have hereunder or under the
Transaction Documents or under applicable Law, AGCO Iberia hereby agrees to
indemnify the Company and its successors, transferees and assigns and all
officers, directors, shareholders, controlling persons, employees, counsel and
other agents of any of the foregoing (collectively, “Indemnified Parties”) from
and against any and all damages, losses, claims, liabilities, costs and
expenses, including reasonable attorneys fees (which such attorneys may be
employees of any Indemnified Party) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them in any action or proceeding between AGCO Iberia and any
of the Indemnified Parties or between any of the Indemnified Parties and any
third party or otherwise arising out of or as a result of this Agreement or any
of the transactions contemplated hereby, excluding, however, (i) Indemnified
Amounts to the extent resulting from gross negligence or wilful misconduct on
the part of such Indemnified Party, or (ii) recourse (except as otherwise
specifically provided in this Agreement or the other Transaction

19



--------------------------------------------------------------------------------



 



    Documents) for uncollectible Receivables. Without limiting the generality of
the foregoing (and subject to sub-clauses (i) and (ii)), AGCO Iberia shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from:

  (a)   any representation or warranty made by AGCO Iberia or any officers of
AGCO Iberia under or in connection with this Agreement, any of the other
Transaction Documents or any other information or report delivered by AGCO
Iberia pursuant hereto or thereto, which shall have been false or incorrect in
any material respect when made or deemed made; unless such representation or
warranty has been made in respect of a Purchased Receivable and the Company has
received Deemed Collections in an amount equalling the full Outstanding Balance
of such Purchased Receivable in accordance with Clause 2.3 (Deemed Collections);
    (b)   the failure by AGCO Iberia to comply with any applicable Law with
respect to any Receivable or any related Contract, or the nonconformity of any
Receivable or any Contract related thereto with any such applicable Law;     (c)
  (i) the failure for any reason (A) to vest and maintain (or cause to be vested
and maintained) in the Company a valid and enforceable perfected ownership
interest in each Purchased Receivable and all of the other Affected Assets, or
(B) to vest and maintain in the Agent, on behalf of the Secured Parties, a valid
and enforceable perfected security interest ranking ahead of any other security
interest and the interest of any other creditor of or purchaser from AGCO
Iberia, in each Purchased Receivable and all the other Affected Assets, free and
clear of any Adverse Claim (other than any Adverse Claim arising hereunder or
under the other Transaction Documents) in each case, or (ii) the creation of any
Adverse Claim in favour of any Person with respect to any of the Receivables or
any of the other Affected Assets;     (d)   the occurrence of any Termination
Event relating to AGCO Iberia;     (e)   any dispute, claim, offset or defence
(other than discharge in bankruptcy) of any Obligor to the payment of any
Purchased Receivable (including a defence based on such Purchased Receivable or
any Contract related thereto not being the legal, valid and binding obligation
of such Obligor enforceable against it in accordance with its terms), or any
other claim resulting from the sale of merchandise or services related to such
Purchased Receivable or the furnishing or failure to furnish such merchandise or
services, or from any breach or alleged breach of any provision of the Purchased
Receivables or any Contracts related thereto restricting assignment of any
Purchased Receivables;     (f)   any failure of AGCO Iberia to perform its
duties or obligations in accordance with the provisions hereof;     (g)   any
product liability claim or personal injury or property damage suit or other
similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services relating to or which are the subject of
any Purchased Receivable;

20



--------------------------------------------------------------------------------



 



  (h)   any lawsuit, order, consent decree, judgment, claim or other action of
whatever sort relating to, or otherwise in connection with, any environmental,
health, safety or hazardous material law, rule, regulation, ordinance, code,
policy or rule of common law now or hereinafter in effect;     (i)   the failure
by AGCO Iberia to comply with any term, provision or covenant contained in this
Agreement or any of the other Transaction Documents to which it is a party or to
perform any of its respective duties under the Receivables or any Contracts
related thereto;     (j)   the failure of AGCO Iberia to pay when due any Taxes
(other than Excluded Taxes) payable in connection with any of the Receivables;  
  (k)   any repayment by any Indemnified Party of any amount previously
distributed in reduction of Net Advances which such Indemnified Party believes
in good faith is required to be made;     (l)   any commingling of Collections
of Purchased Receivables at any time with other funds;     (m)   any
investigation, litigation or proceeding related to this Agreement;     (n)   any
inability to obtain any judgment in or utilise the court or other adjudication
system of, any state or country in which an Obligor may be located as a result
of the failure of AGCO Iberia to qualify to do business or file any notice of
business activity report or any similar report;     (o)   except for recourse
(other than as otherwise specifically provided in the Transaction Documents) for
uncollectible Receivables, any attempt by any Person to void, rescind or
set-aside any transfer by AGCO Iberia to the Company of any Purchased Receivable
or Related Assets under statutory provisions or common law or equitable action,
including any provision of any Insolvency Law;     (p)   the use of the proceeds
of any purchase hereunder for any purpose other than general corporate purposes;
or     (q)   any and all amounts paid or payable by the Company pursuant to
Clause 7 (Indemnification; Expenses; Related Matters) of the Receivables Funding
Agreement or Clause 7 (Indemnification; Expenses; Related Matters) of the
Liquidity Agreement.

8.2   Taxes

  (a)   All payments and distributions made in respect of Purchased Receivables
transferred pursuant hereto, and all payments and distributions made or deemed
made by AGCO Iberia to the Company or any other Person (each a “recipient”) (all
of the foregoing “covered payments”), whether pursuant hereto or to any other
Transaction Document, shall be made free and clear of and without deduction for
any Taxes other than Excluded Taxes, except to the extent required by applicable
Law. In the event that any withholding or

21



--------------------------------------------------------------------------------



 



      deduction from any covered payment is required in respect of any Taxes,
then AGCO Iberia shall:

  (i)   promptly upon becoming aware that it must make a deduction or
withholding (or that there is any change in the rate or the basis of such
deduction or withholding) notify the Company accordingly. Similarly the Company
shall notify AGCO Iberia on becoming so aware in respect of a covered payment;  
  (ii)   withhold or deduct the required amount from such payment;     (iii)  
pay (or procure the payment of) directly to the relevant authority the full
amount required to be so withheld or deducted;     (iv)   within 30 days of
making such a payment in (iii) above, forward to the recipient an official
receipt or other documentation satisfactory to such recipient evidencing such
payment to such authority; and     (v)   except in the case of Excluded Taxes,
pay (or procure the payment of) to the recipient such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
recipient will equal the full amount such recipient would have received had no
such withholding or deduction been required.

  (b)   The recipient and AGCO Iberia shall co-operate in completing any
procedural formalities necessary for AGCO Iberia to obtain authorisation under
an applicable treaty to make a payment without a (or with a lower rate of)
withholding or deduction and the recipient shall notify AGCO Iberia promptly in
writing if it ceases to be entitled to an exemption from withholding or
deduction under that treaty.     (c)   Moreover, if any Taxes (other than
Excluded Taxes) are directly asserted against any recipient with respect to any
payment or income earned or received by such recipient hereunder or under any
other Transaction Document (including, for the avoidance of doubt, any value
added taxes and comparable or similar taxes chargeable in respect of any supply
made by the Company hereunder), AGCO Iberia, upon being notified in writing by
such recipient, shall within 30 days pay such additional amounts as shall be
necessary in order that the net amounts received and retained by the recipient
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such recipient would have received had such Taxes not
been asserted.     (d)   No recipient shall be entitled to be indemnified under
any other indemnity contained in any other Transaction Document in respect of
Taxes directly asserted against the recipient in the circumstances described in
Clause 8.2(c) if such recipient has already been indemnified by AGCO Iberia
under Clause 8.2(c)     (e)   If AGCO Iberia fails to pay (or procure the
payment of) any Taxes when due to the appropriate taxing authority or fails to
remit to the recipient the required

22



--------------------------------------------------------------------------------



 



      receipts or other required documentary evidence, AGCO Iberia shall
indemnify the recipient for any incremental Taxes that may become payable by any
recipient as a result of any such failure except that such indemnity shall not
apply to the extent that it can be shown that (i) such recipient failed to
provide reasonable written notice to AGCO Iberia of such Taxes (the amount of
which AGCO Iberia could not otherwise have reasonably known would have arisen)
or (ii) the Taxes arose because of delay which was solely caused by actions or
omissions of the recipient..     (f)   In the event that AGCO Iberia pays an
additional amount or amounts pursuant to Clause 8.2(a)(v)(c) or (e) (an
“additional tax payment”), and in the event the recipient thereof determines
acting reasonably that, as a result of such additional tax payment, it is
effectively entitled to obtain, utilise and retain a refund of any Taxes or a
tax credit in respect of Taxes which reduces the tax liability of such recipient
(a “tax saving”), then such recipient shall, to the extent it can do so without
prejudice to the amount of any other deduction, credit or relief, upon actual
receipt of such tax savings reimburse to AGCO Iberia with such amount as such
recipient shall determine acting reasonably to be the proportion of the tax
savings as will leave such recipient (after such reimbursement) in no better or
worse position than it would have been in had the payment by AGCO Iberia in
respect of which the foregoing additional tax payment was made not been subject
to any withholding or deduction on account of Taxes. If AGCO Iberia shall have
received from any recipient any amount described in the preceding sentence and
it is subsequently determined that such recipient was not entitled to obtain,
utilise or retain the amount of the tax savings claimed, then AGCO Iberia shall
repay such amount to such recipient. Each recipient shall have sole discretion
to arrange its affairs (including its tax affairs) without regard to this Clause
8.2(f) and no recipient shall be obligated to disclose any information regarding
its affairs (including its tax affairs) or computations to AGCO Iberia.     (g)
  If the Company or any of its successors is treated by Section 8(1) of the UK
Value Added Tax Act of making a supply to itself (a “self supply”) of any
service supplied to it by ACGO Iberia under this Agreement or any other
Transaction Document then ACGO Iberia shall forthwith pay to the Company or such
successor an amount equal the amount of VAT chargeable in the self supply less
the amount of credit for input tax to which the Company or such successor is
entitled in respect of the self supply.

9.   MISCELLANEOUS   9.1   Waivers; amendments

  (a)   No failure or delay on the part of any party hereto in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law.

23



--------------------------------------------------------------------------------



 



  (b)   Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed by AGCO Iberia, the
Company and the Agent.

9.2   Notices; payment information       All communications and notices provided
for hereunder shall be provided in the manner described in Clause 4
(Communications) to the Schedule of Definitions.   9.3   Governing Law;
submission to jurisdiction;

  (a)   This Agreement, and, to the extent incorporated into, applied to or
deemed repeated in this Agreement, the Schedule of Definitions shall be governed
by and construed in accordance with Spanish law.     (b)   AGCO Iberia agrees
that the courts of the city of Madrid shall have jurisdiction to hear and
determine any suit, action or proceeding, and to settle any dispute, which may
arise out of or in connection with this Agreement, any other Transaction
Document or the transactions contemplated hereby or thereby and, for such
purposes, irrevocably submits to the non-exclusive jurisdiction of such courts.
    (c)   AGCO Iberia for itself irrevocably waives any objection which it might
now or hereafter have to the courts referred to in Clause 9.3(b) being nominated
as the forum to hear and determine any suit, action or proceeding, and to settle
any dispute, which may arise out of or in connection with this Agreement, any
other Transaction Document or the transactions contemplated hereby or thereby
and agrees not to claim that any such court is not a convenient or appropriate
forum.     (d)   The submission to the jurisdiction of the courts referred to in
Clause 9.3(b) shall not (and shall not be construed so as to) limit the right of
the Company or the Agent to take proceedings against AGCO Iberia or any of its
property in any other court of competent jurisdiction, nor shall the taking of
proceedings in any other jurisdiction preclude the taking of proceedings in any
other jurisdiction, whether concurrently or not.     (e)   AGCO Iberia hereby
consents generally in respect of any legal action or proceeding arising out of
or in connection with this Agreement, any other Transaction Document or the
transactions contemplated hereby or thereby, to the giving of any relief or the
issue of any process in connection with such action or proceeding including the
making, enforcement or execution against any property whatsoever (irrespective
of its use or intended use) of any order or judgment which may be made or given
in such action or proceeding. Without limiting the foregoing, AGCO Iberia agrees
to reimburse any successful claimant the costs of any legal action or proceeding
brought against AGCO Iberia pursuant to this Clause 9.3, including the cost of
all stamp duties (if any) payable in connection therewith.

24



--------------------------------------------------------------------------------



 



9.4   Integration       This Agreement and the other Transaction Documents
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire Agreement among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings.

9.5   Severability and partial invalidity

  (a)   Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.     (b)   If a court of competent jurisdiction
determines that any term or provision of this Agreement as written is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall reduce the scope, duration, or area of the
term or provision, delete specific words or phrases, or replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the court’s judgment may
be appealed.

9.6   Counterparts; facsimile delivery       This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.

9.7   Successors and assigns; binding effect

  (a)   This Agreement shall be binding on the parties hereto and their
respective successors and assigns; provided that, except pursuant to the
Receivables Servicing Agreement, AGCO Iberia may not assign any of its rights or
delegate any of its duties hereunder or under any of the other Transaction
Documents to which it is a party without the prior written consent of the Agent.
    (b)   AGCO Iberia acknowledges and consents to the provisions of Clause 9.8
(Consent to disclosure) of the Receivables Funding Agreement which permit the CP
Lender to assign all or portions of its rights, interests and obligations in, to
and under the Transaction Documents.     (c)   Without limiting Clause 9.7(b),
AGCO Iberia hereby (i) agrees and consents to the assignment by the CP Lender
from time to time of all or any part of its rights under, interest in and title
to this Agreement and the Purchased

25



--------------------------------------------------------------------------------



 



      Receivables and other Asset Interests to any Program Support Provider, and
(ii) consents to and acknowledges the collateral assignment by the CP Lender of
all of its rights under, interest in and title to this Agreement and the Asset
Interest to the Agent.

9.8   Consent to disclosure       AGCO Iberia hereby consents to the disclosure
of any non-public information with respect to it received by the Agent or any
other Secured Party to any other Lender or potential Lender, the Agent, any
nationally recognised statistical rating organisation rating the CP Lender’s
Commercial Paper, any dealer or placement agent of or depositary for the CP
Lender’s Commercial Paper, the Administrator, any Program Support Provider or
any of such Person’s counsel or accountants in relation to this Agreement or any
other Transaction Document to the extent that such disclosure is, in the
reasonable opinion of the Person making such disclosure, appropriate in the
context of the transactions contemplated herein and in the other Transaction
Documents or otherwise required in connection with such Person’s Commercial
Paper or other securitisation program or any transaction contemplated therein.  
9.9   Confidentiality

  (a)   AGCO Iberia hereby agrees that it will not disclose the contents of this
Agreement or any other Transaction Document or any other proprietary or
confidential information disclosed to it by the Agent, the Administrator, any
other Secured Party or any Program Support Provider, respectively, to any other
Person except (i) its auditors and attorneys, employees or financial advisors
(other than any commercial bank) and any nationally recognised statistical
rating organisation, provided such auditors, attorneys, employees, financial
advisors or rating agencies are informed of the highly confidential nature of
such information, (ii) an alternative commercial source of financing in
connection with a potential refinancing of the Advances in the event that any
Liquidity Lender shall have refused to extend the Commitment Termination Date
pursuant to Clause 2.10 (Non-renewing Liquidity Lenders) of the Liquidity
Agreement, or (iii) as otherwise required by applicable Law, by any order of a
court of competent jurisdiction or by any governmental, taxation or regulatory
authority.     (b)   Subject to Clause 9.8 (Consent to disclosure), the Agent
hereby agrees that it will not disclose this Agreement or any other Transaction
Document or the terms thereof or any confidential information of or with respect
to AGCO Iberia to any other Person except as otherwise required by applicable
Law, the applicable rules of any stock exchange or similar body or order of a
court of competent jurisdiction.

9.10   No petition       AGCO Iberia hereby covenants and agrees that:

  (a)   prior to the date which is one (1) year and one (1) day after the
payment in full of all outstanding Commercial Paper or other rated indebtedness
of the CP Lender, it will not institute against, or join any other Person in
instituting

26



--------------------------------------------------------------------------------



 



      against, the CP Lender any proceeding of a type referred to in the
definition of Insolvency Event; and     (b)   prior to the date which is two
years (2) and one (1) day after the Final Payout Date, it will not institute
against, or join any other Person in instituting against, the Company any
proceeding of a type referred to in the definition of Insolvency Event.

9.11   No recourse

  (a)   AGCO Iberia acknowledges and agrees that the obligations of the CP
Lender under the Receivables Funding Agreement and any other Transaction
Document to which it is a party are solely the corporate obligations of the CP
Lender and shall be payable solely to the extent of funds received from
Collections or from any party to any Transaction Document in accordance with the
terms thereof in excess of funds necessary to pay matured and maturing
Commercial Paper.     (b)   Notwithstanding anything to the contrary contained
in this Agreement and save as provided for in the Receivables Funding Agreement,
the obligations of the Company under this Agreement and all other Transaction
Documents to which it is a party are solely the corporate obligations of the
Company and shall be payable solely to the extent of funds received by the
Company and available for application thereto in accordance with the terms of
the Receivables Servicing Agreement and the other Transaction Documents.

9.12   Third party beneficiary       Each of the parties hereto hereby
acknowledges that the Company may assign all or any portion of its rights under
this Agreement and that such assignees may further assign, or grant security
interests in, their rights under this Agreement, and AGCO Iberia hereby consents
to any such assignment or grant. All such assignees and secured parties, and all
other Indemnified Parties, shall be third party beneficiaries of, and shall to
the extent provided in the relevant assignment agreement be entitled to enforce
the Company’s rights and remedies under, this Agreement to the same extent as if
they were parties hereto. Without limiting the generality of the foregoing, AGCO
Iberia hereby acknowledges that the Company has granted and will grant a
security interest in all such rights, remedies and powers under this Agreement
to the Agent. AGCO Iberia agrees that the Agent (for the benefit of the Secured
Parties under the Security Documents) shall, subject to the terms of the
Receivables Funding Agreement, have the right to enforce this Agreement and to
exercise directly all of the Company’s rights and remedies under this Agreement,
and AGCO Iberia agrees to cooperate fully with the Agent in the exercise of such
rights and remedies. AGCO Iberia agrees to make available to the Agent copies of
all notices and reports it is required to give to the Company hereunder.   9.13
  Characterisation       For the avoidance of doubt, the parties confirm their
intention that any purchase and transfer under or pursuant to this Agreement
shall constitute a true sale of the Purchased Receivables and the Related Assets
and not a security arrangement for any

27



--------------------------------------------------------------------------------



 



    obligations of AGCO Iberia. Following transfer of the Purchased Receivables
and the Related Assets, the Company shall have full and unencumbered title to,
and interest in, and shall be free to dispose of the Purchased Receivables and
the Related Assets and shall be fully entitled to receive and retain for its own
account any Collections in respect of the Purchased Receivables. AGCO Iberia
shall not be liable for the credit risk relating to any Purchased Receivable and
the parties agree that the credit risk relating to all Purchased Receivables
shall pass from AGCO Iberia to the Company upon purchase. Except as specifically
provided in this Agreement, and without limiting the generality of the foregoing
sentence, each sale of a Receivable hereunder is made without recourse to AGCO
Iberia and AGCO Iberia shall not be liable for the collectibility of such
Receivable; provided that:

  (a)   AGCO Iberia shall be liable to the Company for all representations,
warranties and covenants made by it pursuant to the terms of this Agreement
(including but not limited to the existence of a Purchased Receivable); and    
(b)   such sale does not constitute and is not intended to result in an
assumption by the Company or any assignee thereof of any obligation of AGCO
Iberia or any other Person arising in connection with the Purchased Receivables,
the Related Assets, or the related Contracts, or any other obligations of the
Originators.

9.14   Waiver with respect to Agents       The parties to this Agreement
acknowledge and accept that this Agreement provides that certain of the parties
hereto will, for certain purposes, act as the agent of one or more of the other
parties hereto and that, whilst so acting as agent, such parties may also act as
the counterparty to their principal for certain transactions effected pursuant
to this Agreement. Each party hereto hereby irrevocably waives all and any
rights to challenge any such transactions on the basis of any other party acting
for the same transaction as its agent and as its counterparty in accordance with
the terms of this Agreement.   9.15   Mitigation

  (a)   The Company shall, in consultation with AGCO Iberia, take all reasonable
steps (other than the sale of any Purchased Receivables) to mitigate any
circumstances which arise and which would result in any amount becoming payable
under or pursuant to Clause 8.2 (Taxes) including (but not limited to)
transferring its rights and obligations under the Transaction Documents to
another Affiliate.     (b)   The taking of any action by the Company under
Clause 9.15(a) above shall be subject to the following conditions:

  (i)   AGCO Iberia shall indemnify the Company against any reasonable costs
incurred by the Company in taking any mitigating action; and     (ii)   the
Company shall not be obliged to take any action under Clause 9.15(a) which in
its reasonable opinion would be materially prejudicial to it.

28



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorised officers on the date hereof.

     
SIGNED by                                        ,
                    , duly authorised for and
on behalf of AGCO Iberia S.A.
  )
)
 
   
SIGNED by                                        ,
                    , duly authorised for and
on behalf of AGCO RECEIVABLES LIMITED
  )
)
 
   
SIGNED by                                        ,
                    , duly authorised for and
on behalf of AGCO Limited
  )
)
 
   
SIGNED by                                        ,
                    , duly authorised for and
on behalf of COÖPERATIEVE
CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A (trading as
RABOBANK INTERNATIONAL),
LONDON BRANCH
  )
)
)
)

29



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF ASSIGNMENT DEED
(English Version)
Number [•]
NOTARIAL DEED OF FORMALISATION OF ASSIGNMENT OF RECEIVABLES
In [•], on [•].
Before me, Mr./Ms. [•], Public Notary of the Association of Notaries of [•],
resident in [•],
APPEARS:
MR./MS. [...], of legal age, of [•] nationality, [marital status], with address
at [•], holder of National Identity Card/Passport number [•], in force; and
MR./MS. [...], of legal age, of [•] nationality, [marital status], with address
at [•], holder of National Identity Card/Passport number [•], in force.
ACTING:
MR./MS. [•], for and on behalf of the company of Spanish nationality named AGCO
Iberia, S.A., with registered address at [•], incorporated for an indefinite
period in a public deed granted before the Notary of [•], Mr./Ms. [•], on
[date], under protocol number [•] (hereinafter, “AGCO Iberia”).
Said company is registered in the Companies Registry of [this] province, in
Volume [•], Book [•], Clause [•], Sheet [•], Page number [•],[•] entry.
This company’s Tax Identification Number is [•]
MR./MS. [•], for and on behalf of [•], a limited liability company organized
under the laws of [•], with its principal office at [•] (hereinafter, the
“Company”), pursuant to a power of attorney duly notarised and apostilled,
granted before the Notary Public of [•] Mr./Ms. [•], dated [•], according to the
authorised copy of said power of attorney which he/she shows to me and of which
I attach a copy to this document, considering its whole content to be herein
reproduced.
AGCO Iberia and the Company shall hereinafter be referred to jointly as the
“Parties”.
These persons have, in my judgement, the necessary legal capacity for this act
and to this end,

30



--------------------------------------------------------------------------------



 



THEY WITNESSETH

I.   That the Parties entered into a contract named Receivables Transfer
Agreement dated as of [•] (hereinafter referred to as the “Agreement”), which
was notarised in Spain by means of a public deed granted before the Notary of
[•], Mr. [•], dated [•], under protocol number [•].   II.   That pursuant to
that Agreement on [ ] (the “Purchase Date”) AGCO Iberia has sold to the Company
(who has acquired them) the Purchased Receivables (as defined in the Agreement)
and the credit rights arising therefrom (the “Purchased Receivables”),
identified in several lists (the “Lists of Purchased Receivables”).   III.  
AGCO Iberia brings to the granting of this deed the Lists of Purchased
Receivables mentioned in paragraph II above [in electronic form], which are
delivered to me, the Notary, for them to be [attached to the original document
of this public deed / deposited with me, the Notary]. The person appearing on
behalf of AGCO Iberia represents that the purchase price has been paid to AGCO
Iberia in full for the Purchased Receivables.

This being set forth, the Parties, in accordance with the provisions of the
Agreement, have agreed to execute this deed of FORMALISATION OF ASSIGNMENT OF
RECEIVABLES according to the following,
CLAUSES
ONE. PAYMENT OF PURCHASE PRICE.
AGCO Iberia represents it has received from the Company the relevant payment for
the Purchased Receivables, as stated in Recital III above, and hereby grants
formal receipt of such amount to the Company].
The Purchased Receivables which form the subject of the present Assignment Deed
are taken up in the Lists of Purchased Receivables [attached hereto / deposited
with the Notary] including [•] Receivables for a total amount of EUR [•]:

(i)   Number of Purchased Receivables: [•]   (ii)   Amount of Purchased
Receivables: [•]

TWO. ASSIGNMENT OF RECEIVABLES
In accordance with the provisions of the Agreement, AGCO Iberia hereby declares
that on the Purchase Date it has transferred ownership of the Purchased
Receivables to the Company, who has acquired them, in accordance with the
provisions of Articles 347 and 348 of the Spanish Commercial Code, being,
therefore, AGCO Iberia responsible for the existence and legitimacy of the
credit, but not for the Obligor’s solvency, under the terms and conditions of
the Agreement, and regarding the Purchased Receivables represented by draft
instruments (título-valor o documento cambiario) or in any document or
instrument that has the purpose of transferring funds (instrumentos con función
de giro), in accordance with the provisions of Article 24 of the Spanish Ley
Cambiaria y del Cheque, and all rights, actions and privileges that AGCO Iberia
held by virtue of the Purchased Receivables included in each of the Lists of
Purchased Receivables mentioned in Recital III above with respect to the debtors
of such

31



--------------------------------------------------------------------------------



 




Purchased Receivables. For the purposes of Article 1,526 of the Spanish Civil
Code, the Parties hereby execute this notarial deed through which the
aforementioned transfer of Purchased Receivables is notarised.
The appearing persons deliver to me, the Notary, the abovementioned Lists of
Purchased Receivables [in electronic form][, which I attach to the original
document of this public deed / which I deposit with me], considering its whole
content to be herein reproduced, and which includes the Purchased Receivables,
which are outstanding receivables relating to invoices (including any applicable
value added tax) issued to customers by AGCO Iberia with an invoice issue date
falling in the period commencing on (and including) [insert date of previous
Assignment Deed, if any, or any previous date in case of the first Assignment
Deed] and ending on (but excluding) [include date of the Assignment Deed]. [The
first and the last Purchased Receivables transferred by AGCO Iberia and included
in the Lists of Purchased Receivables deposited with me are identified in Annex
[ ] to this Deed.]
In addition, certain Purchased Receivables are evidenced by draft instruments
(título-valor o documento cambiario) or in any document or instrument that has
the purpose of transferring funds (instrumentos con función de giro), which
credit rights arising therein have been transferred by means of an ordinary
assignment to the Company, acquiring likewise the Company, the ownership of the
physical document, draft instruments (título-valor o documento cambiario) or any
document or instrument that has the purpose of transferring funds (instrumentos
con función de giro) representing such credit rights. Nonetheless, it is agreed,
that except otherwise indicated to AGCO Iberia by the Company, in these cases,
AGCO Iberia shall retain mere direct possession (posesión inmediata) of such
physical document itself, for the purposes of AGCO Iberia’s agency collection
obligations vis-à-vis the relevant debtors pursuant to the Agreement, which in
any case would be delivered immediately by AGCO Iberia to the Company at its
simple request.
[Lists of Purchased Receivables shall identify all the receivables. With respect
to those which are evidenced by draft instruments (título-valor o documento
cambiario) or in any document or instrument that has the purpose of transferring
funds (instrumento con función de giro), please note that it has to be expressly
declared:

(i)   the type of draft document, i.e. promissory note (pagaré), bill of credit
(letra de cambio), etc. in which the relevant receivable is documented and  
(ii)   the purchase price for the acquisition of each receivable]

The electronic details of the Purchased Receivables will be [also] held on a
database located at [•] (the “Database”) and identified under the reference [•]
and such Database permits the identification of the identity and address of each
Obligor (including corporate name), the amount of the Purchased Receivable,
whether it included value added tax, its due date, invoice date and invoice
number.
AGCO Iberia expressly acknowledges that all the rights, title, security
interests and other rights of AGCO Iberia relating to the Purchased Receivables
specified above, have been transferred to the Company and acquired by it on the
Purchase Date and such transfer is formalised as a notarial deed by means of
this Assignment Deed. The Company thus has acquired full legal title and
ownership in all rights, title, security interests and other rights of the
Sellers relating to the Receivables specified above simultaneously to the
delivery of the

32



--------------------------------------------------------------------------------



 



Accounts Receivables Listings (as this expression is defined in the Agreement)
to the Company.
This document will be part of the Agreement which will, therefore, be fully
applicable to the assignment of Purchased Receivables to which it refers and its
granting will be notified to Rabobank International, London Branch, as Agent by
AGCO Iberia.
This document has been drafted in Spanish and in English. Should any discrepancy
exist between the terms of both versions, the Spanish version shall prevail.
[Notarial language for closing of the deed]

33



--------------------------------------------------------------------------------



 



EXHIBIT A-2
[To be discussed]
Form of Assignment Deed
(Spanish Version)
Número [•]
ESCRITURA DE ELEVACIÓN A PÚBLICO DE CESIÓN DE DERECHOS DE CRÉDITO.
En [•], a [•].
Ante mí, D./Da [•], Notario del Ilustre Colegio de [•], con residencia en [•],
COMPARECEN:
DON/DOÑA [•], mayor de edad, de nacionalidad [•], [estado civil], con domicilio
en [•], titular de [D.N.I./Pasaporte] número [•], vigente; y
DON/DOÑA [•], mayor de edad, de nacionalidad [•], [estado civil], con domicilio
en [•], titular de [D.N.I./Pasaporte] número [•], vigente
INTERVIENE:
DON/DOÑA [•], en nombre y representación de la compañía mercantil de
nacionalidad española denominada AGCO Iberia, S.A., domiciliada en [•],
constituida con duración indefinida en escritura autorizada por el/la Notario de
[•], Don/Doña [•], el día [•], con número [•] de protocolo (en adelante, “AGCO
Iberia”).
INSCRITA en el Registro Mercantil de [esta provincia], en el Tomo [•], Libro
[•], Folio [•], Sección [•], Hoja número [•], inscripción [•].
Tiene el C.I.F. número [•].
DON/DOÑA [•], en nombre y representación de la entidad denominada [•],
constituida y debidamente existente conforme a la legislación de [•],
domiciliada en [•] (en adelante, la “Compañía”), en virtud de poder debidamente
notarizado y apostillado otorgado para este acto ante el/la Notario de [•],
D./Da. [•], en fecha [•], que me exhibe el compareciente y del que tomo
testimonio que dejo unido a la matriz de esta escritura, dando por reproducido
su contenido.
AGCO Iberia y la Compañía serán denominados conjuntamente de ahora en adelante
como las Partes.

34



--------------------------------------------------------------------------------



 



Los comparecientes tienen a mi juicio, según interviene, la capacidad legal
necesaria para este acto, y al efecto,
EXPONEN

I.   Que las Partes han celebrado un contrato denominado Contrato de Transmisión
de Créditos (“Receivables Transfer Agreement”; en adelante, el “Contrato”) de
fecha [•], que fue elevado a público en España por medio de [escritura pública /
póliza] otorgada ante el Notario de [•], D. /Da [•], de fecha [•][, con el
número de protocolo [ ]].   II.   Que de acuerdo con el referido Contrato, el [
] de [ ] de [ ] (la “Fecha de Compra”) AGCO Iberia ha vendido a la Compañía,
quien los ha comprado, ciertos derechos de crédito (“Purchased Receivables”, tal
y como dicho término se define en el Contrato) (los “Derechos de Crédito
Adquiridos”), los cuales se hallan identificados en varios listados (los
“Listados de Derechos de Crédito Adquiridos”).   III.   AGCO Iberia aporta al
otorgamiento de esta escritura los Listados de Derechos de Crédito Adquiridos
referidos en el Expositivo II anterior [en formato electrónico] que me entregan
a mí, el Notario, [para unir los originales a la matriz de esta escritura / para
su depósito]. AGCO Iberia declara que el precio de compra de los Derechos de
Crédito Adquiridos le ha sido íntegramente pagado.

Y expuesto lo anterior, las Partes otorgan esta escritura DE ELEVACIÓN A PÚBLICO
DE CESIÓN DE CRÉDITOS de acuerdo con las siguientes
CLÁUSULAS
PRIMERA.- PAGO DEL PRECIO DE COMPRA.
AGCO Iberia declara que ha recibido de la Compañía la cantidad correspondiente
al pago por los Derechos de Crédito Adquiridos, tal y como se menciona en el
Expositivo III anterior, y por la presente escritura concede a la Compañía la
más formal carta de pago por dicha cantidad.
Los Derechos de Créditos Adquiridos objeto de la presente escritura se recogen
en los Listados de Derechos de Crédito Adquiridos [adjuntos a la presente /
depositados ante este Notario], y que incluyen [•] Créditos por un importe total
de Euros [•].

(i)    Número de Derechos de Créditos Adquiridos: [•]   (ii)   Importe de los
Derechos de Créditos Adquiridos: [•]

SEGUNDA.- CESIÓN DE DERECHOS DE CRÉDITO.
De acuerdo con lo previsto en el Contrato, AGCO Iberia por la presente declara
haber transmitido en la Fecha de Compra a la Compañía la propiedad de los
Derechos de Crédito Adquiridos, propiedad que ha sido adquirida por la Compañía,
todo ello de acuerdo con lo establecido en los artículos 347 y 348 del Código de
Comercio, por lo que AGCO Iberia responde de la existencia y legitimidad del
crédito, pero no de la solvencia del deudor final, en los términos previstos en
el Contrato, y, en relación con los Derechos de Crédito

35



--------------------------------------------------------------------------------



 



representados por títulos valores o documentos cambiarios o cualquier otro
documento o instrumento con función de giro, de acuerdo con el artículo 24 de la
Ley Cambiaria y del Cheque, y de todos los derechos, acciones y privilegios de
los que AGCO Iberia era titular en virtud de los Derechos de Crédito Adquiridos
incluidos en cada Listado de Derechos de Crédito Adquiridos referido en el
Expositivo II anterior frente a los deudores de tales Derechos de Crédito. A
efectos de lo dispuesto en el artículo 1526 del Código Civil, las Partes otorgan
la presente escritura por la que la referida cesión de Derechos de Crédito es
elevada a público.
Los comparecientes me entregan a mí, el Notario, cada uno de los Listados de
Derechos de Crédito Adquiridos [en formato electrónico][, que dejo unidos a la
matriz de esta escritura / que quedan depositados], dando por reproducido su
contenido, que incluye los Derechos de Crédito Adquiridos, que son derechos de
crédito relativos a todas las facturas (incluyendo el correspondiente impuesto
sobre el valor añadido) emitidas a los clientes por AGCO Iberia con una fecha de
emisión dentro del periodo que comienza (e incluye) [insertar la fecha de la
última escritura de cesión, en su caso, o cualquier fecha anterior en caso de
tratarse de la primera escritura de cesión] y termina (pero excluyendo)
[insertar fecha de la escritura de cesión]. [El primer y el último Derecho de
Crédito Adquirido transmitido por AGCO Iberia e incluido en los Listados de
Derecho de Crédito depositados conmigo se identifican en el Anexo [ ] a la
presente escritura]
Asimismo, ciertos Derechos de Crédito Adquiridos se encuentran incorporados a un
título-valor o documento cambiario o a cualquier otro documento similar con
función de giro. Dichos derechos de crédito han sido en la Fecha de Compra
mediante cesión ordinaria a la Compañía, y por lo tanto son propiedad de ésta,
adquiriendo igualmente la Compañía, la propiedad del documento, título-valor,
documento cambiario o instrumento con función de giro que representa tales
derechos de crédito. Sin perjuicio de ello, queda acordado que, salvo indicación
en contrario a AGCO Iberia por la Compañía, en estos casos AGCO Iberia mantendrá
la posesión inmediata de tales documentos, a los meros efectos de cumplir con
sus obligaciones de gestión de cobro frente a los deudores según lo dispuesto en
el Contrato, y quedando, en todo caso, obligada AGCO Iberia a su inmediata
entrega a la Compañía a la sola petición de ésta.
[Los Listados de Derechos de Crédito Adquiridos deberán identificar todos los
derechos de crédito. En relación con aquellos documentados mediante
títulos-valores o documentos cambiarios o cualquier instrumento con función de
giro, debe ser expresamente señalado lo siguiente:

(i)    el tipo de título-valor (pagaré, letra de cambio, etc.) mediante el cual
está instrumentado; y   (ii)   el precio de adquisición de cada derecho de
crédito]

Los datos electrónicos de los Derechos de Crédito Adquiridos serán, asimismo,
mantenidos en una base de datos localizada en [•] (“Database”) e identificados
bajo la referencia [•] y dicha Database permite la identificación de la
identidad y dirección de cada Deudor (incluyendo la denominación social), el
importe del Derecho de Crédito, incluyendo el impuesto sobre el valor añadido,
fecha en la que es debido, fecha de emisión y número de factura.

36



--------------------------------------------------------------------------------



 



AGCO Iberia reconoce en este acto expresamente que todos los derechos, títulos,
garantías y cualesquiera otros derechos que AGCO Iberia pudiese tener en
relación con los Derechos de Crédito mencionados fueron cedidos a la Compañía y
adquiridos por ésta en la Fecha de Compra, y que dicha cesión se eleva a público
por la presente. La Compañía, en consecuencia, ha adquirido en la Fecha de
Compra la titularidad y propiedad legal de todos los derechos, títulos,
garantías y cualesquiera otros derechos que AGCO Iberia pudiese tener en
relación con los Derechos de Crédito referidos anteriormente en virtud de la
remisión a la Compañía del Listado de Cuentas de Créditos (Accounts Receivables
Listings, tal y como esta expresión se define en el Contrato).
El presente documento formará parte del Contrato que será, en consecuencia,
totalmente aplicable a la cesión de los Derechos de Crédito a los que hace
referencia y su otorgamiento será comunicado por AGCO Iberia a Rabobank
International, London Branch, en su condición de Agente.
El presente documento ha sido redactado en español y en inglés. En el caso de
que existiese cualquier discrepancia entre los términos de ambas versiones,
prevalecerá la versión española.
[Cierre de la escritura]]

37



--------------------------------------------------------------------------------



 



ANNEX I
LISTS OF PURCHASED RECEIVABLES
LISTADOS DE DERECHOS DE CRÉDITO ADQUIRIDOS

38



--------------------------------------------------------------------------------



 



      EXECUTION COPY

Dated 13 October 2006

  (1)   AGCO S.A. as AGCO France       (2)   AGCO RECEIVABLES LIMITED as the
Company       (3)   AGCO LIMITED as Master Servicer       (4)   COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A (trading as RABOBANK INTERNATIONAL),
LONDON BRANCH as Agent

 
RECEIVABLES TRANSFER AGREEMENT

 
(MAYER BROWN ROWE & MAW LOGO) [g04087g0408702.gif]
PARIS

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause   Page
1.
  Definitions and interpretation     1  
2.
  Assignment of Receivables     2  
3.
  Representations and warranties     5  
4.
  Covenants     9  
5.
  Administration and collection     13  
6.
  Assignments     15  
7.
  Termination     16  
8.
  Indemnification     16  
9.
  Miscellaneous     20  
 
            Exhibit          
A.
  Form of Repurchase Assignment        

 i 

 



--------------------------------------------------------------------------------



 



THIS RECEIVABLES TRANSFER AGREEMENT is dated 13 October 2006 and made between:

(1)   AGCO S.A., a société anonyme incorporated under the laws of France (“AGCO
France”);   (2)   AGCO RECEIVABLES LIMITED, a company incorporated under the
laws of England and Wales (the “Company”);   (3)   AGCO LIMITED, a company
incorporated under the laws of England and Wales (in its capacity as Master
Servicer as appointed under the Receivables Servicing Agreement, the “Master
Servicer”); and   (4)   COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A,
(trading as RABOBANK INTERNATIONAL), LONDON BRANCH acting in its capacity as
Agent (the “Agent”) for Erasmus Capital Corporation (the “CP Lender”).

BACKGROUND:

(A)   AGCO France has originated and is the owner of certain Receivables and
intends, from time to time, to originate further Receivables.   (B)   AGCO
France wishes to assign certain of its Receivables to the Company from time to
time and the Company desires to acquire such Receivables from AGCO France from
time to time.   (C)   AGCO France and the Company wish to set out the terms on
which AGCO France may assign, and the Company may acquire, certain Receivables.

IT IS AGREED that:

1.   DEFINITIONS AND INTERPRETATION   1.1   Terms defined in Schedule of
Definitions       In this Agreement, unless otherwise defined herein or the
context otherwise requires, capitalised terms have the meanings set forth in the
Master Schedule of Definitions, Interpretations and Construction, dated as of
the Closing Date and signed by the parties hereto and others for the purposes of
identification (the “Schedule of Definitions”).   1.2   Interpretation and
construction       The principles of interpretation, construction and
calculation set forth in Clauses 2 and 3 of the Schedule of Definitions apply to
this Agreement as if fully set forth herein.   1.3   Amendments to Schedule of
Definitions       No amendment, restatement, supplement or other modification to
the Schedule of Definitions after the date of this Agreement shall affect the
terms of this Agreement unless approved in writing by the parties to this
Agreement.

1



--------------------------------------------------------------------------------



 



1.4   The Agent       The parties to this Agreement acknowledge that the Agent
is a party to this Agreement, inter alia, for the purposes of obtaining the
benefit of the obligations of AGCO France hereunder. The Agent shall have no
responsibility or liability as a result of its being party to this Agreement.  
2.   ASSIGNMENT OF RECEIVABLES   2.1   Subrogation and transfer of Receivables

  (a)   On the terms and subject to the conditions set forth herein, AGCO France
agrees to assign to the Company, and the Company agrees to acquire from AGCO
France, by way of subrogation in accordance with Article 1250-1° of the French
Civil Code, on any Purchase Date prior to the Termination Date, all of AGCO
France rights, title and interest in, to and under:

  (i)   the Receivables specified from time to time in Accounts Receivables
Listings to be made available to the Agent on such day in accordance with Clause
2.1(b),     (ii)   all Related Assets in relation thereto (whether now existing
or hereafter arising or acquired); and     (iii)   all proceeds of the
foregoing.

  (b)   On each Reporting Date immediately preceding a Purchase Date or in the
case of the first Purchase Date, on or before the Closing Date, the Master
Servicer shall make available to the Agent an Account Receivables Listing
setting out the Receivables to be assigned to and transferred to the Company
under this Agreement on such Purchase Date. On the same Reporting Date, the
Master Servicer shall make available to the Agent (or any other Person
designated by the Agent) an Obligor Information Listing relating to the
Receivables set out on the Account Receivables Listing to be made available to
the Agent on such day.

2.2   Assignments of Receivables

  (a)   On each Purchase Date, and subject to the terms and conditions of this
Agreement:

  (i)   the Company shall deposit into the AGCO France Account an amount equal
to the Subrogation Price for all Receivables identified in the relevant Account
Receivables Listing in immediately available funds in Euro on such Purchase
Date; and     (ii)   AGCO France shall deliver to the Company the Subrogation
Certificate relating to the Receivables assigned hereunder on such Purchase
Date.

  (b)   The parties hereto agree that upon the payment by the Company to AGCO
France of the Subrogation Price with respect to any Receivables, AGCO

2



--------------------------------------------------------------------------------



 



      France shall Subrogate the Company absolutely to all of its rights and
interests in, under and to, and all of its claims in respect of such Receivables
and all Related Assets with respect thereto in accordance with Article 1250-1°
of the French Civil Code and pursuant to the terms and conditions of this
Agreement.     (c)   AGCO France and the Company hereby agree that the
Subrogation Price payable by the Company pursuant to, and in accordance with,
this Clause 2.2 shall be inclusive of all value added taxes and comparable or
similar Taxes and that (A) the Company shall have no responsibility to pay any
additional amount in respect of any such Taxes, and (B) in the event that any
such Taxes are payable with respect to the payment or receipt of any such
Subrogation Price, AGCO France shall promptly pay such Taxes in full or, to the
extent such Taxes have already been paid by any other Person legally obligated
to pay such Taxes, AGCO France shall promptly reimburse such Person in full,
whether out of such purchase price received by it or otherwise.     (d)   Where
any value added taxes are fully recoverable by the Company, the Purchase Price
shall be exclusive of value added taxes and the Company shall pay those value
added taxes on receipt of a valid value added taxes invoice.

2.3   Collections

  (a)   If, on any day, any Purchased Receivable becomes a Diluted Receivable,
other than by reason of the operation of Clause 2.3(b) and except to the extent
that the same is not reflected in the Dilution Adjustment, AGCO France shall be
deemed to have received on such day a Collection of such Purchased Receivable in
the amount of the reduction, adjustment or cancellation of the Outstanding
Balance thereof which resulted in such Receivable being a Diluted Receivable.  
  (b)   If any of the representations or warranties in Clauses 3.2(a), (d), (e),
(f), (g), (h), (i), (j) or (k) is not true on or by reference to the facts
existing on the day such representation or warranty was given with respect to a
Purchased Receivable, AGCO France shall be deemed to have received on such day a
Collection of such Purchased Receivable in full.     (c)   If AGCO France is
deemed to have received a Collection on any Purchased Receivable pursuant to
Clause 2.3(a) or (b), AGCO France shall be obliged to pay an amount equal to
such Deemed Collection to or to the order of the Company, such payment becoming
due on the date of the Deemed Collection but not payable until the Settlement
Date next following the date of the Deemed Collection, provided that if a
Termination Event or Potential Termination Event has occurred and is continuing,
such payment shall be due and payable on the date of the Deemed Collection.    
(d)   Notwithstanding any other provisions of this Agreement, payment to the
Company by AGCO France of the full amount of all Collections deemed to have been
received by AGCO France under Clause 2.3(b) with respect to a breach of the
representation and warranty appearing in Clause 3.2(a) with respect to any
Purchased Receivable shall constitute a full discharge and release of AGCO
France from any claims, rights and remedies which the

3



--------------------------------------------------------------------------------



 



      Company may have against AGCO France arising from such breach, but shall
not affect any rights or remedies arising from a breach of such representation
or warranty to the extent that it applies to any other Purchased Receivable or a
breach of any other representation or warranty in Clause 3 (Representations and
Warranties).     (e)   To the extent that (i) the Company has received in
accordance with Clause 2.3(c) the full Outstanding Balance of a Purchased
Receivable referred to in Clause 2.3(b) and (ii) the Company subsequently
received Collections with respect to such Purchased Receivable, the Company
shall pay to AGCO France the Collections so received.

2.4   Payments and computations, etc.

  (a)   Euro is the currency of account for each payment made or to be made
under this Agreement.     (b)   Except as otherwise expressly provided herein,
all amounts (including, but not limited to the remittance of any Collections) to
be paid or deposited by any Person hereunder shall be paid or deposited in
accordance with the terms hereof on the day when such amounts are due, in
immediately available funds. If any amount hereunder is payable on a day which
is not a Business Day, such amount shall be payable on the next succeeding
Business Day.     (c)   Without prejudice to Clause 8.2 (Taxes), all payments by
AGCO France under this Agreement shall be made free of any set-off or
counterclaim on the part of any Person.     (d)   Any payment by an Obligor in
respect of any amounts owed by it in respect of any Purchased Receivable shall:

  (i)   except as otherwise specified by such Obligor, be in a form customary
between such Obligor and AGCO France (and provided that such specification
shall, if requested by the Company, be evidenced in writing); and     (ii)  
unless otherwise required by contract or any applicable law and unless otherwise
instructed by the Company, be applied as a Collection of any Purchased
Receivables of such Obligor, in accordance with the Credit and Collection
Policy, to the extent of any amounts then due and payable thereunder before
being applied to any other Receivable or other obligation of such Obligor.

2.5   Default fees       If AGCO France fails to pay any amount when due
hereunder, such Person agrees to pay to the Company, on demand, interest on such
unpaid amount, at a rate equal to the Default Rate.

4



--------------------------------------------------------------------------------



 



2.6   Bills of exchange, etc.       AGCO France shall upon the occurrence of a
Termination Event or Potential Termination Event or upon the designation of a
Master Servicer other than the Parent or an Affiliate of the Parent pursuant to
Clause 2.1 (Appointment of Master Servicer) of the Receivables Servicing
Agreement endorse in blank and deliver to the Company (or any other Person as
requested by the Agent) each bill of exchange, promissory note and similar draft
instrument or instrument that has the purpose of transferring funds it receives
in relation to any Affected Asset. With respect to any bill of exchange in
electronic form, AGCO France shall endorse such instrument by instructing the
relevant collecting bank to note the Company and such other Person as the new
beneficiary of such instrument.   2.7   Subrogation Fee       In consideration
for the Company entering into this Agreement and agreeing periodically to
acquire receivables from AGCO France, AGCO France shall pay to the Company, on
each Settlement Date, an amount in immediately available funds equal to the
Subrogation Fee. AGCO France and the Company agree to revise the calculation of
Subrogation Fee as both parties consider appropriate.   3.   REPRESENTATIONS AND
WARRANTIES   3.1   Representations and warranties relating to AGCO France      
AGCO France hereby represents and warrants to the Company and the Agent, on the
date hereof, on each Purchase Date and each Settlement Date:

  (a)   Corporate Existence and Power. It:

  (i)   is a body corporate duly organised and validly existing under the laws
of its jurisdiction of incorporation; and     (ii)   has all corporate power and
all governmental licences, authorisations, consents and approvals required to
carry on its business in each jurisdiction in which its business is conducted,
the failure to have which would have a Material Adverse Effect.

  (b)   No Conflict. The execution, delivery and performance by it of each
Transaction Document to which it is a party, and its use of the proceeds of
assignments made hereunder:

  (i)   are within its corporate powers;     (ii)   have been duly authorised by
all necessary corporate action and have been duly executed and delivered;    
(iii)   do not contravene or violate:

  (A)   any of its Organic Documents;

5



--------------------------------------------------------------------------------



 



  (B)   any law, rule or regulation applicable to it which would result in a
Material Adverse Effect;     (C)   any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound which would result in a Material Adverse Effect; or     (D)  
any order, writ, claim form, judgment, award, injunction or decree binding on or
affecting it or any of its property; and

  (iv)   do not result in the creation or imposition of any Adverse Claim on its
assets (except as created under any Transaction Document).

  (c)   Governmental Authorisation. No authorisation or approval or other action
by, and no notice to or filing with, any Official Body or regulatory body, the
absence of which could have a Material Adverse Effect, is required for the due
execution, delivery and performance by it of any Transaction Documents to which
it is a party.     (d)   Binding Effect. Each Transaction Document to which it
is a party constitutes the legal, valid and binding obligations of it
enforceable against it in accordance with its terms (as such enforcement may be
subject to any applicable Enforcement Limitation).     (e)   Accuracy of
Information. All information furnished or made available by or on behalf of it
to the Company for the purposes of or in connection with this Agreement, any of
the other Transaction Documents, or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished or made available by or
on behalf of it to the Company shall, to the best of its knowledge and belief,
be, true, accurate and complete in every material respect on the date such
information is stated or certified.     (f)   Financial Statements. Each of its
audited balance sheets and the statements of income relating thereto delivered
pursuant to Clause 4.1(a)(i) have been prepared in accordance with GAAP relevant
to it consistently applied and present a true and fair view of its financial
condition at the end of the fiscal year to which they relate.     (g)   Places
of Business. Its registered office, Centre of Main Interest and principal places
of business where it keeps all its Records are located at the address listed in
Exhibit 1 to the Schedule of Definitions or such other locations notified to the
Company in accordance with Clause 4.2(a).     (h)   Actions, Suits. There are no
actions, suits or proceedings pending or, to its knowledge threatened against or
affecting it or any of its properties in or before any court, arbitrator or
other body, which would have a Material Adverse Effect. It is not in default
with respect to any order of any court, arbitrator or governmental body which
default would have a Material Adverse Effect.

6



--------------------------------------------------------------------------------



 



  (i)   Other Defaults. It does not have Indebtedness (other than to another
Group Company) having an aggregate amount in excess of the Threshold Amount or
the foreign exchange equivalent thereof which has been declared to be or
otherwise has become due and payable prior to its scheduled maturity date.    
(j)   Sovereign Immunity. Neither it nor any of its properties or assets has any
right of immunity on the grounds of sovereignty or otherwise from any legal
action, suit or proceeding, set-off or counterclaim, the jurisdiction of any
competent court, service of process upon it or any agent, attachment prior to
judgment, attachment in aid of execution, execution or any other process for the
enforcement of any judgment or other legal process in respect of any of their
respective obligations under any Transaction Document to which it may be a
party. To the extent that, notwithstanding the foregoing, AGCO France has or may
have any such immunity, such right of immunity is hereby irrevocably and
unconditionally waived.     (k)   Corporate Information. All shareholders’
resolutions or other events or circumstances with respect to it (including all
excerpts from any commercial register) which are required or which are capable
of being recorded in the commercial register in the jurisdiction of its
incorporation has been so recorded, unless any failure to do so would not have a
Material Adverse Effect.     (l)   Solvency. It is solvent and able to pay its
debts as they fall due and has not suspended or threatened to suspend making
payments (whether of principal or interest) with respect to all or any class of
its debts and will not become insolvent or unable to pay its debts in
consequence of any obligation or transaction contemplated in the Transaction
Documents.     (m)   Insolvency procedures. No corporate action has been taken
or is pending, no other steps have been taken (whether out of court or
otherwise) and no legal proceedings (other than any frivolous and vexatious
proceedings which are dismissed within 10 days) have been commenced or are
threatened or are pending for:

  (i)   its bankruptcy, liquidation, suspension of payments, controlled
management, winding-up, liquidation, dissolution, administration or
reorganisation; or     (ii)   it to enter into any composition or arrangement
with its creditors; or     (iii)   the appointment of a receiver, administrative
receiver or similar officer in respect of it or any of its property, undertaking
or assets.

No event equivalent to any of the foregoing has occurred in or under the laws of
any relevant jurisdiction.

7



--------------------------------------------------------------------------------



 



3.2   Further representations and warranties of AGCO France       AGCO France,
in connection with any Receivables acquired (or purported to be acquired) by the
Company hereunder represents and warrants to the Company and Agent on the date
hereof, on each Purchase Date and each Settlement Date as follows:

  (a)   Eligible Receivables. Each of the Receivables assigned or purported to
be assigned by the Company under this Agreement is a French Eligible Receivables
which is validly existing and validly evidenced for the full nominal amount
thereof.     (b)   Account Receivables Listings. All information contained in
each Account Receivables Listing is complete true and accurate in every material
respect on the date on which it is delivered.     (c)   Credit and Collection
Policy. Except as otherwise permitted under, or contemplated by, this Agreement,
the Credit and Collection Policy has not been amended or modified in any respect
which would have a Material Adverse Effect.     (d)   Transfer of Receivables.
Subject to Clause 2.1, each assignment by AGCO France of any Receivables
hereunder, together with the delivery by AGCO France to the Company of a
Subrogation Certificate with respect to such Receivables, subsequent to the
payment of the Subrogation Price in respect of such Receivables by the Company,
shall be effective as a subrogation against AGCO France and, with respect to the
Obligor to which such Receivables relate, such Obligor to transfer to the
Company all of AGCO France’s present and future right and title to and interest
in such Receivables and the Related Assets, free and clear of any Adverse Claim,
except as created by any of the Transaction Documents and no further action need
be taken in order to transfer to the Company such right, title and interest,
save that, until notice of such assignment of Receivables has been given to such
Obligor, such assignment shall not be effective as against such Obligor and, in
particular, such Obligor is entitled to discharge its payment obligation with
respect to such Receivable by payment to AGCO France.     (e)   Arm’s Length.
Each assignment of Receivables under or as contemplated by this Agreement has
been made on arm’s length terms for bona fide commercial reasons in the best
interests of AGCO France.     (f)   No Voidable Assignments. No assignment by
AGCO France to the Company of any Receivable under this Agreement is or may be
at the relevant time automatically voidable by AGCO France or by any liquidator,
receiver, administrator, administrative receiver, custodian, trustee in
bankruptcy, examiner or other similar official appointed with respect to, or any
creditor of, AGCO France under any law, rule or regulation in effect in any
Approved Country or any political subdivision thereof or a jurisdiction therein,
whether relating to bankruptcy, insolvency, reorganisation, creditors’ rights or
otherwise.

8



--------------------------------------------------------------------------------



 



  (g)   Principal, not Agent. With respect to each sale by AGCO France of
Equipment or Parts to an Obligor giving rise to a Receivable acquired or
purportedly acquired under this Agreement, AGCO France acted as principal and
not as the agent of any Person.     (h)   Tracking. AGCO France has the
capability (i) at any given time to identify the Purchased Receivables of each
individual Obligor, (ii) to track Collections in respect of each Obligor of the
Purchased Receivables and Collections in respect of each individual Purchased
Receivable and of each of the Receivables that have been or will be assigned
hereunder and (iii) as among the Receivable payable by any Obligor, to identify
which of such Receivables (if any) are Defaulted Receivables and/or Delinquent
Receivables.     (i)   Termination Events. No Termination Event has occurred
which is continuing.     (j)   Security Interest. Subject to notification to
debtors as required under French law, the Agent, on behalf of the Secured
Parties, has a valid and enforceable first priority security interest ranking
ahead of any other security interest and the interest of any other creditor of
the Company, in each Purchased Receivable and all of the other Affected Assets,
free and clear of any Adverse Claim.

4.   COVENANTS   4.1   Affirmative covenants of AGCO France       Until the date
on which the Aggregate Unpaids have been indefeasibly reduced to zero, AGCO
France covenants as follows:

  (a)   Financial Reporting. AGCO France shall maintain a system of accounting
established and administered in accordance with GAAP consistently applied, and
furnish or make available, as the case may be, to the Company and the Agent:

  (i)   Annual Reporting. Upon the request of the Agent and after the filing
thereof with the relevant Official Body, audited consolidated financial
statements certified in a manner acceptable to the Agent by a duly authorised
officer of AGCO France;     (ii)   Compliance Certificate. Together with the
financial statements required hereunder, a certificate signed by a director of
AGCO France stating that (A) the attached financial statements have been
prepared in accordance with GAAP and accurately reflect the financial condition
of AGCO France, and (B) to the best of such Person’s knowledge, no Termination
Event or Potential Termination Event exists, or if any Termination Event or
Potential Termination Event exists, stating the nature and status thereof;    
(iii)   Credit and Collection Policy. At least 30 days prior to the
effectiveness of any material change in or amendment to the Credit and
Collection Policy, a notice indicating such change or amendment; and

9



--------------------------------------------------------------------------------



 



  (iv)   Other Information. Such other information (including non-financial
information) reasonably relating to the transactions contemplated by the
Transaction Documents and/or to the Purchased Receivables as the Company or the
Agent may from time to time reasonably request.

  (b)   Notices. AGCO France shall notify the Company and the Agent in writing
of any of the following, describing the same and, if applicable, the steps being
taken with respect thereto:

  (i)   Termination Event. Immediately upon becoming aware thereof, the
occurrence of any Termination Event or Potential Termination Event, by a
statement of a duly authorised officer of AGCO France;     (ii)   Final
Judgment. As soon as reasonably practicable following the occurrence thereof,
the entry of any final judgment or decree (which is not subject to any further
appeal) against AGCO France in an amount which, when aggregated with any other
undischarged judgments or decrees against AGCO France is in excess of the
Threshold Amount or the foreign currency equivalent thereof at the time of entry
of such judgment or decree;     (iii)   Litigation. As soon as reasonably
practicable following the occurrence thereof and, in any event, no later than
the immediately succeeding Settlement Date, the institution of any litigation,
dispute resolution, arbitration proceeding or governmental proceeding against
AGCO France, or to which it becomes party seeking monetary damages in an amount
which, when aggregated with any other such monetary damages sought against AGCO
France is in excess of the Threshold Amount or the foreign currency equivalent
thereof; and     (iv)   Adverse Claims. Immediately upon becoming aware thereof,
the creation or imposition of any Adverse Claim on any Purchased Receivable or
any Related Asset (except as created under any Transaction Document) or the
occurrence of a Material Adverse Effect.

  (c)   Compliance with Laws. AGCO France shall comply with all applicable laws,
rules, regulations, orders, writs, judgments, injunctions, decrees and awards to
which it may be subject, including any relevant data protection legislation in
respect of the list of Obligors to be provided pursuant to Clause 4.1(a)(iv),
the non-compliance with which would have a Material Adverse Effect.     (d)  
Maintenance of Corporate Existence. AGCO France shall, subject to Clause 4.2(g),
do all things necessary to remain duly organised and validly existing in the
jurisdiction of its incorporation and maintain all requisite authority to
conduct its business in such jurisdiction and any other jurisdiction, the
failure to do which would have a Material Adverse Effect.     (e)   Keeping and
Maintaining of Records and Books; Notation in Financial Statements.

10



--------------------------------------------------------------------------------



 



  (i)   AGCO France shall, in each case with respect to the Receivables
originated by it, maintain and implement administrative and operating procedures
(including an ability to recreate records evidencing such Receivables and
identifying such Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all such
Receivables (including records adequate to permit the immediate identification
of each Purchased Receivable, all Collections of and adjustments to each such
Receivable and the Equipment relating to such Receivable) and provide to the
Agent from time to time such information as the Agent may reasonably request.  
  (ii)   AGCO France shall keep a complete and accurate copy of each Account
Receivables Listing delivered by it under this Agreement.

  (f)   Compliance with Contracts. AGCO France shall:

  (i)   perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts,
to which AGCO France is a party, related to the Purchased Receivables; and    
(ii)   comply in all material respects with the Credit and Collection Policy
with regard to the Purchased Receivables and the related Contracts, to which
AGCO France is a party.

  (g)   Payment of Taxes. Without prejudice to Clause 8.2 (Taxes), AGCO France
shall pay when due any taxes (including value added tax and any similar other
taxes) payable in connection with the Purchased Receivables originated by it or
the sale of Equipment giving rise thereto.     (h)   Collections. On and after
the occurrence and during the continuance of a Termination Event or Potential
Termination Event, AGCO France shall, and shall require the Master Servicer, any
Originator and any other AGCO Party to, upon the request of the Agent to the
Company (with a copy to AGCO France and the Master Servicer), within one
Business Day after receipt by such Person of any Collections, including any
Collections received or deposited into any Collection Account, remit (or cause
to be remitted) such Collections to the CP Lender Account.     (i)   Obligor
Information Listing. To the extent that any Obligor Information Listing is
received or held by any Person other than the Agent, AGCO France shall grant any
and all consents, approvals and authorisations and shall do any other act
necessary or desirable in the reasonable opinion of the Agent to ensure that the
Agent and the Administrator have at all times access to such Obligor Information
Listing and all information contained therein.     (j)   Inspection of records.
AGCO France shall at any time and from time to time during regular business
hours, upon reasonable advance notice by the Company, the Agent or the
Administrator, permit the Company, the Agent or

11



--------------------------------------------------------------------------------



 



      the Administrator or any of their agents or representatives, at the
expense of the Agent:

  (i)   to examine and make copies of and take abstracts from all books, records
and documents (including computer tapes and disks) relating to the Purchased
Receivables or other Affected Assets, including any related Contract; and    
(ii)   to visit its offices and properties for the purpose of examining such
materials described in Clause 4.1(j)(i), and to discuss matters relating to the
Affected Assets or its performance hereunder, under the Contracts, if any, and
under the other Transaction Documents to which it is a party with any of its
officers, directors or relevant employees (in consultation with the Parent)
having knowledge of such matters. Subject to Clause 9.7 (Consent to disclosure),
such agents and representatives shall be bound to treat any information received
pursuant to this Clause 4.1(j) as confidential.

  (k)   Information. AGCO France shall promptly deliver to the Master Servicer
any information, documents, records or reports with respect to the Purchased
Receivables that the Master Servicer shall request in order to complete the
Master Servicer Reports, Account Receivables Listings or Obligor Information
Listings.

4.2   Negative covenants of AGCO France       Until the date on which the
Aggregate Unpaids have been indefeasibly reduced to zero, AGCO France covenants
as follows:

  (a)   Name Change, Offices, Records and Books of Accounts. AGCO France shall
not:

  (i)   change its name or identity; or     (ii)   change its corporate
structure, which change would have a Material Adverse Effect; or     (iii)  
relocate any office where Records are kept,

      in each case unless AGCO France shall have given the Company and the Agent
at least 30 days prior written notice thereof.     (b)   Change in Payment
Instructions to Obligors. AGCO France shall not amend, supplement or otherwise
modify or cancel or revoke any payment instructions to any Obligor or any
Obligor Notification given in accordance with the Transaction Documents and
shall not instruct any Obligor to make payments in respect of Purchased
Receivables to any account other than the ACGO France Account or such other
account referred to in an Obligor Notification.     (c)   Change in Credit and
Collection Policy and Receivables. AGCO France shall be entitled to change the
Credit and Collection Policy; provided, however, that (i) such change is not
reasonably likely to cause or result in any Material

12



--------------------------------------------------------------------------------



 



      Adverse Effect, and (ii) any material change to the Credit and Collection
Policy requires the prior written consent of each of the Agent and each Rating
Agency. Save in respect of a manifest error in respect of an issued invoice,
AGCO France shall not be entitled to extend, amend or otherwise modify the terms
of any Purchased Receivable or any Contract related thereto.     (d)   Sales,
Liens, Etc. on Receivables. Except as provided by the Transaction Documents,
AGCO France shall not, and shall not purport to, sell, assign (by operation of
law or otherwise), transfer by way of subrogation or endorsement (by operation
of law or otherwise), or otherwise transfer or dispose of, or grant any option
with respect to, or create or suffer to exist any Adverse Claim upon or with
respect to, or enter into any current account relationship with any Person with
respect to, any Purchased Receivable or Related Assets or Collections in respect
thereof, any Contract under which any Purchased Receivable arises or assign any
right to receive income in respect thereof, and AGCO France shall take all
reasonable steps within its power to defend the right, title and interest of the
Company in, to and under any of the foregoing property, against all claims of
third parties claiming through or under AGCO France. AGCO France hereby
irrevocably waives any lien which it may have with respect to the Purchased
Receivables and all Related Assets.     (e)   Sales, Liens, Etc. on Equipment
and Parts. Except as provided by the Transaction Documents, and to or in favour
of the applicable Obligor, AGCO France shall not, and shall not purport to, sell
or otherwise transfer or dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon or with respect to any
Equipment or Parts and AGCO France shall take all reasonable steps within its
power to defend the right, title and interest of the Company in, to and under
any of the foregoing property, against all claims of third parties claiming
through or under AGCO France.     (f)   Amendments to Corporate Documents. AGCO
France shall not amend its Organic Documents in any respect in each case that
would have a Material Adverse Effect.     (g)   Merger. AGCO France shall not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as contemplated herein) all or any material part of its assets (whether
now owned or hereafter acquired) to, or acquire all or any material part of the
assets of, any Person if (i) such merger, consolidation, conveyance, transfer,
lease, other disposition or acquisition would have a Material Adverse Effect and
(ii) in the case of a merger or consolidation, the resulting entity would not
assume all of the obligations of AGCO France under this Agreement.     (h)  
Deposits. AGCO France shall not deposit or otherwise credit, or permit any
Obligor or any other Person to deposit or otherwise credit, to the CP Lender
Account, any cash or payment item other than pursuant to this Agreement.     (i)
  Powers of Attorney. AGCO France shall not revoke or attempt to revoke any
Power of Attorney granted by it in connection with this Agreement until the date
upon which the Aggregate Unpaids have been indefeasibly reduced to

13



--------------------------------------------------------------------------------



 



      zero (and, as soon as reasonably practicable following such date the
Company shall return each of such Powers of Attorney to AGCO France).

5.   ADMINISTRATION AND COLLECTION   5.1   Designation of the Master Servicer

  (a)   AGCO France hereby acknowledges that the servicing, administration and
collection of the Purchased Receivables shall be conducted by the Person
appointed by the Agent and the Company as the “Master Servicer” from time to
time in accordance with Clause 2.1 of the Receivables Servicing Agreement.
Without prejudice to Clause 5.2, AGCO France expressly consents to the taking of
all actions by the Master Servicer and agrees to comply with any request of the
Master Servicer that the Master Servicer deems necessary in order to permit the
Master Servicer to perform its duties.     (b)   Without limiting any other
provision of this Agreement:

  (i)   the Company, the Company’s assigns or the Agent shall be entitled, at
any time when a Termination Event or Potential Termination Event exists, to
notify Obligors (by delivering Obligor Notifications or otherwise) of the
assignment of the Purchased Receivables and the Related Assets hereunder and the
Company’s ownership of such Purchased Receivables and Related Assets, and the
security interest of the Agent and the Secured Parties in, Purchased Receivables
and the other Affected Assets and/or direct the Obligors that payment of all
amounts payable under any Receivable be made directly to the Company or its
assigns;     (ii)   upon the request of the Company, any assignee of the Company
or the Agent, AGCO France shall, at its own expense, at any time when a
Termination Event or Potential Termination Event exists, give notice that
Purchased Receivables and the Related Assets have been assigned to the Company
hereunder, the Company’s ownership of the Purchased Receivables and the Related
Assets, and the security interest of the Agent and the other Secured Parties in
the Purchased Receivables and other Affected Assets to each Obligor and/or
direct that payments be made directly to the Agent or its designee and/or
execute any power of attorney or other similar instrument and/or take any other
action necessary or desirable to give effect to such notice and directions,
including any action required to be taken so that the obligations or other
indebtedness of such Obligor in respect of any Purchased Receivables or Related
Asset may no longer be legally satisfied by payment to AGCO France or any of its
Affiliates; and     (iii)   upon the request of the Company, any assignee of the
Company or the Agent, at any time when Termination Event or Potential
Termination Event exists, AGCO France, at its own expense shall, and shall cause
each of its Subsidiaries (if any) to, (A) assemble all of the Records with
respect to the Purchased Receivables and shall make the same available to the
Company or its assigns at the address designated for

14



--------------------------------------------------------------------------------



 



      notices pursuant to this Agreement or at any other place agreed to by the
Company, AGCO France and the Agent, and (B) segregate all cash, cheques and
other instruments received by it from time to time constituting Collections of
Receivables in a manner acceptable to the Company, such assignee or the Agent
and shall, promptly upon receipt, remit all such cash, checks and instruments,
duly endorsed or with duly executed instruments of transfer, to the Company,
such assignee or the Agent.

5.2   Responsibilities of AGCO France

  (a)   AGCO France hereby agrees, for the benefit of the Company, its assigns,
and the Agent (acting in the name and on behalf of the Secured Parties) that it
will cooperate with and assist the Master Servicer (including any successor
Master Servicer appointed pursuant to the Receivables Servicing Agreement) in
any manner such Master Servicer or the Agent reasonably requests to facilitate
the performance of its duties under the Receivables Servicing Agreement (and, in
the case of a successor Master Servicer, its transition). Such cooperation shall
include, if so requested, (i) the endorsement of any cheque or other instrument
representing Collections or Related Assets, (ii) the execution of any power of
attorney or other similar instrument necessary or desirable in connection with
the enforcement or servicing of the Purchased Receivables and the Related
Assets, and (iii) access to, transfer of, and use by, the new Master Servicer of
any records, licenses, hardware or software necessary or desirable to collect
the Purchased Receivables and otherwise service the Purchased Receivables and
the Related Assets. Anything herein to the contrary notwithstanding, the
exercise by the Company of its rights hereunder shall not release any of AGCO
France or any Obligors from any of its duties or obligations with respect to
Purchased Receivables or the related Contracts, as applicable.     (b)   AGCO
France further agrees that from time to time, at its expense, it shall promptly
execute and deliver all instruments and documents, and take all further action
as may be necessary or that the Company, its assignees or the Agent may
reasonably request in order to perfect, protect or more fully evidence the
purchases hereunder, or to enable the Company, its assigns or the Agent to
exercise or enforce any of their respective rights with respect to the Purchased
Receivables or other Affected Assets whether arising under this Agreement or any
other Transaction Document or existing at law. Without limiting the generality
of the foregoing, AGCO France shall upon the request of the Company, its
designee or the Agent execute such further agreements, instruments and powers of
attorney, and to make such filings, deliver such notices and take such other
actions, as may be necessary or appropriate to give full effect to the
transactions contemplated hereby.

5.3   Power of Attorney       In order to permit the Company to exercise fully
its ownership and other interests acquired under and pursuant to this Agreement,
and to facilitate and/or expedite the servicing, administration and collection
of the Purchased Receivables, it may be necessary or otherwise desirable for the
Company and/or any Person designated by the Company upon prior consent of the
Agent (including the Agent and the Master

15



--------------------------------------------------------------------------------



 



    Servicer) to act under a power of attorney from AGCO France. Accordingly, to
the fullest extent permitted by applicable law, AGCO France hereby grants to the
Company and each Person designated by the Company upon prior consent of the
Agent (including the Agent and the Master Servicer) a power of attorney (and
undertakes not to revoke such power of attorney during the term of this
Agreement), which power of attorney is coupled with an interest and which is
assignable by the Company (with the consent of the Agent) and any such Person
designated by the Company, with full power of substitution and with full
authority in the place and stead of AGCO France, which is assignable by the
Company and any such Person designated by the Company, to take any and all steps
in AGCO France’s name and on behalf of AGCO France as is necessary or desirable,
in the reasonable determination of the Company or any such Person designated by
the Company, to (i) collect any and all amounts or portions thereof due under
any and all Purchased Receivables or Related Security, including endorsing the
name of the Company, or any other Person if so required under the Transaction
Documents, on checks and other instruments representing Collections and
enforcing such Purchased Receivables, Related Security and any related
Contracts, (ii) take any and all other actions necessary or desirable, in the
opinion of the Company or any such Person designated by the Company, to the
enforcement, servicing, administration and/or collection of the Purchased
Receivables and the Related Assets. Notwithstanding anything to the contrary
contained in this Clause 5.3, (A) no exercise of the powers conferred upon the
Company or any other Person designated by the Company pursuant to this Clause
5.3 shall subject the Company and/or any such Person to any liability, except
for the Company’s or any such Person’s (if such Person is not the Agent) gross
negligence or wilful misconduct in the exercise of such powers, and (B) such
powers shall not confer any obligations upon the Company and/or such Person in
any manner whatsoever to exercise such powers and, for the avoidance of doubt,
no failure or delay on the part of the Company and/or any other Person
designated by the Company pursuant to this Clause 5.3 to exercise any such
powers, nor the invalidity or inadequacy of any exercise thereof, shall give
rise to any liability on the part of the Company or such other Person.   5.4  
Personal data       Notwithstanding anything herein to the contrary, AGCO France
shall ensure that no personal or other information in, or otherwise relating to,
any Contract, Receivable, any Collection related thereto, or any other Affected
Asset (“Relevant Personal Data”) is transmitted or delivered to, or otherwise
received by, the Company, the Agent or any other Indemnified Party if such
transmission, delivery or receipt would result in the violation by AGCO France
or such Person of any legislation or regulation relating to data protection;
provided that, upon the request of the Agent at any time after a Termination
Event or Potential Termination Event has occurred and is continuing, AGCO France
shall, at its own expense, co-operate, assist and otherwise take all necessary
actions as may be required to ensure that all Relevant Personal Data is
transferred to the Agent (or such other Person as the Agent may direct) in
accordance with all applicable Law, including entering into any further deeds or
documents which may be required to comply with any such legislation or
regulations relating to data protection.

16



--------------------------------------------------------------------------------



 



5.5   Repurchase of Purchased Receivables

  (a)   Subject to Clause 5.5(c), ACGO France shall have the right to repurchase
any AGCO France Purchased Receivables that have become Written-Off Receivables.
    (b)   The repurchase price with respect to any Purchased Receivable to be
repurchased pursuant to this Clause 5.5 shall be an amount equal to the net
benefit to AGCO France of any VAT bed debt relief claim or credit in respect of
such Purchased Receivable (the “Repurchase Price”).     (c)   The right of AGCO
France to repurchase any Written-Off Receivable is subject to the conditions
precedent that:

  (i)   AGCO France shall have provided to the Master Servicer, the Agent and
the Company written notice of such repurchase on or prior to the day on which
such Written-Off Receivable is to be repurchased (with respect to any
repurchase, the “Repurchase Date”);     (ii)   no Termination Event shall have
occurred and be continuing;     (iii)   the Company shall have (simultaneously
with delivery of the notice pursuant to Clause 5.5(c)(i)), delivered a duly
completed and executed assignment agreement (a “Form of Repurchase Assignment”)
to AGCO France, in the form set forth in Exhibit A hereto (Form of Repurchase
Assignment), in accordance with Article 1689 et seq. of the French Civil Code;  
  (iv)   after giving effect to the repurchase of such Written-Off Receivable,
such repurchase shall not result in the sum of Net Funding Advances and Net
Liquidity Advances exceeding the Borrowing Base; and     (v)   on the Repurchase
Date for such Written-Off Receivable AGCO France shall have deposited an amount
equal to the Repurchase Price payable in respect of such Written-Off Receivable
into a Company Account.

  (d)   Subject to Clause 5.5(c) and the payment of the Repurchase Price for the
applicable Purchased Receivable pursuant to, and in accordance with, such
Clause, the Company shall execute and deliver to AGCO France the Form of
Repurchase Assignment pursuant to Section 5.5 (c)(iii).     (e)   Upon the
delivery of a Form of Repurchase Assignment pursuant to, and in accordance with,
Section 5.5(d), all of the applicable Company’s right, title and interest in, to
and under each and every Purchased Receivable included in such Form of
Repurchase Assignment shall be immediately and automatically resold and
reassigned to AGCO France.     (f)   AGCO France hereby confirms that it has at
all times the capability to identify each Repurchased Receivable and any
Collections related thereto.

17



--------------------------------------------------------------------------------



 



    Notwithstanding anything herein to the contrary, each repurchase of
Purchased Receivables pursuant to this Clause 5.5 shall be without recourse to,
or representation or warranty by, the Company.   6.   ASSIGNMENTS   6.1  
Assignments       AGCO France hereby agrees and consents to the complete or
partial assignment or Subrogation by the Company of any or all of its rights
under, interest in and title to the Purchased Receivables, the Related Assets
relating thereto and this Agreement. The Company hereby agrees that any
transferee of the Company of all or any of the Purchased Receivables, the
Related Assets relating thereto and/or this Agreement shall have all of the
rights and benefits under this Agreement of the Company and no such transfer
shall in any way impair the rights and benefits of the Company hereunder.
Without limiting the foregoing, AGCO France hereby consents to and acknowledges
the grant by the Company under the Security Agreement of a security interest to
the Agent and the Secured Parties in all of AGCO France’s rights under,
interests in and title to the Purchased Receivables, the Related Assets relating
thereto and this Agreement, and the right of the Agent and the Secured Parties
thereby to exercise the rights of the Company hereunder. AGCO France shall not
have the right to assign any of its rights or obligations under this Agreement.
  6.2   Tax and assignment       If:

  (a)   the Company makes an assignment in accordance with Clause 6.1 to another
person (a “new recipient”); and     (b)   as a result of circumstances existing
at the date on which the assignment occurs, AGCO France would be obliged to make
a payment to the new recipient under Clause 8.2 (Taxes),

    then the new recipient is only entitled to receive payment under Clauses 8.2
(Taxes) to the same extent as the Company would have been if the assignment or
sale had not occurred.   7.   TERMINATION       Following the occurrence of the
Termination Date, AGCO France shall not assign, and the Company shall not
acquire, any Receivables. No termination or rejection or failure to assume the
executory obligations of this Agreement in any Insolvency Event with respect to
AGCO France or the Company shall be deemed to impair or affect the obligations
pertaining to any executed sale or executed obligations, including pre
termination breaches of representations and warranties by AGCO France or the
Company. Without limiting the foregoing, prior to the Termination Date, the
failure of AGCO France to deliver computer records of any Receivables or any
reports regarding any Receivables shall not render such transfer or obligation
executory, nor shall the continued duties of the parties pursuant this Agreement
render an executed sale executory.

18



--------------------------------------------------------------------------------



 



8.   INDEMNIFICATION   8.1   Indemnities by AGCO France       Without limiting
any other rights which the Indemnified Parties may have hereunder or under the
Transaction Documents or under applicable Law, AGCO France hereby agrees to
indemnify the Company and its successors, transferees and assigns and all
officers, directors, shareholders, controlling persons, employees, counsel and
other agents of any of the foregoing (collectively, “Indemnified Parties”) from
and against any and all damages, losses, claims, liabilities, costs and
expenses, including reasonable attorneys fees (which such attorneys may be
employees of any Indemnified Party) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them in any action or proceeding between AGCO France and any
of the Indemnified Parties or between any of the Indemnified Parties and any
third party or otherwise arising out of or as a result of this Agreement or any
of the transactions contemplated hereby, excluding, however, (i) Indemnified
Amounts to the extent resulting from gross negligence or wilful misconduct on
the part of such Indemnified Party, or (ii) recourse (except as otherwise
specifically provided in this Agreement or the other Transaction Documents) for
uncollectible Receivables. Without limiting the generality of the foregoing (and
subject to sub-clauses (i) and (ii)), AGCO France shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:

  (a)   any representation or warranty made by AGCO France or any officers of
AGCO France under or in connection with this Agreement, any of the other
Transaction Documents or any other information or report delivered by AGCO
France pursuant hereto or thereto, which shall have been false or incorrect in
any material respect when made or deemed made; unless such representations or
warranty has been made in respect of a Purchased Receivable and the Company has
received Deemed Collections in an amount equalling the full Outstanding Balance
of such Purchased Receivables in accordance with Clause 2.3 (Collections);    
(b)   the failure by AGCO France to comply with any applicable Law with respect
to any Receivable or any related Contract, or the nonconformity of any
Receivable or any Contract related thereto with any such applicable Law;     (c)
  (i) the failure for any reason (A) to vest and maintain (or cause to be vested
and maintained) in the Company a valid and enforceable perfected ownership
interest in each Purchased Receivable and all of the Related Assets, or (B) to
vest and maintain in the Agent, on behalf of the Secured Parties, a valid and
enforceable perfected security interest ranking ahead of any other security
interest and the interest of any other creditor of or purchaser from AGCO
France, in each Purchased Receivable and all the Related Assets, free and clear
of any Adverse Claim (other than any Adverse Claim arising hereunder or under
the other Transaction Documents) in each case, or (ii) the creation of any
Adverse Claim in favour of any Person with respect to any of the Receivables or
any of the Related Assets;     (d)   the occurrence of any Termination Event
relating to AGCO France;

19



--------------------------------------------------------------------------------



 



  (e)   any dispute, claim, offset or defence (other than discharge in
bankruptcy) of any Obligor to the payment of any Purchased Receivable (including
a defence based on such Purchased Receivable or any Contract related thereto not
being the legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of merchandise or services related to such Purchased Receivable or the
furnishing or failure to furnish such merchandise or services, or from any
breach or alleged breach of any provision of the Purchased Receivables or any
Contracts related thereto restricting assignment of any Purchased Receivables;  
  (f)   any failure of AGCO France to perform its duties or obligations in
accordance with the provisions hereof;     (g)   any product liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort arising out of or in connection with merchandise or
services relating to or which are the subject of any Purchased Receivable;    
(h)   any lawsuit, order, consent decree, judgment, claim or other action of
whatever sort relating to, or otherwise in connection with, any environmental,
health, safety or hazardous material law, rule, regulation, ordinance, code,
policy or rule of common law now or hereinafter in effect;     (i)   the failure
by AGCO France to comply with any term, provision or covenant contained in this
Agreement or any of the other Transaction Documents to which it is a party or to
perform any of its respective duties under the Receivables or any Contracts
related thereto;     (j)   the failure of AGCO France to pay when due any Taxes
(other than Excluded Taxes) payable in connection with any of the Receivables;  
  (k)   any repayment by any Indemnified Party of any amount previously
distributed in reduction of Net Advances which such Indemnified Party believes
in good faith is required to be made;     (l)   any commingling of Collections
of Purchased Receivables at any time with other funds;     (m)   any
investigation, litigation or proceeding related to this Agreement;     (n)   any
inability to obtain any judgment in or utilise the court or other adjudication
system of, any state or country in which an Obligor may be located as a result
of the failure of AGCO France to qualify to do business or file any notice of
business activity report or any similar report;     (o)   except for recourse
(other than as otherwise specifically provided in the Transaction Documents) for
uncollectible Receivables, any attempt by any Person to void, rescind or
set-aside any transfer by AGCO France to the Company of any Purchased Receivable
or Related Security under statutory provisions or common law or equitable
action, including any provision of any Insolvency Law;

20



--------------------------------------------------------------------------------



 



  (p)   the use of the proceeds of any assignment of Receivables hereunder for
any purpose other than general corporate purposes; or     (q)   any and all
amounts paid or payable by the Company pursuant to Clause 7 (Indemnification;
Expenses; Related Matters) of the Receivables Funding Agreement or Clause 7
(Indemnification; Expenses; Related Matters) of the Liquidity Agreement.

8.2   Taxes

  (a)   All payments and distributions made in respect of Purchased Receivables
transferred pursuant hereto, and all payments and distributions made or deemed
made by AGCO France to the Company or any other Person (each a “recipient”) (all
of the foregoing “covered payments”), whether pursuant hereto or to any other
Transaction Document, shall be made free and clear of and without deduction for
any Taxes other than Excluded Taxes, except to the extent required by applicable
Law. In the event that any withholding or deduction from any covered payment is
required in respect of any Taxes, then AGCO France shall:

  (i)   promptly upon becoming aware that it must make a deduction or
withholding (or that there is any change in the rate or the basis of such
deduction or withholding) notify the Company accordingly. Similarly the Company
shall notify AGCO France on becoming so aware in respect of a covered payment;  
  (ii)   withhold or deduct the required amount from such payment;     (iii)  
pay (or procure the payment of) directly to the relevant authority the full
amount required to be so withheld or deducted;     (iv)   within 30 days of
making such a payment in (iii) above, forward to the recipient an official
receipt or other documentation satisfactory to such recipient evidencing such
payment to such authority; and     (v)   except in the case of Excluded Taxes,
pay (or procure the payment of) to the recipient such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
recipient will equal the full amount such recipient would have received had no
such withholding or deduction been required.

  (b)   The recipient and AGCO France shall co-operate in completing any
procedural formalities necessary for AGCO France to obtain authorisation under
an applicable treaty to make a payment without a (or with a lower rate of)
withholding or deduction and the recipient shall notify AGCO France promptly in
writing if it ceases to be entitled to an exemption from withholding or
deduction under that treaty     (c)   Moreover, if any Taxes (other than
Excluded Taxes) are directly asserted against any recipient with respect to any
payment or income earned or received by such recipient hereunder or under any
other Transaction

21



--------------------------------------------------------------------------------



 



      Document (including, for the avoidance of doubt, any value added taxes and
comparable or similar taxes chargeable in respect of any supply made by the
Company hereunder), AGCO France, upon being notified in writing by such
recipient, shall within 30 days pay such additional amounts as shall be
necessary in order that the net amounts received and retained by the recipient
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such recipient would have received had such Taxes not
been asserted.     (d)   No recipient shall be entitled to be indemnified under
any other indemnity contained in any other Transaction Document in respect of
Taxes directly asserted against the recipient in the circumstances described in
Clause 8.2(c) if such recipient has already been indemnified by AGCO France
under Clause 8.2(c).     (e)   If AGCO France fails to pay (or procure the
payment of) any Taxes when due to the appropriate taxing authority or fails to
remit to the recipient the required receipts or other required documentary
evidence, AGCO France shall indemnify the recipient for any incremental Taxes
that may become payable by any recipient as a result of any such failure, except
that such indemnity shall not apply to the extent that it can be shown that
(i) such recipient failed to provide reasonable written notice to AGCO France of
such Taxes (the amount of which AGCO France could not otherwise have reasonably
known would have arisen) or (ii) the Taxes arose because of delay which was
solely caused by actions or omissions of the recipient.     (f)   In the event
that AGCO France pays an additional amount or amounts pursuant to Clause
8.2(a)(v)(c) or (e) (an “additional tax payment”), and in the event the
recipient thereof determines acting reasonably that, as a result of such
additional tax payment, it is effectively entitled to obtain, utilise and retain
a refund of any Taxes or a tax credit in respect of Taxes which reduces the tax
liability of such recipient (a “tax saving”), then such recipient shall, to the
extent it can do so without prejudice to the amount of any other deduction,
credit or relief, upon actual receipt of such tax savings reimburse to AGCO
France with such amount as such recipient shall determine, acting reasonably to
be the proportion of the tax savings as will leave such recipient (after such
reimbursement) in no better or worse position than it would have been in had the
payment of AGCO France in respect of which the foregoing additional tax payment
was made not been subject to any withholding or deduction on account of Taxes.
If AGCO France shall have received from any recipient any amount described in
the preceding sentence and it is subsequently determined that such recipient was
not entitled to obtain, utilise or retain the amount of the tax savings claimed,
then AGCO France shall repay such amount to such recipient. Each recipient shall
have sole discretion to arrange its affairs (including its tax affairs) without
regard to this Clause 8.2(f) and no recipient shall be obligated to disclose any
information regarding its affairs (including its tax affairs) or computations to
AGCO France.     (g)   If the Company or any of its successors is treated by
Section 8(1) of the UK Value Added Tax Act of making a supply to itself (a “self
supply”) of any service supplied to it by AGCO France under this Agreement or
any other

22



--------------------------------------------------------------------------------



 



      Transaction Document then AGCO France shall forthwith pay to the Company
or such successor an amount equal the amount of VAT chargeable in the self
supply less the amount of credit for input tax to which the Company or such
successor is entitled in respect of the self supply.

9.   MISCELLANEOUS   9.1   Waivers; amendments

  (a)   No failure or delay on the part of any party hereto in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law.     (b)   Any provision
of this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by AGCO France, the Company and the Agent.

9.2   Notices; payment information       All communications and notices provided
for hereunder shall be provided in the manner described in Clause 4
(Communications) to the Schedule of Definitions.   9.3   Governing Law;
submission to jurisdiction.

  (a)   This Agreement and, to the extent incorporated into, applied or deemed
repeated in this Agreement, the Schedule of Definitions shall be governed by and
construed in accordance with French law.     (b)   AGCO France agrees that the
Commercial Court of Paris shall have jurisdiction to hear and determine any
suit, action or proceeding, and to settle any dispute, which may arise out of or
in connection with this Agreement, any other Transaction Document or the
transactions contemplated hereby or thereby and, for such purposes, irrevocably
submits to the non-exclusive jurisdiction of such courts.     (c)   AGCO France
for itself irrevocably waives any objection which it might now or hereafter have
to the courts referred to in Clause 9.3(b) being nominated as the forum to hear
and determine any suit, action or proceeding, and to settle any dispute, which
may arise out of or in connection with this Agreement, any other Transaction
Document or the transactions contemplated hereby or thereby and agrees not to
claim that any such court is not a convenient or appropriate forum.     (d)  
The submission to the jurisdiction of the courts referred to in Clause 9.3(b)
shall not (and shall not be construed so as to) limit the right of the Company
or the Agent to take proceedings against AGCO France or any of its property in
any other court of competent jurisdiction, nor shall the taking of proceedings

23



--------------------------------------------------------------------------------



 



      in any other jurisdiction preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.     (e)   AGCO France hereby consents
generally in respect of any legal action or proceeding arising out of or in
connection with this Agreement, any other Transaction Document or the
transactions contemplated hereby or thereby, to the giving of any relief or the
issue of any process in connection with such action or proceeding including the
making, enforcement or execution against any property whatsoever (irrespective
of its use or intended use) of any order or judgment which may be made or given
in such action or proceeding. Without limiting the foregoing, AGCO France agrees
to reimburse any successful claimant the costs of any legal action or proceeding
brought against AGCO France pursuant to this Clause 9.3, including the cost of
all stamp duties (if any) payable in connection therewith.

9.4   Integration       This Agreement and the other Transaction Documents
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire Agreement among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings.   9.5  
Severability and partial invalidity

  (a)   Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.     (b)   If a court of competent jurisdiction
determines that any term or provision of this Agreement as written is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall reduce the scope, duration, or area of the
term or provision, delete specific words or phrases, or replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the court’s judgment may
be appealed.

9.6   Successors and assigns; binding effect

  (a)   This Agreement shall be binding on the parties hereto and their
respective successors and assigns; provided that, except pursuant to the
Receivables Servicing Agreement, AGCO France may not assign any of its rights or
delegate any of its duties hereunder or under any of the other Transaction
Documents to which it is a party without the prior written consent of the Agent.

24



--------------------------------------------------------------------------------



 



  (b)   AGCO France acknowledges and consents to the provisions of Clause 9.7
(Consent to disclosure) of the Receivables Funding Agreement which permit the CP
Lender to assign all or portions of its rights, interests and obligations in, to
and under the Transaction Documents.     (c)   Without limiting Clause 9.6(b),
AGCO France hereby (i) agrees and consents to the assignment by the CP Lender
from time to time of all or any part of its rights under, interest in and title
to this Agreement and the Purchased Receivables and other Asset Interests to any
Program Support Provider, and (ii) consents to and acknowledges the collateral
assignment by the CP Lender of all of its rights under, interest in and title to
this Agreement and the Asset Interest to the Agent.

9.7   Consent to disclosure       AGCO France hereby consents to the disclosure
of any non-public information with respect to it received by the Agent or any
other Secured Party to any other Lender or potential Lender, the Agent, any
nationally recognised statistical rating organisation rating the CP Lender’s
Commercial Paper, any dealer or placement agent of or depositary for the CP
Lender’s Commercial Paper, the Administrator, any Program Support Provider or
any of such Person’s counsel or accountants in relation to this Agreement or any
other Transaction Document to the extent that such disclosure is, in the
reasonable opinion of the Person making such disclosure, appropriate in the
context of the transactions contemplated herein and in the other Transaction
Documents or otherwise required in connection with such Person’s Commercial
Paper or other securitisation program or any transaction contemplated therein.  
9.8   Confidentiality

  (a)   AGCO France hereby agrees that it will not disclose the contents of this
Agreement or any other Transaction Document or any other proprietary or
confidential information disclosed to it by the Agent, the Administrator, any
other Secured Party or any Program Support Provider, respectively, to any other
Person except (i) its auditors and attorneys, employees or financial advisors
(other than any commercial bank) and any nationally recognised statistical
rating organisation, provided such auditors, attorneys, employees, financial
advisors or rating agencies are informed of the highly confidential nature of
such information, (ii) an alternative commercial source of financing in
connection with a potential refinancing of the Advances in the event that any
Liquidity Lender shall have refused to extend the Commitment Termination Date
pursuant to Clause 2.10 (Non-renewing Liquidity Lenders) of the Liquidity
Agreement, or (iii) as otherwise required by applicable Law, by any order of a
court of competent jurisdiction or by any governmental, taxation or regulatory
authority.     (b)   Subject to Clause 9.7 (Consent to disclosure), the Agent
hereby agrees that it will not disclose this Agreement or any other Transaction
Document or the terms thereof or any confidential information of or with respect
to AGCO France to any other Person except as otherwise required by applicable
Law, the applicable rules of any stock exchange or similar body or order of a
court of competent jurisdiction.

25



--------------------------------------------------------------------------------



 



9.9   No petition       AGCO France hereby covenants and agrees that:

  (a)   prior to the date which is one (1) year and one (1) day after the
payment in full of all outstanding Commercial Paper or other rated indebtedness
of the CP Lender, it will not institute against, or join any other Person in
instituting against, the CP Lender any proceeding of a type referred to in the
definition of Insolvency Event; and     (b)   prior to the date which is two
years (2) and one (1) day after the Final Payout Date, it will not institute
against, or join any other Person in instituting against, the Company any
proceeding of a type referred to in the definition of Insolvency Event.

9.10   No recourse

  (a)   AGCO France acknowledges and agrees that the obligations of the CP
Lender under the Receivables Funding Agreement and any other Transaction
Document to which it is a party are solely the corporate obligations of the CP
Lender and shall be payable solely to the extent of funds received from
Collections or from any party to any Transaction Document in accordance with the
terms thereof in excess of funds necessary to pay matured and maturing
Commercial Paper.     (b)   Notwithstanding anything to the contrary contained
in this Agreement and save as provided for in the Receivables Funding Agreement,
the obligations of the Company under this Agreement and all other Transaction
Documents to which it is a party are solely the corporate obligations of the
Company and shall be payable solely to the extent of funds received by the
Company and available for application thereto in accordance with the terms of
the Servicing Agreement and the other Transaction Documents.

9.11   Rights of Third Parties       Except in respect of the Company, the Agent
acting in the name and on behalf of the Secured Parties, which Persons
(including, for the avoidance of doubt, their respective successors and
permitted assigns) are intended to have the benefit of this Agreement (within
the meaning of the English Contracts Act 1999), the parties hereto do not intend
any term of the Agreement to be a “stipulation pour autrui” pursuant to
Article 1121 of the French Civil Code.   9.12   Protection of the Company’s
rights       If AGCO France fails to perform any of their obligations hereunder,
the Company may (but shall not be required to) perform, or cause performance of,
such obligation and the Company’s reasonable costs and expenses incurred in
connection therewith shall be payable by AGCO France on demand.

26



--------------------------------------------------------------------------------



 



9.13   Characterisation       For the avoidance of doubt, the parties confirm
their intention that any transfer under or pursuant to this Agreement shall
constitute a true sale of the Purchased Receivables and the Related Assets and
not a security arrangement for any obligations of AGCO France. Following
transfer of the Purchased Receivables and the Related Assets, the Company shall
have full and unencumbered title to, and interest in, and shall be free to
dispose of, any Purchased Receivables and the Related Assets and shall be fully
entitled to receive and retain for its own account any Collections in respect of
the Purchased Receivables. AGCO France shall not be liable for the credit risk
relating to any Purchased Receivable and the parties agree that the credit risk
relating to all Purchased Receivables shall pass from AGCO France to the Company
upon assignment. Except as specifically provided in this Agreement, and without
limiting the generality of the foregoing sentence, each assignment of a
Receivable hereunder is made without recourse to AGCO France and AGCO France
shall not be liable for the collectibility of such Receivable; provided,
however, that:

  (a)   AGCO France shall be liable to the Company for all representations,
warranties and covenants made by them pursuant to the terms of this Agreement
(including but not limited to the existence of a Purchased Receivable); and    
(b)   such assigment does not constitute and is not intended to result in an
assumption by the Company or any assignee thereof of any obligation of AGCO
France or any other Person arising in connection with the Purchased Receivables,
the Related Assets, or the related Contracts, or any other obligations of the
Originators.

9.14   Waiver with respect to agents       The parties to this Agreement
acknowledge and accept that this Agreement provides that certain of the parties
hereto will, for certain purposes, act as the agent of one or more of the other
parties hereto and that, whilst so acting as agent, such parties may also act as
the counterparty to their principal for certain transactions effected pursuant
to this Agreement. Each party hereto hereby irrevocably waives all and any
rights to challenge any such transactions on the basis of any other party acting
for the same transaction as its agent and as its counterparty in accordance with
the terms of this Agreement.   9.15   Mitigation

  (a)   The Company shall, in consultation with AGCO France, take all reasonable
steps (other than the sale of any Purchased Receivables) to mitigate any
circumstances which arise and which would result in any amount becoming payable
under or pursuant to Clause 8.2 (Taxes) including (but not limited to)
transferring its rights and obligations under the Transaction Documents to
another Affiliate.     (b)   The taking of any action by the Company under
Clause 9.15(a) above shall be subject to the following conditions:

27



--------------------------------------------------------------------------------



 



  (i)   AGCO France shall indemnify the Company against any reasonable costs
incurred by the Company in taking any mitigating action; and     (ii)   the
Company shall not be obliged to take any action under Clause 9.15(a) which in
its reasonable opinion would be materially prejudicial to it.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorised officers on the date hereof.

     
SIGNED by                                         ,
                                         , duly authorised
for and on behalf of AGCO S.A.
  )
)
 
   
SIGNED by                                         ,
                                         , duly authorised
for and on behalf of AGCO RECEIVABLES LIMITED
  )
)
 
   
SIGNED by                                         ,
                                         , duly authorised
for and on behalf of AGCO LIMITED
  )
)
 
   
SIGNED by                                         ,
                                         , duly authorised
for and on behalf of COÖPERATIEVE CENTRALE RAIFFEISEN BOEREN-LEENBANK B.A
(TRADING AS RABOBANK INTERNATIONAL), LONDON BRANCH
  )
)
)
)

28



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REPURCHASE ASSIGNMENT
CONTRAT DE CESSION DES CREANCES
ENTRE :
                                        ,
(ci-après dénommée le “Cédant”),
ET :
                                        ,
(ci-après dénommée le “Cessionnaire”).
ETANT PREALABLEMENT EXPOSE QUE :

A.   Le Cédant est propriétaire de plusieurs créances au titre des contrats
et/ou des factures listés ci-dessous ou identifiés dans un fichier fourni avec
le présent contrat (les “Créances”) :

                  Nom ou raison         Nº de la   sociale du         facture  
débiteur cédé   Adresse   Montant                            

B.   Le Cédant souhaite céder et le Cessionnaire acquérir les Créances. En
conséquence, les parties se sont rapprochées en vue de conclure la présente
cession des Créances.

CECI EXPOSE, IL EST CONVENU CE QUI SUIT

1.   CESSION       Le Cédant cède et transporte les Créances, en principal et
intérêts, au Cessionnaire qui l’accepte conformément aux articles 1689 et
suivants du Code civil, avec tous les droits, actions, privilèges et sûretés qui
y sont attachés.

29



--------------------------------------------------------------------------------



 



2.   PRIX       La présente cession des Créances est consentie moyennant le prix
de [___] euros (EUR [___]) payé par le Cessionnaire par virement bancaire en
faveur du Cédant.   3.   LOI APPLICABLE — ATTRIBUTION DE COMPETENCE       La
présente cession est régie et interprétée conformément à la loi française.      
En cas de différend relatif au présent contrat et à ses suites, les parties font
attribution exclusive de compétence au Tribunal de Commerce de Paris.   4.  
REMISE DE TITRE       Un exemplaire du présent contrat a été remis à chacun des
Cédant et Cessionnaire.

Fait à Paris, le [___]

             
 
           
 
     
 
   
[          ]
Le Cédant
      [          ]
Le Cessionnaire    

30



--------------------------------------------------------------------------------



 



[ENGLISH TRANSLATION OF THE FORM OF REPURCHASE ASSIGNMENT — FOR INFORMATION
PURPOSES ONLY]
BETWEEN:
                                        ,
(hereinafter referred to as the “Assignor”),
AND:
                                        ,
(hereinafter referred to as the “Assignee”).
WHEREAS :

A.   The Assignor is the owner of a number of receivables pursuant to contracts
and/or invoices listed below or identified in the data file attached hereto (the
“Receivables”):

                  Name or         Invoice   identity of         number   obligor
  Address   Amount                            

B.   The Assignor wishes to assign and the Assignee wishes to acquire the
Receivables. Consequently, the parties have agreed to enter into this assignment
of Receivables.

NOW THEREFORE, IT HAS BEEN AGREED AS FOLLOWS

1.   ASSIGNMENT       The Assignor sells and assigns the Receivables, in
principal and interest, to the Assignee who accepts such assignment in
accordance with Articles 1689 et seq. of the French Civil Code, with all rights,
actions, privileges and security which may be attached thereto.   2.   PRICE    
  The assignment of Receivables hereunder is granted in consideration for a
price of [___] euros. (EUR [___]) paid by the Assignor by wire transfer to the
Assignor’s order.

31



--------------------------------------------------------------------------------



 



3.   APPLICABLE LAW — JURISDICTION       This assignment shall be governed by
and interpreted in accordance with French law.       In the event of any
disputes arising from this agreement or the performance thereof, the parties
agree to submit to the exclusive jurisdiction of the Commercial Court of Paris.
  4.   DELIVERY OF TITLE       A copy of this agreement has been delivered to
each of the Assignor and Assignee.   Executed in Paris, on [___]

             
 
           
 
     
 
   
[          ]
Assignor
      [          ]
Assignee    

32



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated 13 October 2006

  (1)   ERASMUS CAPITAL CORPORATION as Borrower     (2)   THE FINANCIAL
INSTITUTIONS FROM TIME TO TIME PARTIES HERETO as Liquidity Lenders     (3)  
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (trading as RABOBANK
INTERNATIONAL), LONDON BRANCH as Agent and Administrator

 
LIQUIDITY AGREEMENT
 
(MAYER BROWN ROWE & MAW LOGO) [g04087g0408701.gif]
LONDON

 



--------------------------------------------------------------------------------



 



CONTENTS

                    Clause
 
    Page   1.    
DEFINITIONS AND INTERPRETATIONS
    1       2.    
LIQUIDITY ADVANCES AND PAYMENTS
    1       3.    
CONDITIONS PRECEDENT
    11       4.    
REPRESENTATIONS AND WARRANTIES
    12       5.    
COVENANTS OF THE BORROWER
    14       6.    
TERMINATION EVENTS
    14       7.    
INDEMNIFICATION
    18       8.    
THE AGENT
    24       9.    
MISCELLANEOUS
    28  

SCHEDULES

1.   COMMITMENTS

EXHIBITS

A.   FORM OF BORROWING REQUEST   B.   FORM OF ASSIGNMENT AND ASSUMPTION
AGREEMENT


 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 13 October 2006 and is made between:

(1)   ERASMUS CAPITAL CORPORATION a Delaware corporation, as the Borrower;   (2)
  THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO as Liquidity
Lenders; and   (3)   COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.
(TRADING AS RABOBANK INTERNATIONAL), LONDON BRANCH, as Agent for the Liquidity
Lenders and Administrator on behalf of the Borrower.

IT IS AGREED that:

1.   DEFINITIONS AND INTERPRETATION   1.1   Terms defined in the Schedule of
Definitions       In this Agreement, unless otherwise defined herein or the
context otherwise requires, capitalised terms have the meanings set forth in the
Master Schedule of Definitions, Interpretations and Construction, dated as of
the date hereof and signed by the parties hereto and others for the purposes of
identification (the “Schedule of Definitions”).   1.2   Interpretation       The
principles of interpretation, construction and calculation set forth in Clauses
2 and 3 of the Schedule of Definitions apply to this Agreement as if fully set
forth herein.   1.3   Amendments to Schedule of Definitions       No amendment,
restatement, supplement or other modification to the Schedule of Definitions
after the date of this Agreement shall affect the terms of this Agreement unless
approved in writing by the parties to this Agreement.   2.   LIQUIDITY ADVANCES
AND PAYMENTS   2.1   Liquidity Advance facility and commitments

  (a)   Subject to the terms and conditions of this Agreement, including those
set out in Clause 3 (Conditions precedent), the Liquidity Lenders shall make
advances to the Borrower in Euro from time to time (each an “Liquidity Advance”)
and on any Settlement Date occurring during the period from the Closing Date to
the Commitment Termination Date. Subject to the terms of this Agreement and the
other Transaction Documents, Liquidity Advances may be borrowed, reborrowed
and/or repaid in accordance with this Agreement.     (b)   In respect of each
Settlement Date, occurring during the period from the Closing Date to the
Termination Date, on which the Borrower is not able to make Funding Advances to
the Company under Clause 2.1 (Advance facility and Commitments) of the
Receivables Funding Agreement where the conditions for doing so are satisfied
(other than by reason of the occurrence of

1



--------------------------------------------------------------------------------



 



      the Termination Date or an insolvency of the Borrower), the Borrower may
deliver a Borrowing Request for an Liquidity Advance in an amount equal to the
lesser of:

  (i)   the amount it is at such time entitled to request under this Agreement;
and     (ii)   the amount of the Funding Advances it makes on such Settlement
Date to the Company.

  (c)   In respect of each Settlement Date on which the Borrower remains
obligated to pay maturing Commercial Paper, or pay an amount under a Forward
Contract the proceeds of which will be used to pay maturing Commercial Paper,
the Borrower may deliver a Borrowing Request for an Liquidity Advance in an
amount equal to the lesser of:

  (i)   the amount it is at such time entitled to request hereunder; and    
(ii)   the amount it is obligated to pay in respect of such Commercial Paper or
Forward Contract, as the case may be.

  (d)   Notwithstanding any other provision of this Agreement:

  (i)   No Liquidity Advance shall be made on or after the Commitment
Termination Date.     (ii)   No Liquidity Lender shall be obligated to fund its
share of any Liquidity Advance on any date if, after giving effect to such
Liquidity Advance and the application of the proceeds thereof on the date of
such Liquidity Advance in accordance with this Agreement:

  (A)   the share of such Liquidity Lender in the Net Liquidity Advances would
exceed the Available Commitment of such Liquidity Lender at such time; or    
(B)   the Net Liquidity Advances would:

  (I)   with respect to any Liquidity Advance the proceeds of which will be used
to repay Commercial Paper or make payments under a Forward Contract, exceed the
Asset Balance at such time; or     (II)   with respect to any Liquidity Advance
the proceeds of which will be used to fund Funding Advances under the
Receivables Funding Agreement, cause the sum of the Net Funding Advances and the
Net Liquidity Advances to exceed the lesser of (i) the Maximum Net Advances and
(ii) the Borrowing Base as determined as of the last day of the immediately
preceding Reporting Period.

2



--------------------------------------------------------------------------------



 



2.2   Borrowing procedures

  (a)   The Borrower shall (and the Administrator on the Borrower’s behalf may)
request an Liquidity Advance to be made hereunder by delivering (or causing to
be delivered) to the Agent (with a copy to each Liquidity Lender) by facsimile a
Borrowing Request on the proposed Advance Date of any Liquidity Advance
(including the initial Liquidity Advance). Each such Borrowing Request shall, in
accordance with Clause 2.1(a), specify:

  (i)   the date of such Liquidity Advance (the “Advance Date”) which shall be a
Settlement Date;     (ii)   subject to Clause 2.1(c), the amount of such
Liquidity Advance;     (iii)   the Settlement Date on which repayment of the
principal amount of such Liquidity Advance and payment of Interest on such
Liquidity Advance is due; and     (iv)   all other information specified in
Exhibit A (Form of Borrowing Request).

  (b)   Except as provided in Clause 2.2(c), each Borrowing Request shall be
irrevocable and binding on the Borrower, and the Borrower shall indemnify the
Agent and the Liquidity Lenders against any loss or expense incurred by the
Agent or the Liquidity Lenders, either directly or indirectly as a result of any
failure by the Borrower to borrow any Liquidity Advance, including any loss or
expense incurred by the Agent or the Liquidity Lenders, either directly or
indirectly by reason of the liquidation or reemployment of funds acquired by the
Liquidity Lenders or any of them (including funds obtained by obtaining deposits
or loans from third parties) in order to fund such Liquidity Advance.     (c)  
In the event that the Borrower shall deliver a Borrowing Request in accordance
with Clause 2.2(a) and it shall notify the Agent on the proposed Advance Date of
the Liquidity Advance requested thereby that such Borrowing Request should be
revoked, then such Borrowing Request shall without further act by any Person be
revoked and of no further effect, and no Liquidity Advances may or shall be made
pursuant thereto.     (d)   On each Advance Date, each Liquidity Lender shall
remit its share of the aggregate amount of each Liquidity Advance to be made on
such Advance Date to the Agent by wire transfer of same day funds to the account
of the Agent specified therefor from time to time by the Agent by notice to the
Liquidity Lenders no later than two hours following such Liquidity Lender’s
receipt of the Borrowing Request therefor pursuant to Clause 2.1 (Liquidity
Advance facility and Commitments) (or, if the Borrowing Request is delivered
prior to the proposed Advance Date, not later than 2.30 p.m., London time, on
such Advance Date). Following the Agent’s receipt of funds from the Liquidity
Lenders as aforesaid, the Agent shall without delay remit such funds received by
wire transfer of same day funds to the Borrower’s account set forth

3



--------------------------------------------------------------------------------



 



      in Schedule 1 (Payment Information) to the Schedule of Definitions or to
any other account specified by the Borrower.     (e)   The obligation of each
Liquidity Lender to remit its Pro Rata Share of any Liquidity Advance shall be
several from that of each other Liquidity Lender, and the failure of any
Liquidity Lender to so make such amount available to the Agent shall not relieve
any other Liquidity Lender of its obligation hereunder. Each Liquidity Bank
hereby acknowledges and agrees that the Purchaser and the AGCO Parties are
third-party beneficiaries of the Liquidity Banks’ obligations to make Liquidity
Advances pursuant to this Clause 2.2.     (f)   Without limiting the generality
of Clauses 9.11 (No bankruptcy petition) and 8.12 (Limited recourse), the
obligations of the Borrower under this Agreement shall be payable solely from
and to the extent of amounts received by it under the Receivables Funding
Agreement, the Security Agreement and the other Transaction Documents and
available for distribution in respect of such obligations.

2.3   Payment of principal and interest

  (a)   The Borrower shall repay the principal amount of the Liquidity Advances
to the Agent for the account of the Liquidity Lenders:

  (i)   in full on the earlier of:

  (A)   the Commitment Termination Date; and     (B)   the Settlement Date set
forth in the Borrowing Request applicable to such Liquidity Advance;

  (ii)   on each Settlement Date, to the extent that, absent such repayment:

  (A)   after giving effect to any repayments on such Settlement Date, the share
of any Liquidity Lender in the Net Liquidity Advances would exceed the Available
Commitment of such Liquidity Lender; or     (B)   the sum of the Net Funding
Advances and the Net Liquidity Advances would exceed the lesser of:

  (I)   the Borrowing Base as determined as of the last day of the immediately
preceding Reporting Period; and     (II)   the Maximum Net Advances; and

  (iii)   on each Settlement Date after the Termination Date, in an amount equal
to the Collections available for such payment in accordance with Clause 4
(Allocation, distribution and deposit of Collections) of the Receivables
Servicing Agreement.

4



--------------------------------------------------------------------------------



 



  (b)   The Borrower shall pay Interest to the Agent for the account of the
Liquidity Lenders on the Liquidity Advances from time to time outstanding, on
the dates and calculated as provided in this Clause 2.     (c)   The Net
Liquidity Advances shall not be deemed reduced by any amount held in trust or in
any account, including the CP Lender Account, unless and until, and then only to
the extent that, such amount is finally paid to the Agent in accordance with
this Clause 2.3.     (d)   The parties hereto agree and acknowledge that on any
Settlement Date on which repayment of Liquidity Advances and payment of Interest
is due under this Agreement, such Liquidity Advances and Interest shall be paid
out of the Collections to the extent available therefore pursuant to Clause 4.1
(Allocation and distribution of Collections) of the Receivables Servicing
Agreement. Any payments so made shall be treated as payments by the Borrower to
the Liquidity Lenders hereunder.

2.4   Determination of interest and interest periods

  (a)   For the purpose of calculation and payment of Interest hereunder, from
time to time the Agent shall allocate each Liquidity Advance to one or more
portions (each a “Tranche"). At any time, each Tranche will be associated with a
particular Interest Period, and Interest will accrue thereon at the interest
rate determined in accordance with this Clause 2.4. The Agent shall make each
such allocation and select the corresponding Interest Periods on or before the
date of any requested Liquidity Advance or the expiration of any then existing
Interest Period.     (b)   Each Interest Period applicable to any Tranche shall
be one month, running from (and including) a Settlement Date to (but excluding)
the next succeeding Settlement Date; provided that, following the due date of
any Tranche, each Interest Period applicable to such Tranche shall be a period
of one day.     (c)   (i) If the Agent is unable to obtain on a timely basis the
information necessary to determine EURIBOR for any proposed Interest Period,
then:

  (A)   the Agent shall forthwith notify the Liquidity Lenders and the Borrower
that EURIBOR cannot be determined for such Interest Period; and     (B)   while
such circumstances exist, any outstanding Tranche shall be reallocated to an
Interest Period with respect to which Interest is calculated by reference to the
Base Rate.

  (ii)   If, with respect to any outstanding Interest Period, any Liquidity
Lender notifies the Agent that it is unable to obtain matching deposits in the
applicable interbank market to fund its purchase or maintenance of such Tranche
or that EURIBOR will not adequately reflect the cost to it of funding or
maintaining such Tranche for such Interest Period, then:

5



--------------------------------------------------------------------------------



 



  (A)   the Agent shall forthwith so notify the Borrower; and     (B)   upon
such notice and thereafter while such circumstances continue to exist, any
outstanding Tranche shall be reallocated to an Interest Period with respect to
which Interest is calculated by reference to the Base Rate.

  (iii)   Notwithstanding any other provision of this Agreement, if any
Liquidity Lender shall notify the Agent that it has determined that the
introduction of or any change to or in the interpretation of any Law makes it
unlawful, or any central bank or other Official Body asserts that it is unlawful
for such Liquidity Lender to fund the purchases or maintenance of any Tranche
accruing Interest calculated by reference to EURIBOR, then:

  (A)   as of the effective date of such notice from such Liquidity Lender to
the Agent, the obligation or ability of such Liquidity Lender to fund the making
or maintenance of any Tranche accruing Interest calculated by reference to
EURIBOR shall be suspended until such Liquidity Lender notifies the Agent that
the circumstances causing such suspension no longer exist; and     (B)   such
Liquidity Lender’s share of such Tranche shall either:

  (I)   if such Liquidity Lender may lawfully continue to maintain such Tranche
accruing Interest calculated by reference to EURIBOR until the last day of the
applicable Interest Period, be reallocated on the last day of such Interest
Period to another Interest Period and shall accrue Interest calculated by
reference to the Base Rate; or     (II)   if such Liquidity Lender shall
determine that it may not lawfully continue to maintain such Tranche accruing
Interest calculated by reference to EURIBOR until the end of the applicable
Interest Period, be deemed to accrue Interest at the Base Rate from the
effective date of such notice until the end of such Interest Period.

2.5   Interest, fees and other costs and expenses

  (a)   The Borrower shall pay, as and when due in accordance with this
Agreement, the Receivables Servicing Agreement or the Fee Letter all fees
hereunder and under the Fee Letter payable by it and all amounts payable by it
pursuant to Clause 7 (Indemnification), if any.     (b)   On each Settlement
Date on which repayment of the principal amount of a Tranche is due and payable
in accordance with Clause 2.3 (Payment of principal and Interest), the Borrower
shall pay to the Agent, on behalf of the Liquidity Banks, an amount equal to the
accrued and unpaid Interest for the related Interest Period.

6



--------------------------------------------------------------------------------



 



2.6   Payments; overdue interest

  (a)   Notwithstanding anything contained herein or in any other Transaction
Document to the contrary, all amounts to be paid or deposited by the Borrower
(or the Agent on its behalf) hereunder shall be paid in a manner such that the
amount to be paid or deposited is actually received by the Person to which such
amount is to be paid or on behalf of which such amount is to be deposited, in
accordance with the terms hereof or of the Receivables Servicing Agreement, as
applicable, on the day when due in immediately available funds. If such amounts
are payable to the Agent (whether on behalf of the Liquidity Lenders or
otherwise) they shall be paid or deposited in the account indicated under the
heading “Payment Information” in Schedule 1 (Payment Information) to the
Schedule of Definitions, until otherwise notified by the Agent.     (b)   The
Borrower shall, to the extent permitted by Law, pay to the Agent, for the
benefit of the Liquidity Lenders, upon demand, interest on all amounts not paid
or deposited when due hereunder at the Default Rate.

2.7   Right of set-off       Each of the Agent and the Liquidity Lenders is
hereby authorised (in addition to any other rights it may have) at any time
after the occurrence and during the continuance of a Termination Event or a
Potential Termination Event to set-off, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by the Agent or the
Liquidity Lenders to, or for the account of, the Borrower against any amount
owing by the Borrower to the Agent or to the Liquidity Lenders on behalf of such
Person (even if contingent or unmatured).   2.8   Sharing of payments, etc.    
  If any Liquidity Lender (for purposes of this Clause 2.8 only, being a
“Recipient”) shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of setoff, or otherwise) of principal or of interest
on any Liquidity Advance in excess of its ratable share of payments on account
of such Liquidity Advance obtained by the Liquidity Lenders entitled thereto,
such Recipient shall forthwith purchase from the Liquidity Lenders entitled to a
share of such amount participations in the portions of its Liquidity Advances as
shall be necessary to cause such Recipient to share the excess payment ratably
with each such other Person entitled thereto; provided that if all or any
portion of such excess payment is thereafter recovered from such Recipient, such
purchase from each such other Person shall be rescinded and each such other
Person shall repay to the Recipient the purchase price paid by such Recipient
for such participation to the extent of such recovery, together with an amount
equal to such other Person’s ratable share (according to the proportion of the
amount of such other Person’s required payment to the total amount so recovered
from the Recipient) of any interest or other amount paid or payable by the
Recipient in respect of the total amount so recovered.

7



--------------------------------------------------------------------------------



 



2.9   Downgrade of Liquidity Lender

  (a)   (i) If at any time on or prior to the Commitment Termination Date the
short term debt rating of any Liquidity Lender shall be lower than “A-1+” (or
unrated) from S&P or lower than “P-1” (or unrated) from Moody’s, then such
Liquidity Lender shall, within 30 days after request by the Agent transfer its
rights and obligations hereunder to another financial institution (which
institution shall have a short term debt rating of at least “A-1+” from S&P and
“P-1” from Moody’s, and shall be acceptable to the Administrator on behalf of
the Borrower and the Agent), if there be any financial institution so qualified
and willing to accept such assignment, and either arranged by the Agent or
arranged by such Liquidity Lender in the exercise of its reasonable efforts.

  (ii)   If any such Liquidity Lender shall not have transferred its rights and
obligations under this Agreement within the applicable time period described
above (in either such case, the “Required Downgrade Assignment Period”), the
Borrower (and the Administrator on its behalf) shall have the right to require
such Liquidity Lender, and each Liquidity Lender hereby agrees in such event, to
pay to the Agent upon one Business Day’s notice at any time after the Required
Downgrade Assignment Period an amount equal to such Liquidity Lender’s unused
Commitment (provided that the sum of such amounts shall not exceed such
Liquidity Lender’s Commitment) (a “Downgrade Draw”), for deposit by the Agent
into an account in the name of the Agent (a “Downgrade Collateral Account”), for
application in accordance with Clause 2.10(b).

  (b)   If any Liquidity Lender shall be required pursuant to Clause 2.10(a) to
fund a Downgrade Draw, then the Agent shall apply the monies in the Downgrade
Collateral Accounts applicable to such Liquidity Lender to the payment of such
Liquidity Lender’s Pro Rata Share of Liquidity Advances required to be made by
the Liquidity Lenders at the times, in the manner and subject to the conditions
precedent set forth in this Agreement. The deposit of monies in such Downgrade
Collateral Account by any Liquidity Lender shall not constitute an Liquidity
Advance (and such Liquidity Lender shall not be entitled to interest on such
monies except as provided below in this Clause 2.10(b)) unless and until (and
then only to the extent that) such monies are used to fund Liquidity Advances
pursuant to the first sentence of this Clause 2.10(b). The amount on deposit in
such Downgrade Collateral Account shall be invested by the Agent in Eligible
Investments and such Eligible Investments shall be selected by the Agent in its
sole discretion. The Agent shall remit to such Liquidity Lender, on the last
Business Day of each month, the income actually received thereon. Unless
required to be released as provided in this Clause 2.10(b), Collections received
by the Agent in respect of such Liquidity Lender’s portion of the Liquidity
Advances shall be deposited in the Downgrade Collateral Account for such
Liquidity Lender. Amounts on deposit in such Downgrade Collateral Account shall
be released to such Liquidity Lender within one Business Day after each
Settlement Date following the Termination Date to the extent that, after giving
effect to the distributions made and received by the Liquidity Lenders on such
Settlement

8



--------------------------------------------------------------------------------



 



      Date, the amount on deposit in such Downgrade Collateral Account would
exceed such Liquidity Lender’s Pro Rata Share (determined as of the day prior to
the Termination Date) of the sum of all Tranches then funded by the Liquidity
Lenders, plus Interest thereon. All amounts remaining in such Downgrade
Collateral Account shall be released to such Liquidity Lender no later than the
Business Day immediately following the earliest of:

  (i)   the effective date of any replacement of such Liquidity Lender or
removal of such Liquidity Lender as a party to this Agreement;     (ii)   the
date on which such Liquidity Lender shall furnish the Agent with confirmation
that such Liquidity Lender shall have short term debt ratings of at least “A 1+”
from S&P and “P 1” from Moody’s, and shall not be on credit watch with negative
implications from each such agency; and     (iii)   the Commitment Termination
Date (or, if earlier, the Commitment Termination Date in effect prior to any
renewal pursuant to Clause 2.10 (Non-renewing Liquidity Lenders) to which such
Liquidity Lender does not consent).

      Nothing in this Clause 2.9 shall affect or diminish in any way any such
downgraded Liquidity Lender’s Commitment to the Borrower or such downgraded
Liquidity Lender’s other obligations and liabilities hereunder and under the
other Transaction Documents.

2.10   Non-renewing Liquidity Lenders       The Borrower shall request each year
(which request shall be made not more than 60 nor less than 15 days prior to the
then-current Commitment Termination Date) that the Liquidity Lenders renew their
Commitments hereunder for a period not exceeding one additional year. If all or
some but less than all the Liquidity Lenders consent to such renewal within 10
days of such request, the Commitment of such consenting Banks shall be so
renewed. The Borrower shall use reasonable endeavours to arrange for a transfer
to one or more financial institutions of all the rights and obligations
hereunder of each non consenting Liquidity Lender in accordance with Clause 9.8
(Successors and assigns; binding effect). Any such transfer shall become
effective on the then current Commitment Termination Date. Each Liquidity Lender
which does not so consent to any renewal shall cooperate fully with the Borrower
in effectuating any such transfer. The Agent hereby agrees that, in the event
that a Liquidity Lender does not consent to any renewal requested by the
Borrower pursuant to this Clause 2.10, it will use all reasonable efforts to
identify, or otherwise assist in identifying, a financial institution to whom
such Liquidity Lender’s rights and obligations hereunder may be transferred
pursuant to this Clause 2.10 and in accordance with Clause 9.8 (Successors and
assigns; binding effect); provided that:

  (a)   neither the Agent nor any other Liquidity Lender shall be under any
obligation to itself accept any such transfer or to otherwise increase its
Commitment as a result of, or otherwise in connection with, any failure to
identify such financial institution and/or for any financial institution to
accept such transfer; and

9



--------------------------------------------------------------------------------



 



  (b)   the failure of the Agent to identify any such financial institution or
for any such financial institution to accept such transfer shall not give rise
to any liability on the part of the Agent. If none or less than all the
Commitments of the non-renewing Liquidity Lenders are so transferred as provided
above, then:

  (i)   the extended Commitment Termination Date shall be effective with respect
to the renewing Liquidity Lenders;     (ii)   the Facility Limit shall
automatically be reduced to an amount (rounded downward to the nearest €1,000)
equal to the aggregate of the Commitments of all renewing Liquidity Lenders; and
    (iii)   this Agreement and the Commitments of the renewing Liquidity Lenders
shall remain in effect in accordance with their terms notwithstanding the
expiration of the Commitments of the non-renewing Liquidity Lenders.

2.11   Defaulting Liquidity Lender       If on any Advance Date, one or more
Liquidity Lenders (each being a “Defaulting Liquidity Lender”, and each
Liquidity Lender other than any Defaulting Liquidity Lender being a “Non
Defaulting Liquidity Lender”) fails to fund its Pro Rata Share of any Liquidity
Advance to be made by it pursuant to Clause 2.2 (the aggregate amount not so
paid being herein called the “Unpaid Liquidity Advance”), then the Agent shall
instruct each Non Defaulting Liquidity Lender to pay in immediately available
funds, to the applicable account of the Agent set forth in Schedule 1 (Payment
information) to the Schedule of Definitions, an amount equal to the lesser of:

  (a)   such Non Defaulting Liquidity Lender’s proportionate share (based upon
the relative Commitments of the Non Defaulting Liquidity Lenders) of the Unpaid
Liquidity Advance; and     (b)   its unused Commitment.

    A Defaulting Liquidity Lender shall forthwith, upon demand, pay to the Agent
for the ratable benefit of the Non Defaulting Liquidity Lenders all amounts paid
by each Non Defaulting Liquidity Lender in respect of such Defaulting Liquidity
Lender’s Unpaid Liquidity Advance, together with interest thereon, for each day
from the date when such an amount was made by a Non Defaulting Liquidity Lender
until the date such Non Defaulting Liquidity Lender has been repaid such amounts
in full, at a rate per annum equal to the sum of the applicable Base Rate plus
2%) per annum. In addition, if, after giving effect to the payments by the
Non-Defaulting Liquidity Lenders, any Unpaid Liquidity Advance continues to
exist, then each Defaulting Liquidity Lender shall pay interest to the Agent,
for the account of the Non-Defaulting Liquidity Lenders, on such Defaulting
Liquidity Lender’s portion of such remaining Unpaid Liquidity Advance, at a rate
per annum equal to the sum of the applicable Base Rate plus 2.00% per annum, for
each day from the applicable Advance Date until the date such Defaulting
Liquidity Lender shall pay its portion of such remaining Unpaid Liquidity
Advance in full to the Non-Defaulting Liquidity Lenders.

10



--------------------------------------------------------------------------------



 



2.12   Transfers       All transfers required by this Clause 2 shall occur by
way of novation done in accordance with Clause 9.8 (Successors and assigns;
binding effect). All parties agree to cooperate and to enter into all
documentation reasonably necessary to give effect to such novation.   2.13  
Enforcement       Each assignee and transferee Liquidity Lender pursuant to this
Clause 2 shall be responsible for all costs of enforcement (including stamp
duties, if applicable) incurred by any other party hereto in connection with
such Liquidity Lender’s obligations respect thereto.   2.14   Use of proceeds  
    The Borrower will use the proceeds of each Liquidity Advance only for the
purpose of making or repaying Funding Advances pursuant to the Receivables
Funding Agreements, repaying Liquidity Advances or paying maturing Commercial
Paper or amounts under a Forward Contract the proceeds of which will be used to
pay maturing Commercial Paper.   3.   CONDITIONS PRECEDENT   3.1   Conditions
precedent to Closing       The occurrence of the Closing Date and the
effectiveness of the Commitments hereunder shall be subject to the fulfilment to
the satisfaction of the Agent of all of the conditions precedent described in
Clause 3.1 (Conditions precedent to closing) of the Receivables Funding
Agreement.   3.2   Conditions precedent to all Liquidity Advances       Each
Liquidity Advance hereunder (including the initial Liquidity Advance) shall be
subject to the conditions precedent that:

  (a)   the Closing Date shall have occurred;     (b)   on the date of such
Liquidity Advance the Commitment Termination Date shall not have occurred;    
(c)   the Agent shall have received a Borrowing Request, appropriately
completed, within the time period required by Clause 2.2 (Borrowing procedures);
and     (d)   on the date of such Liquidity Advance the following additional
conditions shall have been satisfied (and the Borrower by accepting the amount
of such Liquidity Advance shall be deemed to have certified that):

  (i)   with respect to any Liquidity Advance the proceeds of which will be used
to repay Commercial Paper, make payments under Forward Contract, fund Funding
Advances under the Receivables Funding Agreement or repay Liquidity Advances
hereunder:

11



--------------------------------------------------------------------------------



 



  (A)   an Insolvency Event with respect to the Borrower shall not have
occurred; and     (B)   the making of such Liquidity Advance shall not violate
any provision of Clause 2.1; and

  (ii)   with respect to any Liquidity Advance the proceeds of which will be
used to make Funding Advances under the Receivables Funding Agreement:

  (A)   the Agent shall have received such approvals, documents, instruments,
certificates and opinions as the Agent, the Administrator or any Liquidity
Lender, may reasonably and in good faith request;     (B)   the representations
and warranties contained in Clause 4.1 (Representations and warranties of the
Borrower) shall be true, complete and correct on and as of such day as though
made on and as of such day and shall be deemed to have been made on such day;  
  (C)   no Termination Event or Potential Termination Event shall have occurred
and be continuing;     (D)   the Termination Date shall not have occurred;    
(E)   the making of such Liquidity Advance shall not violate any provision of
Clause 2.1 (Liquidity Advance facilities and commitment); and     (F)   the
Agent shall have received a Master Servicer Report with respect to the proposed
Advance Date in accordance with Clause 3.2(b) of the Receivables Servicing
Agreement and the information set forth therein shall be true, complete and
correct.

4.   REPRESENTATIONS AND WARRANTIES   4.1   Representations and warranties of
the Borrower       The Borrower represents and warrants to the Agent, the
Administrator and the Liquidity Lenders, that, on the dates set forth in Clause
4.2 (with reference to the circumstances existing on each such date):

  (a)   Corporate existence and power         It:

  (i)   is a limited company duly organised, validly existing and in good
standing under the laws of its jurisdiction of organisation;     (ii)   has all
corporate power and all licenses, authorisations, consents, approvals and
qualifications of and from all Official Bodies and other

12



--------------------------------------------------------------------------------



 



      third parties required to carry on its business in each jurisdiction in
which its business is now and proposed to be conducted (except where the failure
to have any such licenses, authorisations, consents, approvals and
qualifications would not individually or in the aggregate have a Material
Adverse Effect); and     (iii)   is duly qualified to do business in and in good
standing in every other jurisdiction in which the nature of its business
requires it to be so qualified, except where the failure to be so qualified or
in good standing would not individually or in the aggregate have a Material
Adverse Effect.

  (b)   Corporate and governmental authorisation; contravention         The
execution, delivery and performance by it of this Agreement and the other
Transaction Documents to which it is a party:

  (i)   are within its corporate powers;     (ii)   have been duly authorised by
all necessary corporate and shareholder action;     (iii)   require no action by
or in respect of, or filing with, any Official Body or official thereof or third
party (except for any filings in respect of the Agent’s security interests
pursuant to the Security Documents);     (iv)   do not contravene or constitute
a default under:

  (A)   its Organic Documents;     (B)   any Law applicable to it;     (C)   any
contractual restriction binding on or affecting it or its property; or     (D)  
any order, writ, judgment, award, injunction, decree or other instrument binding
on or affecting it or its property; or

  (v)   result in the creation or imposition of any Adverse Claim upon or with
respect to its property (except as contemplated hereby).

  (c)   Binding effect

13



--------------------------------------------------------------------------------



 



      Each of this Agreement and the other Transaction Documents to which it is
a party has been duly executed and delivered and constitutes its legal, valid
and binding obligations, enforceable against it in accordance with its terms (as
such enforcement may be subject to any applicable Enforcement Limitation).

4.2   Repetition of representations and warranties       The representations and
warranties of the Company given in Clause 4.1 (Representation and warranties by
the Borrower) shall be given on the Closing Date and on each Settlement Date.  
5.   COVENANTS OF THE BORROWER       The Borrower shall not issue any Commercial
Paper in connection with the transaction contemplated hereby or the other
Transaction Documents:

  (a)   unless, after taking into account the issue and application of proceeds
thereof in accordance with the terms hereof and the other Transaction Documents,
the Net Receivables Balance equals or exceeds the sum of:

  (i)   the aggregate amount of outstanding Commercial Paper issued to fund
Funding Advances; plus     (ii)   the Net Liquidity Advances; plus     (iii)  
the Required Capital Percentage of the Net Receivables Balance,

      at such time; or     (b)   if any of the maturing dates of such Commercial
Paper are on or after the last day of the next following Reporting Period.

6.   TERMINATION EVENTS   6.1   Termination Events       The occurrence of any
one or more of the following events shall constitute a “Termination Event”:

  (a)   Payments, Covenants and Agreements. The Parent, the Company, the Master
Servicer, any Originator or other AGCO Party shall fail:

  (i)   to make any payment or deposit required hereunder or under any
Transaction Document to which it is a party when due and such failure shall
remain unremedied for three Business Days; or     (ii)   to perform or observe
in any material respect any term, obligation, covenant, undertaking or agreement
hereunder (other than as referred to in Clause 6.1(a)(i)) and such failure shall
remain unremedied for 20 days.

  (b)   Reports. The Master Servicer shall fail to deliver:

14



--------------------------------------------------------------------------------



 



  (i)   on any Master Servicer Reporting Date, the duly completed Master
Servicer Report to be delivered on such date and such failure shall remain
unremedied for 20 days; or     (ii)   on any Reporting Date, the duly completed
Accounts Receivables Listing or Obligor Information Listing to be delivered on
such date and such failure shall remain unremedied for three Business Days.

  (c)   Representations and Warranties. Any representation, warranty,
certification or statement made by the Parent, the Company any Originator, the
Master Servicer or any other AGCO Party in this Agreement, any other Transaction
Document to which any of them is a party or in any other document delivered
pursuant hereto or thereto, shall prove to have been incorrect in any material
respect when made or deemed made and, if capable of remedy, to have remained
incorrect for three Business Days thereafter.     (d)   Insolvency Proceedings.
An Insolvency Event shall occur in respect of the Parent, the Company, any
Originator, the Master Servicer or any other AGCO Party.     (e)   Indebtedness.
Indebtedness (other than to another Group Company) of any one or more of the
Parent, any Originator, the Master Servicer or any other AGCO Company (whether
individually or collectively) has been declared to be or otherwise has become
due and payable prior to its scheduled maturity date and this could have a
Material Adverse Effect.     (f)   Judgement. Any judgement or decree is entered
against the Parent, any Originator, the Master Servicer or any other AGCO Party
which could have a Material Adverse Effect.     (g)   Laws. The Master Servicer
shall at any time be prohibited by any relevant law from acting as Master
Servicer under the Receivables Servicing Agreement and no replacement Master
Servicer satisfactory to the Agent (acting reasonably) has been appointed in
accordance with the terms of the Receivables Servicing Agreement within 15
Business Days.     (h)   Resignation of Master Servicer. The Master Servicer, at
any time, voluntarily resigns from its role as Master Servicer and, at such
time, an Affiliate of the Master Servicer acceptable to the Agent (acting
reasonably) has not been appointed as a replacement Master Servicer.     (i)  
Enforceability. At any time this Agreement, any Receivables Transfer Agreement
or any other Transaction Document to which any Originator, the Company, the
Master Servicer, the Parent or any other AGCO Party is a party ceases to be the
legally valid, binding or enforceable obligation of such Originator, the
Company, the Master Servicer, the Parent or such other AGCO Party or the sale
and transfer, assignment, Subrogation, endorsement or other transfer of
Receivables or Related Assets under a Receivables Transfer Agreement, in any
material number (in relation to the Total Receivables Pool or any other
Receivables Pool) in the reasonable opinion of the Agent, is not or ceases to be
legally valid, binding or enforceable.

15



--------------------------------------------------------------------------------



 



  (j)   Title to Receivables. (i) The Company (or the relevant Originator prior
to any sale and transfer thereof under any Receivables Transfer Agreement) shall
cease to have a fully perfected ownership interest in Purchased Receivables in
any material number (in relation to the Total Receivables Pool or any other
Receivables Pool) in the reasonable opinion of the Agent, or the ability to
obtain unilaterally such a fully perfected ownership interest, free from any
Adverse Claim; or (ii) the Agent, on behalf of the Secured Parties, shall for
any reason fail or cease to have a valid and enforceable first priority
perfected security interest ranking ahead of any other security interest and the
interest of any other creditor of the Company and/or the Originators, in each
Purchased Receivable and all of the other Affected Assets, free and clear of any
Adverse Claim;     (k)   Pool Triggers. Any of the following shall occur:

  (i)   the Average Default Ratios shall exceed 2.8% on any Reference Date; or  
  (ii)   the Average Delinquency Ratio shall exceed 3.8% on any Reference Date;
or     (iii)   the Average Dilution Ratio shall exceed 9% on any Reference Date;

  (l)   Ownership of Company. The Parent shall cease to own, directly or
indirectly, free and clear of any Adverse Claim and on a fully diluted basis,
100% of the outstanding shares of voting stock of the Company.     (m)  
Material Adverse Effect. A Material Adverse Effect shall have occurred.     (n)
  Taxes. Any of the following shall occur:

  (i)   the Borrower has not filed its application to receive payments of
interest free of withholding of tax under the US/UK Treaty (“treaty clearance”)
under the Receivables Funding Agreement within one month of the Closing Date;  
  (ii)   a tax authority notifies the Company or the Borrower in writing that it
will not give treaty clearance and the Company is obliged to make a payment
under Clause 7.3(a) (Taxes) of the Receivables Funding Agreement;     (iii)  
within 11 months of the Closing Date, the tax authority has not confirmed
whether or not it will give treaty clearance;     (iv)   an AGCO Party is
obliged under any of the Transaction Documents other than the Receivables
Funding Agreement to withhold tax and gross up in relation to any payment made
to another party;     (v)   the Company or any other AGCO Party is obliged to
indemnify the Borrower or any other party against Taxes under the indemnities
contained in this Agreement or in any of the Transaction Documents; or

16



--------------------------------------------------------------------------------



 



  (vi)   solely due to a change of Law or any amendment or change in the
administration, interpretation or application of any existing or future Law
coming into effect after the Closing Date:

  (A)   the Company is not entitled to obtain a deduction for corporation tax
purposes for the Yield payable to the CP Lender under the Receivables Funding
Agreement; or     (B)   the Company or any Originator is liable to a materially
increased tax cost which it would not otherwise have had to bear.

  (o)   Subordinated Lender. The Subordinated Lender assigns any of its rights
or delegates any of its duties under the Subordinated Loan Agreement or under
any of the other Transaction Documents to which it is a party to an Originator
or any Subsidiary of an Originator.

6.2   Remedies

  (a)   Upon the occurrence and during the continuation of any Termination Event
other than Termination Events of the types referred to in Clause 6.2(b), the
Agent may, and at the direction of the Majority Liquidity Lenders (and/or, in
the case of a Termination Event of a type described at Clause 6.1(n), at the
direction of the Company) the Agent shall, by notice to the Company (or, in the
case of a direction given by the Company in relation to Clause 6.1(n), by notice
to the Borrower) with a copy to the Master Servicer, do any of the following:

  (i)   declare the Termination Date to have occurred, and upon such declaration
the Termination Date shall occur and no further Liquidity Advances which are
used to make Funding Advances under the Receivables Funding Agreement may be
made hereunder; and/or     (ii)   declare the principal amount of the Liquidity
Advances, together with interest thereon and all other Aggregate Unpaids, to be
immediately due and payable, and upon such declaration all such amounts shall
become and be immediately due and payable;

      in each case, without any further notice, demand or other further action
of any kind, all of which the Borrower hereby irrevocably waives.     (b)   Upon
the occurrence and during the continuation of any Termination Event of the type
described in Clauses 6.1(a), 6.1(d), 6.1(g), 6.1(h), 6.1(i) or 6.1(j):

  (i)   the Termination Date shall occur and no further Liquidity Advances which
are used to make Funding Advances under the Receivables Funding Agreement may be
made hereunder; and     (ii)   all Liquidity Advances, together with interest
accrued thereon and all other Aggregate Unpaids, shall become and be immediately
due and payable,

17



--------------------------------------------------------------------------------



 



      in each case, immediately and automatically without any notice, demand or
other action of any kind, all of which the Borrower hereby irrevocably waives.  
  (c)   Upon the declaration or the occurrence of the Termination Date under
this Clause 6:

  (i)   the Agent shall be entitled to:

  (A)   deliver Obligor Notifications to any Obligor or such other notifications
to Obligors as the Agent may deem necessary from time to time;     (B)  
exercise its rights under any Powers of Attorney;     (C)   appoint a
replacement Master Servicer pursuant to Section 2.1 (Appointment of Master
Servicer) of the Receivables Servicing Agreement; and/or

  (ii)   each AGCO Party shall from time to time, at its expense, promptly
execute and deliver all instruments and documents, provide all information and
take all actions, that may be necessary, or that the Agent may reasonably
request to enable the Agent and the Company to protect, more fully evidence or
exercise and enforce the ownership interests of the Company in the Purchased
Receivables and Related Assets and the security interest of the Agent (on behalf
of the Secured Parties) in the Purchased Receivables and other Security Assets.

  (d)   The Agent may, and at the direction of the Majority Liquidity Lenders
the Agent shall, enforce its security interests in the Security Assets pursuant
to the Security Documents and exercise, on behalf of the Agent and the Secured
Parties, any and all other rights and remedies of the Agent and the Secured
Parties under this Agreement, the Security Documents and the other Transaction
Documents.     (e)   The Agent shall have and may exercise, in addition to its
rights and remedies under this Agreement and the other Transaction Documents,
any and all other rights and remedies provided under the Laws of each applicable
jurisdiction and other applicable Laws, all of which rights and remedies shall
be cumulative.

7.   INDEMNIFICATION; EXPENSES; RELATED MATTERS   7.1   Indemnities of the
Borrower

  (a)   Without limiting any other rights which the Indemnified Parties may have
hereunder, under any other Transaction Document or under applicable Law, the
Borrower hereby agrees to indemnify the Liquidity Banks, the Agent, the
Administrator, the other Program Support Providers and their respective
officers, directors, employees, counsel and other agents (collectively,
“Indemnified Parties”) from and against any and all damages, losses, claims,
liabilities, costs and expenses, including reasonable attorneys’ fees (which

18



--------------------------------------------------------------------------------



 



      such attorneys may be employees of the Program Support Providers, the
Agent or the Administrator, as applicable) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them in any action or proceeding between the
Borrower, any AGCO Party (including any Originator or any Affiliate of any
Originator acting as Master Servicer or Sub-Servicer) or any Affiliate of the
foregoing and any of the Indemnified Parties or between any of the Indemnified
Parties and any third party or otherwise arising out of or as a result of this
Agreement, the other Transaction Documents, the provision of the Commitments or
the making of Liquidity Advances or any of the other transactions contemplated
hereby or thereby, excluding, however:

  (i)   Indemnified Amounts to the extent resulting from gross negligence or
wilful misconduct on the part of such Indemnified Party, as finally determined
by a court of competent jurisdiction; or     (ii)   recourse (except as
otherwise specifically provided in this Agreement) for uncollectible
Receivables.

7.2   Indemnity for taxes, reserves and expenses

  (a)   If after the Closing Date, the adoption of any Law or bank regulatory
guideline or any amendment or change in the administration, interpretation or
application of any existing or future Law or bank regulatory guideline by any
Official Body charged with the administration, interpretation or application
thereof, or the compliance with any directive of any Official Body (in the case
of any bank regulatory guideline, whether or not having the force of Law):

  (i)   subjects any Indemnified Party (or its applicable lending office) to any
Taxes, duty or other charge (other than Excluded Taxes) with respect to this
Agreement, the other Transaction Documents, the financing of the Asset Interest,
any of the transactions contemplated hereby or thereby or payments of amounts
due hereunder, or changes the basis of taxation of payments to any Indemnified
Party of amounts payable in respect of this Agreement, the other Transaction
Documents, the financing of the Asset Interest, any of the transactions
contemplated hereby or thereby or payments of amounts due hereunder or its
obligation to advance funds hereunder, under a Program Support Agreement or the
credit or liquidity support furnished by a Program Support Provider or otherwise
in respect of this Agreement, the other Transaction Documents, the financing of
the Asset Interest or any transactions contemplated hereby or thereby (except
for changes in the rate of general corporate, franchise, net income or other
income tax imposed on such Indemnified Party by the jurisdiction in which such
Indemnified Party’s principal executive office is located);     (ii)   imposes,
modifies or deems applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Indemnified Party, or imposes on any Indemnified Party or on the United
States market for certificates of deposit, the London interbank market or any
other market in which

19



--------------------------------------------------------------------------------



 



      funds are normally raised or deposited any other condition affecting this
Agreement, the other Transaction Documents, the financing of the Asset Interest,
any of the transactions contemplated hereby or thereby or payments of amounts
due hereunder or its obligation to advance funds hereunder, under a Program
Support Agreement or the credit or liquidity support provided by a Program
Support Provider or otherwise in respect of this Agreement, the other
Transaction Documents, the financing of the Asset Interest, any of the
transactions contemplated hereby or thereby; or     (iii)   imposes upon any
Indemnified Party any other condition or expense (including any loss of margin,
reasonable attorneys’ fees and expenses, and expenses of litigation or
preparation therefor in contesting any of the foregoing) with respect to this
Agreement, the other Transaction Documents, the financing of the Asset Interest,
any of the transactions contemplated hereby or thereby or payments of amounts
due hereunder or its obligation to advance funds hereunder under a Program
Support Agreement or the credit or liquidity support furnished by a Program
Support Provider or otherwise in respect of this Agreement, the other
Transaction Documents, the ownership, maintenance or financing of the Asset
Interests,

      and the result of any of the foregoing is to increase the cost to or to
reduce the amount of any sum received or receivable by such Indemnified Party
with respect to this Agreement, the other Transaction Documents, the financing
of the Asset Interest, the Purchased Receivables, the obligations hereunder, the
funding of any purchases hereunder or a Program Support Agreement, by an amount
deemed by such Indemnified Party to be material, or to in any way restrict the
free transferability or convertibility of any currency, or restrict the
consummation of any spot, forward, hedging or other transaction involving such
currency, then:

  (A)   within 10 days after demand by such Indemnified Party through the Agent,
the Borrower shall pay to the Agent, for the benefit of such Indemnified Party,
such additional amount or amounts as will compensate such Indemnified Party for
such increased cost or reduction; and     (B)   the Borrower shall take such
other action as the Agent may reasonably require to enable it to comply with, or
to mitigate the effect on such Indemnified Party of, such restriction.

  (b)   If any Indemnified Party shall have determined that after the date
hereof, the adoption of any applicable Law or bank regulatory guideline
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Official Body, or any request or
directive regarding capital adequacy (in the case of any bank regulatory
guideline, whether or not having the force of law) of any such Official Body,
has or would have the effect of reducing the rate of return on capital of such
Indemnified Party (or its parent) as a consequence of such Indemnified Party’s
obligations hereunder or with respect hereto to a level below that which such

20



--------------------------------------------------------------------------------



 



      Indemnified Party (or its parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount deemed by such Indemnified Party
to be material, then from time to time, within 10 days after demand by such
Indemnified Party through the Agent, the Borrower shall pay to the Agent, for
the benefit of such Indemnified Party, such additional amount or amounts as will
compensate such Indemnified Party (or its parent) for such reduction. For the
avoidance of doubt, any rule, regulation or interpretation issued by any
financial accounting standards board shall constitute an adoption, change,
request or directive subject to this Clause 7.2(b).     (c)   The Agent shall
promptly notify the Borrower of any event of which it has knowledge, occurring
after the date hereof, which will entitle an Indemnified Party to compensation
pursuant to this Clause 7.2; provided that no failure to give or any delay in
giving such notice shall affect the Indemnified Party’s right to receive such
compensation. A notice by the Agent or the applicable Indemnified Party claiming
compensation under this Clause 7.2 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Agent or any applicable
Indemnified Party may use any reasonable averaging and attributing methods.

7.3   Taxes

  (a)   All payments and distributions made hereunder by the Borrower to any
Liquidity Lender, the Agent or any other Person to whom a payment is owing by
the Borrower pursuant to the Transaction Documents (each, a “recipient”) (all of
the foregoing “covered payments”) shall be made free and clear of and without
deduction of any Taxes, (other than Excluded Taxes) except to the extent
required by applicable Law. In the event that any withholding or deduction from
any covered payment is required in respect of any Taxes, then the Borrower
shall:

  (i)   promptly upon becoming aware that it must make a deduction or
withholding (or that there is any change in the rate or the basis of such
deduction or withholding) notify the Liquidity Lender accordingly. Similarly the
Liquidity Lender shall notify the Borrower on becoming so aware in respect of a
covered payment;     (ii)   withhold or deduct the required amount from such
payment;     (iii)   pay (or procure the payment of) directly to the relevant
authority the full amount required to be so withheld or deducted;     (iv)  
within 30 days of making such payment in (iii) above, forward to such recipient
an official receipt or other documentation satisfactory to such recipient
evidencing such payment to such authority; and     (v)   except in the case of
Excluded Taxes, pay (or procure the payment of) to the recipient such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the recipient will equal

21



--------------------------------------------------------------------------------



 



      the full amount such recipient would have received had no such withholding
or deduction been required.

  (b)   The recipient and the Borrower shall co-operate in completing any
procedural formalities necessary for the Borrower to obtain authorisation under
an applicable treaty to make a payment without a (or with a lower rate of)
withholding or deduction and the recipient shall notify the Borrower promptly in
writing if it ceases to be entitled to an exemption from withholding or
deduction under that treaty.     (c)   Moreover, if any Taxes (other than
Excluded Taxes) are directly asserted against any recipient with respect to any
payment or income earned or received by such recipient hereunder or under any
other Transaction Document, the Borrower will promptly pay such additional
amounts (including any penalties, interest or expenses) as shall be necessary in
order that the net amounts received and retained by the recipient after the
payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount such recipient would have received had such Taxes not been
asserted.     (d)   No recipient shall be entitled to be indemnified under any
other indemnity contained in any other Transaction Document in respect of Taxes
directly asserted against the recipient in the circumstances described in Clause
7.3(c) if such recipient has already been indemnified by the Borrower under
Clause 7.3(c).     (e)   If the Borrower fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the recipient the required
receipts or other required documentary evidence, the Borrower shall indemnify
the recipient for any incremental Taxes that may become payable by any recipient
as a result of any such failure except that such indemnity shall not apply to
the extent that it can be shown that (i) such recipient failed to provide
reasonable written notice to the Borrower of such Taxes (the amount of which the
Borrower could not otherwise have reasonably known would have arisen) or
(ii) the Taxes arose because of delay which was solely caused by actions or
omissions of the recipient.     (f)   In the event that the Borrower pays any
additional amount or amounts pursuant to Clause 7.3(a)(v)(c) or (e) (an
“additional tax payment”), and in the event the recipient thereof determines,
acting reasonably, that, as a result of such additional tax payment, it is
effectively entitled to obtain, utilise and retain a refund of any Taxes or a
tax credit in respect of Taxes which reduces the tax liability of such recipient
(a “tax saving”), then such recipient shall, to the extent it can do so without
prejudice to the amount of any other deduction, credit or relief, upon actual
receipt of such tax saving reimburse to the Borrower such amount as such
recipient shall determine, acting reasonably, to be the proportion of the tax
saving as will leave such recipient (after such reimbursement) in no better or
worse position than it would have been in had the payment by the Borrower in
respect of which the foregoing additional tax payment was made not been subject
to any withholding or deduction on account of Taxes. If the Borrower shall have
received from any recipient any amount described in the preceding sentence and
it is subsequently determined

22



--------------------------------------------------------------------------------



 



      that such recipient was not entitled to obtain, utilise or retain the
amount of the tax saving claimed, then the Borrower shall repay such amount to
such recipient. Each recipient shall have sole discretion to arrange its affairs
(including its tax affairs) without regard to this Clause 7.3(f) and no
recipient shall be obligated to disclose any information regarding its affairs
(including its tax affairs) or computations to the Borrower.

7.4   Other costs and expenses

  (a)   The Borrower agrees, upon receipt of a written invoice, to pay or cause
to be paid, and to save the Liquidity Banks and the Agent harmless against
liability for the payment of, all reasonable out of pocket expenses (including
attorneys’, accountants’ and other third parties’ fees and expenses, any filing
fees and expenses incurred by officers or employees of the Conduit and/or the
Agent) or intangible, documentary or recording taxes incurred by or on behalf of
the Conduit or the Agent:

  (i)   in connection with the preparation, negotiation, execution and delivery
of this Agreement, the other Transaction Documents and any documents or
instruments delivered pursuant hereto and thereto and the transactions
contemplated hereby or thereby (including the perfection or protection of the
Asset Interest); and     (ii)   from time to time:

  (A)   relating to any amendments, waivers or consents under this Agreement and
the other Transaction Documents;     (B)   arising in connection with any
Liquidity Bank’s or the Agent’s enforcement or preservation of rights (including
the perfection and protection of the Asset Interest under this Agreement); or  
  (C)   arising in connection with any audit, dispute, disagreement, litigation
or preparation for litigation involving this Agreement or any of the other
Transaction Documents (all of such amounts, collectively, “Transaction Costs”).

  (b)   The Borrower hereby agrees to pay on demand all stamp and other Taxes
(other than Excluded Taxes) and fees (including, interest, late payment fees and
penalties) paid, payable or determined to be payable in connection with the
execution, delivery, performance (including any sale of Receivables), filing and
recording of the Agreement, any other Transaction Document or any other
instrument, document or agreement filed or delivered in connection therewith.

7.5   Breakage costs       The Borrower shall pay the Agent for the account of
each Liquidity Bank, on demand, such amount or amounts as shall compensate such
Liquidity Bank for any loss, cost or expense incurred by such Liquidity Bank (as
reasonably determined by the Agent) as

23



--------------------------------------------------------------------------------



 



    a result of any reduction of any Tranche other than on the last day of the
Interest Period relating thereto, such compensation to be:

  (a)   limited to an amount equal to any loss or expense suffered by such
Liquidity Bank during the period from the date of receipt of such repayment to
(but excluding) such last day; and     (b)   net of the income, if any, received
by the recipient of such reductions from investing the proceeds of such
reductions of such Tranche. The determination by the Agent of the amount of any
such loss or expense shall be set forth in a written notice to the Borrower in
reasonable detail and shall be conclusive, absent manifest error.

7.6   Currency indemnity       If under any applicable law or regulation, or
pursuant to a judgment or order being made or registered against the Borrower,
the Company or any AGCO Party, or the liquidation of any of the Borrower, the
Company or any AGCO Party or for any other reason, any payment under or in
connection with this Agreement or any Transaction Document is made (including
any payment pursuant to this Clause 7) or fails to be satisfied, in a currency
(the “payment currency”) other than the currency in which such payment is
expressed to be due under or in connection with this Agreement or any
Transaction Document or, in the event no currency is specified, a currency
determined by the Person (in its reasonable good faith opinion) to whom such
payment is owed or otherwise payable (the “contractual currency”), then, to the
extent that the amount of such payment actually received by any Indemnified
Party (the “payee”) when converted into the contractual currency at the rate of
exchange falls short of such amount due, the Borrower, the Company or relevant
AGCO Party (the “currency payor”) as a separate and independent obligation,
shall indemnify and hold harmless the payee against the amount of such
shortfall. For the purposes of this Clause 7.6, the term “rate of exchange”
means the rate at which the payee is able on or about the date of such payment
to purchase, in accordance with its normal practice, the contractual currency
with the payment currency and shall take into account (and the payor shall be
liable for) any premium and other costs of exchange including any taxes or
duties incurred by reason of any such exchange.   8.   THE AGENT   8.1  
Appointment and authorisation of Agent       Each Liquidity Lender hereby
irrevocably appoints, designates and authorises the Agent to take such action on
its behalf under the provisions of this Agreement and each other Transaction
Document and to exercise such powers and perform such duties as are expressly
delegated to the Agent by the terms of this Agreement and any other Transaction
Document, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Transaction Document, the Agent shall not have any
duties or responsibilities, except those expressly set forth in this Agreement,
nor shall the Agent have or be deemed to have any fiduciary relationship with
any Liquidity Lender, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Transaction Document or

24



--------------------------------------------------------------------------------



 



    otherwise exist against the Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.   8.2   Delegation of duties       The Agent may execute
any of its duties under this Agreement or any other Transaction Document by or
through agents, employees or attorneys in fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Agent shall not
be responsible for the negligence or misconduct of any agent or attorney in fact
that it selects with reasonable care.   8.3   Liability of Agent       No Agent
Related Person shall:

  (a)   be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Transaction Document or
the transactions contemplated hereby (except for its own gross negligence or
wilful misconduct); or     (b)   be responsible in any manner to any Liquidity
Lender for any recital, statement, representation or warranty made by the
Borrower, the Company or any AGCO Party, or any officer thereof, contained in
this Agreement or in any other Transaction Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agent under or in connection with, this Agreement or any other
Transaction Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Transaction
Document, or for any failure of the Borrower, the Company any AGCO Party or any
other party to any Transaction Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any
Liquidity Lender to ascertain or to inquire as to the observance or performance
of any of the agreements contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Borrower, the Company, any AGCO Party or any of their respective Affiliates.

8.4   Reliance by Agent

  (a)   The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel (including counsel to the Borrower,
the Company or any AGCO Party), independent accountants and other experts
selected by the Agent. The Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Transaction Document

25



--------------------------------------------------------------------------------



 



      unless it shall first receive such advice or concurrence of the Liquidity
Lenders as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Liquidity Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Transaction Document in accordance with a request or consent of the
Liquidity Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Liquidity Lenders.     (b)   For
purposes of determining compliance with the conditions specified in Clause 3
(Conditions precedent) on the Closing Date or the date of any Liquidity Advance,
the Liquidity Lenders shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter either sent by the Agent
to the Liquidity Lenders for consent, approval, acceptance or satisfaction, or
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Liquidity Lenders.

8.5   Notice of default       The Agent shall not be deemed to have knowledge or
notice of the occurrence of a Potential Termination Event or a Termination
Event, unless the Agent has received written notice from a Liquidity Lender or
the Borrower describing such Potential Termination Event or Termination Event
and stating that such notice is a “Notice of Termination Event or Potential
Termination Event”. The Agent will notify the Liquidity Lenders of its receipt
of any such notice. The Agent shall (subject to Clause 8.4 (Reliance by Agent))
take such action with respect to such Potential Termination Event or Termination
Event as may be requested by the Liquidity Lenders; provided that, unless and
until the Agent shall have received any such request, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Potential Termination Event or Termination Event as it shall
deem advisable or in the best interest of the Liquidity Lenders.   8.6   Credit
decision; disclosure of information by the Agent       Each Liquidity Lender
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by the Agent hereinafter taken, including any
consent to and acceptance of any assignment or review of the affairs of the
Borrower, the Company, any AGCO Party or any of their respective Affiliates,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to such Liquidity Lender as to any matter, including
whether the Agent-Related Persons have disclosed material information in their
possession. Each Liquidity Lender represents to the Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower,
the Company, each AGCO Party and their respective Affiliates, and all applicable
bank regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Liquidity Lender also represents that it shall,
independently and without reliance upon any Agent-

26



--------------------------------------------------------------------------------



 



    Related Person and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Transaction Documents, and to make such investigations as it deems necessary to
inform itself as to the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower, the Company and the AGCO
Parties. Except for notices, reports and other documents expressly herein
required to be furnished to the Liquidity Lenders by the Agent herein, the Agent
shall not have any duty or responsibility to provide any Liquidity Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower, the
Company, any AGCO Party or their respective Affiliates which may come into the
possession of any of the Agent-Related Persons.   8.7   Indemnification of the
Agent       Whether or not the transactions contemplated hereby are consummated,
each Liquidity Lender hereby agrees to indemnify upon demand each Agent-Related
Person (to the extent not reimbursed by or on behalf of the Company and without
limiting the obligation of the Company to do so), pro rata, and hold harmless
each Agent-Related Person from and against any and all Indemnified Amounts
incurred by it; provided that no Liquidity Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified Amounts
resulting from such Person’s gross negligence or wilful misconduct, as finally
determined by a court of competent jurisdiction; and provided, further, that no
action taken in accordance with the directions of the Majority Liquidity Lenders
shall be deemed to constitute gross negligence or wilful misconduct for purposes
of this Clause 8.7. Without limitation of the foregoing, each Liquidity Lender
shall reimburse the Agent upon demand for its ratable share of any costs or out
of pocket expenses (including attorney’s fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Transaction Document, or any
document contemplated by or referred to herein, to the extent that the Agent is
not reimbursed for such expenses by or on behalf of the Company. The undertaking
in this Clause 8.7 shall survive payment on the Final Payout Date and the
resignation or replacement of the Agent.   8.8   Agent in individual capacity  
    Rabobank (and each successor acting as Agent) and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower, the
Company, the Master Servicer, any AGCO Party or any of their Subsidiaries or
Affiliates as though Rabobank were not the Agent hereunder and without notice to
or consent of the Liquidity Lenders. Each Liquidity Lender acknowledges that,
pursuant to such activities, Rabobank and its Affiliates may receive information
regarding the Borrower, the Company, the AGCO Parties and their respective
Affiliates (including information that may be subject to confidentiality
obligations in favour of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to it. With respect to its

27



--------------------------------------------------------------------------------



 



    Commitment, Rabobank (and each successor acting as Agent) in its capacity as
a Liquidity Lender hereunder shall have the same rights and powers under this
Agreement as any other Liquidity Lender and may exercise the same as though it
were not the Agent, and the term “Liquidity Lender” or “Liquidity Lenders”
shall, unless the context otherwise indicates, include the Agent in its
individual capacity.   8.9   Resignation of Agent       The Agent may resign as
Agent upon 30 days’ notice to the Liquidity Lenders. If the Agent resigns under
this Agreement, the Majority Liquidity Lenders shall appoint from among them a
successor agent for the Liquidity Lenders. If no successor agent is appointed
prior to the effective date of the resignation of the Agent, the Agent may
appoint, after consulting with the Liquidity Lenders, a successor agent from
among the Liquidity Lenders. Upon the acceptance of its appointment as successor
agent hereunder, such successor agent shall succeed to all the rights, powers
and duties of the retiring Agent and the term “Agent” shall mean such successor
agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Clause 8.9 and Clause 8.3 (Liability of Agent) shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Agent under this Agreement. If no successor agent has accepted appointment
as Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Administrator shall perform all of the duties of the
Agent hereunder until such time, if any, as the Majority Liquidity Lenders
appoint a successor agent as provided for above. It is understood and agreed
that any resignation of the Agent pursuant to this Clause 8.9 shall apply to all
of such Agent’s rights, duties and obligations in its capacity as Agent and that
under no circumstances may the Agent resign with respect to only a portion of
such rights, duties and obligations, including with respect to any Tranche.  
8.10   Payments by the Agent       Unless specifically allocated to a Liquidity
Lender pursuant to the terms of this Agreement, all amounts received by the
Agent on behalf of the Liquidity Lenders shall be paid by the Agent to the
Liquidity Lenders pro rata in accordance with their respective outstanding
funded portions of any Net Liquidity Advance on the Business Day received by the
Agent, unless such amounts are received after 11:00 a.m. (New York time) on such
Business Day, in which case the Agent shall use its reasonable efforts to pay
such amounts to the Liquidity Lenders on such Business Day but, in any event,
shall pay such amounts to the Liquidity Lenders not later than the following
Business Day.   9.   MISCELLANEOUS   9.1   Term of Agreement       This
Agreement shall terminate on the Final Payout Date; provided that:

  (a)   the rights and remedies of the Agent, the Liquidity Lenders and the
Administrator with respect to any representation and warranty made or deemed to
be made by the Borrower pursuant to this Agreement;

28



--------------------------------------------------------------------------------



 



  (b)   the indemnification and payment provisions of Clause 7
(Indemnification); and     (c)   the agreements set forth in Clause 9.9 (Consent
to disclosure) Clause 9.10 (Confidentiality), 9.11 (No bankruptcy petition) and
9.12 (No recourse) shall be continuing and shall survive any termination of this
Agreement.

9.2   Waivers; amendments

  (a)   No failure or delay on the part of the Agent, the Liquidity Lenders or
the Administrator in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other further exercise thereof or
the exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.     (b)   Any provision of this Agreement may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed by the
Borrower and the Liquidity Lenders (and, if Clause 8 (The Agent) or the rights
or duties of the Agent are affected thereby, by the Agent); provided, that no
such amendment or waiver shall, unless signed by each Liquidity Lender directly
affected thereby;

  (i)   increase the Commitment of a Liquidity Lender;     (ii)   reduce the Net
Liquidity Advances or rate of Interest to accrue thereon or any fees or other
amounts payable hereunder;     (iii)   postpone any date fixed for the payment
of any scheduled distribution in respect of the Net Liquidity Advances or
Interest with respect thereto or any fees or other amounts payable hereunder or
for termination of any Commitment;     (iv)   change the percentage of the
Commitments of Liquidity Lenders required for the Liquidity Lenders or any of
them to take any action under this Clause 9.2 or any other provision of this
Agreement;     (v)   release all or substantially all of the property with
respect to which a security or ownership interest therein has been granted
hereunder to the Agent or the Secured Parties; or     (vi)   extend or permit
the extension of the Commitment Termination Date (it being understood that a
waiver of a Termination Event shall not constitute an extension or increase in
the of any Liquidity Lender.

9.3   Notices; payment information       All communications and notices provided
for hereunder shall be provided in the manner described in Clause 4
(Communication) of the Schedule of Definitions.

29



--------------------------------------------------------------------------------



 



9.4   Governing law; submission to jurisdiction; appointment of process agent

  (a)   This Agreement and, to the extent incorporated into, applied to or
deemed repeated in this Agreement, the Schedule of Definitions shall be governed
by and construed in accordance with English law.     (b)   The Borrower and each
Liquidity Lender agrees that the courts of England shall have jurisdiction to
hear and determine any suit, action or proceeding, and to settle any dispute,
which may arise out of or in connection with this Agreement, any other
Transaction Document or the transactions contemplated hereby or thereby and, for
such purposes, irrevocably submits to the non-exclusive jurisdiction of such
courts.     (c)   The Borrower and each Liquidity Lender for itself irrevocably
waives any objection which it might now or hereafter have to the courts referred
to in Clause 9.4(b) being nominated as the forum to hear and determine any suit,
action or proceeding, and to settle any dispute, which may arise out of or in
connection with any Transaction Document or the transactions contemplated
thereby and agrees not to claim that any such court is not a convenient or
appropriate forum.     (d)   The submission to the jurisdiction of the courts
referred to in Clause 9.4(b) shall not (and shall not be construed so as to)
limit the right of the Agent to take proceedings against the Borrower or any
Liquidity Lender or any of its respective property in any other court of
competent jurisdiction nor shall the taking of proceedings in any other
jurisdiction preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.     (e)   The Borrower and each Liquidity Lender
hereby consents generally in respect of any legal action or proceeding arising
out of or in connection with any Transaction Document or the transactions
contemplated thereby, to the giving of any relief or the issue of any process in
connection with such action or proceeding including the making, enforcement or
execution against any property whatsoever (irrespective of its use or intended
use) of any order or judgment which may be made or given in such action or
proceeding. Without limiting the foregoing, the Borrower and each Liquidity
Lender agrees to reimburse any successful claimant the costs of any legal action
or proceeding brought against it pursuant to this Clause 9.4, including the cost
of all stamp duties (if any) payable in connection therewith.

9.5   Integration       This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.   9.6   Severability and partial invalidity

  (a)   Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of

30



--------------------------------------------------------------------------------



 



      the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.     (b)   If a court of competent jurisdiction
determines that any term or provision of this Agreement as written is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall reduce the scope, duration, or area of the
term or provision, delete specific words or phrases, or replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the court’s judgment may
be appealed.

9.7   Counterparts; facsimile delivery       This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.   9.8  
Successors and assigns; binding effect

  (a)   This Agreement shall be binding on the parties hereto and their
respective successors and assigns; provided that the Borrower may not assign any
of its rights or delegate any of its duties hereunder or under any of the other
Transaction Documents to which it is a party without the prior written consent
of the Agent. Except as provided in this Clause 9.8, no provision of this
Agreement shall in any manner restrict the ability of any Liquidity Lender to
assign, participate, grant security interests in, or otherwise transfer any
portion of, the Liquidity Advances, Asset Interest or its other rights and
interests under this Agreement and the other Transaction Documents.     (b)  
Any Liquidity Lender may transfer all or any portion of its interest in the Net
Liquidity Advances made by it to any Person, all without the prior written
approval of the Borrower, any other Liquidity Lender, the Agent, the
Administrator or any AGCO Party. Any Liquidity Lender may transfer all or any
portion of its Commitment, its interest in the Asset Interest and its other
rights and obligations hereunder to any Person with the prior written approval
of the Agent and the Administrator on behalf of the Borrower (such approval not
to be unreasonably withheld). In connection with any such transfer, the assignor
shall deliver to the assignee(s) an Assignment and Assumption Agreement, duly
executed, transferring to such assignee a pro rata interest in such assignor’s
Commitment and other obligations hereunder and in the Net Liquidity Advances,
the Asset Interest and other rights hereunder, and such assignor shall promptly
execute and deliver all further instruments and documents, and take all further
action, that the assignee may reasonably request, in order to protect, or more
fully evidence the assignee’s right, title and interest in and to such interest
and to enable the Agent, on behalf of such assignee, to exercise or enforce any
rights hereunder and under the other

31



--------------------------------------------------------------------------------



 



      Transaction Documents to which such assignor is or, immediately prior to
such transfer, was a party. Upon any such transfer:

  (i)   the assignee shall have all of the rights and obligations of the
assignor hereunder and under the other Transaction Documents to which such
assignor is or, immediately prior to such transfer, was a party with respect to
such assignor’s Commitment and interest in the Net Liquidity Advances and the
Asset Interest for all purposes of this Agreement and under the other
Transaction Documents to which such assignor is or, immediately prior to such
transfer, was a party; and     (ii)   the assignor shall have no further
obligations with respect to the portion of its Commitment which has been
transferred and shall relinquish its rights with respect to the portion of its
interest in the Net Liquidity Advances and the Asset Interest which has been
transferred for all purposes of this Agreement and under the other Transaction
Documents to which such assignor is or, immediately prior to such transfer, was
a party. No such transfer shall be effective unless a fully executed copy of the
related Assignment and Assumption Agreement shall be delivered to the Agent and
the Borrower.

  (c)   By executing and delivering an Assignment and Assumption Agreement, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows:

  (i)   other than as provided in such Assignment and Assumption Agreement, the
assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Transaction Documents or any such other instrument or
document;     (ii)   the assignor makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or any AGCO Party or the performance or observance by the Borrower or
any AGCO Party of any of their respective obligations under this Agreement, the
Receivables Transfer Agreements, the other Transaction Documents or any other
instrument or document furnished pursuant hereto;     (iii)   such assignee
confirms that it has received a copy of this Agreement each other Transaction
Document and such other instruments, documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption Agreement and to purchase such interest;     (iv)  
such assignee will, independently and without reliance upon the Agent, or any of
its Affiliates, or the assignor and based on such agreements,

32



--------------------------------------------------------------------------------



 



      documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Transaction Documents;     (v)   such assignee
appoints and authorises the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement, the other Transaction Documents
and any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agent by the terms hereof or thereof, together with such powers
as are reasonably incidental thereto and to enforce its respective rights and
interests in and under this Agreement, the other Transaction Documents and the
Affected Assets;     (vi)   such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement and the other Transaction Documents are required to be performed by it
as the assignee of the assignor; and     (vii)   such assignee agrees that it
will not institute against the Borrower any proceeding of the type referred to
in Clause 9.11 (No bankruptcy petition) prior to the date which is one year and
one day after the payment in full of all obligations for borrowed money of the
Borrower.

  (d)   If:

  (i)   any Liquidity Lender makes an assignment in accordance with Clause 9.8
to another person (a “new recipient"); and     (ii)   as a result of
circumstances existing at the date on which the assignment occurs, the Company
would be obliged to make a payment to the new recipient under Clauses 7.2
(Indemnity for Taxes, reserves and expenses) or Clause 7.3 (Taxes),

      then the new recipient is only entitled to receive payment under Clause
7.2 (Indemnity for Taxes, reserves and expenses) or Clause 7.3 (Taxes) to the
same extent as any Liquidity Lender would have been if the assignment had not
occurred.

9.9   Consent to disclosure       The Borrower hereby consents to the disclosure
of any non-public information with respect to it received by the Agent, any
Liquidity Lender or the Administrator to any other Liquidity Lender or potential
Liquidity Lender, any Participant or potential Participant, the Agent, any
nationally recognised statistical rating organisation rating the Borrower’s
Commercial Paper, any dealer or placement agent of or depositary for the
Borrower’s Commercial Paper, the Administrator, any Program Support Provider or
any of such Person’s counsel or accountants in relation to this Agreement or any
other Transaction Document.

33



--------------------------------------------------------------------------------



 



9.10   Confidentiality

  (a)   The Borrower hereby agrees that it will not disclose the contents of
this Agreement or any other Transaction Document or any other proprietary or
confidential information of or with respect to any Liquidity Lender, the Agent,
the Administrator, any Participant or any other Program Support Provider to any
other Person except:

  (i)   its auditors and attorneys, employees or financial advisors (other than
any commercial bank) and any nationally recognised statistical rating
organisation, provided such auditors, attorneys, employees, financial advisors
or rating agencies are informed of the highly confidential nature of such
information;     (ii)   an alternative commercial source of financing in
connection with a potential refinancing of the Liquidity Advances in the event
that any Liquidity Bank shall have refused to extend the Commitment Termination
Date pursuant to Clause 2.11;     (iii)   as otherwise required by applicable
Law, by any order of a court of competent jurisdiction or by any governmental,
taxation or regulatory authority.

  (b)   Subject to Clause 9.9 (Consent to disclosure), each of the Agent, the
Administrator and each Liquidity Lender hereby agrees that it will not disclose
this Agreement or any other Transaction Document or the terms thereof or any
confidential information of or with respect to the Borrower to any other Person
except as otherwise required by applicable Law or order of a court of competent
jurisdiction.

9.11   No bankruptcy petition       Each of the parties hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of all outstanding Commercial Paper or other rated indebtedness of the
Borrower, it will not institute against, or join any other Person in instituting
against, the Borrower any proceeding of a type referred to in the definition of
Insolvency Event.   9.12   No recourse       Notwithstanding anything to the
contrary contained in this Agreement, the obligations of the Borrower under this
Agreement and all other Transaction Documents to which it is a party are solely
the corporate obligations of the Borrower and shall be payable solely to the
extent of funds received from the Company in accordance herewith or from any
party to any Transaction Document in accordance with the terms thereof in excess
of funds necessary to pay matured and maturing Commercial Paper.   9.13  
Mitigation

  (a)   The Liquidity Lender shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would

34



--------------------------------------------------------------------------------



 



      result in any amount becoming payable under or pursuant to Clause 7.2
(Indemnity for Taxes, reserves and expenses) or Clause 7.3 (Taxes) including
(but not limited to) transferring its rights and obligations under the
Transaction Documents to another Affiliate.     (b)   The taking of any action
by the Liquidity Lender under Clause 9.13(a) above shall be subject to the
following conditions:

  (i)   the Borrower shall indemnify the Liquidity Lender against any reasonable
costs incurred by the Liquidity Lender in taking any mitigating action; and    
(ii)   the Liquidity Lender shall not be obliged to take any action under Clause
9.13(a) which in its reasonable opinion would be materially prejudicial to it.

9.14   Contracts (Rights of Third Parties) Act (1999)       Except in respect of
the Secured Parties, the Company and the AGCO Parties not party hereto, which
(including, for the avoidance of doubt, their respective successors and
permitted assigns) are intended to have the benefit of this Agreement pursuant
to the Contracts (Rights of Third Parties) Act (1999), the parties hereto do not
intend any term of this Agreement to be enforceable pursuant to the Contracts
(Rights of Third Parties) Act (1999).

EXECUTION:
The parties have shown their acceptance of the terms of this Agreement by
executing it after the Schedule.

35



--------------------------------------------------------------------------------



 



SCHEDULE 1
COMMITMENTS

     
Liquidity Lender
  Commitments
 
   
Rabobank
  Euro 102 million
 
   
Totals
  Euro 102 million

36



--------------------------------------------------------------------------------



 



EXECUTION
The Borrower

         
SIGNED by                     ,
    )  
                    , duly authorised for
    )  
and on behalf of ERASMUS CAPITAL
    )  
CORPORATION, as Borrower
       
 
        The Agent, Administrator and Liquidity Lender
 
       
SIGNED by                      and
    )  
                    , duly authorised for
    )  
and on behalf of COÖPERATIEVE
    )  
CENTRALE RAIFFEISEN-
    )  
BOERENLEENBANK B.A. (trading as
    )  
RABOBANK INTERNATIONAL),
    )  
LONDON BRANCH, as Agent,
    )  
Administrator and Liquidity Lender
       

37



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF BORROWING REQUEST
ERASMUS CAPITAL CORPORATION (the “Borrower”), pursuant to Clause 2.2(a) of the
Liquidity Agreement, dated as of [• ] 2006 (as amended, modified, or
supplemented from time to time, the “Agreement”), among the Borrower, the
Liquidity Lenders from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. (trading as Rabobank International), London
Branch, as Agent and as Administrator, hereby requests that an Liquidity Advance
be made pursuant to the Agreement. Capitalised terms used herein and not
otherwise defined herein have the meaning assigned to them in the Agreement.
The Borrower hereby requests:
The Advance Date of such Liquidity Advance will be:           [•]
The amount of the Liquidity Advance will be:           Euro      [•]
The Settlement Date on which repayment of the Liquidity Advance and payment of
Interest is due: [•]
The Borrower hereby certifies as of the date hereof that the conditions
precedent to such Liquidity Advance set forth in the Agreement have been
satisfied, and that all of the representations and warranties made in Clause 4
(Representations and warranties) of the Agreement are true and correct on and as
of the Advance Date, both before and after giving effect to the Liquidity
Advance.
Dated:
ERASMUS CAPITAL CORPORATION
By:
Name:
Title:

1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     Reference is made to the Liquidity Agreement, dated as of [• ] 2006 (as it
may be amended or otherwise modified from time to time, the “Agreement”), among
Erasmus Capital Corporation, a Delaware corporation (in such capacity, the
“Borrower”), the financial institutions from time to time parties thereto, as
Liquidity Lenders (in such capacity, the “Liquidity Lenders”), and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A. (trading as Rabobank International),
London Branch, of Thames Court, One Queenhithe, London EC4V 3RL, as Agent for
the Liquidity Lenders and Administrator on behalf of Erasmus Capital
Corporation, a Delaware corporation (the “Agent” or the “Administrator”). Terms
defined in the Agreement are used herein with the same meaning.
[                    ] (the “Assignor”) and [                    ] (the
“Assignee”) hereby agree as follows:

1.   The Assignor hereby transfers to the Assignee by way of novation, without
recourse and without representation and warranty other than as provided in
Clause 3(a) below, and the Assignee hereby assumes from the Assignor, an
interest in and to all of the Assignor’s rights and obligations under the
Agreement and the other Transaction Documents, including the Assignor’s rights
in the Asset Interest. Such interest expressed as a percentage of all rights and
obligations of the Liquidity Lenders, shall be equal to the percentage
equivalent of a fraction the numerator of which is € [                    ] and
the denominator of which is €[                    ] [This amount should match
Euro amount of the total Commitments on the date of the Assignment and
Assumption Agreement.]. After giving effect to such transfer, the Assignee’s
Commitment will be as set forth on the signature page hereto.

2.   In consideration of the payment of [                    ], being [___]% of
the existing Net Liquidity Advance, and of [                    ], being [___]%
of the aggregate unpaid accrued Interest, receipt of which payment is hereby
acknowledged, the Assignor hereby transfers to the Agent for the account of the
Assignee, and the Assignee hereby assumes from the Assignor, a [___]% interest
in and to all of the Assignor’s right, title and interest in and to the Net
Liquidity Advances made by the undersigned under the Agreement.

3.   The Assignor:

  (a)   represents and warrants that it is the legal and beneficial owner of the
interest being transferred by it hereunder and that such interest is free and
clear of any Adverse Claim;     (b)   makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
thereto or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Agreement or the Receivables, any other Transaction
Document or any other instrument or document furnished pursuant thereto; and    
(c)   makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any of the Borrower, the Company, the

2



--------------------------------------------------------------------------------



 



      Master Servicer or any AGCO Party or the performance or observance by any
of either Borrower, the Master Servicer or any AGCO Party of any of its
obligations under the Agreement, any other Transaction Document, or any
instrument or document furnished pursuant thereto.

4.   The Assignee:

  (a)   confirms that it has received a copy of the Transaction Documents
together with copies of the financial statements referred to in the Transaction
Documents, to the extent delivered through the date of this Assignment and
Assumption Agreement (this “Assignment”), and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment;     (b)   agrees that it will,
independently and without reliance upon the Agent, any of its Affiliates, the
Assignor or any other Liquidity Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement and any
other Transaction Document;     (c)   appoints and authorises the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Agreement and the other Transaction Documents as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto;     (d)   agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Agreement are required to be performed by it as an Liquidity Lender;     (e)  
agrees that it will not institute against either Borrower any proceeding of the
type referred to in Clause 9.11 (No bankruptcy petition) of the Agreement prior
to the date which is one year and one day after the payment in full of all
obligations for borrowed money of the Borrower; and     (f)   specifies as its
address for notices and its account for payments the office and account set
forth beneath its name on the signature pages hereof.

5.   The effective date for this Assignment shall be the later of:

  (a)   the date on which the Agent receives this Assignment executed by the
parties hereto and receives the consent of the Administrator, on behalf of the
Borrower; and     (b)   the date of this Assignment (the “Effective Date”).

    Following the execution of this Assignment [and the consent of the
Administrator, on behalf of the Borrower,] this Assignment will be delivered to
the Agent [for acceptance and] recording.   6.   Upon such acceptance and
recording, as of the Effective Date;

3



--------------------------------------------------------------------------------



 



  (a)   the Assignee shall be a party to the Agreement and, to the extent
provided in this Assignment, have the rights and obligations of a Liquidity
Lender thereunder; and     (b)   the Assignor shall, to the extent provided in
this Assignment, relinquish its rights and be released from its obligations
under the Agreement.

7.   Upon such acceptance and recording, from and after the Effective Date, the
Agent shall make all payments under the Agreement in respect of the interest
transferred hereby (including, without limitation, all payments in respect of
such interest in Net Liquidity Advances, Interest and fees) to the Assignee. The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Agreement for periods prior to the Effective Date directly between
themselves.

8.   The Assignor agrees to pay the Assignee its pro rata share of fees in an
amount equal to the product of

  (a)   [___] per annum; and     (b)   the Commitment during the period after
the Effective Date for which such fees are owing and paid by the Borrower
pursuant to the Agreement.

9.   This Assignment and Assumption Agreement and the rights and obligations of
the parties hereto shall be governed by and construed in accordance with English
law.

10.   This agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire Agreement among the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings.

11.   If any one or more of the covenants, agreements, provisions or terms of
this agreement shall for any reason whatsoever be held invalid, then such
covenants, agreements, provisions, or terms shall be deemed severable from the
remaining covenants, agreements, provisions, or terms of this agreement and
shall in no way affect the validity or enforceability of the other provisions of
this agreement.

12.   This agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery by facsimile of an
executed signature page of this agreement shall be effective as delivery of an
executed counterpart hereof.

13.   This agreement shall be binding on the parties hereto and their respective
successors and assigns.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorised as of the date first above written.

4



--------------------------------------------------------------------------------



 



[ASSIGNOR]
By:
Name:
Title:
[ASSIGNEE]
By:
Name:
Title:
COMMITMENT: €                    
Address for notices and Account for payments:

                  For Credit Matters:   For Administrative Matters:
 
                [NAME]   [NAME] Attention:   Attention: Telephone:   [(___) ___ 
____]   Telephone:   [(___) ___  ____] Telefax:   [(___) ___  ____]   Telefax:  
[(___) ___  ____]
 
                Account for Payments:        
 
                NAME         ABA Number:   [___  ___  ___] Account Number:  
[                    ]         Attention:   [                    ]         Re:  
[                    ]        
 
                [Consented to this [_____] day of   [Accepted this[ _____] day
of [                    ], 20[__]   [                    ], 20[__]
 
                COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS
RABOBANK INTERNATIONAL), LONDON BRANCH, as Administrator   COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS RABOBANK INTERNATIONAL), LONDON
BRANCH, as Agent
 
               
By:
               
 
               
Name:
               
Title:
               
 
                ERASMUS CAPITAL CORPORATION, as         Borrower        
 
               
By:
               
 
               
Name:
               
Title:
               

5



--------------------------------------------------------------------------------



 



      EXECUTION COPY    

Dated 13 October 2006

  (1)   AGCO GMBH as Originator and Sub-Servicer       (2)   AGCO S.A. as
Originator       (3)   AGCO IBERIA SA as Originator       (4)   AGCO RECEIVABLES
LIMITED as the Company       (5)   AGCO SERVICES LIMITED as the Subordinated
Lender       (6)   AGCO LIMITED       (7)   AGCO CORPORATION as the Parent      
(8)   COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (trading as RABOBANK
INTERNATIONAL), LONDON BRANCH as the Agent and Administrator       (8)   ERASMUS
CAPITAL CORPORATION as the CP Lender  

 
MASTER SCHEDULE OF DEFINITIONS,
INTERPRETATION AND CONSTRUCTION
relating to the Securitisation of European Trade Receivables

 
(MAYER BROWN ROWE & MAW LOGO) [g04087g0408701.gif]
LONDON

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause   Page
1.
  Definitions and interpretation     1  
 
           
2.
  Interpretation     38  
 
           
3.
  Calculations     39  
 
           
4.
  Communications     40  
 
           
 
            Schedules        
 
           
1.
  Payment Information        
 
           
2.
  Accounts        
 
            Exhibits        
 
           
1.
  Places of business and locations of records of the Company, the Parent, the
Master Servicer, the Subordinated Lender and each Originator        
 
           
2.
  Form of Subrogation Certificate        
 
           
3.
  Form of Account Mandate Letter        
 
           
4.
  Form of Obligor Notification        
 
           
5.
  Credit and Collection Policy        
 
           
6.
  Accounts Receivable Listing        
 
           
7.
  Obligor Information Listing        
 
           
8.
  Form of Master Servicer Report
       

 i 

 



--------------------------------------------------------------------------------



 



THIS MASTER SCHEDULE OF DEFINITIONS, INTERPRETATION AND CONSTRUCTION is dated 13
October and made between:

(1)   AGCO GMBH, a Gesellschaft mit beschränkter Haftung established under the
laws of Germany (in its capacity as Originator and in its capacity as a
Sub-Servicer);   (2)   AGCO S.A., a société anonyme incorporated under the laws
of France;   (3)   AGCO IBERIA SA, a Sociedad Anonima incorporated under the
laws of Spain;   (4)   AGCO RECEIVABLES LIMITED, a company incorporated under
the laws of England and Wales as the Company;   (5)   AGCO SERVICES LIMITED, a
company incorporated under the laws of England and Wales, as Subordinated
Lender;   (6)   AGCO LIMITED, a company incorporated under the laws of England
and Wales in its individual capacity and in its capacity as Master Servicer;  
(7)   AGCO CORPORATION, a Delaware corporation, as Parent;   (8)   COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (trading as RABOBANK INTERNATIONAL),
LONDON BRANCH, a cooperative banking organisation organised under the laws of
the Netherlands in its capacity as Agent and as a Liquidity Lender; and   (9)  
ERASMUS CAPITAL CORPORATION, a corporation incorporated under the laws of
Delaware, as CP Lender.

IT IS AGREED that:

1.   DEFINITIONS AND INTERPRETATION   1.1   Defined Terms       Except where
otherwise stated or the context otherwise requires, the following terms shall
have the following meanings:       “Account Mandate Letter” means an account
mandate letter issued by the CP Lender substantially in the form of Exhibit 3
(Form of Account Mandate Letter).       “Accounts Receivable Listing” means an
accounts receivable listing, including the information set out in Exhibit 6
(Accounts Receivable Listing), mutually agreed to by the Company, the Master
Servicer and the Agent from time to time and made available or to be made
available by the Master Servicer to the Agent pursuant to the Receivables
Transfer Agreements.       “Additional Costs” is defined in Clause 7.2(d)
(Indemnity for Taxes, Reserves and Expenses) of the Receivables Funding
Agreement.

1



--------------------------------------------------------------------------------



 



    “Adjusted EURIBOR” means, on any date, an interest rate per annum equal to
the sum of the Applicable Margin, EURIBOR and, if applicable, any Mandatory
Costs on such date.       “Administrator” means Rabobank or an Affiliate thereof
as Administrator for the CP Lender, or Rabobank or an Affiliate thereof as
Administrator for any Conduit Assignee.       “Advance” means a Funding Advance
or a Liquidity Advance, as the case may be.       “Advance Date” is defined in
Clause 2.2 (Borrowing procedures) of the Receivables Funding Agreement and in
Clause 2.2 (Borrowing procedures) of the Liquidity Agreement, as the case may
be.       “Adverse Claim” means any lien, security interest, mortgage,
hypothecation, charge, floating charge (or any promise or irrevocable mandate
therefor) or encumbrance, attachment or delegation, or any similar right or
claim under the laws of any jurisdiction or any other right or claim in, of or
on any Person’s assets or properties in favour of any other Person (including,
but not limited to, any retention of title claims by any Person and any
hypothèque, gage sur fonds de commerce, saisie-arrêt and délégation de créance;
but excluding any statutory set-off rights under Section 1198 of the Spanish
Civil Code, Section 355 German Commercial Code or Articles 1289 et seq. of the
French Civil Code).       “Affected Assets” means, collectively, (a) the
Purchased Receivables, (b) all Related Assets, (c) all rights and remedies of
the Company under the Receivables Transfer Agreements, (d) all financing
statements, charges or other similar documents or instruments filed or otherwise
recorded by or on behalf of the Company against any Originator, (e) all of the
Company’s rights and interests in and to the AGCO Accounts and all funds and
investments therein, and (f) all proceeds of the foregoing.       “Affiliate”
means any Person directly or indirectly controlling, controlled by, or under
direct or indirect common control with, another Person or any Subsidiary of such
other Person. A Person shall be deemed to control another Person if the
controlling Person owns 40% or more of any class of equity voting securities of
the controlled Person or possesses, directly or indirectly, the power to direct
or cause the direction of the management or policies of the controlled Person,
whether through ownership of stock or shares, by contract or otherwise.      
“AGCO Accounts” means the AGCO Germany Accounts, AGCO France Accounts and AGCO
Iberia Accounts, or any of them.       “AGCO Germany” means AGCO GmbH, a
Gesellschaft mit beschränkter Haftung incorporated under the laws of Germany.  
    “AGCO Germany Accounts” means the accounts listed in Schedule 2 (Accounts),
and each other account or accounts as AGCO Germany designates as an “AGCO
Germany Account” with the prior written consent of the Agent.       “AGCO
France” means AGCO S.A. a société anonyme incorporated under the laws of France.

2



--------------------------------------------------------------------------------



 



    “AGCO France Accounts” means the accounts listed in Schedule 2 (Accounts),
and each other account or accounts as AGCO France designates as an “AGCO France
Account” with the prior written consent of the Agent.       “AGCO Iberia” means
AGCO Iberia S.A., a sociedad anonima incorporated under the laws of Spain.      
“AGCO Iberia Accounts” means the account, no. 0182-5437-68-0100074485 at BBVA,
Travesia de Sta. Brigida, Urb. Las Norias, 28220 Majadahonda, Madrid and each
other account or accounts as AGCO Iberia designates as an “AGCO Iberia Account”
with the prior written consent of the Agent.       “AGCO Limited” means Agco
Limited, a limited company incorporated under the laws of England and Wales,
with registered number 509133 and with its registered office at PO Box 62,
Banner Lane, West Midlands CV4 9GF, England.       “AGCO Party” means the
Parent, the Master Servicer, the Subordinated Lender, each Originator and each
Affiliate of the Parent from time to time party to a Transaction Document.      
“Agent” means Rabobank, in its capacity as (a) agent for the CP Lender under the
Receivables Funding Agreement, (b) agent for the Liquidity Lenders under the
Liquidity Agreement, and (c) agent for the Secured Parties under the Security
Agreement, as the case may be, and in each case any successor appointed thereto.
      “Agent-Related Persons” means the Agent, together with its Affiliates, and
the officers, directors, employees, agents and attorneys-in-fact of such Persons
and their respective Affiliates.       “Aggregate Obligor Balance” means, at any
time and with respect to any Obligor, the aggregate Outstanding Balance of all
Purchased Receivables owing by such Obligor.       “Aggregate Unpaids” means, at
any time, an amount equal to the sum of (a) the Euro Equivalent of the aggregate
unpaid Yield accrued and to accrue with respect to all Rate Periods at such
time, (b) the Net Funding Advances at such time, (c) the Euro Equivalent of the
aggregate unpaid Interest accrued and to accrue with respect to all Interest
Periods at such time, (d) the Net Liquidity Advances at such time, and (e) the
Euro Equivalent of all other amounts owed (whether or not then due and payable)
under the Receivables Funding Agreement and under the other Transaction
Documents by the Company and/or any AGCO Party to the Agent, the Administrator,
the Lenders or the other Indemnified Parties at such time, including all Fees,
Transaction Costs and Additional Costs.       “Alternative Rate” means an
interest rate per annum equal to Adjusted EURIBOR or, if EURIBOR can not be
determined at the relevant time, the Base Rate.       “Applicable Margin” means
the margin set out in the mandate letter between Rabobank and AGCO Corporation
dated 21 July 2006.

3



--------------------------------------------------------------------------------



 



    “Approved Country” means France, Germany, Spain and each other country
agreed between the Master Servicer and the Agent in writing from time to time.  
    “Asset Balance” means, at any time, an amount equal to the lesser of:
(a) the CP Value at such time; and (b) the sum of (i) the Net Receivables
Balance, (ii) the aggregate Collections in respect of Purchased Receivables, to
the extent not applied pursuant to Clause 4 of the Receivables Servicing
Agreement, and (iii) an amount equal to the aggregate amount of discount due on
maturity of each Commercial Paper that is outstanding at such time (or, if such
Commercial Paper is issued on an interest bearing basis, the amount of interest
due to be payable on the maturity thereof) (each, the “CP Funding Cost”) or, if
such Commercial Paper is not denominated in Euro, the Euro Equivalent of such CP
Funding Cost, provided that if at any time following an Insolvency Event, the
Agent sells, or otherwise realises its security over, a Security Asset at a time
when the Asset Balance equals or exceeds the Net Liquidity Advances, the Asset
Balance (after giving effect to such sale or realisation) shall be increased by
the positive difference (if any) between that portion of the Asset Balance that
corresponded to the Security Assets that were sold or enforced against and the
proceeds of such sale or realisation, before any deduction of the Agent’s
expenses.       “Asset Deficiency” means, at any time, the amount (if any) by
which (a) the Net Advances exceeds (b) the Net Receivables Balance at such time.
      “Asset Interest” means the right, title and interest of the Company and
the Secured Parties in and to the Affected Assets, the security created over the
Affected Assets pursuant to the Security Agreement and otherwise in, to and
under the Receivables Funding Agreement, the Liquidity Agreement and the other
Transaction Documents.       “Assignment and Assumption Agreement” means an
assignment and assumption agreement substantially in the form of Exhibit B to
the Liquidity Agreement.       “Assignment Deed” means a notarial deed granted
before a Spanish Notary Public (Notario), substantially in the form of Exhibit A
to the Spanish Receivables Transfer Agreement, for the purposes described in
Clause 2.1 (Sale and transfer of Receivables).       “Available Commitment”
means, with respect to any Liquidity Lender at any time, the remainder of
(a) such Liquidity Lender’s Commitment at such time minus (b) the aggregate
principal amount of such Liquidity Lender’s Liquidity Advances at such time.    
  “Average Credit Terms” means on any Reference Date, the arithmetical average
number of days (rounded to the nearest whole month) between the date on which
Purchased Receivables are invoiced and their due dates.       “Average Dilution
Ratio” means, at any time, with respect to the Purchased Receivables of the
Total Receivables Pool, the sum of the Dilution Ratios for such Purchased
Receivables for the then three most recently-ended Reporting Periods, divided by
three.       “Average Default Ratio” means, on any Reference Date, the fraction
expressed as a percentage obtained by dividing:

4



--------------------------------------------------------------------------------



 



  (a)   the aggregate of the Default Ratios on that Reference Date and the
preceding two Reference Dates; by     (b)   three.

“Average Delinquency Ratio” means, at any time, with respect to the Purchased
Receivables of the Total Receivables Pool, the sum of:

  (a)   the Delinquency Ratios for such Purchased Receivables for the then three
most recently-ended Reporting Periods; divided by     (b)   three.

“Base Rate” means an interest rate per annum as shall be in effect from time to
time, which per annum rate shall equal at all times the sum of (a) the rate of
interest determined by the Reference Bank as being the rate that it would quote,
at its principal office in London, England, for fully prepayable advances of an
amount approximately equal to the amount of the relevant Lender’s funding costs
in relation to which such determination is being made and in the currency of
such funding costs and which are provided for value on a same-day basis from
whatever source the Reference Bank may select to borrowers comparable in credit
quality to the relevant Lender for a period approximately equal to the period in
respect of which it is making such determination and (b) the Applicable Margin.
“Borrower” means, with respect to the Liquidity Agreement, the CP Lender in its
capacity as borrower thereunder.
“Borrowing Base” means, on any Reference Date, an amount equal to:

  (c)   the product of:

  (i)   Net Receivables Balance at such time; times     (ii)   100% minus the
Required Reserve Percentage on such Reference Date;

      less     (d)   the Dilution Amount on such date.

“Borrowing Request” means each request substantially in the form of Exhibit A to
the Receivables Funding Agreement and in the form of Exhibit A to the Liquidity
Agreement, as the case may be.
“Business Day” means any day that is:

  (a)   (i)       a European Business Day; and

  (i)   at any time that a Funding Advance is funded by the CP Lender by the
issuance of Commercial Paper, a day on which The Depository Trust Company of New
York is open for business and which is a TARGET Settlement Day; and

5



--------------------------------------------------------------------------------



 



  (b)   at any time that a Funding Advance is funded by the CP Lender by
obtaining Liquidity Advances under the Liquidity Agreement or advances under
another Programme Support Agreement, a day which is a TARGET Settlement Day.

“Centre of Main Interest” means, with respect to any Person, such Person’s
Centre of Main Interest for the purpose of the council regulation (EC) no.
1346/2000.
“Closing Date” means 16 October 2006 or as may be agreed by the parties hereto.
“Collections” means, with respect to any Purchased Receivable, at any time, all
cash collections and other cash proceeds or any other payments under the
applicable Receivables Transfer Agreement in respect of such Purchased
Receivable received by the Master Servicer, any Sub-Servicer on its behalf or
any Originator or any Deemed Collection with respect to such Purchased
Receivable including, in each case, all cash proceeds of Related Assets with
respect to such Receivable and all amounts payable by the Master Servicer under
Clause 4.5(d) of the Receivables Servicing Agreement. When used in, or in
relation to Purchased Receivables under a Receivables Transfer Agreement, the
term “Collections” relates to Collections in respect of Receivables purchased
under such Receivables Transfer Agreement.
“Commercial Paper” means the short-term promissory notes of the CP Lender issued
by the CP Lender in either the US or non-US commercial paper markets.
“Commitment” means, with respect to each Liquidity Lender, as the context
requires, the commitment of such Liquidity Lender to make Liquidity Advances in
accordance with the Liquidity Agreement such that after giving effect to any
such Liquidity Advances the portion of the Net Liquidity Advances funded by such
Liquidity Lender will not exceed an amount equal to (i) the amount set forth
opposite such Liquidity Lender’s name on Schedule 1 to the Liquidity Agreement
under the heading “Commitments” (or in the case of a Liquidity Lender which
becomes a party to the Liquidity Agreement pursuant to an Assignment and
Assumption Agreement, as set forth in such Assignment and Assumption Agreement),
plus (ii) the amount of any increase to such Liquidity Lender’s Commitment
consented to by such Liquidity Lender, minus (iii) the amount of any Commitment
or portion thereof assigned by such Liquidity Lender pursuant to an Assignment
and Assumption Agreement, minus (iv) such Liquidity Lender’s pro rata share of
any reduction in the “Commitments” referred to in clause (i); provided that no
such reduction shall take place that would result in the total Commitment being
less than the CP Value of the outstanding Commercial Paper.
“Commitment Termination Date” means the date falling three hundred and
sixty-four (364) days after the date of the Liquidity Agreement, or such later
date to which the Commitment Termination Date has been extended pursuant to
Clause 2.10 (Non-Renewing Liquidity Lenders) of the Liquidity Agreement.
“Common Eligibility Criteria” means, at any time, with respect to any
Receivable:

  (a)   the Obligor thereof is not at such time an Affiliate of the Parent;    
(b)   such Receivable arises under a Contract between an Originator and an
Obligor for the supply of Equipment or Parts by the Originator;

6



--------------------------------------------------------------------------------



 



  (c)   such Receivable is not a Defaulted Receivable or a Delinquent
Receivable;     (d)   such Receivable, by its terms, is due and payable within
270 days of the original Invoice date and has not had its payment terms extended
other than in accordance with the Credit and Collection Policy;     (e)   such
Receivable arises under a Contract which, together with such Receivable, is in
full force and effect and which constitutes the legal, valid and binding
obligations of the Originator and Obligor which are party thereto, enforceable
in accordance with its terms (as such enforcement may be subject to any
Enforcement Limitation) and has not been amended, supplemented or superseded in
any respect which could affect the collectibility, transferability or ownership
of such Receivable;     (f)   such Receivable arises under a Contract which does
not contain any confidentiality or other provision that could have the effect of
preventing the Master Servicer, the Company or the Agent or any of their
respective agents or any successor in title to such Receivable to exercise their
respective rights under any Receivables Transfer Agreement, such Contract or the
Security Agreement or to provide the information required by the terms of the
Receivables Funding Agreement, the Security Agreement and each Receivables
Transfer Agreement;     (g)   such Receivable arises under a Contract that
contains an obligation upon the Obligor thereof to pay a specified sum of money,
contingent only upon the delivery of Equipment or Parts as provided for in such
Contract by the Originator of such Receivable;     (h)   no claim has been made
by the Obligor thereof in respect of any right of rescission, set-off,
counterclaim or any other defence or dispute and such Obligor has not exercised
any right either to reject or, as against the Originator thereof, to cause such
Originator to repurchase, the Equipment or Parts, the sale of which has given
rise to such Receivable;     (i)   the Originator thereof has satisfied and
fully performed all obligations on its part with respect to such Receivable
required to be fulfilled by it (including delivery to the relevant Obligor of
Equipment or Parts in conformity with the specifications contained in the
related Contract, the sale of which gives rise to such Receivable and the
related Invoice) and no further action is required to be performed by any Person
with respect thereto other than payment thereof by the applicable Obligor;    
(j)   the terms of the Contract under which such Receivable arises do not
require the consent of the Obligor to (i) the sale and/or assignment of such
Receivable and the other Affected Assets to the Company or the Subrogation of
the Company to the rights of the Originator thereof, or (ii) the grant of a
security interest in such Receivable and the other Affected Assets to the Agent
under the Security Agreement;     (k)   such Receivable arises, together with
the Contract related thereto, from sales of Equipment or Parts undertaken in
compliance with such Contract and the

7



--------------------------------------------------------------------------------



 



      Credit and Collection Policy, and neither such Receivable nor such
Contract contravenes any law, rule or regulation of any Official Body applicable
thereto;     (l)   such Receivable was generated in the ordinary course of
business of the Originator of such Receivable in connection with the purchase of
Equipment or Parts by the applicable Obligor from such Originator;     (m)  
such Receivable arises solely from the sale of Equipment or Parts to the
applicable Obligor by the Originator of such Receivable and not from the sale of
other goods or the provision of services by or to any other Person (in whole or
in part);     (n)   such Receivable satisfies all applicable requirements of the
Credit and Collection Policy;     (o)   such Receivable has arisen pursuant to a
commercial transaction between the Originator thereof and the relevant Obligor;
    (p)   all amounts payable by the Obligor of such Receivable are, immediately
before the purchase of such Receivable by the Company under the relevant
Receivables Transfer Agreement and the grant of a security interest in such
Receivable by the Company under the Security Agreement, payable to the
Originator of such Receivable and, immediately after such purchase by the
Company, payable to the Company, in each case without deduction of withholding
taxes imposed by any jurisdiction where the CP Lender, the Company or such
Originator or such Obligor may be incorporated or domiciled or any other
deductions in respect of Taxes of any jurisdiction where any such Person may be
incorporated or domiciled other than those in respect of any Finance Charges
payable in excess of the Outstanding Balance of such Receivable, if such
Receivable is a Delinquent Receivable;     (q)   the sale by the relevant
Originator thereof to the Company under the relevant Receivables Transfer
Agreement and the grant of a security interest by the Company to the Agent in
such Receivable under the Security Agreement is not, nor may be, voidable by any
Person under any law, rule or regulation in effect in any country in which the
relevant Originator or any Obligor of such Receivable may be located, or any
political subdivision thereof or jurisdiction therein, whether relating to
bankruptcy, insolvency, reorganisation, creditors’ rights or otherwise (other
than, if such Receivable is a Spanish Receivable, upon the occurrence of an
Insolvency Event in respect of the Spanish Originator of such Receivable in
accordance with applicable Spanish insolvency laws);     (r)   the Outstanding
Balance of such Receivable on the date of purchase thereof by the Company under
the applicable Receivables Transfer Agreement, when added to the sum of the
Outstanding Balances of all Purchased Receivables of the Total Receivables Pool
that are payable by the Obligor of such Receivable and any Affiliate of such
Obligor on such date, does not exceed the Concentration Limit applicable to such
Obligor; and

8



--------------------------------------------------------------------------------



 



  (s)   the Agent has not notified the Master Servicer in writing that such
Receivable is unacceptable to the Agent and the CP Lender.

“Company” means AGCO Receivables Limited, a limited company incorporated under
the laws of England and Wales.
“Company Account” means the account or accounts as the Company designates as a
“Company Account” with the prior written consent of the Agent.
“Concentration Limit” means, on any Reporting Date and with respect to any
Obligor, an amount equal to the product of the Concentration Limit Percentage
applicable to such Obligor on such date multiplied by the Outstanding Balance
for the Total Receivables Pool on such date (after giving effect to all
transactions to occur under the Transaction Documents on such date).
“Concentration Limit Percentage” means, on any date:

  (a)   4.0% in respect of the Obligor owing the largest Aggregate Obligor
Balance on such date;     (b)   2.0% in respect of the Obligor owing the second
largest Aggregate Obligor Balance on such date; and     (c)   1.5% in respect of
each other Obligor,

or such other percentage in respect thereof as may be determined by the Agent
from time to time, having received a Rating Confirmation in respect thereof. For
the purposes of this definition, any group of two or more Obligors that are
Affiliates of each other shall be treated as a single Obligor.
“Conduit Assignee” means (provided that there may be more than one Conduit
Assignee at any time) any commercial paper conduit administered by Rabobank, any
of its Affiliates or any other party designated by the CP Lender (or the Agent
on its behalf) from time to time to accept an assignment from the CP Lender of
all or a portion of the Net Funding Advances.
“Contract” means any and all instruments, agreements, leases, invoices or other
documents or other communications or dealings between an Originator (or its
agent) and a third party (or its agent) for and in connection with an agreement
by such Originator to sell Equipment or Parts to such third party.
“CP Lender” means Erasmus Capital Corporation and, upon and after any Conduit
Assignee has become a party to the Receivables Funding Agreement pursuant to
Clause 9.8 (Successors and assigns; binding effect) of the Receivables Funding
Agreement, such Conduit Assignee.
“CP Lender Account” is defined in Clause 2.8(a) (CP Lender Accounts) of the
Receivables Funding Agreement.
“CP Rate” means, for any Tranche which is funded by the CP Lender through the
issuance of Commercial Paper during an applicable Rate Period, or in respect of
any Discount Period, the rate determined by the Agent (on behalf of the CP
Lender) to be

9



--------------------------------------------------------------------------------



 



equivalent to the cost (as determined by the Administrator and which shall
include commissions of placement agents and dealers, incremental carrying costs
incurred with respect to Commercial Paper maturing on dates other than those on
which corresponding funds are received by the CP Lender, other borrowings by the
CP Lender (other than under any Programme Support Agreement) and any other costs
associated with the issuance of Commercial Paper) of or related to the issuance
of Commercial Paper that are allocated, in whole or in part, by the CP Lender or
the Administrator to fund or maintain such Tranche or, as applicable, to fund
and maintain the funding of the transactions contemplated by the Receivables
Funding Agreement and having a term approximately equal to or shorter than such
Rate Period or Discount Period.
“CP Value” means, at any time with respect to the outstanding Commercial Paper
issued to fund Funding Advances at any time, the aggregate of:

  (a)   with respect to any such Commercial Paper issued in a currency other
than Euro, the aggregate Forward Amounts to be delivered by the CP Lender to
each Hedge Counterparty under each Forward Contract related to such Commercial
Paper, other than a Forward Contract relating to such Commercial Paper in
respect of which, as of the determination date of the CP Value thereof, the CP
Lender has issued or sold further Commercial Paper and has entered into a
related Spot Contract the proceeds of which will be used to repay the Forward
Amount due under such Forward Contract; and     (b)   with respect to any such
Commercial Paper issued in Euro, the aggregate Face Amount thereof.

“Credit and Collection Policy” means, the Originators’ credit and collection
policies and priorities relating to Contracts and Receivables in the form
attached hereto as Exhibit 5 (Credit and Collection Policy), as may be amended
from time to time as permitted under the Receivables Servicing Agreement or the
other Transaction Documents.
“Currency” means Euro.
“Deemed Collections” means, at any time any Collections deemed to have been
received at such time by the Company pursuant to Clause 4.4 (Deemed Collections)
of the Receivables Servicing Agreement and/or by the relevant Originator
pursuant to Clause 2.3 (Deemed Collections) of the relevant Receivables Transfer
Agreement.
“Default Rate” means, in relation to any Advance or any other amount payable
under the Transaction Documents, a rate per annum accruing on a daily basis
equal to the greater of (a) the Base Rate, plus 2% per annum, and (b) the
Overnight Rate, plus 2% per annum, provided that such amount shall not exceed
the maximum amount, if any, permitted by applicable Law.
“Default Ratio” means on any Reference Date, the fraction, expressed as a
percentage, obtained by dividing:

10



--------------------------------------------------------------------------------



 



  (a)   the aggregate of the face amounts of all outstanding Purchased
Receivables which first became Defaulted Receivables during the Reporting Period
then ended; by     (b)   the Relevant Sales-Defaults in respect of all Purchased
Receivables.

“Default Receivable Maturity” means, on any Reference Date:
A+B
where

  A   is the Average Credit Terms as at the most recent Reference Date; and    
B   is 60.

“Default Reserve Percentage” means, on any Reference Date:
A x B x C
where

  A   is the Expected Defaults as at such Reference Date;     B   is the Loss
Horizon Ratio as at such Reference Date; and     C   is 2.25.

“Defaulted Receivable” means:

  (a)   for the purpose of determining the Borrowing Base under the Liquidity
Agreement in relation to Spanish Receivables, any Receivable:

  (i)   (other than a Diluted Receivable) as to which any payment due to be made
by the Obligor thereof, or any part of such payment, remains unpaid for 240 days
or more from the scheduled due date for such payment; or     (ii)   as to which
the Obligor thereof has become the subject of an Insolvency Event; or     (iii)
  which, consistent with the Credit and Collection Policy, has been or should be
written-off as uncollectible in the books of the Originator thereof; and

  (b)   for the purpose of determining the Borrowing Base under the Liquidity
Agreement in relation to any other Receivables and for any other purpose under
the Transaction Documents, any Receivable:

  (i)   (other than a Diluted Receivable) as to which any payment due to be made
by the Obligor thereof, or any part of such payment, remains unpaid for 90 days
or more from the scheduled due date for such payment; or

11



--------------------------------------------------------------------------------



 



  (ii)   as to which the Obligor thereof has become the subject of an Insolvency
Event; or     (iii)   which, consistent with the Credit and Collection Policy,
has been or should be written-off as uncollectible in the books of the
Originator thereof.

“Defaulting Liquidity Lender” is defined in Clause 2.11 (Defaulting Liquidity
Lender) of the Liquidity Agreement.
“Delinquency Ratio” means, on any date with respect to the Purchased Receivables
of the Total Receivables Pool, the ratio (expressed as a percentage), calculated
as of the then most recent Reference Date, obtained by dividing:

  (a)   the aggregate Outstanding Balance of all the Purchased Receivables of
the Total Receivables Pool which have become Delinquent Receivables during the
Reporting Period ending on such Reference Date, by     (b)   an amount equal to
the aggregate Outstanding Balance of all the Purchased Receivables of the Total
Receivables Pool as at close of business on the Reference Date next preceding
such Reference Date.

“Delinquent Receivable” means any Receivable, other than a Defaulted Receivable,
as to which any payment due to be made by the Obligor thereof, or any part of
such payment, remains unpaid for 60 days or more from the originally scheduled
due date for such payment.
“Diluted Receivable” means any Purchased Receivable subject to a Dilution.
“Dilution” means, in relation to any Purchased Receivable, any reduction in the
Outstanding Balance of such Purchased Receivable as a result of (a) any
defective, rejected or repossessed goods, any cash discount or any adjustment by
an Originator or the Master Servicer; or (b) any legally valid set-off in
respect of any claim by any Person (whether such claim arises out of the same or
a related transaction or an unrelated transaction); or (c) cancelled as a
consequence of any repurchase or repossession by any Originator of any of the
Equipment or Parts giving rise to such Purchased Receivable pursuant to a
Contract or otherwise; or (d) cancelled as a result of the replacement of the
Invoice therefor with a replacement Invoice.
“Dilution Amount” means, in relation to any Receivables Pool at any time, the
aggregate amount of Recorded Dilutions for the Purchased Receivables of such
Receivables Pool at such time.
“Dilution Ratio” means, on any date, the ratio (expressed as a percentage),
calculated as of the then most recent Reference Date obtained by dividing:

  (a)   the Dilution Amount, by     (b)   an amount equal to the aggregate
Outstanding Balance of all Purchased Receivables of the Total Receivables Pool
as at the Reference Date next preceding such Reference Date.

12



--------------------------------------------------------------------------------



 



“Discount Percentage” means, with respect to any Purchased Receivable (other
than a French Receivable), such percentage as the Company, the Agent and the
relevant Originator may agree from time to time (provided that such percentage
may differ between the German and the Spanish Receivables and between each
individual Purchased Receivable) in order to reflect the fair market value of
the Receivables being sold under the relevant Receivable Transfer Agreement
(which determination may include, without limitation, consideration of previous
or expected defaults or losses).
“Discount Period” means, at any time from the Closing Date to the date the
Aggregate Unpaids are reduced to zero, the period of time from and including a
Settlement Date (or the date of the initial purchase of Receivables by the CP
Lender under the Receivables Funding Agreement for the first Discount Period) to
but excluding the next following Settlement Date.
“Downgrade Collateral Account” is defined in Clause 2.9(a)(ii) (Downgrade of
Liquidity Risk) of the Liquidity Agreement.
“Downgrade Draw” is defined in Clause 2.9(a)(ii) (Downgrade of Liquidity Risk)
of the Liquidity Agreement.
“EC Treaty” means the Treaty Establishing the European Community (signed in Rome
on 25 March, 1957), as amended by the Treaty on European Union (signed in
Maastricht on 7 February, 1992), as amended by the Treaty of Amsterdam (signed
in Amsterdam on 2 October, 1997), as amended by the Treaty of Nice (signed in
Nice on 26 February, 2001).
“Eligible Investments” means any demand or time deposits or certificates of
deposit or bearer securities or commercial paper rated at least A-1+ by S&P and
P-1 by Moody’s which mature prior to the date and time for any payments to be
made on the Advances and which are held with or issued by any person whose short
term unsecured and unsubordinated debt obligations are rated at least A-1+ by
S&P and P-1 by Moody’s.
“Eligible Receivable” means any of a German Eligible Receivable, a Spanish
Eligible Receivable or a French Eligible Receivable, as applicable.
“Enforcement Limitation” means, with respect to the enforceability of (i) any
provision of any Transaction Document against any party to such Transaction
Document or (ii) any provision of the Contract for any Receivable against the
parties thereto, any limitation on such enforceability arising as a result of:

  (a)   the application of applicable bankruptcy, insolvency or other similar
laws relating to or limiting creditors’ rights generally;     (b)   where
relevant, the application of general principles of equity; or     (c)   any
other mandatory law of general application.

13



--------------------------------------------------------------------------------



 



“Equipment” means tractors, combine harvesters, agricultural machinery or
implements, including accessories relating thereto, sold by an Originator to an
Obligor pursuant to a Contract.
“EURIBOR” means, in relation to any Advance denominated in Euro:

  (a)   the rate per annum determined by the Agent to be equal to the arithmetic
mean (rounded upwards to five decimal places) of the offered rates (if any)
appearing on Reuters Page EURIBOR 01 and any equivalent successor to such page
for deposits in Euro for the period of time in relation to which such
determination is being made, as applicable at or about 11.00 a.m. (Brussels
time) on the date which is two TARGET Settlement Days before the commencement of
such period;         provided that, in the event:

  (i)   no such rates appear on Reuters Page EURIBOR 01 or other applicable page
of that service;     (ii)   the applicable page is not on display; or     (iii)
  Reuters is not operating; then

  (b)   the rate per annum determined by the Agent to be equal to the arithmetic
mean (rounded upwards to five decimal places) of the rates (as notified to the
Agent) at which the Agent was offering to prime banks in the Euro-zone interbank
market deposits in Euro and for period, as applicable, at or about 11.00 a.m.
(Brussels time) on the date which is two TARGET Settlement Days before the
commencement of such period, as applicable.

“Euro” or “€” means the lawful currency of the Member States.
“Euro Equivalent” means, in relation to an amount:

  (a)   denominated in Euro, such amount; or     (b)   denominated in a currency
other than Euro, the amount of Euro required to purchase such amount denominated
in a currency other than Euro at the Exchange Rate on the day such Euro
Equivalent is determined.

“European Business Day” means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in Frankfurt am Main (Germany) London
(England), Paris (France) and Madrid (Spain).
“Exchange Rate” means, in relation to the purchase of one currency (the “first
currency”) with another currency (the “second currency”) on any date, the spot
rate of exchange determined by the Agent to have been quoted for the amount in
question on Reuters Page “EURX1=” at or about 11:00 a.m. on such day (or if such
day is not a Business Day on the immediately preceding Business Day) for the
purchase of the first currency with the second currency.

14



--------------------------------------------------------------------------------



 



“Excluded Tax” or “Excluded Taxes” means any Tax imposed on or calculated by
reference to the net income or profit received or receivable (but not on any sum
deemed to be received or receivable) by the recipient (and, for U.S. tax
purposes only, also means franchise taxes) where such Taxes are imposed by a
taxing authority under the law of the jurisdiction in which that recipient is
incorporated or, if different, the jurisdiction(s) in which the recipient is
treated as resident for tax purposes;
“Expected Defaults” means, with respect to a Reference Date, the highest of the
Average Default Ratios calculated on such Reference Date and on any of the
preceding 11 Reference Dates.
“Face Amount” means, with respect to the outstanding Commercial Paper issued to
fund Funding Advances at any time (a) with respect to any such Commercial Paper
issued on a discount basis, the face amount thereof, and (b) with respect to any
such Commercial Paper issued on an interest-bearing basis, the principal amount
thereof plus the amount of all interest then accrued on such Commercial Paper
and which will accrue thereon (which in the case of any Commercial Paper with a
variable rate of interest shall be such amount as reasonably determined by the
Agent in good faith) from the date of calculation to its stated maturity date.
“Facility Limit” means the amount specified as such in Schedule 1 to the
Receivables Funding Agreement under the heading “Facility Limit”.
“Fee Letter” means the letter dated on or about the date hereof from the CP
Lender to the Company.
“Fees” means the fees payable from time to time by the Company pursuant to the
Fee Letter.
“Final Payout Date” means the date, after the Termination Date, on which the Net
Funding Advances and the Net Liquidity Advances, all accrued Servicing Fees and
all other Aggregate Unpaids have, in each case, been fully and finally paid.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Foreign Exchange Agreement” means a foreign currency exchange hedging product
providing foreign currency exchange protection.
“Forward Amount” means, at any time, any amount payable by the CP Lender to a
Hedge Counterparty pursuant to a Forward Contract at such time.
“Forward Contract” means a forward currency exchange contract entered into
between the CP Lender and the relevant Hedge Counterparty pursuant to which the
CP Lender will be entitled to receive a fixed amount of funds in one currency in
exchange for delivering to the relevant Hedge Counterparty a fixed amount of
funds in another currency.
“France” means the French Republic (République française) (excluding DOM/TOM).
“French Eligibility Criteria” means, at any time, with respect to a Receivable:

15



--------------------------------------------------------------------------------



 



  (a)   the originator of which is a French Originator;     (b)   the Obligor
thereof (i) not an individual, (ii) is domiciled in France, (iii) has accepted
the sale of Equipment or Parts, which is the subject of the Contract that has
given rise to such Receivable in France and (iv) is not an Official Body;    
(c)   such Receivable is denominated in Euro and is payable only in France;    
(d)   (i) such Receivable and any Related Assets are freely transferable by way
of Subrogation by the relevant French Originator and its successors in title
(including the Company and the Agent acting in the name and on behalf of the
Secured Parties) without requiring the consent of any Person, including any
Obligor and (ii) such French Originator (immediately prior to any sale thereof
to the Company pursuant to the relevant French Receivables Transfer Agreement)
and the Company, (immediately prior to the grant of a security interest in
respect thereof to the Agent pursuant to the Security Agreement) has exclusive
title thereto, and is the sole legal owner thereof, free and clear of any
Adverse Claim, except as may be created by any of the Transaction Documents;    
(e)   the sale and transfer by the relevant French Originator of such Receivable
under the relevant French Receivables Transfer Agreement, together with the
delivery by such French Originator to the Company of a Subrogation Certificate
with respect to such Receivable and the payment by the Company of the
Subrogation Price in relation to such Receivable (and the endorsement provided
in Clause 2.6 of the relevant French Receivables Transfer Agreement, if
applicable) shall be effective as against such French Originator and the Obligor
of such Receivable to transfer to the Company all of such French Originator’s
present and future right and title to and interest in such Receivable and the
Related Assets, free and clear of any Adverse Claim, except as created by any of
the Transaction Documents and no further action need be taken in order to
transfer to the Company such right, title and interest, it being understood
that, until notice of the sale of such Receivable has been given to such
Obligor, such sale shall not be effective as against such Obligor and, in
particular, such Obligor is entitled to discharge its payment obligation in
respect of such Receivable to such French Originator;     (f)   the sale by the
relevant French Originator to the Company and the grant by the Company of a
security interest in respect of such French Receivable to the Agent (acting in
the name and on behalf of the Secured Parties) under the relevant Receivables
Transfer Agreement and the Security Agreement respectively, is not at the
relevant time voidable or liable to be set aside in any way by any Person and,
in each case, by any liquidator, receiver, administrator, administrative
receiver, custodian, trustee in bankruptcy, examiner or other similar official
appointed with respect to, or by any creditor of, the relevant French
Originator, or the Obligor of such Receivable under any law, rule or regulation
in effect in any Approved Country or any political subdivision thereof or a
jurisdiction therein, whether related to bankruptcy, insolvency, reorganisation,
creditors’ rights or otherwise; and

16



--------------------------------------------------------------------------------



 



  (g)   such Receivable arises under a Contract governed by French law.

“French Eligible Receivable” means, at any time, a Receivable with respect to
which all the Common Eligibility Criteria and all the French Eligibility
Criteria are satisfied at such time.
“French Originator” means AGCO France.
“French Receivable” means a Receivable originated by the French Originator and
which, prior to sale thereof to the Company under the French Receivables
Transfer Agreement, was owned, or purportedly owned, by the French Originator.
“French Receivables Pool” means, at any time, all of the French Receivables
purchased or purported to be purchased at such time by the Company from the
French Originator pursuant to the French Receivables Transfer Agreement.
“French Receivables Transfer Agreement” means the receivables transfer agreement
dated on or about the date hereof between, inter alios, the Company and AGCO
France.
“Funding Advance” means any advance made by the CP Lender to the Company under
the Receivables Funding Agreement.
“GAAP” means (in the context of the transaction documents only):

  (a)   when used with respect to the financial condition of any Person or any
financial statements prepared or to be prepared with respect to such Person,
either:

  (i)   generally accepted accounting principles in effect from time to time in
the jurisdiction of incorporation of such Person which, if such Person is:

  (A)   the Parent, shall be generally accepted accounting principles in effect
from time to time in the United States of America;     (B)   the Company or the
Master Servicer, shall be generally accepted accounting principles in effect
from time to time in the United Kingdom;     (C)   a French Originator, shall be
generally accepted accounting principles in effect from time to time in France;
    (D)   a German Originator shall be generally accepted accounting principles
in effect from time to time in Germany; and     (E)   a Spanish Originator,
shall be generally accepted accounting principles in effect from time to time in
Spain; or

  (ii)   such other generally accepted accounting principles as may be adopted
by such Persons referred to in paragraphs (i)(A) to (E) from time to time; and

17



--------------------------------------------------------------------------------



 



  (b)   when used with respect to the system of accounting established and
administered by any Person, either (i) US GAAP or (ii) such other generally
accepted accounting principles as may be adopted by such Persons from time to
time.

“German Civil Code” means the civil code (Bürgerliches Gesetzbuch) of Germany
which came into force on 1 January 1900, as amended from time to time, and any
successor code thereof.
“German Commercial Code” means the commercial code (Handelsgesetzbuch) of
Germany which came into force on 1 January 1900, as amended from time to time
and any successor thereof.
“German Eligibility Criteria” means, at any time, with respect to a Receivable:

  (a)   the originator of which is a German Originator;     (b)   the Obligor of
which is (i) not an individual, (ii) is domiciled in Germany, (iii) has accepted
the sale of Equipment or Parts, which is the subject of the Contract that has
given rise to such Receivable, in Germany and (iv) not an Official Body;     (c)
  such Receivable is denominated in Euro and is payable only in Germany;     (d)
  such Receivable and any Related Assets are freely assignable by the relevant
German Originator and its successors in title (including the Company and the
Agent (on behalf of the Secured Parties)), without requiring the consent of any
Person, including any Obligor, and such German Originator (immediately prior to
any sale thereof to the Company pursuant to the relevant German Receivables
Transfer Agreement) and the Company (immediately prior to the grant of a
security interest in respect thereof to the Agent pursuant to the Security
Agreement) has exclusive title thereto, and is the sole legal owner thereof,
free and clear of any Adverse Claim, except as may be created by any of the
Transaction Documents;     (e)   the sale and transfer by the relevant German
Originator of such Receivable under the relevant German Receivables Transfer
Agreement and the payment by the Company of the Purchase Price in relation to
such Receivable shall be effective as against the relevant German Originator and
the Obligor thereof to transfer to the Company all the relevant German
Originator’s present and future right and title to and interest in such
Receivable and the Related Assets, free and clear of any Adverse Claim, except
as created by any of the Transaction Documents and no further action need be
taken to transfer to the Company such right, title and interest, it being
understood that, until notice of the sale of such Receivable has been given to
such Obligor, such sale shall not be effective as against such Obligor and, in
particular, such Obligor is entitled to discharge its payment obligation in
respect of such Receivable to such German Originator;     (f)   the sale by the
relevant German Originator to the Company and the grant by the Company of a
security interest in respect of such German Receivable to

18



--------------------------------------------------------------------------------



 



      the Agent under the relevant Receivables Transfer Agreement and the
Security Agreement respectively, is not at the relevant time voidable or liable
to be set aside in any way by any Person and, in each case, by any liquidator,
receiver, administrator, administrative receiver, custodian, trustee in
bankruptcy, examiner or other similar official appointed with respect to, or by
any creditor of, the relevant German Originator or the Obligor of such German
Receivable under any law, rule or regulation in effect in any Approved Country
or any political subdivision thereof or a jurisdiction therein, whether related
to bankruptcy, insolvency, reorganisation, creditors’ rights or otherwise; and
    (g)   such Receivable arises under a Contract governed by German law.

“German Eligible Receivable” means, at any time, a Receivable with respect to
which all the Common Eligibility Criteria and all the German Eligibility
Criteria are satisfied at such time.
“German Originator” means AGCO Germany.
“German Receivable” means a Receivable originated by the German Originator,
which, prior to sale thereof to the Company under the German Receivables
Transfer Agreement, was owned, or purportedly owned, by the German Originator.
“German Receivables Pool” means, at any time, all of the German Receivables
purchased or purported to be purchased at such time by the Company from the
German Originator pursuant to the German Receivables Transfer Agreement.
“German Receivables Transfer Agreement” means the receivables transfer agreement
dated on or about the date hereof between, inter alios, the Company and AGCO
Germany.
“Germany” means the Federal Republic of Germany (Bundesrepublik Deutschland).
“Group Companies” means the Parent and its Subsidiaries.
“Group Credit Agreement” means the credit agreement dated as of 22 December 2003
(as amended, restated, supplemented or otherwise modified from time to time) by
and among, inter alia, the Parent, AGCO Limited and the other Subsidiaries of
Parent signatory thereto, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, Canadian Branch, as canadian administrative agent,
SunTrust Bank and Morgan Stanley Senior Funding, Inc., as co-syndication agents,
Co-Bank ACB and The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as
co-documentation agents, and Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank Nederland”, New York Branch, as administrative agent.
“Hedge Counterparty” means the party other than the CP Lender to a Forward
Contract or a Spot Contract, as the case may be, which may include Rabobank.
“Indemnified Amounts” is defined in Clause 7.1 (Indemnities by the Company) of
the Receivables Funding Agreement.
“Indemnified Parties” is defined in Clause 7.1 (Indemnities by the Company) of
the Receivables Funding Agreement.

19



--------------------------------------------------------------------------------



 



“Insolvency Event” means, in relation to any Person:

  (a)   the inability of that Person to pay its debts as they fall due; or    
(b)   in relation to any Person other than the Company, the value calculated in
accordance with GAAP applicable to such Person of that Person’s assets being
less than the amount of its liabilities; or     (c)   that Person making any
general arrangement for the benefit of its creditors; or     (d)   any step
being taken or proceeding being instituted (unless such step or proceeding is
frivolous or vexatious and is dismissed within 30 days (or 60 days if such
Person is the Master Servicer) of being taken or instituted) by any competent
Person seeking:

  (i)   to adjudicate it bankrupt or insolvent with respect to it or its debts;
or     (ii)   the liquidation, winding up, reorganisation (other than a solvent
reorganisation), arrangement, adjustment, protection, relief or composition of
it or its debts; or     (iii)   the entry of an order for relief or the
appointment of a receiver, administrator, administrative receiver, custodian,
trustee in bankruptcy, examiner or other similar official of it or a substantial
part of its assets; or

  (e)   if that person is a French Originator, such French Originator:

  (i)   is in a situation of cessation of payments (cessation des paiements)
within the meaning of French insolvency laws;     (ii)   has initiated safeguard
proceedings under French insolvency laws (procédure de sauvegarde);     (iii)  
has filed for bankruptcy or liquidation under French insolvency laws
(redressement judiciaire or liquidation judiciaire);     (iv)   has been
adjudicated bankrupt, put under provisional supervision or annulled as a legal
entity; or     (v)   has any corporate action taken or pending in relation to
any of the above; or

  (f)   if that Person is a German Originator, such German Originator:

  (i)   is in a situation of cessation of payments (Zahlungsunfähigkeit) or a
status of overindebtedness (Überschuldung) within the meaning of German
insolvency laws;     (ii)   has resolved to commence proceedings with respect to
a restructuring or work out of its financial indebtedness (Insolvenzplan);

20



--------------------------------------------------------------------------------



 



  (iii)   has filed for insolvency (Insolvenz);     (iv)   has been adjudicated
bankrupt, put under provisional supervision (Eröffnung des Insolvenzverfahren)
or annulled as a legal entity; or     (v)   has any corporate action taken or
pending in relation to any of the above; or

  (g)   if that person is a Spanish Originator or an Obligor of a Receivable
originated by a Spanish Originator (hereinafter, the “Spanish Resident”), the
occurrence of any of the following:

  (i)   the Spanish Resident files an application with a court to be declared to
be subject to creditors’ composition (“concurso") as this term is defined in
Spanish Law 22/2003, dated July 9, 2003, or subject to any equivalent situation
as provided by any law that could complement, replace or amend it;     (ii)   a
third party applies to a court to have the Spanish Resident declared is subject
to creditors’ composition (concurso) as this term is defined in the
above-mentioned Spanish Law 22/2003 and the court agrees to follow the
creditors’ composition proceedings, or any other equivalent situation as
provided by any other law that could complement, replace or amend it;     (iii)
  the Spanish Resident is subject to governmental or judicial administration in
Spain (intervención administrativa o administración judicial);     (iv)   the
Spanish Resident has ceased or has threatened to cease to carry on its business,
has commenced negotiations with one or more of its creditors with a view to
rescheduling its debts by reason of actual or anticipated financial
difficulties, or a moratorium has been declared in respect of any of its debts;
    (v)   any insolvency proceeding, as defined in Council Regulation (EC) No
1346/2000, of 29 May 2000 on Insolvency Proceedings is initiated in any
jurisdiction affecting the assets of the Spanish Resident;     (vi)   the
Spanish resident has commenced any case, proceeding or other action relating to
its winding-up, dissolution or liquidation; or

  (h)   if that Person is the Company or the Master Servicer, the inability of
that Person to pay its debts within the meaning of s123 of the Insolvency Act
1986 as amended; or     (i)   an encumbrancer takes possession of a substantial
part of its assets; or     (j)   any meeting is convened by any shareholder,
member, participant, organiser or other person at which any of the preceding
actions are approved,

21



--------------------------------------------------------------------------------



 



and in relation to any Person, the term “Insolvency Event” shall also include
any similar or corresponding event under any applicable Insolvency Law.
“Insolvency Law” means any law, rule or regulation relating to bankruptcy,
insolvency, reorganisation, winding up or composition or adjustment of debts.
“Interest” means, for any Tranche during any Interest Period:

             
 
        D
 
      AR × PA ×   DY  

                  where:    
 
           
 
  AR   =   the applicable Alternative Rate for such Tranche for such
Interest Period,
 
           
 
  D   =   the actual number of days during such Interest Period (including the
first day but excluding the last day (or in the case of interest on overdue
amounts or during the continuance of a Termination Event, also including the
last day)),
 
           
 
  PA   =   the principal Euro amount of such Tranche during such Interest
Period, and
 
           
 
  DY   =   a number of days per year equal to 360;

provided that no provision of the Agreement shall require the payment or permit
the collection of Interest in excess of the maximum permitted by applicable Law.
“Interest Hedge Agreement” means the obligations of any Person pursuant to any
agreement with any other Person whereby, directly or indirectly, the first
Person is entitled to receive from time to time periodic payments calculated by
applying either a floating or fixed rate of interest on a stated notional amount
in exchange for periodic payments made by the second Person calculated by
applying a fixed or floating rate of interest on the same notional amount and
shall include interest rate swaps, caps, floors, collars and similar agreements.
“Interest Period” means, with respect to any Tranche at any time, the funding
period then in effect with respect to such Tranche determined in accordance with
Clause 2.4 (Determination of interest and interest periods)of the Liquidity
Agreement; provided that:

  (a)   any Interest period with respect to any Tranche which would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day; provided that, if Interest in respect of such Interest
period is computed by reference to EURIBOR and such Interest Period would
otherwise end on a day which is not a TARGET Settlement Day, and there is no
subsequent TARGET Settlement Day in the same calendar month as such day, such
Interest Period shall end on the next preceding TARGET Settlement Day; and

22



--------------------------------------------------------------------------------



 



  (b)   in the case of any Interest Period for any Tranche which commences
before the Termination Date and would otherwise end on a date occurring after
the Termination Date and the duration of each Interest Period which commences on
or after the Termination Date shall be of such duration as shall be selected by
the Agent.

“Inventory” means, with respect to any Person, all goods, merchandise and other
personal property owned or held for sale in the ordinary course of its business,
and all raw materials, work or goods in process, materials and supplies of every
nature which contribute to the finished products of such Person.
“Invoice” means an invoice issued by or on behalf of an Originator to or to the
order of a Person to whom such Originator has agreed to sell Equipment or Parts,
demanding payment of the purchase price of such Equipment or Parts.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment or award
of any Official Body or any fiscal, monetary or other authority having
jurisdiction over or the ability (either directly or indirectly) to otherwise
control, regulate or bind any Person or its property or assets.
“Lender Permitted Payments” is defined in Clause 7.2 (Lender Permitted Payments)
of the Subordinated Loan Agreement.
“Lender Subordinated Obligations” means all amounts owing from time to time by
the Company to the Subordinated Lender under or pursuant to the Subordinated
Loan Agreement.
“Lenders” means the CP Lender and the Liquidity Lenders.
“Liquidity Advance” means, any advance made by the Liquidity Lenders to the
Borrower under the Liquidity Agreement.
“Liquidity Agreement” means the Liquidity Facility Agreement, dated on or about
the date hereof, by and among the Borrower, the Liquidity Lenders and Rabobank,
as Agent and Administrator.
“Liquidity Lenders” means each of the financial institutions identified as such
in Schedule 1 (Commitments) to the Liquidity Agreement and each other financial
institution that has become a party to the Liquidity Agreement pursuant to
Clause 8.8 (Successors and assigns; binding effect) thereof, but excluding any
such financial institution that is no longer a party to the Liquidity Agreement
as provided therein.
“Loss Horizon” means, with respect to any Purchased Receivable on any Reference
Date:
A + B
where:

  A   is the Average Credit Terms on such Reference Date for the immediately
preceding Calculation Period; and

23



--------------------------------------------------------------------------------



 



  B   is 60.

“Loss Horizon Cumulative Sales” means, in respect of any purchased Receivable on
any Reference Date, the aggregate face amount of all sales occurring during the
immediately preceding Loss Horizon.
“Loss Horizon Ratio” means, on any Reference Date:
  A  
  B
where:

  A   is Loss Horizon Cumulative Sales; and     B   is the aggregate Outstanding
Balances of all Purchased Receivables.

“Majority Lenders” means:

  (a)   for so long as the Receivables Funding Agreement shall remain in effect
and any Commercial Paper issued to fund Funding Advances remain outstanding, the
CP Lender; and     (b)   at any other time, the Majority Liquidity Lenders.

“Majority Liquidity Lenders” means, at any time, those Liquidity Lenders holding
Commitments aggregating in excess of 50% of the total Commitments as of such
date (or, if the Commitments shall have been terminated, one or more Liquidity
Lenders whose aggregate pro rata shares of the Net Liquidity Advances exceed 50%
of the Net Liquidity Advances).
“Mandatory Costs” means the aggregate costs imputed, in providing funding to any
Lender of compliance with certain requirements of the Bank of England and
regulations of the Financial Services Authority of the United Kingdom and any
other applicable regulatory or central bank reserve requirement.
“Master Servicer” means, initially, AGCO Limited, in its capacity as Master
Servicer under the Servicing Agreement, and any other Person as may from time to
time be appointed as Master Servicer pursuant to Clause 2.1 (Appointment of
Master Servicer) of the Servicing Agreement.
“Master Servicer Report” means a report, an example of which is set out in
Exhibit 8 (Master Servicer Report), mutually agreed to by the Company, the
Master Servicer and the Agent from time to time and furnished, or to be
furnished, by the Master Servicer to the Agent and the Administrator pursuant to
Clause 3.2 (Reports) of the Receivables Servicing Agreement.
“Master Servicer Reporting Date” means:

  (a)   the fifth Business Day of each calendar month; and

24



--------------------------------------------------------------------------------



 



  (b)   after the occurrence of the Termination Date, the first Business Day
after any request from the Agent or the Administrator.

“Material Adverse Effect” means, at any time, a material adverse effect on:

  (b)   the financial condition of any of the Company or any AGCO Party;     (c)
  the ability of the Company or any AGCO Party to perform its material
obligations under any Transaction Document to which it is a party;     (d)   the
legality, validity or enforceability of the Receivables Funding Agreement, the
Receivables Servicing Agreement, any Receivables Transfer Agreement, the
Security Agreement, the Parent Undertaking Agreement or any other Transaction
Document to which the Company or any AGCO Party is a party;     (e)   the
Company’s, any Lender’s or any other Secured Party’s interest in any material
portion of the Purchased Receivables, the Related Assets or the Collections with
respect thereto or any other Affected Asset; or     (f)   the collectibility in
any material respect of the Purchased Receivables (other than, for the avoidance
of doubt, any such adverse effect on such collectibility occurring as a result
of any event which results in such Purchased Receivable becoming a Defaulted
Receivable (assuming the lapse of the time period set forth in paragraph (a) of
the definition of “Defaulted Receivable” in this Master Definitions Schedule) or
any deterioration in the creditworthiness of any Obligor of such Purchased
Receivables).

“Maximum Net Advances” means (a) initially, the Euro amount specified as such in
Schedule 1 to the Receivables Funding Agreement under the heading “Facility
Limit”, and (b) at any time following any increase or decrease in the Facility
Limit, the Euro amount equal to such increased or decreased Facility Limit.
“Member State” means each member state of the European Union that has adopted or
adopts the single currency in accordance with the EC Treaty (and “Member States”
means all of them).
“Moody’s” means Moody’s Investors Service Inc. and any successor thereto.
“Net Advances” means Net Funding Advances and Net Liquidity Advances.
“Net Funding Advances” at any time means (a) the sum of (i) the aggregate of the
principal amounts of the Funding Advances made by the CP Lender to the Company
pursuant to Clauses 2.1 (Advance facility and commitments) and 2.2 (Borrowing
procedures) of the Receivables Funding Agreement, plus (ii) the amount of any
funding under a Programme Support Agreement outstanding at such time, less
(b) the aggregate amount received on or prior to such time and applied by the
Agent as payments of the principal amount of Funding Advances pursuant to Clause
2.3 (Payment of principal and Yield) of the Receivables Funding Agreement;
provided that the Net Funding Advances shall be restored and reinstated to the
extent any such payment of principal is rescinded or must otherwise be returned
for any reason.

25



--------------------------------------------------------------------------------



 



“Net Liquidity Advances” at any time means (a) the aggregate of the principal
amounts of the Liquidity Advances made to the Borrower by the Liquidity Lenders
pursuant to Clauses 2.1 (Advance facility and Commitments) and 2.2 (Borrowing
procedures) of the Liquidity Agreement, less (b) the aggregate amount received
on or prior to such time and applied by the Agent as payments of the principal
amount of Liquidity Advances pursuant to Clause 2.3 (Payment of principal and
Interest) of the Liquidity Agreement; provided that the Net Liquidity Advances
shall be restored and reinstated to the extent any such payment of principal is
rescinded or must otherwise be returned for any reason.
“Net Receivables Balance” means, at any time, an amount equal to:

  (a)   the aggregate Outstanding Balance of all Purchased Receivables at such
time; less     (b)   the aggregate Outstanding Balance of all Defaulted
Receivables at such time.

“Non-Defaulting Liquidity Lender” is defined in Clause 2.11 (Defaulting
Liquidity Lender) of the Liquidity Agreement.
“Obligor” means, with respect to a Receivable, each Person obliged to make
payments to an Originator in respect of the related Invoice, including any
guarantor of such Person or such Person’s obligation to make such payments.
“Obligor Information Listing” means an obligor information listing, including
the information set out in Exhibit 7 (Obligor Information Listing), mutually
agreed to by the Company, the Master Servicer and the Agent from time to time
and made available or to be made available by the Master Servicer to the Agent
pursuant to the Receivables Transfer Agreements.
“Obligor Notification” means a notification by or on behalf of the Agent to an
Obligor of any Purchased Receivable or any other Person, of the purchase by the
Company of such Receivable and Related Assets, in substantially the form set out
in Exhibit 4 (Form of Obligor Notification).
“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, any commercial register or company register, or any accounting
board or authority (whether or not part of government) which is responsible for
the establishment or interpretation of national or international accounting
principles or any recognised stock exchange or listing authority, in each case
whether foreign or domestic.
“Organic Documents” of any Person means its memorandum and articles of
association, articles or certificate of incorporation and by-laws, limited
liability agreement, partnership agreement or other comparable charter or
organisational documents as amended from time to time
“Origination and Servicing Affiliate” is defined in Clause 2.1(b) (Appointment
of Master Servicer) of the Servicing Agreement.

26



--------------------------------------------------------------------------------



 



“Originator” means any of the French Originator, the German Originator or the
Spanish Originator and any other Subsidiary of the Parent that has become an
“Originator” in accordance with the Transaction Documents (together the
“Originators") and when used in connection with any Receivable, means the Person
that has sold the Equipment or Parts giving rise to such Receivable and to whom
the Obligor thereof (until notification otherwise) has the obligation to pay all
amounts owing in respect of such Receivable.
“Other SPV” means any Person other than the Company that has entered into a
receivables purchase agreement, loan and security agreement, note purchase
agreement, transfer and administration agreement or any other similar agreement
with the CP Lender.
“Outstanding Balance” means, at any time, with respect to any Receivable, the
Euro Equivalent of the outstanding principal balance thereof (including, for the
avoidance of doubt, the amount of any value added tax or similar Tax payable
with respect thereto) at such time.
“Overnight Rate” means the Euro Over Night Index Average as calculated by the
European Central Bank and appearing on the Telerate Service on the page
designated 247 or, if no such rate is available for the relevant period, the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request, quoted by leading banks in the European
interbank market.
“Parent” means AGCO Corporation, a Delaware corporation.
“Parent Undertaking Agreement” means the parent undertaking agreement, dated on
or about the date hereof, among the Parent, the Company and the Agent.
“Participant” means any Person from time to time acquiring a participation in
the risk of a Liquidity Lender’s Commitment or in the rights and benefits of a
Liquidity Lender’s Liquidity Advances, whether on a funded or an unfunded basis.
“Parts” means any replacement part for Equipment or any accessories or ancillary
products not accompanying Equipment.
“Person” means an individual, partnership, corporation (including a business
trust), company, joint stock company, trust, unincorporated association, joint
venture or other entity, or a government or any political subdivision or agency
thereof.
“Potential Termination Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Termination Event.
“Powers of Attorney” means any power of attorney given or to be given by any
Originator or the Company pursuant to any Transaction Documents.
“Programme Support Agreement” means and includes any agreement entered into by
any Programme Support Provider providing for the issuance of one or more letters
of credit for the account of the CP Lender, the issuance of one or more surety
bonds for which the CP Lender is obligated to reimburse the applicable Programme
Support Provider for any drawings thereunder, the sale by the CP Lender to any
Programme

27



--------------------------------------------------------------------------------



 



Support Provider of the Asset Interest (or portions thereof or participations
therein) and/or the making of loans and/or other extensions of credit to the CP
Lender in connection with the CP Lender’s commercial paper programme, together
with any letter of credit, surety bond or other instrument issued thereunder.
“Programme Support Provider” means Rabobank and any other Person providing
liquidity, credit enhancement, credit insurance or other support to the CP
Lender with respect to the transactions contemplated by the Receivables Funding
Agreement and/or the CP Lender’s issuance of Commercial Paper to fund or
maintain the funding of the CP Lender with respect to such transactions.
“Pro Rata Share” means, with respect to a Liquidity Lender, the Commitment of
such Liquidity Lender, divided by the sum of the Commitments of all Liquidity
Lenders (or, if such Commitments shall have been terminated, its pro rata share
of the Net Liquidity Advances).
“Purchase Date” means (a) the Closing Date or any other date as agreed between
the parties to the relevant Receivables Transfer Agreement instead of the
Closing Date, and (b) any Settlement Date, on which a purchase of Receivables is
made or purported to be made under a Receivables Transfer Agreement.
“Purchase Price” means:

  (a)   in relation to any Purchased Receivable, other than a French Receivable,
the Outstanding Balance of such Receivable on the Purchase Date on which such
Receivable is sold or purported to be sold to the Company pursuant to the
relevant Receivables Transfer Agreement, times the Discount Percentage in effect
on such Purchase Date; and     (b)   in relation to any French Receivable, the
Subrogation Price.

“Purchased Receivable” means any Receivable sold and transferred or purported to
be sold and transferred by any Originator to the Company under any Receivables
Transfer Agreement and in respect of which the Purchase Price therefor has been
paid by or on behalf of the Company to such Originator pursuant to the relevant
Receivables Transfer Agreement; except that:

  (a)   when used in the French Receivables Transfer Agreement, each Receivable
sold and transferred or purported to be sold and transferred by the relevant
French Originator to the Company under such Receivables Transfer Agreement and
in respect of which the Subrogation Price therefor has been paid by or on behalf
of the Company to such French Originator pursuant to such Receivables Transfer
Agreement; and     (b)   when used in any other Receivables Transfer Agreement,
each Receivable sold and transferred or purported to be sold and transferred by
the relevant Originator to the Company under such Receivables Transfer Agreement
and in respect of which the Purchase Price therefor has been paid by or on
behalf of the Company to the relevant Originator pursuant to such Receivables
Transfer Agreement.

28



--------------------------------------------------------------------------------



 



“Rabobank” means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. (trading
as Rabobank International), London Branch, and each of its successors and
assigns.
“Rate Period” means, with respect to any Tranche at any time, the funding period
then in effect with respect to such Tranche determined in accordance with Clause
2.4 (Determination of Yield and Rate Periods) of the Receivables Funding
Agreement; provided that:

  (a)   any Rate Period with respect to any Tranche which would otherwise end on
a day which is not a Business Day shall be extended to the next succeeding
Business Day; provided that, if Yield in respect of such Rate Period is computed
by reference to EURIBOR and such Rate Period would otherwise end on a day which
is not a Business Day, and there is no subsequent Business Day in the same
calendar month as such day, such Rate Period shall end on the next preceding
Business Day; and     (b)   in the case of any Rate Period for any Tranche which
commences before the Termination Date and would otherwise end on a date
occurring after the Termination Date, such Rate Period shall end on the
Termination Date and the duration of each Rate Period which commences on or
after the Termination Date shall be of such duration as shall be selected by the
Agent.

“Rating Agencies” means S&P and Moody’s.
“Rating Confirmation” means, in relation to any event, circumstance, action or
omission confirmation in writing from any rating agency which is rating the
commercial paper notes of the CP Lender at the request of the CP Lender and the
Agent, that such event, circumstance, action or omission will not affect the
then current rating attributed to such commercial paper notes by such rating
agency.
“Receivable” means the financial indebtedness and other obligations owed (at the
time arising) to an Originator, whether constituting a receivable, bill of
exchange, instrument or general claim, arising in connection with the sale of
Equipment or Parts by such Originator, and includes the obligation to pay any
Finance Charges with respect thereto and any amount of value added tax or
similar Tax payable with respect thereto. Indebtedness and other rights and
obligations arising from any one transaction, including financial indebtedness
and other rights and obligations represented by an individual invoice, shall
constitute a Receivable separate from a Receivable consisting of the financial
indebtedness and other rights and obligations arising from any other
transaction. Each reference to a “Receivable” in, or in connection with:

  (a)   the grant of any security interest in or in relation to a “Receivable”
under the Security Agreement or any other Security Document is a reference to
any Receivable originated by an Originator and which has been sold to the
Company;     (b)   any reference to a “Receivable” under:

  (i)   the German Receivables Transfer Agreement, is a reference to a
Receivable originated by the German Originator;

29



--------------------------------------------------------------------------------



 



  (ii)   the French Receivables Transfer Agreement, is a reference to a
Receivable originated by the French Originator;     (iii)   the Spanish
Receivables Transfer Agreement, is a reference to a Receivable originated by the
Spanish Originator; and     (iv)   any other Receivables Transfer Agreement, is
a reference to a Receivable originated by the Originator that is a party to such
Receivables Transfer Agreement.

“Receivables Funding Agreement” means the Receivables Funding Agreement dated on
or about the date hereof, among the Company, the CP Lender and the Agent.
“Receivables Pool” means, as the context requires, any of the Total Receivables
Pool, the German Receivables Pool, the French Receivables Pool or the Spanish
Receivables Pool. A Receivables Pool shall be “related” to a Receivables
Transfer Agreement, and vice versa, if such Receivables Transfer Agreement
provides for the sale by any Originator and the purchase by the Company of
Receivables of such Receivables Pool.
“Receivables Servicing Agreement” means the Receivables Servicing Agreement,
dated as of the date hereof among the Company, the Servicer and the Agent.
“Receivables Transfer Agreement” means any of the German Receivables Transfer
Agreement, French Receivables Transfer Agreement, Spanish Receivables Transfer
Agreement or, as the case may be, any receivables transfer agreement between,
inter alios, the Company and an Originator, in a form satisfactory to the Agent.
“Recorded Dilution” means, in relation to any Purchased Receivable, the amount
of any reduction in the Outstanding Balance of such Purchased Receivable
recorded in the books of the relevant Originator against such Purchased
Receivable, in accordance with the Credit and Collection Policy as a result of
any Dilution.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable and any Related Assets
therefor and the related Obligor.
“Reference Bank” means Rabobank.
“Reference Date” means the last day of any Reporting Period.
“Related Assets” means, with respect to any Receivable:

  (a)   all Adverse Claims and property securing or attaching to such Receivable
from time to time, if any, purporting to secure payment of such Receivable or
otherwise, together with any and all security agreements describing any
collateral securing such Receivable, to the extent transferable in accordance
with their terms and under applicable law without the consent of any party other
than the relevant Originator;

30



--------------------------------------------------------------------------------



 



  (b)   all deposits, guarantees, letters of credit, indemnities, warranties and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
Contract for such Receivable or otherwise, to the extent transferable in
accordance with their terms and under applicable law without the consent of any
party other than the relevant Originator;     (c)   all Records related to such
Receivable;     (d)   all of the Company’s rights against the Originator of such
Receivable under the Receivables Transfer Agreement to which such Originator is
a party including, without limitation, all of the Company’s rights with respect
to any representations and warranties made, and covenants and indemnities given,
in favour of the Company with respect to such Receivable under such Receivables
Transfer Agreement; and     (e)   all Collections and all other proceeds,
however arising, of the sale, resale, redemption, realisation or other disposal,
or enforcement of, or dealing with, or judgment relating to, any of the
forgoing, any debts represented thereby and all rights of action against any
Person in connection therewith,

and including, for the avoidance of doubt, any interest of the Originator of
such Receivable in the Equipment or Parts the sale of which gave rise to such
Receivable and any retention of title rights of the Originator of such
Receivable with respect thereto.
“Related Commercial Paper” means, at any time of determination, Commercial Paper
the proceeds of which are then allocated by the Administrator as the source of
funding the acquisition or maintenance of the Asset Interest.
“Relevant Sales-Defaults” means, on any Reference Date, the Outstanding Balance
of any Purchased Receivable purchased during the Relevant Sales-Defaults Period.
“Relevant Sales-Defaults Period” means, on any Reference Date, the period of 30
consecutive days ending with the day which is X days prior to such Reference
Date in each case, where X is equal to the Default Receivable Maturity.
“Reporting Date” means:

  (a)   the third Business Day of each calendar month; and     (b)   after the
occurrence of the Termination Date, the first Business Day after any request
from the Agent or the Administrator.

“Reporting Period” means the calendar month ending immediately prior to the
relevant Reporting Date.
“Required Downgrade Assignment Period” is defined in Clause 2.9(a)(ii)
(Downgrade of Liquidity Lender) of the Liquidity Agreement.
“Required Capital Percentage” means, for any Reporting Period, if the Parent has
a long-term unsecured debt rating of:

31



--------------------------------------------------------------------------------



 



  (a)   “Ba3” or higher (Moody’s) and “BB-” or higher (S&P), 7.5%;     (b)  
“B1” or higher (Moody’s) and “B+” or higher (S&P), 9.5%;     (c)   “B2” or
higher (Moody’s) and “B” or higher (S&P), 14.4%; or     (d)   if not “B2” or
higher (Moody’s) and “B” or higher (S&P) or any such rating has been withdrawn,
20.6%.

For the avoidance of doubt, in the event that more than one of the ratings set
out in clauses (a) to (d) of this definition apply, the Required Capital
Percentage shall be the percentage relating to the lowest applicable rating.
“Required Reserve Percentage” means, for any Reporting Period, if the Parent has
a long-term unsecured debt rating of:

  (a)   “Ba3” or higher (Moody’s) and “BB-” or higher (S&P), the Required
Reserve Percentage Amount;     (b)   “B1” (Moody’s) and “B+” (S&P), the higher
of (i) the Required Reserve Percentage Amount; and (ii) 10.5%;     (c)   “B2”
(Moody’s) and “B” (S&P), the higher of (i) the Required Reserve Percentage
Amount; and (ii) 23%; and     (d)   “B3” or lower (Moody’s) and “B-” or lower
(S&P) or any such rating has been withdrawn, the higher of (i) the Required
Reserve Percentage Amount; and (ii) 33%.

“Required Reserve Percentage Amount” means, for any Reporting Period, the
greater of:

  (a)   the Default Reserve Percentage; and     (b)   the sum of the
Concentration Limit Percentages applicable to the Obligors owing the five
largest Aggregate Obligor Balances.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies Inc., and any successor thereto.
“Schedule of Definitions” means this Master Schedule of Definitions,
Interpretations and Construction, executed and delivered by the parties hereto.
“Secured Obligations” means all obligations from time to time of the Company to
the Lenders, the Agent and the other Secured Parties under the Security
Agreement and under the other Transaction Documents, of whatever nature and
whenever arising.
“Secured Parties” means the Lenders, the Agent, the Administrator and the other
Indemnified Parties.
“Security Agreement” means the Deed of Charge and Assignment dated on or about
the date hereof, between the Company and the Agent.

32



--------------------------------------------------------------------------------



 



“Security Assets” means the Affected Assets and any other assets which are
subject from time to time to a lien, security interest, charge or encumbrance
created pursuant to any of the Security Documents.
“Security Documents” means the Security Agreement and each other security
agreement, deed of charge or other agreement executed or delivered from time to
time by the Company pursuant to the Security Agreement.
“Senior Obligations” means all Aggregate Unpaids which may now or hereafter be
owing by the Company to the Agent, the Administrator, the other Secured Parties
or the Indemnified parties under the Receivables Funding Agreement and the other
Transaction Documents.
“Servicing Fee” means any fee from time to time agreed between the Master
Servicer and the Agent, payable to the Master Servicer in respect of its
obligations as Master Servicer under the Receivables Servicing Agreement and
subject to the priority of payments set forth in Clause 4.1 (Allocation and
distribution of Collections) of the Receivables Servicing Agreement.
“Settlement Date” means (a) the Closing Date, (b) prior to a Potential
Termination Event or a Termination Event, the twelfth calendar day of each month
or in the event that this day does not fall on a Business Day then the next
following Business Day or (c) for any Tranche on or after the occurrence of a
Potential Termination Event or a Termination Event, each day selected from time
to time by the Agent (it being understood that the agent may select Settlement
Dates to occur as frequently as daily) or, in the absence of any such selection,
the date which would be the Settlement Date for such Tranche pursuant to clause
(b) of this definition.
“Spanish Draft Instrument” means any negotiable instrument in the form of a bill
of exchange (letra de cambio), a promissory note (pagare) or a cheque (cheque);
provided that (a) any such instrument has been issued pursuant to Spanish Law
19/1985 dated July 16 (Ley 19/1985, de 16 de julio, Cambiaria y del Cheque), as
amended from time to time, and complies with all formalities under such Law,
(b) all Taxes payable as a result of the issuance and negotiation of such
instrument have been duly and timely paid, and (c) such instrument is fully
enforceable against the relevant Obligor, freely transferable and free from any
Adverse Claims or other rights of any third party.
“Spanish Eligibility Criteria” means, at any time, with respect to a Receivable:

  (a)   the Originator thereof is a Spanish Originator;     (b)   the Obligor
thereof is (i) not an individual, (ii) is domiciled in Spain, (iii) has accepted
the sale of Equipment or Parts, which is the subject of the Contract that has
given rise to such Receivable, in Spain and (iv) not an Official Body;     (c)  
such Receivable is denominated in Euro and is payable only in Spain;     (d)  
such Receivable and all Related Assets are freely transferable by way of
assignment by the relevant Spanish Originator and its successors in title
(including the Company and the Agent (on behalf of the Secured Parties)),

33



--------------------------------------------------------------------------------



 



      without requiring the consent of any Person, including any Obligor, and
such Spanish Originator (immediately prior to any sale thereof to the Company
pursuant to the relevant Spanish Receivables Transfer Agreement) and the Company
(immediately prior to the grant of a security interest in respect thereof to the
Agent pursuant to the Security Agreement) has exclusive title thereto, and is
the sole legal owner thereof, free and clear of any Adverse Claim, except as may
be created by any of the Transaction Documents;     (e)   in the event that the
Receivable is represented by a negotiable instrument in the form of a bill of
exchange, a promissory note, a cheque, or the Spanish equivalent thereof (and
not merely evidenced by an invoice), such negotiable instrument is a Spanish
Draft Instrument;     (f)   the sale and assignment of such Receivable by the
relevant Spanish Originator under a Spanish Receivables Transfer Agreement and
the relevant Assignment Deed and the payment by the Company of the Purchase
Price in relation to such Receivable (and the endorsement provided in Clause 5.2
of the relevant Spanish Receivables Transfer Agreement, if applicable) shall be
effective, as against such Spanish Originator and the Obligor thereof to
transfer to the Company all the Spanish Originator’s present and future right
and title to and interest in such Receivable and the Related Assets, free and
clear of any Adverse Claim, except as created by any of the Transaction
Documents and no further action need be taken in order to transfer to the
Company such right, title and interest, it being understood that, until notice
of the sale of such Receivable has been given to such Obligor, such sale shall
not be effective as against such Obligor and, in particular, such Obligor is
entitled to discharge its payment obligation in respect of such Receivable to
such Spanish Originator;     (g)   the sale by the relevant Spanish Originator
to the Company and the grant by the Company of a security interest in respect of
such Spanish Receivable to the Agent under the relevant Receivables Transfer
Agreement and the Security Agreement respectively, is not at the relevant time
voidable or liable to be set aside in any way by any Person and, in each case,
by any liquidator, receiver, administrator, administrative receiver, custodian,
trustee in bankruptcy, examiner or other similar official appointed with respect
to, or by any creditor of, the relevant Spanish Originator or the relevant
Obligor of such Spanish Receivable under any law, rule or regulation in effect
in any Approved Country or any political subdivision thereof or a jurisdiction
therein, whether related to bankruptcy, insolvency, reorganisation, creditors’
rights or otherwise; and     (h)   such Receivable arises under a Contract
governed by Spanish law.

“Spanish Eligible Receivable” means, at any time, a Receivable with respect to
which the Common Eligibility Criteria and all the Spanish Eligibility Criteria
are satisfied at such time.
“Spanish Originator” means AGCO Iberia.

34



--------------------------------------------------------------------------------



 



“Spanish Receivable” means a Receivable originated by the Spanish Originator and
which, prior to the sale thereof to the Company under the Spanish Receivables
Transfer Agreement, was owned or purportedly owned, by the Spanish Originator.
“Spanish Receivables Pool” means, at any time, all of the Spanish Receivables
purchased or purported to be purchased at such time by the Company from the
Spanish Originator pursuant to the Spanish Receivables Transfer Agreement.
“Spanish Receivables Transfer Agreement” means the receivables transfer
agreement dated on or about the date hereof between, inter alios, the Company
and AGCO Iberia.
“Spot Contract” means a spot currency exchange contract entered into between the
CP Lender and the relevant Hedge Counterparty pursuant to which the CP Lender
will deliver a fixed amount of funds in one currency and receive from the
relevant Hedge Counterparty a fixed amount of funds in another currency.
“Subordinated Lender” means AGCO Services Limited, a company organised and
existing under the laws of England and Wales, as lender under the Subordinated
Loan Agreement.
“Subordinated Loan” is defined in Clause 2.2 (Borrowing Request) of the
Subordinated Loan Agreement.
“Subordinated Loan Agreement” means the Subordinated Loan Agreement, dated on or
about the date hereof, by and among the Company, the Subordinated Lender, the
Agent and the Servicer.
“Subordinated Loan Borrowing Request” is defined in Clause 2.2 (Borrowing
Request) of the Subordinated Loan Agreement.
“Subordinated Loan Event of Default” is defined in Clause 6.1 (Subordinated Loan
Events of Default) of the Subordinated Loan Agreement.
“Subrogation” means in relation to the sale of any Receivable under the French
Receivables Transfer Agreement, the subrogation, or purported subrogation, of
the Company to all the rights and claims of the relevant French Originator with
respect to such Receivable and any Related Assets pursuant to Article 1250-1° of
the French Civil Code, as contemplated by Clause 2.1 of such French Receivables
Transfer Agreement and the terms “Subrogate” and “Subrogated” shall be construed
accordingly.
“Subrogation Certificate” means a quittance subrogative substantially in the
form of Exhibit 2 (Form of Subrogation Certificate).
“Subrogation Fee” means the fee to be paid by AGCO France to the Company on each
Settlement Date pursuant to the French Receivables Transfer Agreement, which
shall be agreed by the Company, the Agent and the French Originator from time to
time; provided that such fee may differ between each individual Purchased
Receivable.

35



--------------------------------------------------------------------------------



 



“Subrogation Price” means, in relation to any Purchased Receivable which is a
French Receivable, the Outstanding Balance of such Receivable on the Purchase
Date on which such Receivable is sold or purported to be sold to the Company
pursuant to the relevant French Receivables Transfer Agreement.
“Sub-Servicer” means any Origination and Servicing Affiliate of AGCO Limited or
any other Person, in each case, appointed as sub-servicer pursuant to Clause 2.2
(Appointment of Sub-Servicer) of the Servicing Agreement.
“Subsidiary” of any Person means any body corporate of which (or in which) fifty
percent (50%) or more of (a) the issued and outstanding equity securities (or
the equivalent thereof) having ordinary voting power to elect a majority of the
board of directors of such body corporate (irrespective of whether at the time
the equity securities (or the equivalent thereof) of any other class or classes
of such body corporate shall or might have voting power upon the occurrence of
any contingency), (b) the interest in the capital or profits of such body
corporate or (c) the beneficial interest in such body corporate, is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.
“TARGET Settlement Day” means any day on which TARGET (the Trans-European
Automated Real-Time Gross settlement Express Transfer System) is open.
“Tax” or “Taxes” means any tax, sales tax, value added tax, levy, duty or other
charge or withholding of a similar nature (including any penalty, interest or
surcharge payable in connection with any failure to pay or any delay in paying
any of the same);
“Termination Date” means the earliest of:

  (a)   the fifth anniversary of the Closing Date;     (b)   the day which is
five Business Days prior to the Commitment Termination Date;     (c)   the date
on which the Termination Date is declared to have occurred or automatically
occurs pursuant to Clause 6 (Termination Events) of the Receivables Funding
Agreement or Clause 6 (Termination Events) of the Liquidity Agreement, as the
case may be; and     (d)   the day on which the Agent shall have declared the
Termination Date to have occurred by written notice thereof to the Company and
the Master Servicer if the Commercial Paper issued by the CP Lender shall cease
to be rated at least “A-1” by S&P and at least “P1” by Moody’s (to the extent
that the relevant rating agency has issued a credit rating with respect
thereto).

“Termination Event” means each of the events listed in Clause 6.1 (Termination
Events) of the Receivables Funding Agreement or Clause 6.1 (Termination Events)
of the Liquidity Agreement, as applicable.

36



--------------------------------------------------------------------------------



 



“Threshold Amount” means (a) in relation to the Company, €10,000, and (b) in the
case of any AGCO Party or any Subsidiary thereof, €20,000,000, or, in each case,
the equivalent in any other currency or currencies.
“Total Receivables Pool” means all the Purchased Receivables.
“Trade Receivables” means right to payment for goods sold or leased or for
services rendered, whether or not it has been earned by performance.
“Tranche” is defined in Clause 2.4(a) (Determination of Yield and Rate Periods)
of the Receivables Funding Agreement and in Clause 2.4(a) (Determination of
Interest and Interest Periods) of the Liquidity Agreement, as the case may be.
“Transaction Costs” is defined in Clause 7.4 (Other Costs and Expenses) of the
Receivables Funding Agreement and in Clause 7.4 (Other Costs and Expenses) of
the Liquidity Agreement, as the case may be.
“Transaction Documents” means, collectively, the Receivables Funding Agreement,
the Liquidity Agreement, the Receivables Servicing Agreement, the Subordinated
Loan Agreement, the Parent Undertaking Agreement, the Security Agreement, any
and all other Security Documents, any and all Receivables Transfer Agreements,
this Schedule of Definitions, each Account Mandate Letter, each Account
Receivables Listing, each Subrogation Certificate, each Power of Attorney, each
agreement pursuant to which any Subsidiary of the Parent has become an
Originator, the Fee Letter and all other instruments, documents and agreements
executed and delivered by any Originator, the Company, the Master Servicer, the
Parent, the Subordinated Lender, any other AGCO Party or the CP Lender or any of
their respective Affiliates in connection herewith or therewith, and all other
instruments, documents and agreements executed and delivered by any such Person
in connection herewith or therewith.
“Unpaid Liquidity Advance” is defined in Clause 2.11 (Defaulting Liquidity Risk)
of the Liquidity Agreement.
“U.S.” or “US” or “United States” means the United States of America.
“Written-Off Receivable” shall mean a Purchased Receivable:

  (a)   with respect to the relevant Obligor, such Obligor has been adjudicated
bankrupt or insolvent with respect to its debts, or is subject to proceedings
relating to liquidation, winding up, reorganisation (other than a solvent
reorganisation), arrangement, adjustment, protection, relief or composition of
it or its debts, or is subject to entry of an order for relief or the
appointment of a receiver, administrator, administrative receiver, custodian,
trustee in bankruptcy, examiner or other similar official of it or a substantial
part of its assets;     (b)   as to which a Rating Agency (including Fitch
Ratings Ltd) has downgraded the relevant Obligor to “default”; or

37



--------------------------------------------------------------------------------



 



  (c)   as to which any payment due to be made by the Obligor thereof, or any
part of such payment, remains unpaid for [240] days or more from the schedued
due date for payment.

“Yield” means, at any time:

  (a)   for any Tranche during any Rate Period to the extent the CP Lender funds
such Tranche through the issuance of Commercial Paper:

                  CPR × PA ×     D  
 
       

360  

      where:         the terms “CPR”, “PA” and “D” have the meanings provided in
clause (b); and     (b)   for any Tranche during any Rate Period to the extent
such Tranche is funded by the CP Lender by drawing under any Programme Support
Agreement or otherwise other than through the issuance of Commercial Paper:

             
 
        D
 
      AR × PA ×   DY  

                            where:
 
           
 
  AR   =   the Alternative Rate for such Tranche for such Rate Period,
 
           
 
  CPR   =   the CP Rate for such Tranche for such Rate Period,
 
           
 
  D   =   the actual number of days during such Rate Period (including the first
day but excluding the last day (or in the case of interest on overdue amounts or
during the continuance of a Termination Event, also including the last day)),
 
           
 
  PA   =   the principal Euro amount of such Tranche during such Rate Period,
and
 
           
 
  DY   =   number of days per year equal to 360;

provided that no provision of the Receivables Funding Agreement shall require
the payment or permit the collection of Yield in excess of the maximum permitted
by applicable Law; and provided, further, that at all times after the
declaration or automatic occurrence of the Termination Date pursuant to Clause
6.2 (Remedies) of the Receivables Funding Agreement, Yield for all Tranches
shall be determined as provided in clause (b).

38



--------------------------------------------------------------------------------



 



2.   INTERPRETATION

  (a)   Except where otherwise stated or the context otherwise requires, in each
Transaction Document and each certificate or other document delivered pursuant
thereto or otherwise in connection therewith:

  (i)   a reference to the “sale”, the “purchase” or the “transfer” of a
Receivable (and derogations of such phrases) shall be deemed to include the
sale, purchase or transfer of such Receivable either by way of Subrogation,
endorsement, sale and transfer or assignment, as applicable;     (ii)   all
accounting terms not specifically defined shall be construed in accordance with
GAAP in the United States consistently applied and all financial computations
shall be computed, unless specifically provided otherwise herein, in accordance
therewith;     (iii)   references to time of day shall, except where indicated
to the contrary, be references to the local time in London, England;     (iv)  
in the computation of periods of time from a specified date to a later specified
date, except where indicated to the contrary, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding”;     (v)
  periods of days shall be counted in calendar days unless Business Days are
expressly prescribed;     (vi)   unless otherwise specified and unless the
context requires a different meaning, words denoting the singular number only
shall include the plural number also and vice versa, and words denoting one
gender only shall include the other genders;     (vii)   references to Articles,
Clauses, Schedules and Exhibits are references to, respectively, articles,
clauses, schedules and exhibits of the document in which they appear, unless
otherwise specified;     (viii)   a reference to a Person includes that Person’s
permitted successors and assigns;     (ix)   headings are for convenience of
reference only and shall not affect the construction or interpretation of any
part of the document in which they appear;     (x)   a reference to any
agreement or document means that agreement or document, as amended,
supplemented, restated or otherwise modified from time to time;     (xi)   a
reference to a law, regulation or legislation of any jurisdiction means such
law, regulation or legislation as amended, restated or otherwise modified from
time to time;

39



--------------------------------------------------------------------------------



 



  (xii)   the term “including” means “including without limitation”.     (xiii)
  references to any Person’s Organic Documents refer to such Organic Documents
as in effect on the date hereof;     (xiv)   where there are more than one CP
Lenders at any time, references to the “consent of the CP Lender” shall be
construed so that such consent shall be deemed to be given if more than 50% of
the CP Lenders (measured by size of participation) are in favour of giving such
consent; and     (xv)   where the Receivables Funding Agreement refers to
“Agent’s consent,” such reference shall be construed as either the CP Lender’s
consent or the Agent’s (acting on behalf of the CP Lender).

  (b)   Notwithstanding any provision to the contrary in the Transaction
Documents, any definition set out in this Schedule of Definitions relating to a
Receivable shall be governed by the law of such Receivable.

3.   CALCULATIONS       For the purpose of making any calculation in respect of
any Receivables Pool based upon any of the definitions set forth in this
Schedule of Definitions, where the applicable calculation requires the
availability of historical data in respect of such Receivables Pool but the
Agent has insufficient historical data with which to make such calculation, the
Agent shall make such calculation based upon such historical data as has
actually been made available to the Agent and, where applicable, certain derived
data provided by the Master Servicer to the Agent.   4.   COMMUNICATIONS   4.1  
Written notice       Unless stipulated otherwise in the relevant Transaction
Document, any notice or communication to be given pursuant to any of the
Transaction Documents by any of the parties thereto shall be sufficiently served
if in writing and signed by or on behalf of the party giving it, delivered by
hand or sent by ordinary first class post, facsimile transmission or electronic
mail to the addresses, relevant addressees, facsimile numbers or electronic mail
addresses outlined in Clause 4.4 (Addresses), unless such address, relevant
addressee or facsimile number of any of the parties has changed and such party
has notified the other parties in writing of this change in accordance with the
provisions of this Clause 4.1.   4.2   Service       Any such notice or
communication, if given as provided in Clause 4.1 (Written notice), shall be
deemed to have been sufficiently served on the party to which it is addressed:

  (a)   if delivered by hand on the day of delivery (and where the delivery
occurs before 17.00 hours on the day of delivery) and in any other case on the
Business Day next following the day of delivery;

40



--------------------------------------------------------------------------------



 



  (b)   if sent by ordinary first class post, on the second day following the
day of posting unless such day is not a Business Day in which case it shall be
deemed to have been served on the next following Business Day; and     (c)   in
the case of a facsimile transmission, where such day is a Business Day (where
such transmission occurs before 17.00 hours on the day of transmission), on the
day of transmission, and in any other case, on the Business Day following the
day of transmission provided that the person sending the facsimile shall have
received a transmission receipt confirming a successful transmission thereof.

    References to time in this Clause are to local time in the country of the
addressee.       All notices shall be copied to the Administrator and the Agent.
  4.3   Change in details       A party may notify any of the other parties to
any of the Transaction Documents of a change to its name, address, relevant
addressee, or facsimile number for the purposes of this Clause 4, provided that
such notice shall only be effective on:

  (a)   the date specified in the notice as the date on which the change is to
take place; or     (b)   if no date is specified or the date specified is less
than five Business Days after the date on which notice is given, the date
following five Business Days after notice of any change is deemed given under
Clause 4.2 (Service).

4.4   Addresses       The addressees, relevant addressee and facsimile numbers
of the parties for the purpose of Clause 4.1 (Written notice) are as follows:

         
AGCO GMBH
  Address:   Johann-Georg-Fendt-Strasse 4,
97616
Marktoberdorf
Germany
 
       
 
  Fax:   +49 (0)8342 77 220
 
       
 
  For the attention of:   Michael Gschwender
 
       
 
  E-Mail:   Michael.Gschwender@xfendt.do
 
       
AGCO S.A.
  Address:   41 Avenue
Blaise Pascal
B.P. 60307
6026 Beauvais
Cedex France

41



--------------------------------------------------------------------------------



 



         
 
  Fax:   +33 (0)3 44 48 48 43
 
       
 
  For the attention of:   Colin Hefford
 
       
 
  E-Mail:   ColinHefford@uk.agcocorp.com
 
       
AGCO IBERIA S.A.
  Address:   Avenida Via De Las Dos Castillas,
31, Atica 7 — Edificio 5 O Bajo
28224 Pozuelo De Alarcon
Madrid Spain
 
       
 
  Fax:   + 91 352 40 13
 
       
 
  For the attention of:   Colin Hefford
 
       
 
  E-Mail:   ColinHefford@uk.agcocorp.com
 
       
AGCO RECEIVABLES
LIMITED
  Address:   Abbey Park Stoneleigh
Stareton
Kenilworth
Warwickshire CV8 2TQ
 
       
 
  Fax:   +44 (0)24 76852460
 
       
 
  For the attention of:   TBA
 
       
 
  E-Mail:   TBA
 
       
AGCO SERVICES
LIMITED
  Address:   Abbey Park Stoneleigh
Stareton
Kenilworth
Warwickshire CV8 2TQ
 
       
 
  Fax:   +44 (0)24 76852460
 
       
 
  For the attention of:   Colin Hefford
 
       
 
  E-Mail:   Colin.Hefford@agcocorp.com
 
       
AGCO LIMITED
  Address:   Abbey Park Stoneleigh
Stareton
Kenilworth
Warwickshire CV8 2TQ
 
       
 
  Fax:   +44 (0)24 76852460

42



--------------------------------------------------------------------------------



 



         
 
  For the attention of:   Colin Hefford
 
       
 
  E-Mail:   Colin.Hefford@uk.agcocorp.com
 
       
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. trading as RABOBANK
INTERNATIONAL, LONDON BRANCH
  Address:   Thames Court
One Queenhithe
London EC4V 3RL
England
 
       
 
  Fax:   020 78093549
 
       
 
  For the attention of:   Securitisation
 
       
 
  E-Mail:   Fm.uk.london.abs@rabobank.com
 
       
ERASMUS CAPITAL
CORPORATION
  Address:   Erasmus Capital Corporation
c/o Global Securitisation
Services LLC
445 Broad Hollow Road, Suite
239
Melville, New York 11747
 
       
 
  Fax:   212 302 8768
 
       
 
  For the attention of:   Erasmus
 
       
 
  E-Mail:   erasmus@gssnyc.com

EXECUTION
The parties hereto have shown their acceptance of the terms of this Agreement by
executing it after the Schedules.

43



--------------------------------------------------------------------------------



 



SCHEDULE 1
PAYMENT INFORMATION

      Party   Euro Bank account for Securitisation
AGCO Services Limited
  HSBC Bank plc,
London
IBAN: GB76MIDL40051557113281
 
   
AGCO Iberia
  BBVA Madrid
IBAN: ES15 182 5437 6500 1007 4487
 
   
AGCO France
  HSBC France
30056 00148 01482182095 59
 
   
AGCO GmbH
  Dresdner Bank AG,
Ausburg,
IBAN: DE34 7208 0001 0100 2090 00
 
   
AGCO Receivables Limited
  TBA
 
   
ERASMUS Capital Corporation
  Erasmus Client E
0012154401

44



--------------------------------------------------------------------------------



 



SCHEDULE 2
ACCOUNTS
AGCO France Accounts

                  Company   Bank   Account   Sort Code   Swift Code
AGCO SA
  HSBC France, 75419
Paris Cedex, Paris,
France   30056 00148
01482182095 59   30056 00148   CCFRFRPP
 
               
AGCO SA
  Natexis, Sectuer
Orly-Paris Sud,
36709 75427 Paris
Cedex 09   30007 99999
04023252000 79   30007 99999   BFCEFRPP
 
               
AGCO SA
  CIC, UB Seige, 57
rue de la Victoire,
75009 Paris, France   30066 10972
00010148101 17   30066 10972   CICOFRPP

AGCO Germany Accounts

                  Company   Bank   Account   Sort Code   Swift Code
AGCO GmbH
  Bayerische Hypo-
und Vereinsbank AG,
Königstr. 17,
Postfach 1280,
87435 Kempten,
Germany   0428 2100215   734 200 71 DE62 7342   HYVEDEMM427
 
               
AGCO GmbH
  Sparkasse Allgäu,
Georg-Fischer-Str.
16-18, 87616
Marktoberdorf,
Germany   240 007 526   733 500 00 DE62 7335   BYLADEM1ALG
 
               
AGCO GmbH
  Deutsche Bank AG,
Promenadeplatz 15,
80333 München,
Germany   221 0641829 00   720 700 01 DE59 7207   DEUTDEMM 720
 
               
AGCO GmbH
  Dresdner Bank AG,
Augsburg
Holbeinstr.2, 86004
Augsburg, Germany   01 002 090 00   720 800 01 DE34 7208   DRES DE FF 720

45



--------------------------------------------------------------------------------



 



                  Company   Bank   Account   Sort Code   Swift Code
AGCO GmbH
  HSBC Trinkaus &
Burkhardt KGaA,
Karl-Scharnagl-Ring
7, 80539 München,
Germany   70 0434 001   300 308 80 DE66 3003   TUBDDEDD 700
 
               
AGCO GmbH
  KBC Bank
Deutschland AG,
Marienplatz 2,
80331 München,
Germany   700054   500 203 00 DE81 5002   BANV DE HB
 
               
AGCO GmbH
  Landesbank Baden-
Württemberg,
Beethovenstr. 15,
87435 Kempten,
Germany   454 5121   600 501 01 DE79 6005   SOLA DE ST
 
               
AGCO GmbH
  Commerzbank AG,
Filiale Kempten,
Linggstr. 1, 87435
Kempten, Germany   7755770   733 400 46 DE81 7334   COBADEFF

AGCO Spain Accounts

                 
AGCO Iberia SA
  BBVA Travesia de
Sta. Brigida, Urb.
Las Norias, 28220
Majadahonda
Madird   0182-5437-68-
0100074485        

46



--------------------------------------------------------------------------------



 



EXECUTION

     
SIGNED by                                            ,
                                           , duly authorised for and on behalf
of AGCO GmbH:
  )
)
)
 
   
SIGNED by                                            ,
                                           , duly authorised for and on behalf
of AGCO S.A.:
  )
)
 
   
SIGNED by                                            ,
                                           , duly authorised for and on behalf
of AGCO IBERIA SA:
  )
)
 
   
SIGNED by                                            ,
                                           , duly authorised for and on behalf
of AGCO RECEIVABLES LIMITED
  )
)
)
 
   
SIGNED by                                            ,
                                           , duly authorised for and on behalf
of AGCO SERVICES LIMITED
  )
)
)
 
   
SIGNED by                                            ,
                                           , duly authorised for and on behalf
of AGCO LIMITED:
  )
)
 
   
SIGNED by                                            ,
                                           , duly authorised for and on behalf
of ERASMUS CAPITAL CORPORATION:
  )
)
)
 
   
SIGNED by                                            , duly authorised for and
on behalf of COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A (trading as
RABOBANK INTERNATIONAL), LONDON BRANCH:
  )
)
)
)
)
)

47



--------------------------------------------------------------------------------



 



     
SIGNED by                                         ,                             
            , duly authorised for and on behalf of AGCO CORPORATION:
  )
)
)

48



--------------------------------------------------------------------------------



 



EXHIBIT 1
PLACES OF BUSINESS AND LOCATIONS OF RECORDS OF THE COMPANY,
THE PARENT, THE MASTER SERVICER, THE SUBORDINATED LENDER AND
EACH ORIGINATOR

              Party   Registered
Office   Principal Place
of Business   Contact Details
AGCO France
  41 Avenue
Blaise Pascal,
B.P. 60307,
60026 Beauvais
Cedex, France   41 Avenue
Blaise Pascal,
B.P. 60307,
60026 Beauvais
Cedex, France   Fax: +33 (0)3 44 48 48 43

Email: ColinHefford@uk.agcocorp.com
 
           
AGCO Germany
  Johann-Georg-Fendt-
Strasse 4, 87616
Marktoberdorf,
Germany   Johann-Georg-Fendt-
Strasse 4, 87616
Marktoberdorf,
Germany   Fax: +49 (0) 8342 77220

Email: Michael.Gschwender@xfendt.de
 
           
AGCO Iberia S.A.
  Avenida Via De Las Dos Castillas, 31, Atica 7 — Edificio 5 O Bajo, 28224
Pozuelo De Alarcon, Madrid, Spain   Avenida Via De Las Dos Castillas, 31, Atica
7 — Edificio 5 O Bajo, 28224 Pozuelo De Alarcon, Madrid, Spain   Fax: +91 352 40
13

Email: ColinHefford@agcocorp.com
 
           
Company
  Fifth Floor,
100 Wood Street,
London, EC2V 7EX   Fifth Floor,
100 Wood Street,
London, EC2V 7EX    
 
           
Master Servicer
  PO Box 62
Banner Lane
Coventry
CV4 9GF   Abbey Park,
Stoneleigh,
Stareton,
Kenilworth,
Warwickshire CV8
2TQ   Fax: +44 (0)24 76 852460

Email: ColinHefford@uk.agcocorp.com  
Parent
  4205 River Green
Parkway, Duluth,
Georgia, 30096, USA   4205 River Green
Parkway, Duluth,
Georgia, 30096, USA   Fax: +1 770 813 9200

Email: andy.beck@agcocorp.com

49



--------------------------------------------------------------------------------



 



              Party   Registered
Office   Principal Place
of Business   Contact Details
Subordinated Lender
  PO Box 62
Banner Lane
Coventry
CV4 9GF   Abbey Park,
Stoneleigh,
Stareton,
Kenilworth,
Warwickshire CV8
2TQ   Fax: +44 (0) 24 76 852460
Email: ColinHefford@agcocorp.com

50



--------------------------------------------------------------------------------



 



EXHIBIT 2
FORM OF SUBROGATION CERTIFICATE
AGCO S.A. en qualité de titulaire de créances à l’encontre des débiteurs dont la
liste figure en annexe 1 (les “Débiteurs”), reconnaît par les présentes qu’il a
reçu paiement d’une somme égale à [insérer la valeur faciale des créances] de
[•], en qualité de subrogé, ce montant étant égal à la somme des valeurs des
créances devant être payées par les Débiteurs, au titre des factures mentionnées
en annexe 1.
AGCO S.A. donne par les présentes quittance valable à [•], en qualité de
subrogé.
En conséquence, conformément à l’article 1250-1 du Code civil, [•] est
valablement subrogé, jusqu’à concurrence du paiement réalisé, dans les droits et
accessoires ainsi transférés que AGCO S.A. détient à l’encontre des Débiteurs.
Tous les impôts et frais supporté à l’occasion des présentes seront payés par
AGCO S.A.
La présent quittance subrogative devra être interprétée et régie par la loi
française.
English Translation
AGCO S.A., as holder of receivables against the debtors the list of which is
attached as annex 1 (the “Debtors”), hereby acknowledges it has received lawful
payment amounting to [insert the face value of the receivables] from [•], as
subrogated party, this amount being equal to the sum of the face values of the
receivables to be paid by the Debtors, pursuant to the invoices listed in annex
1.
AGCO S.A. acknowledges that [•], as subrogated party, is fully and duly
discharged.
As a result, pursuant to Article 1250-1 of the French Civil Code, [•] is validly
subrogated, up to the payment made, in all rights and related securities or
guarantees attached to the receivable so transferred that AGCO S.A. holds
against the Debtors.
All taxes and fees incurred in connection thereof will be paid by AGCO S.A.
This Subrogation Certificate shall be governed by and construed in accordance
with French law.

51



--------------------------------------------------------------------------------



 



EXHIBIT 3
FORM OF ACCOUNT MANDATE LETTER

From:   [Name of Company]

To:   [Name and address of Bank]

[Date]
Dear Sirs,
Account No. [•]
We hereby request that the following terms and conditions apply with respect to
Account No: [•] (the “Account”) held in our name at your bank:

1.   AGCO Limited (the “Master Servicer”), in its capacity as our agent
appointed for the purposes of collecting the proceeds of certain receivables
shall, until you have received from Coöperative Centrale
Raiffeisen-Boerenleenbank B.A., trading as Rabobank International, London
Branch, in its capacity as agent for the secured parties (the “Agent”) the
Notification (as defined below) be entitled to operate the Account and withdraw
any and all monies on deposit in the Account from time to time pursuant to your
normal withdrawal procedures and the mandate signed by us in relation to the
Account. The Master Servicer may operate the Account as our agent only on the
signatures of their duly authorised officers notified by us to you from time to
time (including, until we notify you otherwise, those officers whose specimen
signatures appear on the schedule to this letter). As at the date of this
letter, those duly authorised officers are: [•], [•] and [•]. The signatures of
any two of each of such officers are required to authorise any transaction
relating to the Account. The specimen signature of each such officer is set out
on the schedule to this letter.   2.   If at any time the Agent delivers to you
a written notice (the “Notification”) that the authority given to the Master
Servicer to operate the Account on our behalf has been withdrawn, then you shall
no longer permit the Master Servicer or any authorised signatory on the Account
who is an officer of the Master Servicer to make any further withdrawals of
monies from the Account or otherwise deal with the Account or authorise any
transactions relating to the Account. We hereby agree that you shall not be held
liable for any transactions relating to the Account that were authorised by an
authorised signatory on the Account who is an officer of the Master Servicer
prior to your receipt of the Notification.   3.   The Master Servicer has no
authority to withdraw more monies from the Account than are on deposit therein
at such time.   4.   You hereby agree that you will not exercise and you hereby
waive any right of combination, consolidation, merger, set-off or other
encumbrance which you may have in respect of any monies standing to the credit
of the Account. You further acknowledge and agree that the terms and conditions
of this letter shall prevail in the event of any conflict between such terms and
conditions and your standard terms and conditions applicable to the opening,
operating and holding of the Account (including any standard account mandate).

52



--------------------------------------------------------------------------------



 



Please acknowledge your consent and agreement to the terms and conditions
contained in this letter by signing below and returning the signed original to
us.

Yours faithfully,
                                                            
[Name of Company]
Acknowledged and agreed:
[Name of Bank]

         
By:
       
 
 
 
   
Title:
       
 
 
 
   
Date:
       
 
 
 
   

         
SPECIMEN SIGNATURES
       
 
       
NAME
      SPECIMEN SIGNATURE
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

53



--------------------------------------------------------------------------------



 



EXHIBIT 4
FORM OF OBLIGOR NOTIFICATION
[Name of Obligor]
[Address]
[Country]
Dated:
Attention: Manager or Head of Credit and Collection Department
Dear Sir or Madam,
We are writing to inform you that the receivables (and all rights relating
thereto) represented by the invoices listed on the attached schedule have been
purchased from [Originator] by [•], who in turn has granted a security interest
over such receivables to Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
(trading as Rabobank International, London Branch) as agent for us on the dates
set out on the attached schedule.
From the date of this notice you should, accordingly, deal solely with us, or
with Rabobank International, London Branch as our agent, in relation to all
matters relating to such receivables. Should you have any questions relating to
this notice please do not hesitate to contact a representative of our agent,
[•], in London on [•].
You are hereby instructed to remit all payments in connection with the
aforementioned receivables (and invoices) to our account, the details of which
are set out below, notwithstanding any other instructions you may receive from
[Originator] or any other person:
Account Party:
Account Bank:
Account No.:
Yours sincerely,
                                                            
[•]
Acknowledged and confirmed by:
                                                            
[Originator]

54



--------------------------------------------------------------------------------



 



EXHIBIT 5
CREDIT AND COLLECTION POLICY
Organisational Structure/Management
Massey Ferguson’s headquarters are located in Coventry, United Kingdom, while
Fendt’s headquarters are located in Marktoberdorf, Germany. The dealer
documentation, credit processing and collections for all of Massey Ferguson
equipment and for Fendt equipment sold in Spain and France outside of Germany
(herein referred to as the “Massey Equipment Pool”) is located in Coventry. The
dealer documentation and processing for Fendt equipment sold in Germany is
located in Marktoberdorf (herein referred to as the “Fendt Equipment Pool”). An
experienced group of senior executive officers with considerable industry and
management experience and a group of divisional managers who are career
professionals manage the company. Each legal jurisdiction within the Massey
Equipment Pool (France and Spain) is supervised by a different credit manager.
Dealer Relationships
Fully assembled tractors and other equipment are marketed in most major Western
European markets through a network of approximately 2,400 independent Massey
Ferguson and Fendt dealer outlets and agricultural cooperatives. In certain
markets of Western Europe, AGCO sells equipment through independent distributors
and associates, who then distribute the equipment through approximately 800
Massey Ferguson and Fendt dealers. In some cases, dealers carry competing or
complementary products from other manufacturers.
The payment terms for both the Massey and Fendt Equipment Pools can vary based
on equipment type, agricultural product and particulars of the harvest season
for the crop. The terms of AGCO’s finance agreements with its dealers typically
do not require dealers to make a down payment and effectively provide the dealer
with the equipment interest-free for a period of one to 6 months, depending on
the product. Thereafter Massey dealers are charged interest until the product is
sold.
To become an AGCO dealer, dealers must meet certain eligibility criteria and
become a party to an AGCO Limited Farm Machinery Agreement. A copy of the AGCO
Farm Machinery Dealer Agreement is on file. The Agreement is summarised below:
The Agreement commits AGCO to sell to the Dealer and provide marketing support
and training; AGCO is committed to sell to the Dealers, however, the terms of
the sale are at AGCO’s discretion.
AGCO has the right to change its prices, terms, discounts, and any other pricing
provision at any time without notice to the Dealer and the price and terms that
apply will be those in effect on the date of the invoice of the product sold.
The Dealer has 30 days to notify AGCO of claims of shortages or defective
products that the Dealer receives. After 30 days, AGCO is generally not
responsible for shortages or defective products.
No product returns to AGCO from the Dealer are allowed without AGCO’s prior
authorisation. Dealer pays all transportation costs for the return.

55



--------------------------------------------------------------------------------



 



Payment in full for wholegoods is due upon the end of the payment term whether
or not the product has been retailed with the exception of Massey Ferguson
equipment sold in Germany that requires payment in full for the wholegoods at
the earlier of retail sale or the end of the payment term. AGCO may refuse to
sell or deliver products to the Dealer when AGCO believes the Dealer’s financial
condition does not warrant further sale or deliveries.
AGCO obtains a security interest in the equipment sold to the Dealer and for all
present and future direct or indirect financial indebtedness that may be or
become owed by the Dealer to AGCO. Dealers are sometimes required to sign
personal guarantees on all obligations of the business or bank guarantees to
support the credit line..
AGCO reserves the right to declare all balances of the account due and payable
immediately if for any reason it deems it necessary for the protection of its
interests. No cash discounts or payment by AGCO to the Dealer will be made so
long as any of the financial indebtedness, whether secured by collateral or
otherwise, is past due. AGCO reserves the right to apply any payment made to the
oldest past due account.
Fendt Equipment Pool
Fendt distributes equipment in Germany mainly through a network of 90 dealers
for whole goods and 420 for spare parts that are large, financially sound and
highly Dun & Bradstreet rated cooperatives. These cooperatives/dealers cover
different regions in Germany and sell only within their regions. Last dealer was
terminated in 1996. Only 15-20% of cooperatives’ sales are concentrated in the
agricultural sector. BayWa AG, the largest cooperative, represents approximately
5% of the total European portfolio and carries the highest credit rating from
Dun & Bradstreet. A brief narrative by Dun & Bradstreet of BayWa AG is on file.
The dealers generally have only demo units on stock. The equipment is built to
order for the final customer and Fendt rarely sells two completely identical
units. The inventory is small, and if the market slows down, Fendt can react
immediately and cut down on production. Given the pre-orders, high demand for
Fendt products, and the dealer’s financial strength, dealer default is virtually
non-existent.
Massey Equipment Pool
Massey Ferguson generally builds equipment to order for its dealers in France
and Spain. Although this does not guarantee that a dealer has a customer lined
up for each unit, the history of negligible losses and practically no dealer
terminations, demonstrates that dealers can estimate and manage their sales.
Dealer Terms
Fendt and Massey Ferguson finance only new equipment. A general summary of the
different terms offered by AGCO on new equipment is described below. The Terms
and Discounts can change, and do change, annually. The following are certain
summarised terms for both equipment lines (amongst others):
Dealer must make payment immediately at the time of retail sale, or show written
proof of a pre-approved retail-financing contract in process.
Dealer’s trade discount is the difference between the net dealer price and the
suggested list price as stated in the AGCO price list, which is effectuated on
the date of the invoice.

56



--------------------------------------------------------------------------------



 



Cash discounts and subsidised financing may be offered to the Dealer by AGCO.
Demo unit discounts are offered to the Dealer.
For Massey Ferguson, equipment dealers are typically given a discount of a
minimum of 20%. Additional discounts are given to promote particular models.
Volume bonuses are seldom employed. Instead, dealers subscribe to business
plans, which provide additional discounts for achieving retail penetration and
maintaining stock levels and pre agreed dealer standards.
Fendt equipment dealers get a volume discount in addition to a base discount of
21.7%. Volume discounts depend on the amount of units that the Dealer sells. The
bonus percentage generally is around 4.7%.
Any volume bonus earned on eligible volume will be applied to any past due
amount provided there is enough volume bonus earned during the period to cover
the past due amount. If not, the Dealer agrees to pay the past due amounts by
the end of December. If not paid, volume bonus is not applied to cover the past
due financial indebtedness and the Dealer will receive no volume bonus.
Periodically, AGCO offers special sales programs and special discounts in
addition to the plans discussed in this section.
Summary of Payment Terms
The term for the majority of the equipment (approximately 80%) sold in all
European jurisdictions ranges from 30 days to 60 days, with the exception of
Spain whose tractors have payment terms up to 90 days. In Germany, dealers get
an additional 2% discount for Fendt equipment sold and paid for within 14 days.
Similarly, in France, dealers receive a discount for early settlement.
Longer terms are generally applied to combines and balers due to the seasonality
of the equipment. Payments on combines are due on September 30th or October 30th
of each year. Lawn and garden machinery in France are payable in three
curtailments of 20%, 30% and 50% due in March 31st, April 30th, and May 31st,
accordingly. Certain demo units have payment terms of 6 months. A copy of AGCO’s
Wholegoods Schedule of Terms and Discounts is on file.
Payment Terms are fixed and due dates are not changed in order to accommodate
dealers with payment problems. However for Fendt it does happen that due dates
get extended after an invoice has been issued (but always before its due date),
these extensions are disposed by the Sales rather than the Credit department and
relate to special sales initiatives.
Underwriting/Credit Analysis
Marktoberdorf
Karl-Heinz Graf who has over 30 years of experience with Fendt heads the credit
department. Credit managers review quarterly reports from Dun & Bradstreet for
every dealer (most of the dealers are highly rated by D&B). Additionally, credit
managers review bank reports on the dealers, which they receive monthly. At the
end of the year, the credit department gets information from the marketing
department on the industry outlook and the credit line gets

57



--------------------------------------------------------------------------------



 



adjusted accordingly. When the credit limit is exceeded, the credit manager can
not authorise any additional shipments until the payment is received.
Coventry
The credit department in Coventry was formed in 1997 following a decision by
AGCO to centralise the accounts receivable/credit control functions performed by
its Massey Ferguson sales operations in Europe. The accounts receivable/credit
control function for Fendt products sold in France and Spain is also centralised
in Coventry.
Massey Ferguson averages about 5 new dealers each year. The credit department is
responsible for the approval of New Dealer contracts, extension of credit and
the collection of receivables. Kevin Randall, who has over 25 years of
experience at Massey Ferguson, heads the credit department. The credit staff
consists of 6 credit officers covering France and Spain receivables collection,
17 in total collecting receivables across Europe. A copy of Finance Organisation
— Credit & Banking for 2006 is on file.
For the Massey Ferguson equipment monitored in Coventry, AGCO uses an integrated
Sales Order Processing / Accounting software package, which automatically credit
checks all orders prior to shipment. Any orders due for release, which will
result in accounts receivables exceeding a credit limit, are automatically
placed on hold. The relevant credit control analyst is responsible for releasing
the order from credit hold.
A New Dealer application will usually come from the local sales teams. The
following documents will be requested in order to process a credit request: 1) a
complete credit application, 2) current financial statements, 3) business plan,
and 4) personal information of the principals. The credit department will pull a
Dun & Bradstreet profile. Once the approval is received, the dealer will be
notified and can begin placing orders. A dealer will be given a credit line. All
major orders are manually released (“credit released”) by one of the Area Credit
Managers. Orders are not shipped without the credit release. Once an order is
approved and released, an invoice is created. At point of sale, Massey Ferguson
sets up a reserve to accrue for discounts.
A Credit File is created for the dealer that will include financial statements,
a credit application, personal profiles and the Dun & Bradstreet report. The
turnaround time from credit request to final approval can take anywhere from 2
to 4 weeks.
At the end of each month, the credit department produces a summary aged debt
analysis for all markets together with a commentary on overdue receivables.
Credit Authority
For both the Fendt and Massey Equipment Pools, the credit manager will determine
the appropriate credit line, taking into account information from the marketing
managers regarding orders and market conditions. Requests for increases to
current credit limits are supported 90% of the time. On new deals, Kevin Randall
authorise the credit request for the Massey Equipment Pool. On existing deals,
Kevin Randall (Massey Equipment Pool) and Karl Heinz Graf (Fendt Equipment Pool)
have final say on all credit requests, regardless of the size of the line.

58



--------------------------------------------------------------------------------



 



Credit Monitoring
For both the Fendt and Massey Equipment Pools, credit managers must approve each
order placed by a Dealer when the credit line is insufficient. Each account is
reviewed once a year or if there is a request for an increase in the credit
limit. Financial statements are requested on an annual basis. An updated credit
report may be obtained and payment history is reviewed. The Area Credit Managers
are responsible for the annual review.
In addition to credit monitoring, the Sales Territory Managers will perform a
physical inventory audit for selected dealers whose operations show any signs of
deterioration (e.g. late payments, lower sales volumes, etc.)
Servicing/Normal Collection Procedures
For both the Fendt and Massey Equipment Pools, an invoice is generated once the
equipment is shipped or when the dealer is notified to pick up the equipment.
Invoices are mailed out of one of the two servicing centers located in Coventry
and Marktoberdorf. Collection methods vary by the region, as follows. All
information about invoices and credits is also available for the dealers online
on AGCONet.
In France, the majority of payments on wholegoods are collected by electronic
LCR (Bill of Exchange) and parts are collected by direct debit. Dealers who pay
by cheque send their remittances to AGCO’s Beauvais office. Some deals are
financed, so the finance companies transfer funds directly to AGCO’s bank.
In Germany, Fendt equipment dealers pay by bank transfer or cheque for
wholegoods. For parts, dealers pay either by direct debit (weekly) or cheque.
Similar to France, some deals in Germany are financed, so the finance companies
transfer funds directly to AGCO’s bank.
In Spain, dealers pay for wholegoods either by bank transfer or by pagares (a
form of post-dated cheque). Pagares are sent to a lockbox. For parts, dealers
pay by direct debit.
Credit and Collection is the responsibility of the credit department and the
credit managers. Collection efforts are part of a continuous process of
maintaining close communication links with the dealers. More strenuous
collection activities begin immediately following the end of the month for
dealers that did not pay the previous month’s charges. A telephone call
initiates the process. The credit personnel must determine whether the
non-payment was an oversight, a posting problem or an inability to pay. If it
was an oversight, a follow up for payment is recorded. If it was a posting
error, a speedy resolution is achieved. If it is a collection problem, then the
account is referred to the Area Credit Manager. The dealer of a past due item
unresolved by the 15th to 20th of the month will be contacted by telephone a
second time to achieve final resolution. If payment is not received following
the second message, then the dealers’ accounts will be placed on “STOP”, which
means no further deliveries will be made until a payment is received. Persistent
late payers are advised that failure to settle their account by the due date
will automatically result in their account being placed on “STOP”. The Area
Credit Manager is responsible for placing a dealer on “STOP” status after
reviewing notes from previous attempts to collect.

59



--------------------------------------------------------------------------------



 



Cash Application
Cash Management is centralised in Marktoberdorf for the Fendt Equipment Pool.
Cash flow peaks at month end and carries over into the first days of the
subsequent month as dealer receivables are collected. Daily deposits are
collected in the local accounts and are subsequently wire-transferred to the
central account.
For the Massey Equipment Pool, cash management for Spain and France is handled
in Coventry. Cash flow peaks at month end and carries over into the first days
of the subsequent month as dealer receivables are collected.
European dealer receivables are collected by a variety of methods (wire
transfer, cheque, direct debit etc.) into local banks. Cash is concentrated by
means of wire transfers initiated by the Treasury Department. Surplus cash is
remitted to AGCO Services Ltd. the UK based treasury company, from which
payments are made to repay local overdrafts, or syndicate debt, as appropriate.
Problem Account Management
For the Fendt and Massey Equipment Pools, collection efforts are part of a
continuous collection process. Dealers with repeated collection problems may be
placed on “STOP” at that point (credit manager decision). At the end of the
month, the credit manager will determine the dealers still past due for “STOP”
status. A “STOP” fax letter will be sent to the dealer and the territory manager
and the regional sales manager will be notified. Dealer central and field
personnel are notified and the territory manager will perform a site visit.
Normally, after the site visit, the payment is made.
Massey
For a dealer who continues to be delinquent, communication is maintained either
by fax, telephone or e mail for a period until the debt is 120 days overdue. At
this point, the Sales Area Business Manager will visit the dealer to assess the
dealer’s inventory, and Agco’s ability to exercise Retention of Title clauses.
If Agco have a bank guarantee from the dealer , such guarantees will be called
in at this point.
If funds have not been fully recovered within 180 days of the debt becoming
overdue, legal action is initiated.
If information is obtained that the dealer’s financial position has deteriorated
before 120 days overdue, the visit to the dealer, and ensuing action, is
instituted immediately.
Kevin Randall determines which accounts are to be reserved for bad debt in
Coventry
Fendt
The last default in the Fendt Equipment Pool occurred over 10 year ago. As such
although the problem account management procedures are set up for Fendt, they
have not been used in the past 5 years. As a precaution, Fendt maintains a
minimum of EUR 0.7 million in bad debt reserves.
The problem account management procedures, should they need to be invoked, are
similar to those described for Massey above.

60



--------------------------------------------------------------------------------



 



EXHIBIT 6
ACCOUNTS RECEIVABLE LISTING
Any Accounts Receivable Listing shall include the following information in
relation to the relevant Receivables:
Invoice ID
Obligor ID
Obligor name
Currency
Amount
Invoice date
Due date

61



--------------------------------------------------------------------------------



 



EXHIBIT 7
OBLIGOR INFORMATION LISTING
Any Obligor Information Listing shall include the following information in
relation to the relevant Obligors:
Obligor ID
Obligor name
Obligor address
Country of the Obligor

62



--------------------------------------------------------------------------------



 



EXHIBIT 8
MASTER SERVICER REPORT
Consolidated report

                 
current day
  31_8_2006   AGCO_FR   AGCO_DE   AGCO_ES
previous day
  30 8 2006            

MASTER SERVICER REPORT

                     
Report Date
                 
Exchange Rates
                   
 
      1.0000   1.0000   1.0000
Total Portfolio Activity
                     
Balance of Net Receivables Brought Forward
  [•]   [•]   [•]   [•] –  
Collections
  [•]   [•]   [•]   [•] +  
Sales
  [•]   [•]   [•]   [•] –  
Write-Offs
  —   —   —   —    
 
                –  
Repurchased Receivables
  —   —   —   —    
 
                +  
Dilutions
  [•]   [•]   [•]   [•] +  
Recoveries
  —   —   —   —    
 
                +  
Adjustments
  —   —   —   —    
 
                =  
Balance of Net Receivables Carried Forward
  [•]   [•]   [•]   [•]    
 
                   
Other cash received
  —   —   —   —    
 
                Calculation of Net Eligible Receivables Balance                
   
 
                   
Balance of Net Receivables Carried Forward
  [•]   [•]   [•]   [•]

63



--------------------------------------------------------------------------------



 



                      –  
Negative Credit Balance
  [•]   [•]   [•]   [•] =  
Balance of Outstanding Invoices
  [•]   [•]   [•]   [•] –  
Extended Payment Terms (> 270 Days)
  [•]   [•]   [•]   [•] –  
Bankrupt Obligors
  —   —   —   —    
 
                –  
Intercompany Receivables
  —   —   —   —    
 
                –  
Government Receivables
  —   —   —   —    
 
                –  
Delinquent (60 o/d) and Defaulted (90 o/d) Receivables
  [•]   [•]   [•]   [•] –  
Excess Concentrations
  [•]   [•]   [•]   — –  
Others
  [•]   [•]   —   —    
 
                =  
Gross Eligible Receivables Balance (G.E.R.B.)
  [•]   [•]   [•]   [•] +  
Negative Credit Balance Reserve (Eligible Credit Notes)
  [•]   [•]   [•]   [•]    
Applied Eligible Credit Notes
  [•]   [•]   [•]   [•]    
New Eligible Credit Notes
  [•]   [•]   [•]   [•] =  
Net Eligible Receivables Balance (N.E.R.B.)
  [•]             Eligible Receivables Portfolio Activity                    
 
                   
Opening Gross Eligible Receivables Balance
  [•]   [•]   [•]   [•] –  
Collections (face value of invoices disappeared)
  [•]   [•]   [•]   [•] +  
New Eligible Receivables
  [•]   [•]   [•]   [•] –  
Write-Offs under Eligible Receivables
  —   —   —   —    
 
                –  
Newly Defaulted Eligible Receivables
  [•]   [•]   —   —    
 
                –  
Repurchased Receivables
  —   —   —   —    
 
                =  
Balance of Eligible Receivables Carried Forward (G.E.R.B.)
  [•]   [•]   [•]   [•]    
 
                Summary Ageing Analysis — Eligible Portfolio                    
 
                   
Current — Receivables
  [•]   [•]   [•]   [•]    
1-30 Days Overdue — Receivables
  [•]   [•]   [•]   [•]    
31-60 Days Overdue — Receivables
  [•]   [•]   [•]   [•]

64



--------------------------------------------------------------------------------



 



                         
61-90 Days Overdue — Receivables
  [•]   [•]   [•]   [•]    
91-120 Days Overdue — Receivables
  —   —   —   —    
 
                   
121+ Days Overdue — Receivables
  —   —   —   —    
 
                   
Total — Receivables
  [•]   [•]   [•]   [•]    
 
                Average Weighted Payment Terms   [•]                
 
                Required Reserves (for current month)                    
 
                   
Loss Reserve
  [•]   [•]   [•]   [•]    
Dilution Reserve
  [•]   [•]   [•]   [•]    
Yield & Servicing Fee Reserve
     [•]%   —   —   —    
 
                   
Total Reserves
  [•]   [•]   [•]   [•]    
 
                Percentage Factor                    
 
                   
Net Eligible Receivables Balance
  [•]                
Total Reserves
  [•]                
Funding Amount
                   
Percentage Factor
  [•]             Repurchase Price Payable                    
 
                   
Repurchased X Price = Price Payable
  0   1.00   —        
 
                Capital Balance                    
 
                   
Closing Pool Balance
  [•]   [•]   [•]   [•]    
Dilution Amount
  [•]   [•]   [•]   [•]    
Yield Reserve
  —   —   —   —    
 
                   
Loss Reserve
  [•]   [•]   [•]   [•]    
 
                   
Closing Capital Balance
  [•]   [•]   [•]   [•]

65



--------------------------------------------------------------------------------



 



Top Ten Debtors (Total Pool)

                          1  
T00010000
  [•]   [•]   [•]%   [•]   [•] 2  
T11500100
  [•]   [•]   [•]%   [•]   — 3  
T11510500
  [•]   [•]   [•]%   [•]   [•] 4  
T11199400
  [•]   [•]   [•]%   [•]   [•] 5  
T11136500
  [•]   [•]   [•]%   [•]   [•] 6  
T11820100
  [•]   [•]   [•]%   [•]   [•] 7  
T11960900
  [•]   [•]   [•]%   [•]   [•] 8  
T11115200
  [•]   [•]   [•]%   [•]   [•] 9  
T14300600
  [•]   [•]   [•]%   [•]   [•] 10  
T11490100
  [•]   [•]   [•]%   [•]   —

66



--------------------------------------------------------------------------------



 



Loss Reserve

                                                                          MAX 3
                                            3 MRA   MRA LOSS              
REQUIRED             ELIGIBLE           LOSS   LOSS   over 12   LOSS   LOSS
HORIZON   STRESS   LOSS         DATE   RECEIVABLES   SALES   LOSSES   RATIO  
RATIO   Months   HORIZON   RATIO   FACTOR   RESERVE   MINIMUM LR   ACTUAL LR
Jul-05
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Aug-05
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Sep-05
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Oct-05
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Nov-05
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Dec-05
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Jan-06
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Feb-06
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Mar-06
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Apr-06
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
May-06
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Jun-06
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Jul-06
  [•]   [•]   —   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Aug-06
  [•]   [•]   [•]   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%  
10.50000%
Sep-06
  —   —   —   [•]%   [•]%   [•]%   [•]   [•]   [•]   [•]%   10.50%   #DIV/0!

67



--------------------------------------------------------------------------------



 



Top Ten Data

                                                      excess     FROM   TO  
name   total   purchased   limit   concentration   ineligible amount
31/07/2006
  31/08/2006   T00010000   [•]   [•]   [•]   [•]   [•]
31/07/2006
  31/08/2006   T11500100   [•]   [•]   [•]   [•]   [•]
31/07/2006
  31/08/2006   T11510500   [•]   [•]   [•]   [•]   [•]
31/07/2006
  31/08/2006   T11199400   [•]   [•]   [•]   [•]   [•]
31/07/2006
  31/08/2006   T11136500   [•]   [•]   [•]   [•]   [•]
31/07/2006
  31/08/2006   T11820100   [•]   [•]   [•]   [•]   [•]
31/07/2006
  31/08/2006   T11960900   [•]   [•]   [•]   [•]   [•]
31/07/2006
  31/08/2006   T11115200   [•]   [•]   [•]   [•]   [•]
31/07/2006
  31/08/2006   T14300600   [•]   [•]   [•]   [•]   [•]
31/07/2006
  31/08/2006   T11490100   [•]   [•]   [•]   [•]   [•]

68



--------------------------------------------------------------------------------



 



EXECUTION COPY    

Dated 13 October 2006

  (1)   AGCO RECEIVABLES LIMITED as the Company     (2)   AGCO SERVICES LIMITED
as the Subordinated Lender     (3)   AGCO LIMITED as Master Servicer     (4)  
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. trading as RABOBANK
INTERNATIONAL, LONDON BRANCH as Agent

 
SUBORDINATED LOAN AGREEMENT
 
(MAYER BROWN ROWE & MAW LOGO) [g04087g0408701.gif]
LONDON

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page
1. DEFINITIONS AND INTERPRETATION
    1  
2. THE FACILITY
    2  
3. INTEREST, REPAYMENT AND PAYMENTS
    3  
4. REPRESENTATIONS AND WARRANTIES
    4  
5. COVENANTS
    6  
6. SUBORDINATED LOAN EVENTS OF DEFAULT
    6  
7. SUBORDINATION
    7  
8. MISCELLANEOUS
    8  

EXHIBITS
A. FORM OF SUBORDINATED LOAN BORROWING REQUEST

-i-



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 13 October 2006 and is made between:

(1)   AGCO RECEIVABLES LIMITED, a company incorporated under the laws of England
and Wales (the “Company”);   (2)   AGCO SERVICES LIMITED, a company incorporated
under the laws of England and Wales (the “Subordinated Lender”);   (3)   AGCO
LIMITED, a company incorporated under the laws of England and Wales (in its
capacity as Master Servicer under the Receivables Servicing Agreement, the
“Master Servicer”); and   (4)   COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK
B.A, trading as RABOBANK INTERNATIONAL, LONDON BRANCH, in its capacity as Agent
(the “Agent”) for Erasmus Capital Corporation (the “CP Lender”).

BACKGROUND

(A)   Certain Originators intend to sell, assign and transfer certain
Receivables from time to time to the Company.   (B)   The Company desires to
obtain subordinated financing for its purchase of Receivables from the
Subordinated Lender.   (C)   Each of the Company and the Subordinated Lender
wish to set out the terms on which the Subordinated Lender may provide financing
from time to time to the Company.

1.   DEFINITIONS AND INTERPRETATION   1.1   Terms defined in Schedule of
Definitions       In this Agreement, unless otherwise defined herein or the
context otherwise requires, capitalised terms have the meanings set forth in the
Master Schedule of Definitions, Interpretations and Construction, dated as of
the date hereof and signed by the parties hereto and others for the purposes of
identification (the “Schedule of Definitions”).   1.2   Interpretation and
construction       The principles of interpretation, construction and
calculation set forth in Clauses 2 (Interpretation) and 3 (Calculation) of the
Schedule of Definitions apply to this Agreement as if fully set forth herein.  
1.3   Amendments to Schedule of Definitions       No amendment, restatement,
supplement or other modification to the Schedule of Definitions after the date
of this Agreement shall affect the terms of this Agreement unless approved in
writing by the parties to this Agreement.

1.4   The Agent       The parties to this Agreement acknowledge that the Agent
is a party to this Agreement, inter alia, for the purposes of:

1



--------------------------------------------------------------------------------



 



  (a)   enforcing the right of the Company to obtain funds hereunder;     (b)  
obtaining the benefit of the other obligations of the Subordinated Lender in
favour of the Company hereunder.

    The Agent shall have no responsibility or liability as a result of its being
party to this Agreement.

2.   THE FACILITY   2.1   Facility       The Subordinated Lender hereby grants
to the Company, upon the terms and subject to the conditions hereof, a committed
revolving credit facility in an aggregate amount equal to €50,000,000 (the
“Facility Amount”).   2.2   Borrowing request       The Company may from time to
time request the Subordinated Lender to make an advance (each, a “Subordinated
Loan”) to the Company by delivering (or causing to be delivered) to the
Subordinated Lender a Subordinated Loan Borrowing Request, substantially in the
form of Exhibit A hereto (each, a “Subordinated Loan Borrowing Request”), no
later than three Business Days prior to the Loan Date for such Subordinated Loan
(including the initial Subordinated Loan).   2.3   Borrowing procedures      
Each such Subordinated Loan Borrowing Request shall specify (i) the desired date
of such Subordinated Loan, which shall be a Settlement Date (each a “Loan
Date”), (ii) the desired amount of such Subordinated Loan, and (iii) all other
information specified in Exhibit A.   2.4   Purpose       Except as provided in
the Receivables Funding Agreement and the Receivables Servicing Agreement, the
proceeds of the Subordinated Loans made hereunder shall be used by the Company
to pay the Purchase Price of Purchased Receivables and Related Assets pursuant
to, and in accordance with, the Transaction Documents.   2.5   Availability    
  If the Company requests a Subordinated Loan pursuant to Clause 2.1 (Facility),
the Subordinated Lender will make such Subordinated Loan in accordance with the
provisions hereof on the Loan Date for such Subordinated Loan, unless on such
Loan Date:

  (a)   after giving effect to such Subordinated Loan, the aggregate outstanding
principal amount of all Subordinated Loans would exceed the Facility Amount;

2



--------------------------------------------------------------------------------



 



  (b)   a Subordinated Loan Event of Default shall have occurred and be
continuing; or     (c)   an Insolvency Event shall have occurred with respect to
the Company;

    provided that, in the event that any of the conditions specified in Clauses
2.5(a) through (c) are not satisfied on any Loan Date, the Subordinated Lender
may, if it so elects, make such Subordinated Loan to the Company notwithstanding
anything in this Clause 2.5 to the contrary.   2.6   Limitation on Subordinated
Loans       The parties hereto hereby acknowledge and agree that Subordinated
Loans shall only be requested and made hereunder at such times, and in such
amounts, as is set forth in Clause 2.10 (Proceeds of Subordinated Loans) of the
Receivables Funding Agreement.   3.   INTEREST, REPAYMENT AND PAYMENTS   3.1  
Interest       The Company shall pay interest with respect to each Subordinated
Loan on the aggregate outstanding principal amount of such Subordinated Loan at
a variable rate per annum equal to EURIBOR from time to time in effect plus 2%
(or at such other rate of interest that the Company and the Subordinated Lender
agree more accurately reflects a market rate of interest (but no more than a
market rate of interest) on loans similar to the loans to be made hereunder).
Any adjustment to the rate of interest within the range of EURIBOR plus 0.25%
and EURIBOR plus 5% does not require consent of the Agent, any adjustment
outside of this range does require the consent of the Agent. Such interest
shall, in accordance with Clause 4.2 (Application of Collections allocated to
the Company) of the Receivables Servicing Agreement, be paid on each Settlement
Date to the extent that the Company has available funds that are not needed to
satisfy Senior Obligations then due and owing.   3.2   Repayment       The
Company shall, in accordance with Clause 4.2 (Application of Collections
allocated to the Company) of the Receivables Servicing Agreement, repay on each
Settlement Date the principal amount of the Subordinated Loans (or any portion
thereof) from time to time outstanding on such Settlement Date to the extent the
Company has funds available therefor under and pursuant to Clause 4 (Allocation,
deposit and distributions of Collections) of the Receivables Servicing
Agreement; provided that, notwithstanding anything herein to the contrary, the
aggregate outstanding principal amount of all of the Subordinated Loans shall in
any event be due and payable not later than two years after the Final Payout
Date.   3.3   Payments

  (a)   On each date on which this Agreement requires an amount to be paid by
the Company to the Subordinated Lender (including any amount to be paid by the
Master Servicer on behalf of the Company pursuant to the Receivables

3



--------------------------------------------------------------------------------



 



      Servicing Agreement), such amount shall be paid by wire transfer of Euro
in same day funds to the Subordinated Lender’s account at the location indicated
in Schedule 1 (Payment Information) to the Schedule of Definitions or to any
other account specified by the Subordinated Lender.     (b)   On each Loan Date,
the Subordinated Lender shall remit the aggregate amount of each Subordinated
Loan to be made on such Loan Date to the Company by wire transfer of Euro in
same day funds to the Company’s account at the location indicated in Schedule 1
(Payment Information) to the Schedule of Definitions or to any other account
specified by the Company (provided that such monies must be remitted to the
account of the Company if the Agent shall have notified the Subordinated Lender
and the Company to such effect) for further payment to the Company or any
Originator in respect of any purchase of Receivables or Related Assets by the
Company or any Originator).

4.   REPRESENTATIONS AND WARRANTIES   4.1   Company’s representations and
warranties       The Company represents and warrants to the Subordinated Lender
that on the Closing Date and on each Loan Date:

  (a)   it is a limited company duly incorporated and validly existing under the
laws of its jurisdiction of organisation and not in liquidation, with power to
enter into this Agreement and to exercise its rights and perform its obligations
hereunder, and all corporate and other action required to authorise its
execution and performance of this Agreement has been duly taken; and     (b)  
it has not taken any corporate action nor have any other steps been taken or
legal proceedings been started or (to the best of the Company’s knowledge)
threatened against it for its suspension of payments, bankruptcy, winding-up or
dissolution or for any similar proceedings in any jurisdiction.

4.2   Subordinated Lender’s representations and warranties       The
Subordinated Lender represents and warrants to the Company and the Agent that on
the Closing Date and on each Loan Date:

  (a)   Corporate Existence and Power. It (i) is a limited company duly
organised, validly existing and in good standing under the laws of its
jurisdiction of organisation, (ii) has all corporate power and all licenses,
authorisations, consents, approvals and qualifications of and from all Official
Bodies and other third parties required to carry on its business in each
jurisdiction in which its business is now and proposed to be conducted (except
where the failure to have any such licenses, authorisations, consents, approvals
and qualifications would not individually or in the aggregate have a Material
Adverse Effect), and (iii) is duly qualified to do business in and in good
standing in every other jurisdiction in which the nature of its business
requires it to be so qualified, except where the failure to be so qualified or
in good

4



--------------------------------------------------------------------------------



 



      standing would not individually or in the aggregate have a Material
Adverse Effect.     (b)   Corporate and Governmental Authorisation;
Contravention. The execution, delivery and performance by it of this Agreement
and the other Transaction Documents to which it is a party (i) are within its
corporate powers, (ii) have been duly authorised by all necessary corporate and
shareholder action, (iii) require no action by or in respect of, or filing with,
any Official Body or official thereof or third party, or (iv) do not contravene
or constitute a default under (A) its Organic Documents, (B) any Law applicable
to it, (C) any contractual restriction binding on or affecting it or its
property or (D) any order, writ, judgment, award, injunction, decree or other
instrument binding on or affecting it or its property.     (c)   Binding Effect.
Each of this Agreement and the other Transaction Documents to which it is a
party has been duly executed and delivered and constitutes its legal, valid and
binding obligations, enforceable against it in accordance with its terms (as
such enforcement may be subject to any applicable Enforcement Limitation).    
(d)   Tax. It is and will be tax resident in (a) member State of the European
Union, or (b) a country with which the United Kingdom has an income tax treaty
with respect to which the Subordinated Lender is and will be eligible for
benefits.     (e)   Solvency. It is solvent and able to pay its debts as they
fall due and has not suspended or threatened to suspend making payments (whether
of principal or interest) with respect to all or any class of its debts and will
not become insolvent or unable to pay its debts in consequence of any obligation
or transaction contemplated in the Transaction Documents.     (f)   Insolvency
procedures. No corporate action has been taken or is pending, no other steps
have been taken (whether out of court or otherwise) and no legal proceedings
(other than any frivolous and vexatious proceedings which are dismissed within
10 days) have been commenced or are threatened or are pending for:

  (i)   its bankruptcy, liquidation, suspension of payments, controlled
management, winding-up, liquidation, dissolution, administration or
reorganisation; or     (ii)   it to enter into any composition or arrangement
with its creditors; or     (iii)   the appointment of a receiver, administrative
receiver, trustee or similar officer in respect of it or any of its property,
undertaking or assets.

      No event equivalent to any of the foregoing has occurred in or under the
laws of any relevant jurisdiction.

5



--------------------------------------------------------------------------------



 



5.   COVENANTS       At all times from the date hereof to the Final Payout Date,
unless the Subordinated Lender shall otherwise consent in writing:

  (a)   the Company shall obtain, comply with the terms of and do all that is
necessary to maintain in full force and effect all authorisations, approvals,
licenses and consents required to enable it lawfully to enter into and perform
its obligations under this Agreement or to ensure the legality, validity,
enforceability or admissibility in evidence of this Agreement;     (b)   the
Company shall promptly notify the Subordinated Lender, the Master Servicer and
the Agent of the occurrence of any Subordinated Loan Event of Default hereunder;
    (c)   the Company shall not engage in any business other than the
transactions contemplated by the Transaction Documents and activities reasonably
incidental thereto; and     (d)   the Company shall apply and otherwise use the
proceeds of each Subordinated Loan in accordance with Clause 2.4 (Purpose).

6.   SUBORDINATED LOAN EVENTS OF DEFAULT   6.1   Subordinated Loan Events of
Default       Each of the following shall constitute an “Subordinated Loan Event
of Default”:

  (a)   any representation or statement made by the Company in this Agreement is
or proves to have been incorrect or misleading in any material respect when
made;     (b)   the Company fails duly to perform or comply with any of the
material obligations expressed to be assumed by it in Clause 5 (Covenants); or  
  (c)   an Insolvency Event shall occur with respect to the Company.

6.2   Remedies       Upon the occurrence of any Subordinated Loan Event of
Default under Clause 6.1(c), the Subordinated Loans shall become immediately due
and payable together with accrued interest thereon, and the Subordinated
Lender’s commitment to make further Subordinated Loans pursuant hereto shall
forthwith be cancelled. Upon the occurrence of any other Subordinated Loan Event
of Default, the Subordinated Lender may by written notice to the Company (with a
copy to the Agent) declare the Subordinated Loans to be immediately due and
payable together with accrued interest thereon, and the Subordinated Lender’s
commitment to make further Subordinated Loans pursuant hereto shall forthwith be
cancelled.

6



--------------------------------------------------------------------------------



 



7.   SUBORDINATION   7.1   Subordination       The payment and performance of
the Lender Subordinated Obligations is hereby subordinated to the Senior
Obligations and, except as set forth in this Clause 7, the Subordinated Lender
will not ask, demand, sue for, take or receive from the Company, by setoff or in
any other manner, the whole or any part of any Lender Subordinated Obligation,
unless and until the Senior Obligations shall have been fully paid and satisfied
(the temporary reduction of outstanding Senior Obligations not constituting full
payment or satisfaction thereof).   7.2   Lender Permitted Payments       To the
extent that the Company has on a Settlement Date funds available to pay interest
on, or repay principal of, Subordinated Loans in accordance with Clause 4.2
(Application of Collections allocated to the Company) of the Receivables
Servicing Agreement that are not needed to satisfy Senior Obligations then due
and payable (“Lender Permitted Payments”), the Company will use such available
funds on such Settlement Date: (a) first, for the payment or provision of
payment when due of accrued interest pursuant to, and in accordance with, Clause
3.1 (Interest); and (b) second, to the payment of the outstanding principal
amount of the Subordinated Loans pursuant to, and in accordance with, Clause 3.2
(Repayment).   7.3   No exercise of remedies       Prior to payment in full of
the Senior Obligations, the Subordinated Lender shall have no right to sue for
or otherwise exercise any remedies with respect to any Lender Permitted Payment,
or otherwise take any action against the Company or the Company’s property with
respect to any Lender Permitted Payment.   7.4   Turnover       Should any
payment or distribution be received by the Subordinated Lender upon or with
respect to the Lender Subordinated Obligations (other than Lender Permitted
Payments) prior to the satisfaction of all of the Senior Obligations, the
Subordinated Lender shall receive and hold the same in trust, as trustee, for
the benefit of the holders of the Senior Obligations, and shall forthwith
deliver the same directly to the Agent (in the form received, except where
endorsement or assignment by the Subordinated Lender is necessary), for
application to the Senior Obligations, whether or not then due.   7.5   Claims,
etc.       In the event of any Insolvency Event with respect to the Company
(a) the Subordinated Lender shall promptly file a claim or claims, in the form
required in such Insolvency Event, for the full outstanding amount of the Lender
Subordinated Obligations, and shall use commercially reasonable efforts to cause
such claim or claims to be approved and all payments or other distributions in
respect thereof to be made directly to the Agent (for the benefit of the holders
of Senior Obligations) until all Senior Obligations shall have been paid and
performed in full and in cash, and

7



--------------------------------------------------------------------------------



 



  (b) the Subordinated Lender shall not be subrogated to the rights of any such
holder to receive payments or distributions from the Company until two years and
one day after the Final Payout Date.   7.6   Reinstatement       If at any time
any payment (in whole or in part) made with respect to any Senior Obligation is
rescinded or must be restored or returned (whether in connection with any
Insolvency Event or otherwise), the subordination provisions contained in this
Clause 7 shall continue to be effective or shall be reinstated, as the case may
be, as though such payment had not been made.   7.7   Continuing obligations    
  The subordination provisions contained in this Clause 7 shall not be impaired
by amendment or modification to the Transaction Documents or any lack of
diligence in the enforcement, collection or protection of, or realisation on,
the Senior Obligations or any security therefor.   8.   MISCELLANEOUS   8.1  
Term of Agreement       This Agreement shall terminate on the Final Payment
Date; provided that (a) the rights and remedies of the Agent, the Administrator
and the other Secured Parties with respect to any representation and warranty
made or deemed to be made by the Subordinated Lender pursuant to this Agreement,
and (b) the agreements set forth in Clauses 8.9 (Consent to disclosure), 8.10
(Confidentiality), 8.11 (No petition) and 8.12 (No recourse), shall be
continuing and shall survive any termination of this Agreement.   8.2   Waivers;
amendments

  (a)   No failure or delay on the part of any party hereto in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law.     (b)   Any provision
of this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Company, the Subordinated Lender and
the Agent.

8.3   Notices       All communications and notices provided for hereunder shall
be provided in the manner described in Clause 4 (Communications) of the Schedule
of Definitions.

8



--------------------------------------------------------------------------------



 



8.4   Governing law; submission to jurisdiction; appointment of process agent

  (a)   This Agreement and, to the extent incorporated into, applied to or
deemed repeated in this Agreement, the Schedule of Definitions shall be governed
by and construed in accordance with English law.     (b)   The Subordinated
Lender agrees that the courts of England shall have jurisdiction to hear and
determine any suit, action or proceeding, and to settle any dispute, which may
arise out of or in connection with this Agreement, any other Transaction
Document or the transactions contemplated hereby or thereby and, for such
purposes, irrevocably submits to the non-exclusive jurisdiction of such courts.
    (c)   The Subordinated Lender for itself irrevocably waives any objection
which it might now or hereafter have to the courts referred to in clause
(b) being nominated as the forum to hear and determine any suit, action or
proceeding, and to settle any dispute, which may arise out of or in connection
with this Agreement, any other Transaction Document or the transactions
contemplated hereby or thereby and agrees not to claim that any such court is
not a convenient or appropriate forum.     (d)   The submission to the
jurisdiction of the courts referred to in Clause 8.4(b) shall not (and shall not
be construed so as to) limit the right of the Agent to take proceedings against
the Subordinated Lender or any of its property in any other court of competent
jurisdiction nor shall the taking of proceedings in any other jurisdiction
preclude the taking of proceedings in any other jurisdiction, whether
concurrently or not.     (e)   The Subordinated Lender hereby consents generally
in respect of any legal action or proceeding arising out of or in connection
with this Agreement, any other Transaction Document or the transactions
contemplated hereby or thereby, to the giving of any relief or the issue of any
process in connection with such action or proceeding including, without
limitation, the making, enforcement or execution against any property whatsoever
(irrespective of its use or intended use) of any order or judgment which may be
made or given in such action or proceeding. Without limiting the foregoing, the
Subordinated Lender agrees to reimburse any successful claimant the costs of any
legal action or proceeding brought against the Subordinated Lender pursuant to
this Clause 8.4, including the cost of all stamp duties (if any) payable in
connection therewith.

8.5   Integration       This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

9



--------------------------------------------------------------------------------



 



8.6   Severability and partial invalidity

  (a)   Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.     (b)   If a court of competent jurisdiction
determines that any term or provision of this Agreement as written is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall reduce the scope, duration, or area of the
term or provision, delete specific words or phrases, or replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the court’s judgment may
be appealed.

8.7   Counterparts; facsimile delivery       This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.   8.8  
Successors and assigns; binding effect

  (a)   This Agreement shall be binding on the parties hereto and their
respective successors and assigns provided that the Subordinated Lender may not
assign any of its rights or delegate any of its duties hereunder or under any of
the other Transaction Documents to which it is a party without the prior written
consent of the Agent and the Master Servicer.     (b)   The Subordinated Lender
hereby agrees and consents to the assignment by the CP Lender from time to time
of all or any part of its rights under, interest in and title to this Agreement
and the Asset Interest to any Program Support Provider. In addition, each of the
Company and the Subordinated Lender hereby consents to and acknowledges the
assignment by the CP Lender of all of its rights under, interest in and title to
this Agreement and the Asset Interest to the Agent. The Subordinated Lender
hereby acknowledges that it has read Clause 9.8 (Successors and assigns; binding
effect) of the Receivables Funding Agreement and hereby agrees that the CP
Lender may assign its right and interests in this Agreement to the same extent
as provided for therein.

8.9   Consent to disclosure       The Subordinated Lender hereby consents to the
disclosure of any non-public information with respect to it received by the
Agent, any Secured Party or the Administrator to any other Lender or potential
Lender, the Agent, any nationally recognised statistical rating organisation
rating the CP Lender’s Commercial Paper,

10



--------------------------------------------------------------------------------



 



    any dealer or placement agent of or depositary for the CP Lender’s
Commercial Paper, the Administrator, any Program Support Provider or any of such
Person’s counsel or accountants in relation to this Agreement or any other
Transaction Document to the extent that such disclosure is, in the reasonable
opinion of the Person making such disclosure, appropriate in the context of the
transactions contemplated herein and in the other Transaction Documents or
otherwise required in connection with such Person’s Commercial Paper or other
securitisation program or any transaction contemplated therein.   8.10  
Confidentiality

  (a)   The Subordinated Lender hereby agrees that it will not disclose the
contents of this Agreement or any other Transaction Document or any other
proprietary or confidential information disclosed to it by the Agent, the
Administrator, any other Secured Party or any Program Support Provider,
respectively, to any other Person except (i) its auditors and attorneys,
employees or financial advisors (other than any commercial bank) and any
nationally recognised statistical rating organisation, provided such auditors,
attorneys, employees, financial advisors or rating agencies are informed of the
highly confidential nature of such information, (ii) an alternative commercial
source of financing in connection with a potential refinancing of the Advances
in the event that any Liquidity Bank shall have refused to extend the Commitment
Termination Date pursuant to Clause 2.10 (Non-renewing Liquidity Lenders) of the
Liquidity Agreement, or (iii) as otherwise required by applicable Law, by any
order of a court of competent jurisdiction or by any governmental, taxation or
regulatory authority.     (b)   Subject to Clause 8.9 (Consent to disclosure),
the Agent hereby agrees that it will not disclose this Agreement or any other
Transaction Document or the terms thereof or any confidential information of or
with respect to the Subordinated Lender to any other Person except as otherwise
required by applicable Law, the applicable rules of any stock exchange or
similar body or order of a court of competent jurisdiction.

8.11   No petition       The Subordinated Lender hereby covenants and agrees
that:

  (a)   prior to the date which is one year and one day after the payment in
full of all outstanding Commercial Paper or other rated indebtedness of the CP
Lender, it will not institute against, or join any other Person in instituting
against, the CP Lender any proceeding of a type referred to in the definition of
Insolvency Event; and     (b)   prior to the date which is two years and one day
after the Final Payout Date, it will not institute against, or join any other
Person in instituting against, the Company any proceeding of a type referred to
in the definition of Insolvency Event.

11



--------------------------------------------------------------------------------



 



8.12   Limited recourse       The Subordinated Lender acknowledges and agrees
that, notwithstanding anything to the contrary contained in this Agreement:

  (a)   save as provided for in the Receivables Funding Agreement, the
obligations of the Company under the Transaction Documents to which it is a
party are solely the corporate obligations of the Company and shall be payable
solely to the extent of funds received by the Company in accordance herewith or
from any party to any Transaction Document in accordance with the terms thereof
and available for such payment in accordance with this Agreement and the other
Transaction Documents; and     (b)   the obligations of the CP Lender under the
Receivables Funding Agreement and any other Transaction Document to which it is
a party are solely the corporate obligations of the CP Lender and shall be
payable solely to the extent of funds received from Collections or from any
party to any Transaction Document in accordance with the terms thereof in excess
of funds necessary to pay matured and maturing Commercial Paper.

8.13   Contracts (Rights of Third Parties) Act (1999)       Except in respect of
the Company, the Agent and the other Secured Parties, which Persons (including,
for the avoidance of doubt, their respective successors and permitted assigns)
are intended to have the benefit of this Agreement pursuant to the Contracts
(Rights of Third Parties) Act (1999), the parties hereto do not intend any term
of this Agreement to be enforceable pursuant to the Contracts (Rights of Third
Parties) Act (1999).       EXECUTION       The parties hereto have shown their
acceptance of the terms of this Agreement by executing it below.

12



--------------------------------------------------------------------------------



 



         
EXECUTION
       
 
       
SIGNED by                                         ,
    )  
                                        , duly authorised for
    )  
and on behalf of AGCO RECEIVABLES
       
LIMITED
       
 
       
SIGNED by                                         ,
    )  
                                        , duly authorised for
    )  
and on behalf of AGCO SERVICES
    )  
LIMITED
       
 
       
SIGNED by                                         ,
    )  
                                        , duly authorised for
    )  
and on behalf of AGCO LIMITED
    )  
 
       
SIGNED by                                         ,
    )  
                                        , duly authorised for
    )  
and on behalf of COÖPERATIEVE
    )  
CENTRALE RAIFFEISEN-
    )  
BOERENLEENBANK B.A TRADING
    )  
AS RABOBANK INTERNATIONAL,
    )  
LONDON BRANCH
     

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SUBORDINATED LOAN BORROWING REQUEST
AGCO RECEIVABLES LIMITED (the “Company”), pursuant to Clause 2.1 (Facility) of
the Subordinated Loan Agreement, dated [•] 2006 (as amended, modified, or
supplemented from time to time, the “Agreement”), among the Company, as
borrower, AGCO Limited, as Master Servicer, and AGCO Services Limited, as
Subordinated Lender and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
(trading as Rabobank International), London Branch, as Agent, hereby requests
that a Subordinated Loan be made pursuant to the Agreement. Capitalised terms
used herein and not otherwise defined herein have the meaning assigned to them
in the Agreement.

     
The Company hereby requests that:
   
 
   
The Loan Date of the Subordinated Loan will be:
  [•]
 
   
The amount of the Subordinated Loan will be:
  [•]

The Company hereby certifies that the Subordinated Loan will be used to pay the
Purchase Price of Receivables to be purchased from the relevant Originator. The
Company hereby further certifies as of the date hereof that the conditions
precedent to such Subordinated Loan set forth in the Agreement have been
satisfied, and that all of the representations and warranties made in Clause 4
(Representations and warranties) of the Agreement are true and correct on and as
of the Loan Date, both before and after giving effect to such Subordinated Loan.
Dated:
[•]
By:
Name:
Title:

 